[nvl10qexh102amendmentno3001.jpg]
Exhibit 10.2 EXECUTION VERSION AMENDMENT NO. 3 TO CREDIT AGREEMENT AND AMENDMENT
NO. 2 TO U.S. SECURITY AGREEMENT dated as of February 6, 2020, between NOVELIS
INC., as Borrower, AV METALS INC., as Holdings, THE OTHER LOAN PARTIES PARTY
HERETO, THE THIRD PARTY SECURITY PROVIDER, and STANDARD CHARTERED BANK, as
Administrative Agent for the Lenders 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3002.jpg]
This AMENDMENT NO. 3 TO CREDIT AGREEMENT AND AMENDMENT NO. 2 TO U.S. SECURITY
AGREEMENT (this “Amendment”), dated as of February 6, 2020, is entered into
between NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act and having its corporate office at Two Alliance Center, 3560
Lenox Road, Suite 2000, Atlanta, GA 30326, USA (the “Borrower”), AV METALS INC.,
a corporation formed under the Canada Business Corporations Act (“Holdings”),
the other LOAN PARTIES (as defined in the Amended Credit Agreement referred to
below), NOVELIS ITALIA S.P.A. (the “Third Party Security Provider”), and
Standard Chartered Bank, being a company incorporated in England by Royal
Charter, with reference number ZC18 and whose registered office is 1 Basinghall
Avenue, London EC2V 5DD, as administrative agent (in such capacity, and together
with its successors in such capacity, “Administrative Agent”) and as collateral
agent (in such capacity, and together with its successors in such capacity,
“Collateral Agent”) under the Amended Credit Agreement referred to below for the
Lenders. RECITALS WHEREAS, Borrower, Holdings, the other Loan Parties, the
Administrative Agent, the Collateral Agent and the Lenders from time to time
party thereto entered into that certain Credit Agreement, dated as of January
10, 2017 (as amended by Amendment No. 1 to Credit Agreement, dated as of
September 14, 2017, as further amended by Amendment No. 2 to Credit Agreement
and Amendment to U.S. Security Agreement, dated as of November 20, 2018, as
further amended by Increase Joinder Amendment to Credit Agreement, dated as of
December 18, 2018, and as further as amended, supplemented, restated or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”;
the Existing Credit Agreement, as amended by this Amendment, the “Amended Credit
Agreement”); WHEREAS, the Third Party Security Provider has pledged certain
assets to secure the Secured Obligations; WHEREAS, the Designated Company has
requested an amendment to the Existing Credit Agreement as herein set forth;
WHEREAS, the Designated Company, the Administrative Agent and the Required
Lenders signatory to an acknowledgement and consent substantially in the form of
Exhibit A attached hereto (each, an “Acknowledgment and Consent”), have agreed
to amend the Existing Credit Agreement on the terms and subject to the
conditions herein provided; NOW, THEREFORE, in consideration of the foregoing,
the mutual covenants and obligations herein set forth and other good and
valuable consideration, the adequacy and receipt of which is hereby
acknowledged, and in reliance upon the representations, warranties and covenants
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows: 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3003.jpg]
- 2 - Section 1. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Amended
Credit Agreement. Section 2. Amendments. Subject to the terms and conditions set
forth herein, effective as of the Amendment Effective Date (as defined below):
(a) the Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double- underlined) as set forth in the pages of the
Amended Credit Agreement attached as Annex I hereto; and (b) the definition of
“Excluded Property” in Section 1.1(c) of that certain Security Agreement, dated
as of January 13, 2017 (as amended by Amendment No. 2 to Credit Agreement and
Amendment to U.S. Security Agreement, dated as of November 20, 2018), among the
Borrower, the other pledgors party thereto and the Collateral Agent, is hereby
amended by (1) deleting the “and” at the end of clause (j), (2) renaming clause
(k) as clause (l), (3) adding, between clauses (j) and clause (l), the following
clause as new clause (k): “(k) except as otherwise agreed by the Agents and the
Required Lenders and the Agents have received an indemnity satisfactory to them,
shares in any unlimited company or unlimited liability corporation at any time
owned or otherwise held by any Pledgor, and”, and (4) deleting the proviso at
the end of such definition and adding the following new proviso: “provided,
however, that Excluded Property shall not include any Proceeds, substitutions or
replacements of any Excluded Property referred to in clauses (a) through (l)
(unless such Proceeds, substitutions or replacements would constitute Excluded
Property referred to in clauses (a) through (l)).”. Section 3. Conditions
Precedent to Effectiveness of this Amendment. This Amendment shall become
effective as of the first date (the “Amendment Effective Date”) on which each of
the following conditions precedent shall have been satisfied, or duly waived by
the Required Lenders: (a) Certain Documents. The Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent and the Required Lenders: (i) this Amendment, duly executed
by each of the Loan Parties, the Third Party Security Provider, the
Administrative Agent and the Collateral Agent; (ii) Acknowledgments and Consents
duly executed by the Required Lenders holding Loans on the Amendment Effective
Date; (iii) a certificate of the secretary or assistant secretary of the
Designated Company dated the Amendment Effective Date, certifying (A) that
attached thereto is a true and complete copy of its Organizational Documents,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Designated Company authorizing the
execution, delivery and performance of, inter alia, this Amendment and that such
resolutions, or any other document attached thereto, have not been modified,
rescinded, amended or superseded and are in full force and effect, and (C) as to
the incumbency and specimen signature of each 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3004.jpg]
- 3 - officer or other authorized signatory executing this Amendment (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (iii)); and (iv) a good standing certificate (or such other
customary functionally equivalent certificates or abstracts) of the Designated
Company, as of a recent date prior to the Amendment Effective Date, from the
applicable Governmental Authority of the Designated Company’s jurisdiction of
organization. (b) Payment of Fees Costs and Expenses. The Administrative Agent
shall have received all fees required to be paid, and all expenses (including
the reasonable fees and expenses of legal counsels) for which invoices have been
presented, on or before the Amendment Effective Date, in connection with this
Amendment. (c) Representations and Warranties. Each of the representations and
warranties contained in Section 4 below shall be true and correct in all
material respects (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects) on and as of the date hereof and the Administrative Agent shall
have received a certificate of a Responsible Officer of the Designated Company,
addressed to the Administrative Agent and dated as of the Amendment Effective
Date, certifying the same. (d) No Default or Event of Default. Before and after
giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing and the Administrative Agent shall have received a
certificate of a Responsible Officer of the Designated Company, addressed to the
Administrative Agent and dated as of the Amendment Effective Date, certifying
the same. Section 4. Representations and Warranties. Each Loan Party represents
and warrants to the Administrative Agent and each Lender as follows: (a) After
giving effect to this Amendment, each of the representations and warranties in
the Amended Credit Agreement or in any other Loan Document are true and correct
in all material respects (or, in the case of any representation or warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language,
in all respects) on and as of the date hereof as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates to an earlier date, in which case such representations and warranties
are true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) as of such earlier date.
(b) The execution and delivery by the Designated Company, each other Loan Party
and the Third Party Security Provider of this Amendment, and the performance of
this Amendment and the Amended Credit Agreement by the Designated Company, each
other Loan Party and the Third Party Security Provider, in each case have been
duly authorized by all requisite organizational action on its part and will not
violate any of its Organizational Documents. (c) This Amendment has been duly
executed and delivered by the Designated Company, each other Loan Party and the
Third Party Security Provider, and each of this Amendment and the Amended Credit
Agreement constitutes the Designated Company’s, such 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3005.jpg]
- 4 - Loan Party’s or such Third Party Security Provider’s, as applicable,
legal, valid and binding obligation, enforceable against it in accordance with
their terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and by general principles of equity. (d) Before and after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing as of the date hereof. Section 5. Continuing Effect; Liens and
Guarantees. (a) Each of the Loan Parties and the Third Party Security Provider
hereby consents to this Amendment and the Amended Credit Agreement. Each of the
Loan Parties and the Third Party Security Provider hereby acknowledges and
agrees that all of its Secured Obligations, including all Liens and (in the case
of the Loan Parties) Guarantees granted to the Secured Parties under the
applicable Loan Documents, are ratified and reaffirmed and that such Liens and
Guarantees shall continue in full force and effect on and after Amendment
Effective Date to secure and support the Secured Obligations. Each of the Loan
Parties hereby further ratifies and reaffirms the validity, enforceability and
binding nature of the Secured Obligations. (b) Holdings and each Subsidiary
Guarantor hereby (i) acknowledges and agrees to the terms of this Amendment and
the Amended Credit Agreement and (ii) confirms and agrees that, each of its
Guarantee and any Foreign Guarantee is, and shall continue to be, in full force
and effect, and shall apply to all Secured Obligations without defense,
counterclaim or offset of any kind and each of its Guarantee and any such
Foreign Guarantee is hereby ratified and confirmed in all respects. The
Designated Company hereby confirms its liability for the Secured Obligations,
without defense, counterclaim or offset of any kind. (c) Holdings, the
Designated Company, each other Loan Party and the Third Party Security Provider
hereby ratifies and reaffirms the validity and enforceability (without defense,
counterclaim or offset of any kind) of the Liens and security interests granted
by it to the Collateral Agent for the benefit of the Secured Parties to secure
any of the Secured Obligations by Holdings, the Designated Company, any other
Loan Party and the Third Party Security Provider pursuant to the Loan Documents
to which any of Holdings, the Designated Company, any other Loan Party or the
Third Party Security Provider is a party and hereby confirms and agrees that
notwithstanding the effectiveness of this Amendment, and except as expressly
amended by this Amendment, each such Loan Document is, and shall continue to be,
in full force and effect and each is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of this Amendment, each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” (and each reference in the Existing Credit Agreement to this
“Agreement”, “hereunder” or “hereof”) or words of like import shall mean and be
a reference to the Amended Credit Agreement. (d) Without limiting the generality
of this Section 5 or Section 6, (i) neither this Amendment, the Amended Credit
Agreement, nor any other Loan Document entered into in connection herewith or
therewith, shall extinguish the “Secured Obligations” (or any term of like
import) as defined or referenced in each Security Agreement, or the “Secured
Obligations” under and as defined in the Existing Credit Agreement
(collectively, the “Loan Document Secured Obligations”), or discharge or release
the priority of any Loan Document, and any security interest 1060317.08-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3006.jpg]
- 5 - previously granted pursuant to each Loan Document is hereby reaffirmed and
each such security interest continues in effect and secures the Loan Document
Secured Obligations, (ii) nothing contained herein, in the Amended Credit
Agreement or any other Loan Document entered into in connection herewith or
therewith shall be construed as a substitution or novation of all or any portion
of the Loan Document Secured Obligations or instruments securing any of the
foregoing, which shall remain in full force and effect and shall continue as
obligations under the Amended Credit Agreement, and (iii) nothing implied in
this Amendment, the Amended Credit Agreement or any other Loan Document entered
into in connection herewith or therewith, or in any other document contemplated
hereby or thereby shall be construed as a release or other discharge of any Loan
Party or the Third Party Security Provider from any of its Loan Document Secured
Obligations, it being understood that such obligations shall continue as
obligations under the Amended Credit Agreement. Section 6. Reference to and
Effect on the Loan Documents. (a) Except as expressly set forth in this
Amendment, all of the terms and provisions of the Existing Credit Agreement and
the other Loan Documents (including all exhibits and schedules to each of the
Existing Credit Agreement and the other Loan Documents) are and shall remain in
full force and effect and are hereby ratified and confirmed. The Amendments
provided for herein and in the annexes and exhibits hereto are limited to the
specific provisions of the Existing Credit Agreement specified herein and
therein and shall not constitute an amendment of, or an indication of the
Administrative Agent’s or any Lender’s willingness to amend or waive, any other
provisions of the Existing Credit Agreement, any other provisions of the
Existing Credit Agreement as amended hereby or thereby, or the same sections or
any provision of any other Loan Document for any other date or purpose. (b) The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Administrative Agent, the Collateral Agent, or any Lender under the Existing
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Existing Credit Agreement or any Loan Document except
as and to the extent expressly set forth herein. (c) The execution and delivery
of this Amendment by any Loan Party or Third Party Security Provider shall not
constitute a joinder by, or agreement to be bound by the terms of, any Loan
Document to which such Loan Party or Third Party Security Provider is not a
party. (d) This Amendment shall constitute a Loan Document. Section 7. Further
Assurances. The Designated Company, each other Loan Party and the Third Party
Security Provider hereby agrees to execute any and all further documents,
agreements and instruments and take all further actions that the Administrative
Agent deems reasonably necessary or advisable in connection with this Amendment,
including to continue and maintain the effectiveness of the Liens and guarantees
provided for under the Loan Documents, with the priority contemplated under the
Loan Documents. The Administrative Agent and the Collateral Agent are hereby
authorized by the Lenders to enter into all such further documents, agreements
and 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3007.jpg]
- 6 - instruments, and to file all financing statements deemed by the
Administrative Agent to be reasonably necessary or advisable in connection with
this Amendment. Section 8. Counterparts. This Amendment and each Acknowledgement
and Consent may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Receipt by the Administrative Agent of a facsimile copy
or electronic image scan transmission (e.g., PDF via electronic email) of an
executed signature page hereof or of an Acknowledgement and Consent, as
applicable, shall constitute receipt by the Administrative Agent of an executed
counterpart of this Amendment or such Acknowledgement and Consent, as
applicable. Section 9. Governing Law. This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction. Section 10. Headings. Section headings contained in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purposes. Section 11. WAIVER
OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
[SIGNATURE PAGES FOLLOW] 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3008.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, on the date
first indicated above. NOVELIS INC., as the Designated Company By: __/s/ Randal
P. Miller___________ Name: ____Randal P. Miller___________ Title: __Vice
President and Treasurer___ AV METALS INC., as Holdings By: __/s/ Randal P.
Miller___________ Name: ____Randal P. Miller___________ Title: ____Authorized
Signatory_______ NOVELIS CORPORATION, as a U.S. Guarantor By: __/s/ Randal P.
Miller___________ Name: ____Randal P. Miller___________ Title: ____Assistant
Treasurer_________ NOVELIS GLOBAL EMPLOYMENT ORGANIZATION, INC., as a U.S.
Guarantor By: __/s/ Randal P. Miller___________ Name: ____Randal P.
Miller___________ Title: ____Treasurer_________________ [SIGNATURE PAGE TO
AMENDMENT NO. 3 TO CREDIT AGREEMENT] 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3009.jpg]
NOVELIS SOUTH AMERICA HOLDINGS LLC, as a U.S. Guarantor By: ____/s/ Randal P.
Miller________ Name: ______Randal P. Miller________ Title:
______Treasurer______________ NOVELIS ACQUISITIONS LLC, as a U.S. Guarantor By:
____/s/ Randal P. Miller________ Name: ______Randal P. Miller________ Title:
______Treasurer______________ NOVELIS HOLDINGS INC., as a U.S. Guarantor By:
____/s/ Randal P. Miller________ Name: ______Randal P. Miller________ Title:
______Treasurer______________ [SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT
AGREEMENT] 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3010.jpg]
NOVELIS UK LTD, as a U.K. Guarantor By: /s/ Randal P. Miller Name: Randal P.
Miller Title: Attorney NOVELIS EUROPE HOLDINGS LIMITED, as a U.K. Guarantor By:
/s/ Randal P. Miller Name: Randal P. Miller Title: Attorney NOVELIS SERVICES
LIMITED, as a U.K. Guarantor By: /s/ Randal P. Miller Name: Randal P. Miller
Title: Attorney [SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]
1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3011.jpg]
NOVELIS AG, as a Swiss Guarantor By: /s/ Randal P. Miller Name: Randal P. Miller
Title: Authorized Signatory NOVELIS SWITZERLAND SA, as a Swiss Guarantor By: /s/
Randal P. Miller Name: Randal P. Miller Title: Authorized Signatory [SIGNATURE
PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT] 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3012.jpg]
4260848 CANADA INC., as a Canadian Guarantor By: /s/ Randal P. Miller Name:
Randal P. Miller Title: Authorized Signatory 4260856 CANADA INC., as a Canadian
Guarantor By: /s/ Randal P. Miller Name: Randal P. Miller Title: Authorized
Signatory 8018227 CANADA INC., as a Canadian Guarantor By: /s/ Randal P. Miller
Name: Randal P. Miller Title: Authorized Signatory [SIGNATURE PAGE TO AMENDMENT
NO. 3 TO CREDIT AGREEMENT] 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3013.jpg]
SIGNED AND DELIVERED AS A DEED for and on behalf of NOVELIS ALUMINIUM HOLDING
UNLIMITED COMPANY by its lawfully appointed attorney, as Irish Guarantor in the
presence of: By: /s/ Randal P. Miller Name: Randal P. Miller Title: Attorney
witness: By: /s/ Shannon Curran Name: Shannon Curran Title: Sr. Legal Manager
Address: 3560 Lenox Road, Suite 2000 Atlanta, Georgia 30326 Occupation:
Paralegal [SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]
1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3014.jpg]
NOVELIS DEUTSCHLAND GMBH, as a German Guarantor By: /s/ Randal P. Miller Name:
Randal P. Miller Title: Person Authorized NOVELIS SHEET INGOT GMBH, as a German
Guarantor By: /s/ Randal P. Miller Name: Randal P. Miller Title: Person
Authorized [SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]
1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3015.jpg]
NOVELIS DO BRASIL LTDA., as Brazilian Guarantor By: /s/ Randal P. Miller Name:
Randal P. Miller Title: Attorney-in-Fact witness: By: /s/ Shannon Curran Name:
Shannon Curran Title: GA DL 054162208 witness: By: /s/ Michael Shelby Name:
Michael Shelby Title: 057369578 GA License [SIGNATURE PAGE TO AMENDMENT NO. 3 TO
CREDIT AGREEMENT] 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3016.jpg]
NOVELIS PAE S.A.S., as French Guarantor By: /s/ Randal P. Miller Name: Randal P.
Miller Title: Attorney-in-Fact [SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT
AGREEMENT] 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3017.jpg]
NOVELIS MEA LTD, a Company Limited by Shares under the Companies Law of the
Dubai International Financial Centre, as Dubai Guarantor By: /s/ Randal P.
Miller Name: Randal P. Miller Title: Authorized Signatory [SIGNATURE PAGE TO
AMENDMENT NO. 3 TO CREDIT AGREEMENT] 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3018.jpg]
NOVELIS ITALIA S.P.A., as Third Party Security Provider By: /s/ Randal P. Miller
Name: Randal P. Miller Title: Attorney [SIGNATURE PAGE TO AMENDMENT NO. 3 TO
CREDIT AGREEMENT] 1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3019.jpg]
STANDARD CHARTERED BANK, as Administrative Agent and as Collateral Agent By: /s/
Timothy Watts Name: Timothy Watts Title: Transaction Manager Standard Chartered
Bank [SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT] 1060317.08-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3020.jpg]
EXHIBIT A Form of Acknowledgment and Consent _______________, 2020 To: Standard
Chartered Bank, as Administrative Agent 1 Basinghall Avenue, 6th floor London,
England EC2V 5DD Attention: Asset Servicing Manager Re: Novelis Inc.
Acknowledgement and Consent to Amendment No. 3 to Credit Agreement Ladies and
Gentlemen: Reference is hereby made to (i) the Credit Agreement, dated as of
January 10, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among, inter
alios, Novelis Inc., certain affiliates and subsidiaries of Novelis Inc., the
several banks and other financial institutions or entities party thereto as
lenders, and Standard Chartered Bank, as administrative agent (in such capacity,
the “Administrative Agent”) and collateral agent (in such capacity, the
“Collateral Agent”), and (ii) Amendment No. 3 to Credit Agreement and Amendment
No. 2 to U.S. Security Agreement (the “Amendment”) among, inter alios, Novelis
Inc., certain affiliates and subsidiaries of Novelis Inc., the Administrative
Agent and the Collateral Agent, in the form distributed to the Lenders.
Capitalized terms used but not defined herein having the meaning assigned to
such terms in the Amendment. CONSENT TO EFFECTIVENESS OF THE AMENDMENT. By
signing below, the undersigned, in its capacity as a Lender under the Credit
Agreement hereby acknowledges and consents in such capacities to, and agrees to
the terms of, the Amendment and hereby irrevocably authorizes Standard Chartered
Bank, in its capacity as Administrative Agent, to execute the Amendment on
behalf of the undersigned, including with respect to all of its Loans and other
interests under the Loan Documents. [Signature page follows.]
1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3021.jpg]
IN WITNESS WHEREOF, the undersigned has duly executed this Acknowledgment and
Consent as of the date first written above. (Name of Institution), as a Lender
By: Name: Title: [If a second signature is necessary: By: Name: Title: ]
1060317.08-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3022.jpg]
Annex I Amended Credit Agreement See attached
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3023.jpg]
EXECUTION VERSION Annex I to Aleris Increase Joinder Amendment No. 3 CREDIT
AGREEMENT dated as of January 10, 2017, as amended by Amendment No. 1, dated as
of September 14, 2017, and as further amended by Amendment No. 2, dated as of
November 20, 2018, as further amended by Increase Joinder Amendment, dated as of
December 18, 2018, as further amended by Amendment No. 3, dated as of February
6, 2020 among NOVELIS INC., as Borrower, AV METALS INC., as Holdings, and THE
OTHER GUARANTORS PARTY HERETO, THE LENDERS PARTY HERETO, and STANDARD CHARTERED
BANK, as Administrative Agent and Collateral Agent. AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, AXIS BANK LIMITED, BANK OF BARODA, BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS ASIA LIMITED, ICICI BANK LIMITED, ING BANK N.V.,
SINGAPORE BRANCH, KOTAK MAHINDRA BANK LIMITED, STANDARD CHARTERED BANK, STATE
BANK OF INDIA, and MUFG BANK, LTD. (FORMERLY THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.), as Mandated Lead Arrangers and Bookrunners.
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3024.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
............................................................................................................2
Section 1.01 Defined Terms
.............................................................................................2
Section 1.02 Classification of Loans and Borrowings
............................................109116 Section 1.03 Terms Generally;
Currency Translation ............................................109116 Section
1.04 Accounting Terms; GAAP
.................................................................110117 Section
1.05 Resolution of Drafting
Ambiguities...................................................112119 Section
1.06 Pro Forma
Calculations......................................................................112119
Section 1.07 Calculation of Reference Bank Rate and Cost of
Funds....................112119 Section 1.08 Role of Reference Banks
...................................................................113120
Section 1.09 Confidentiality of Funding Rates and Funding Bank Quotations
......113120 Section 1.10 Amendments to Permitted Customer Account Financing
Definition
...........................................................................................115123
Section 1.11 Divisions
............................................................................................116123
ARTICLE II THE
CREDITS.................................................................................................116123
Section 2.01 Commitments
.....................................................................................116123
Section 2.02 Loans
..................................................................................................117124
Section 2.03 Borrowing Procedure
.........................................................................118125
Section 2.04 Repayment of Loans; Evidence of Debt
............................................119127 Section 2.05 Fees
....................................................................................................120127
Section 2.06 Interest on Loans
................................................................................120128
Section 2.07 Termination and Reduction of
Commitments....................................121129 Section 2.08 Interest
Elections
................................................................................122129
Section 2.09 Amortization of Term Loan Borrowings
...........................................124131 Section 2.10 Optional and
Mandatory Prepayments of Loans ...............................124132 Section
2.11 Alternate Rate of Interest
...................................................................130137
Section 2.12 Yield Protection; Change in Law Generally
......................................130137 Section 2.13 Breakage Payments
............................................................................133140
Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs...........133140 Section 2.15 Taxes
..................................................................................................136143
Section 2.16 Mitigation Obligations; Replacement of Lenders
..............................146153 Section 2.17 [INTENTIONALLY OMITTED]
......................................................147155 Section 2.18
[INTENTIONALLY OMITTED]
......................................................147155 Section 2.19
Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest................................................................................................147155
Section 2.20 [INTENTIONALLY OMITTED]
......................................................148156 Section 2.21
[INTENTIONALLY OMITTED]
......................................................149156 Section 2.22
Cashless Rollover of Term Loans
......................................................149156
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3025.jpg]
Section 2.23 Incremental Term Loan Commitments
..............................................149156 Section 2.24 Refinancing
Amendments.
.................................................................153160 ARTICLE
III REPRESENTATIONS AND WARRANTIES
...............................................154161 Section 3.01 Organization;
Powers
.........................................................................154161
Section 3.02 Authorization; Enforceability
............................................................154161 Section 3.03
No Conflicts
.......................................................................................154162
Section 3.04 Financial Statements; Projections
......................................................155162 Section 3.05
Properties
...........................................................................................156163
Section 3.06 Intellectual Property
...........................................................................156164
Section 3.07 Equity Interests and Subsidiaries
.......................................................157165 Section 3.08
Litigation; Compliance with Laws
.....................................................158166 Section 3.09
Agreements
........................................................................................159166
Section 3.10 Federal Reserve
Regulations..............................................................159166
Section 3.11 Investment Company Act
..................................................................159167 Section
3.12 Use of
Proceeds..................................................................................159167
Section 3.13 Taxes
..................................................................................................160167
Section 3.14 No Material Misstatements
................................................................160168 Section
3.15 Labor Matters
.....................................................................................160168
Section 3.16 Solvency
.............................................................................................161168
Section 3.17 Employee Benefit Plans
.....................................................................161169
Section 3.18 Environmental
Matters.......................................................................162169
Section 3.19 Insurance
............................................................................................164171
Section 3.20 Security Documents
...........................................................................164171
Section 3.21 Material Indebtedness Documents
.....................................................168176 Section 3.22
Anti-Terrorism Law
...........................................................................169176
Section 3.23 Location of Material Inventory and
Equipment.................................171178 Section 3.24 Senior Notes;
Material Indebtedness .................................................171178
Section 3.25 Centre of Main Interests and
Establishments.....................................171179 Section 3.26 Holding
and Dormant Companies
.....................................................172179 Section 3.27
Excluded Collateral Subsidiaries
.......................................................172179 Section 3.28 EEA
Financial Institutions
.................................................................172179 Section
3.29 Federal Power Act; Etc
......................................................................172180
Section 3.30 Beneficial Ownership Certification
...................................................172180 Section 3.31 No Fiscal
Unity
..................................................................................172180
ARTICLE IV CONDITIONS TO CREDIT
EXTENSIONS.................................................172180 Section 4.01
Conditions to the Effective Date
........................................................172180 Section 4.02
Conditions to Initial Credit Extension on the Closing Date ..............176183
Section 4.03 Conditions to Credit Extensions
........................................................181189 Section 4.04
Conditions to Aleris Incremental Term
Loans...................................182190 ARTICLE V AFFIRMATIVE COVENANTS
......................................................................182190
Section 5.01 Financial Statements, Reports, etc.
....................................................183190 Section 5.02
Litigation and Other Notices
..............................................................186194
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3026.jpg]
Section 5.03 Existence; Businesses and Properties
................................................187195 Section 5.04 Insurance
............................................................................................188195
Section 5.05 Taxes
..................................................................................................189197
Section 5.06 Employee Benefits
.............................................................................190198
Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings
................................................................................191199
Section 5.08 Use of
Proceeds..................................................................................191199
Section 5.09 Compliance with Environmental Laws; Environmental Reports
......191199 Section 5.10 [INTENTIONALLY OMITTED]
......................................................192200 Section 5.11
Additional Collateral; Additional Guarantors
....................................192200 Section 5.12 Security Interests;
Further Assurances...............................................196205 Section
5.13 Information Regarding Collateral
......................................................197205 Section 5.14
Affirmative Covenants with Respect to Leases
.................................198206 Section 5.15 Post-Closing Covenants;
Covenants in Respect of Hedging Agreements Following the Aleris Acquisition
Closing Date ............198206 Section 5.16 Designation of Subsidiaries
...............................................................199207 ARTICLE VI
NEGATIVE COVENANTS
...........................................................................200208
Section 6.01 Indebtedness
.......................................................................................200208
Section 6.02 Liens
...................................................................................................208216
Section 6.03 Sale and Leaseback Transactions
.......................................................213221 Section 6.04
Investments, Loan and Advances
......................................................213222 Section 6.05
Mergers, Amalgamations and Consolidations
...................................219228 Section 6.06 Asset Sales
.........................................................................................220229
Section 6.07 Cash Pooling Arrangements
..............................................................225235 Section
6.08 Dividends
...........................................................................................226235
Section 6.09 Transactions with Affiliates
...............................................................229239 Section
6.10 Most Favored Nation.
........................................................................230240
Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. .....................231241 Section 6.12
Limitation on Certain Restrictions on Restricted Subsidiaries ..........233244
Section 6.13 Issuance of Disqualified Capital Stock
..............................................235245 Section 6.14 Senior Secured
Net Leverage Ratio ...................................................235245
Section 6.15 Business
.............................................................................................235245
Section 6.16 Limitation on Accounting Changes
...................................................236246 Section 6.17 Fiscal
Year
.........................................................................................236246
Section 6.18 Margin Rules
......................................................................................236246
Section 6.19 No Further Negative Pledge
...............................................................236246 Section
6.20 Anti-Terrorism Law; Anti-Money Laundering
..................................237247 Section 6.21 Embargoed Persons
............................................................................237248
ARTICLE VII GUARANTEE
...............................................................................................237248
Section 7.01 The Guarantee
....................................................................................237248
Section 7.02 Obligations Unconditional
.................................................................239249 Section
7.03 Reinstatement
.....................................................................................240251
Section 7.04 Subrogation; Subordination
...............................................................240251
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3027.jpg]
Section 7.05 Remedies
............................................................................................241251
Section 7.06 Instrument for the Payment of Money
...............................................241251 Section 7.07 Continuing
Guarantee
........................................................................241252
Section 7.08 General Limitation on Guarantee Obligations
...................................241252 Section 7.09 Release of Guarantors
........................................................................241252
Section 7.10 Certain Tax Matters
...........................................................................242252
Section 7.11 German Guarantor
.............................................................................242253
Section 7.12 Swiss Guarantors
...............................................................................245256
Section 7.13 Irish Guarantor
...................................................................................246257
Section 7.14 Brazilian Guarantor
............................................................................246257
Section 7.15 French Guarantor.
..............................................................................246257
Section 7.16 Belgian Guarantor
..............................................................................247258
Section 7.17 Keepwell
............................................................................................247258
ARTICLE VIII EVENTS OF DEFAULT
.............................................................................248258
Section 8.01 Events of Default
...............................................................................248258
Section 8.02 Rescission
..........................................................................................251262
Section 8.03 Application of Proceeds
.....................................................................252262
Section 8.04 Designated Company’s Right to Cure
...............................................253264 ARTICLE IX [INTENTIONALLY
OMITTED]
...................................................................254265
ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT ....254265 Section
10.01 Appointment and Authority
...............................................................254265 Section
10.02 Rights as a Lender
..............................................................................254265
Section 10.03 Exculpatory Provisions
......................................................................255265
Section 10.04 Reliance by the Administrative Agent
...............................................257267 Section 10.05 Delegation
of Duties
..........................................................................257268
Section 10.06 Resignation of Agent
.........................................................................257268
Section 10.07 Non-Reliance on Agent and Other Lenders
.......................................259269 Section 10.08 No Other Duties, etc
..........................................................................259270
Section 10.09 Administrative Agent May File Proofs of Claim
...............................259270 Section 10.10 Concerning the Collateral
and the Related Loan Documents ............260270 Section 10.11 Release
...............................................................................................260271
Section 10.12 Acknowledgment of Security Trust
Deed..........................................260271 Section 10.13 Secured
Hedging
Agreements............................................................260271
ARTICLE XI MISCELLANEOUS
.......................................................................................260271
Section 11.01 Notices
...............................................................................................260271
Section 11.02 Waivers; Cumulative Remedies; Amendment
...................................265276 Section 11.03 Expenses; Indemnity;
Damage Waiver ..............................................272283 Section 11.04
Successors and
Assigns......................................................................274285
Section 11.05 Survival of Agreement
.......................................................................281292
Section 11.06 Counterparts; Integration; Effectiveness
............................................282293
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3028.jpg]
Section 11.07 Severability
........................................................................................282293
Section 11.08 Right of
Setoff....................................................................................282293
SECTION 11.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
..................................................................283293 SECTION
11.10 WAIVER OF JURY TRIAL
..................................................284295 Section 11.11 Headings
............................................................................................284295
Section 11.12 Treatment of Certain Information; Confidentiality
............................284295 Section 11.13 USA PATRIOT Act Notice
...............................................................285296 Section
11.14 Interest Rate Limitation
.....................................................................286296
Section 11.15 Singapore Personal Data Protection Act
............................................286297 Section 11.16 Obligations
Absolute
.........................................................................286297
Section 11.17 Intercreditor Agreement
.....................................................................287298
Section 11.18 Judgment Currency
............................................................................287298
Section 11.19 Enforcement
.......................................................................................288299
Section 11.20 No Advisory or Fiduciary Responsibility
..........................................288299 Section 11.21 Abstract
Acknowledgment of Indebtedness and Joint
Creditorship........................................................................................289300
Section 11.22 Special Appointment of Collateral Agent for German Security
........290301 Section 11.23 Special Appointment of Collateral Agent in Relation
to South Korea
..................................................................................................291302
Section 11.24 Special Appointment of Collateral Agent in Relation to France
.......292303 Section 11.25 Swiss Tax Ruling
...............................................................................293304
Section 11.26 Designation of Collateral Agent under Civil Code of Quebec
...........293304 Section 11.27 Maximum Liability
............................................................................293304
Section 11.28 NO ORAL AGREEMENT
................................................................294305 Section
11.29 Collateral
Matters...............................................................................294305
Section 11.30 Electronic Execution of Assignments and Certain other Documents
.........................................................................................295306
Section 11.31 Payments Set
Aside............................................................................295306
Section 11.32 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions
..........................................................................295307
Section 11.33 Lender Consents and Acknowledgements
.........................................296307 Section 11.34 Termination
........................................................................................298309
Section 11.35 Lender Authorizations
.......................................................................298309
Section 11.36 Dutch Parallel Debt in Relation to the Dutch Security Agreements
........................................................................................298310
Section 11.37 Special Appointment of Collateral Agent in Relation to Belgium
....299311 Section 11.38 Lender Exculpation
............................................................................300311
Section 11.39 Acknowledgement Regarding Any Supported QFCs
..............................311 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3029.jpg]
ANNEXES Annex I Amortization Table Annex II Aleris Incremental Term Loan
Amortization Table SCHEDULES Schedule 1.01(a) Term Loan Commitments Schedule
1.01(b) Subsidiary Guarantors Schedule 1.01(c) Excluded Collateral Subsidiaries
Schedule 1.01(d) Existing Secured Hedge Providers Schedule 1.01(e)
Administrative Agent’s Office Schedule 3.06(c) Violations or Proceedings
Schedule 3.17 Pension Matters Schedule 3.19 Insurance Schedule 3.21 Material
Documents Schedule 3.24 Location of Material Inventory Schedule 4.02(g) Local
and Foreign Counsel Schedule 5.11(b) Certain Subsidiaries Schedule 5.15
Post-Closing Covenants Schedule 5.15-1 Title Insurance Amounts Schedule 6.01(b)
Existing Indebtedness Schedule 6.02(c) Existing Liens Schedule 6.04(b) Existing
Investments EXHIBITS Exhibit A Form of Administrative Questionnaire Exhibit B
Form of Assignment and Assumption Exhibit C Form of Borrowing Request Exhibit D
Form of Compliance Certificate Exhibit E Form of Interest Election Request
Exhibit F Form of Joinder Agreement Exhibit G Form of Landlord Access Agreement
Exhibit H-1 Form of U.S. Tax Compliance Certificate Exhibit H-2 Form of U.S. Tax
Compliance Certificate Exhibit H-3 Form of U.S. Tax Compliance Certificate
Exhibit H-4 Form of U.S. Tax Compliance Certificate Exhibit I [Intentionally
Omitted] Exhibit J Form of Mortgage Exhibit K Form of Term Loan Note Exhibit L-1
Form of Perfection Certificate Exhibit L-2 Form of Perfection Certificate
Supplement Exhibit M [Intentionally Omitted] Exhibit N [Intentionally Omitted]
Exhibit O Form of Solvency Certificate Exhibit P Form of Intercompany Note
Exhibit Q Form of Secured Hedge Provider Joinder
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3030.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (as amended as of September 14, 2017, as
of November 20, 2018, as of December 18, 2018, as of February 6, 2020, and as
further amended, restated, amended and restated, supplemented or modified, the
“Agreement”), dated as of January 10, 2017, is among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act and having its corporate
office at Two Alliance Center, 3560 Lenox Road, Suite 2000, Atlanta, GA 30326,
USA, as borrower (in such capacity, and together with its successors in such
capacity, the “Borrower”), AV METALS INC., a corporation formed under the Canada
Business Corporations Act and having its corporate office at Two Alliance
Center, 3560 Lenox Road, Suite 2000, Atlanta, GA 30326, USA, the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I), the Lenders, and Standard
Chartered Bank, being a company incorporated in England by Royal Charter, with
reference number ZC18 and whose registered office is 1 Basinghall Avenue, London
EC2V 5DD, as administrative agent (in such capacity, and together with its
successors in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, and together with its successors in such
capacity, “Collateral Agent”) for the Lenders. WITNESSETH: WHEREAS, the Borrower
has requested that the Lenders extend credit in the form of Term Loans on the
Closing Date in an aggregate principal amount not in excess of $1,800,000,000.
WHEREAS, the proceeds of the Term Loans are to be used in accordance with
Section 3.12. WHEREAS, the Designated Company has requested that the Aleris
Incremental Term Lenders extend credit in the form of Aleris Incremental Term
Loans on the Aleris Incremental Funding Date, in an aggregate principal amount
not in excess of $775,000,000. WHEREAS, the proceeds of the Aleris Incremental
Term Loans are to be used in accordance with Section 3.12. NOW, THEREFORE, in
consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows: 1 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3031.jpg]
ARTICLE I DEFINITIONS Section 1.01 Defined Terms. As used in this Agreement
(including the preamble), the following terms shall have the meanings specified
below: “Account Debtor” shall mean “Account Debtor,” as such term is defined in
the UCC. “Accounts” shall mean all “accounts,” as such term is defined in the
UCC, in which any Loan Party or any of its Restricted Subsidiaries now or
hereafter has rights. “Acquisition” shall mean any transaction or series of
related transactions for the direct or indirect (a) acquisition of all or
substantially all of the property and assets or business of any Person, or of
any business unit, line of business or division of any Person or assets
constituting a business unit, line of business or division of any other Person
(other than a Person that is a Restricted Subsidiary on the Closing Date), (b)
acquisition of in excess of 50% of the Equity Interests of any Person or
otherwise causing a person to become a Restricted Subsidiary of the acquiring
Person (other than in connection with the formation or creation of a Restricted
Subsidiary of the Designated Company by any Company), or (c) merger,
consolidation or amalgamation, whereby a person becomes a Restricted Subsidiary
of the acquiring person, or any other consolidation with any Person, whereby a
Person becomes a Restricted Subsidiary of the acquiring Person. “Acquisition
Consideration” shall mean the purchase consideration for any Acquisition,
whether paid in cash, properties, any assumption of Indebtedness or otherwise
(other than by the issuance of Qualified Capital Stock of Holdings (and, after
the Specified AV Minerals Joinder Date, AV Minerals) permitted to be issued
hereunder) and whether payable at or prior to the consummation of such
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under US GAAP at the time of
such sale to be established in respect thereof by Holdings (and, after the
Specified AV Minerals Joinder Date, AV Minerals), the Designated Company or any
of its Restricted Subsidiaries. “Additional Fee Letter” shall mean any fee
letter designated as such in any Increase Joinder. 2
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3032.jpg]
“Additional Lender” shall mean, at any time, any financial institution that is
an Eligible Assignee and that agrees to provide any portion of any (a)
Incremental Term Loans pursuant to an Increase Joinder in accordance with
Section 2.23, or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.24. “Additional Senior
Secured Indebtedness” shall mean any Indebtedness incurred in reliance of
Section 6.01(u). “Additional Senior Secured Indebtedness Documents” shall mean
all documents executed and delivered with respect to the Additional Senior
Secured Indebtedness or delivered in connection therewith. “Administrative
Agent” shall have the meaning assigned to such term in the preamble hereto and
includes each other person appointed as the successor pursuant to ARTICLE X.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 1.01(e), or such other
address or account as the Administrative Agent may from time to time notify to
the Designated Company and the Lenders. “Administrative Questionnaire” shall
mean an Administrative Questionnaire in substantially the form of Exhibit A, or
any other form approved by the Administrative Agent. “Affected Financial
Institution” shall mean (a) any EEA Financial Institution or (b) any UK
Financial Institution. “Affiliate” shall mean, when used with respect to a
specified person, another person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the person specified; provided, however, that, for purposes of Section
6.09, the term “Affiliate” shall also include (i) any person that directly or
indirectly owns more than 10% of the voting power of the total outstanding
Voting Stock of the person specified or (ii) any person that is an executive
officer or director of the person specified. “Agent Fee Letter” shall mean the
fee letter among the Borrower, Novelis Acquisitions and the Administrative
Agent, dated the Aleris Increase Joinder Effective Date. “Agents” shall mean the
Administrative Agent and the Collateral Agent; and “Agent” shall mean any of
them. 3 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3033.jpg]
“Agreed Guarantee and Security Principles” shall mean the following principles
that embody a recognition by all parties to this Agreement that there may be
certain legal and practical limitations on the scope and enforceability of
guarantees and security from the Guarantors in certain jurisdictions outside of
the United States and Canada that become parties to this agreement after the
Second Amendment Effective Date. In particular: (a) general statutory
limitations, capital maintenance, financial assistance, corporate benefit,
fraudulent preference, “thin capitalization” rules, regulatory restrictions and
similar principles may require that the guarantee and/or security be limited by
an amount or otherwise. If any such limit applies, the guarantees and security
provided may be limited to the maximum amount which the relevant Guarantor may
provide having regard to applicable law under the jurisdiction of organization
of such Guarantor; and (b) to the extent required to comply with applicable law,
guarantees and security may be limited to mitigate a risk to the directors or
officers of the relevant grantor of such guarantee and security of contravention
of any statutory duty in such capacity or their fiduciary duties and/or which
could reasonably be expected to result in personal, civil or criminal liability
on the part of any such director or officer. “Agreement” shall have the meaning
assigned to such term in the preamble hereto. “Agreement Termination Date” shall
mean the date that is seven Business Days after the Effective Date. “Aleris”
shall mean Aleris Corporation, a Delaware corporation. “Aleris Acquisition”
shall mean the acquisition by Novelis Acquisitions of Aleris pursuant to the
terms of the Aleris Merger Agreement, the repayment of certain Indebtedness of
Aleris and its subsidiaries in connection with the Aleris Acquisition, and the
payment of all fees, costs and expenses in connection with the foregoing.
“Aleris Acquisition Closing Date” shall mean the date that the Aleris
Acquisition is consummated in accordance with the terms of the Aleris Merger
Agreement. “Aleris Belgium” shall mean Aleris Aluminum Duffel BVBA (or, if
converted or recharacterized prior to the Aleris Acquisition Closing Date,
Aleris Aluminum Duffel BV), and including any sales offices thereof. 4
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3034.jpg]
“Aleris Casthouse” shall mean Aleris Casthouse Germany GmbH, a company with
limited liability organized under the laws of Germany, registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Koblenz with registration number HRB 1064. “Aleris Fee Letter” shall mean the
fee letter between the Borrower and the Aleris Incremental Term Lenders, dated
November 1, 2018. “Aleris German GP Holdco” shall mean Aleris Deutschland Vierte
Verwaltungs GmbH. “Aleris German Non-Wholly Owned Subsidiaries” shall mean
Aleris Deutschland Vier GmbH & Co. KG, Aleris Rolled Products, Aleris Casthouse
and, at any time that it constitutes a Restricted Subsidiary, Aleris German GP
Holdco. “Aleris Germany” shall mean Aleris Deutschland Holding GmbH. “Aleris
Gross-Up Cap” shall have the meaning assigned to such term in Section
2.15(l)(ii). “Aleris Increase Joinder Amendment” shall mean the Increase Joinder
Amendment to Credit Agreement, dated as of December 18, 2018, among Novelis
Acquisitions, the Borrower, Holdings, the other Loan Parties party thereto, the
Third Party Security Provider, the Aleris Incremental Term Lenders, the
Administrative Agent and the Collateral AgenAgent. “Aleris Incremental
Commitment Termination Date” shall mean the first to occur of (i) 5:00 p.m., New
York City time, on February 28, 2020, (ii) April 26, 2019, as such date may be
extended pursuant to Section 9.2(a) of the Aleris Merger Agreement (without
giving effect to any amendments to the Aleris Merger Agreement), (iii) delivery
to the Administrative Agent of written notice of termination by the Designated
Company of all of theJanuary 21, 2020. The Aleris Incremental Term Loan
Commitments, (iv) the date that the Aleris Merger Agreement is terminated in
accordance with its terms, or pursuant to an amendment or modification thereof,
in each case, prior to the consummation of the Aleris Acquisition, and (v) the
consummation of the Aleris Acquisition without the use of any Aleris Incremental
Term Loans.Commitment Termination Date has occurred. “Aleris Increase Joinder
Effective Date” shall have the meaning assigned to the term “Amendment Effective
Date” in the Aleris Increase Joinder Amendment. “Aleris Incremental Funding
Date” shall have the meaning assigned to such term in the Aleris Increase
Joinder Amendment. 5 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3035.jpg]
“Aleris Incremental Hold Level” shall mean, with respect to each Aleris
Incremental Term Lender, the Dollar amount set forth opposite the name of such
Aleris Incremental Term Lender on Schedule 1 to the Aleris Increase Joinder
Amendment under the heading “Aleris Incremental Hold Level.” “Aleris Incremental
Maturity Date” shall mean the date that is five years after the Aleris
Incremental Funding Date. “Aleris Incremental Term Loans” shall mean the Term
Loans extended by the Aleris Incremental Term Lenders on the Aleris Incremental
Funding Date. “Aleris Incremental Term Loan Commitment” shall mean, with respect
to each Aleris Incremental Term Lender, the commitment, if any, of such Lender
to make Aleris Incremental Term Loans under the Aleris Increase Joinder
Amendment, up to the amount set forth on Schedule 1 to the Aleris Increase
Joinder Amendment under the heading “Aleris Incremental Term Loan Commitment.”
The aggregate amount of the Aleris Incremental Term Lenders’ Aleris Incremental
Term Loan Commitments on the Aleris Increase JoinderThird Amendment Effective
Date is $775,000,000zero. “Aleris Incremental Term Loan Repayment Date” shall
have the meaning assigned to such term in Section 2.09. “Aleris Incremental Term
Lenders” shall mean (a) each financial institution listed on Schedule 1 to the
Aleris Increase Joinder Amendment under the heading “Aleris Incremental Term
Lender” and (b) any financial institution that acquires an interest in an Aleris
Incremental Term Loan pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to hold any Aleris
Incremental Term Loans. “Aleris Italy” shall mean Aleris Aluminum Italy Srl, and
including any sales offices thereof. “Aleris Hedging Collateral Requirements”
shall have the meaning assigned to such term in Section 5.15(e). “Aleris Merger
Agreement” means that certain Agreement and Plan of Merger, dated as of July 26,
2018, among the Borrower, Novelis Acquisitions, Aleris, and OCM Opportunities
ALS Holdings, L.P., a Delaware limited partnership, as amended, modified or
supplemented, together with any consent or waiver with respect thereto, but only
to the extent that such amendment, modification, amendment, consent or waiver is
not materially adverse to the Lenders or the Agents in their capacities as such,
it being understood that (i) any modification, amendment, consent or waiver to
the definition of “Material Adverse Effect” in the Aleris Merger Agreement, or
which 6 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3036.jpg]
has the effect of modifying, amending or waiving the representation or condition
as to the absence of a Material Adverse Effect (as defined in the Aleris Merger
Agreement as of the Second Amendment Effective Date) shall be deemed to be
materially adverse to the Lenders and the Agents, (ii) any decrease in the
purchase price payable under the Aleris Merger Agreement shall not be deemed to
be materially adverse to the Lenders or the Agents, so long as such decrease
does not exceed 10% of the consideration contemplated to be paid under the
Aleris Merger Agreement as of July 26, 2018, and (iii) any increase in the
purchase price contemplated to be paid under the Aleris Merger Agreement shall
not be deemed to be materially adverse to the Lenders or the Agents, so long as
such increase is funded by additional common equity contributions to Specified
Holders that directly or indirectly own Equity Interests in the Designated
Company and its Restricted Subsidiaries immediately prior to such contribution
or by cash on hand or borrowings under the Revolving Credit Agreement; provided,
that adjustments to working capital and earn- out payments in accordance with
the terms of the Aleris Merger Agreement shall not constitute an increase or
decrease in purchase price for purposes of this definition. “Aleris Rolled
Products” shall mean Aleris Rolled Products Germany GmbH, a company with limited
liability organized under the laws of Germany, registered with the commercial
register (Handelsregister) of the local court (Amtsgericht) of Koblenz with
registration number HRB 4239. “Aleris Syndication Termination Date” shall mean
the earlier to occur of (a) the first date to occur after the Aleris Incremental
Funding Date on which the Aleris Incremental Term Lenders each hold Aleris
Incremental Term Loans that are, in each case, no greater than their respective
Aleris Incremental Hold Levels (excluding any portion of the Aleris Incremental
Term Loans that exceed the applicable Aleris Incremental Hold Level of any
Lender if and to the extent that such Aleris Incremental Term Lender elects to
retain such portion in its sole discretion) and (b) the date that is 90 days
after the Aleris Incremental Funding Date. “Alternative Currency” shall mean
each of (x) the lawful currency of Canada, (y) Euros, and (z) the lawful
currency of the United Kingdom. “Annual Credit” shall mean the cumulative amount
of (x) $1,100,000,000 plus (y) $250,000,000 for each fiscal year of the
Designated Company commencing after the Closing Date (beginning with the fiscal
year commencing April 1, 2017) minus (z) in each case from and after the Closing
Date until the applicable time of determination, (and taking into all
transactions being consummated concurrently with the transaction then being
measured), (i) the cumulative amount of all Investments made pursuant to Section
6.04(r)(iii), (ii) the cumulative amount of all Dividends made pursuant to
Section 6.08(d)(ii) and (iii) the cumulative amount of all payments and
redemptions of Indebtedness made pursuant to Section 6.11(a)(i)(z)(2).
“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.22. “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22. 7 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3037.jpg]
“Applicable Margin” shall mean (a) in the case of the Initial Term Loans, for
any day, 1.85% per annum, (b) in the case of the Aleris Incremental Term Loans,
for any day, 1.75% per annum, and (c) in the case of Incremental Term Loans
(other than the Aleris Incremental Term Loans), the margin specified in the
applicable Increase Joinder. “Approved Fund” shall mean any Fund that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Approved Member State” shall mean Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom. “Asset Sale”
shall mean (a) any conveyance, sale, lease, sublease, assignment, transfer or
other disposition (including by way of merger or consolidation and including any
Sale and Leaseback Transaction) of any property, excluding sales of Inventory,
dispositions of cash and Cash Equivalents and settlements under Hedging
Agreements, in each such excluded case, which are in the ordinary course of
business, by Holdings (and, on and after the Specified AV Minerals Joinder Date,
AV Minerals) or any of its Restricted Subsidiaries, or (b) any issuance of any
Equity Interests of any Restricted Subsidiary of Holdings. “Asset Swap” shall
mean the substantially concurrent purchase and sale or exchange of Related
Business Assets or a combination of Related Business Assets and cash or Cash
Equivalents between any Company and another person; provided that any cash or
Cash Equivalents received must be applied in accordance with Section 2.10(c).
“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor. “Assignment and Assumption” shall mean an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 11.04(b)), and delivered to the
Administrative Agent, in substantially the form of Exhibit B, or any other form
(including electronic documentation generated by use of an electronic platform)
approved by the Administrative Agent. “Attributable Indebtedness” shall mean,
when used with respect to any Sale and Leaseback Transaction, as at the time of
determination, the present value (discounted at the rate implicit in the lease)
of the total obligations of the lessee for rental payments during the remaining
term of the lease included in any such Sale and Leaseback Transaction.
“Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b). 8 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3038.jpg]
“AV Metals” shall mean AV Metals Inc., a corporation formed under the Canada
Business Corporations Act. “AV Minerals” shall mean AV Minerals (Netherlands)
N.V., a company organized under the laws of the Netherlands. “Available Amount”
shall have the meaning assigned to such term in Section 7.12(a). “Bail-In
Action” shall mean the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution. “Bail-In Legislation” shall mean, (a) with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law, regulation, rule or requirement for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings). “Belgian Guarantor” shall mean each Restricted
Subsidiary of the Designated Company organized under the laws of Belgium that
becomes a Guarantor pursuant to the terms hereof. “Belgian Hold Separate
Business” means the Equity Interests in, and businesses of, Aleris Belgium and
Aleris Italy (and certain assets of Aleris (Shanghai) Trading Co. Ltd. that are
directly related to the business of Aleris Belgium and/or Aleris Italy) that are
subject to the Belgian Purchase Documents. “Belgian Purchase Documents” shall
mean, collectively, (i) (x) that certain Sale & Purchase Agreement, dated
November 22, 2019, among Aleris Aluminum Netherlands B.V., a corporation
incorporated under the laws of the Netherlands, Novelis Europe Holdings Limited,
a company incorporated under the laws of the United Kingdom, and Liberty House
Group Pte. Ltd, a company incorporated under the laws of Singapore, pursuant to
which Aleris Aluminum Netherlands B.V. and Novelis Europe Holdings Limited
agreed to sell or cause its Subsidiaries to sell 100% of the Equity Interests in
Aleris Belgium and, indirectly, 100% of the Equity Interests in Aleris Italy,
(y) the purchase agreement or agreements to be entered into after the Aleris
Acquisition Closing Date pursuant to which Novelis Inc. and/or any of its
Subsidiaries will agree to sell or cause its Subsidiaries to sell certain assets
of Aleris (Shanghai) Trading Co. Ltd. that are directly related to the business
of Aleris Belgium and/or Aleris Italy, and (z) the agreements and 9
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3039.jpg]
documents entered into in connection with the documents described in clauses (x)
and (y) above, or (ii) solely to the extent that the sale of the Belgian Hold
Separate Business does not occur pursuant to the terms of the documents
described in clause (i)(x) above and such documents are terminated, the purchase
agreement (and the agreements and documents entered into in connection
therewith) negotiated and entered into after the Aleris Acquisition Closing Date
by Novelis Inc. and/or any of its Subsidiaries, or the European Commission or
any trustee appointed on the European Commission’s behalf, on the one hand, and
a prospective buyer of Aleris Belgium and Aleris Italy, on the other hand,
pursuant to which Novelis Inc. and/or any of its Subsidiaries will agree to sell
or cause its Subsidiaries to sell 100% of the Equity Interests in Aleris Belgium
and, indirectly, 100% of the Equity Interests in Aleris Italy, and, if
applicable, certain assets of Aleris (Shanghai) Trading Co. Ltd. that are
directly related to the business of Aleris Belgium and/or Aleris Italy. “Belgian
Security Agreements” shall mean, collectively (i) any Security Agreements,
including all subparts thereto, among any Belgian Guarantors (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any Belgian Guarantor or
any Person who is the holder of Equity Interests in any Belgian Guarantor in
favor of the Collateral Agent and/or the Revolving Credit Collateral Agent in
its capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in each case of clauses (i), (ii) and (iii),
that is governed by the laws of Belgium, securing the Secured Obligations, and
entered into pursuant to the terms of this Agreement or any other Loan Document,
as the same may be amended, restated or otherwise modified from time to time.
“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall each
have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act. “Beneficial Ownership Certification” shall mean a certification
regarding beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230. “Board” shall
mean the Board of Governors of the Federal Reserve System of the United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such person, (iii) in the case of any limited partnership, the Board of
Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing. 10 1031947.12E-CHISR1060441.10-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3040.jpg]
“Borrower” shall have the meaning assigned to such term in the preamble hereto
or, following the Permitted Holdings Amalgamation, Successor Borrower.
“Borrowing” shall mean Loans to a Co-Borrower of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Rate
Loans or Fallback Rate Loans, as applicable, as to which a single Interest
Period is in effect. “Borrowing Base” shall mean, as of any date, an amount
equal to: (1) 85% of the book value of all accounts receivable owned by the Loan
Parties as of the end of the most recent fiscal month for which consolidated
financial statements are available; plus (2) the lesser of (x) 75% of the book
value of inventory owned by the Loan Parties as of the end of the most recent
fiscal month for which consolidated financial statements are available and (y)
85% of the “net recovery cost percentage” multiplied by the book value of
inventory owned by the Loan Parties as of the end of the most recent fiscal
month for which consolidated financial statements are available. Notwithstanding
the foregoing, the Borrowing Base shall be adjusted to give pro forma effect to
any Acquisitions or Asset Sales by the Designated Company and/or any Restricted
Subsidiary since the end of the most recent fiscal month for which consolidated
financial statements are available, as if such Acquisition or Asset Sale had
occurred on the last day of the end of the most recent fiscal month, with such
adjustment to be effective upon consummation of any such Acquisition or Asset
Sale. “Borrowing Request” shall mean a request by a Co-Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be approved by the Administrative Agent. “Brazilian
Guarantor” shall mean each Restricted Subsidiary of the Designated Company
organized in Brazil party hereto as a Guarantor, and each other Restricted
Subsidiary of the Designated Company organized in Brazil that becomes a
Guarantor pursuant to the terms hereof. “Brazilian Security Agreements” shall
mean, collectively, (i) any Security Agreements, including all sub-parts
thereto, among any Brazilian Guarantors (and such other Persons as may be party
thereto) and the Collateral Agent for the benefit of the Secured Parties, (ii)
each pledge agreement, mortgage, security agreement, guarantee or other
agreement that is entered into by any Brazilian Guarantor or any Person who is
the holder of Equity Interests in any Brazilian Guarantor in favor of the
Collateral Agent and/or the Revolving Credit Collateral Agent in its capacity as
agent for the Secured Parties pursuant to the terms of the Intercreditor
Agreement and the other Loan Documents, and (iii) any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents, in each case of clauses (i), (ii) and (iii), that
is governed by the laws of Brazil, securing the Secured Obligations, and entered
into pursuant to the terms of this Agreement or any other Loan Document, as the
same may be amended, restated or otherwise modified from time to time. “Business
Day” shall mean any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York 11 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3041.jpg]
City or London, and, if such day relates to any Eurodollar Rate Loan, means any
such day that is also a London Banking Day and, solely for purposes of
determining whether a day is a day on which a Loan can be advanced, Singapore.
“Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”. “Canadian Guarantor” shall
mean AV Metals Inc., Successor Holdings (solely to the extent that it is
organized in Canada), Borrower, and each Restricted Subsidiary of Holdings
organized in Canada party hereto as a Guarantor, and each other Restricted
Subsidiary of the Designated Company organized in Canada that becomes a
Guarantor pursuant to the terms hereof. “Canadian Loan Parties” shall mean
Borrower and the Canadian Guarantors. “Canadian Security Agreement” shall mean,
collectively (i) the Security Agreements, including all sub-parts thereto, among
the Canadian Loan Parties (and such other Persons as may be party thereto) and
the Collateral Agent for the benefit of the Secured Parties, (ii) each pledge
agreement, mortgage, deed of hypothec, debenture, bond, security agreement,
guarantee or other agreement that is entered into by any Canadian Loan Party or
any Person who is the holder of Equity Interests in any Canadian Loan Party in
favor of the Collateral Agent and/or the Revolving Credit Collateral Agent in
its capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in each case of clauses (i), (ii) and (iii),
that is governed by the laws of Canada (or any province thereof), securing the
Secured Obligations, and entered into pursuant to the terms of this Agreement or
any other Loan Document, as the same may be amended, restated or otherwise
modified from time to time. “Cancellation” shall mean the cancellation,
termination and forgiveness by the applicable Co-Borrowers of all Loans,
Commitments and related Obligations acquired in connection with a Discounted
Purchase, which cancellation shall be consummated as described in Section
11.04(b)(iv)(C) and the definition of “Eligible Assignee”. “Capital Assets”
shall mean, with respect to any person, all equipment, fixed assets and Real
Property or improvements of such person, or replacements or substitutions
therefor or additions thereto, that, in accordance with US GAAP, have been or
should be reflected as additions to property, plant or equipment on the balance
sheet of such person. “Capital Expenditures” shall mean, for any period, without
duplication, all expenditures made directly or indirectly by the Designated
Company and its Restricted Subsidiaries during such period for Capital Assets
(whether paid in cash or other consideration, financed by the incurrence 12
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3042.jpg]
of Indebtedness or accrued as a liability), together with the applicable
Company’s proportionate share of such amounts for Norf GmbH for such period.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under US GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with US GAAP. It is understood that with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting on
the definitions and covenants herein, US GAAP as in effect on the Closing Date
shall be applied. “Cash Equivalents” shall mean, as to any person, (a)
securities issued or fully guaranteed or insured by the federal government of
the United States, Canada, Switzerland, any Approved Member State or any agency
of the foregoing, (b) marketable direct obligations issued by Canada or any
province thereof, any state of the United States or the District of Columbia or
any political subdivision, government-sponsored entity or instrumentality
thereof that, at the time of the acquisition, are rated at least “A-2” by S&P,
“P-2” by Moody’s or in the “R-2” category by the Dominion Bond Rating Service
Limited, (c) certificates of deposit, Eurocurrency time deposits, overnight bank
deposits and bankers’ acceptances of any commercial bank or trust company
organized under the laws of Canada or any province thereof, the United States,
any state thereof, the District of Columbia, any non-U.S. bank, or its branches
or agencies (fully protected against currency fluctuations) that, at the time of
acquisition, is rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2”
category by the Dominion Bond Rating Service Limited, (d) commercial paper of an
issuer rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by
the Dominion Bond Rating Service Limited, and (e) shares of any money market
fund that (i) has at least 95% of its assets invested continuously in the types
of investments referred to in clauses (a), (b) and (c) above, (ii) has net
assets, the Dollar Equivalent of which exceeds $500,000,000 and (iii) is rated
at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited; provided, however, that the maturities of all
obligations of the type specified in clauses (a), (b) and (c) above shall not
exceed 365 days; provided, further, that, to the extent any cash is generated
through operations in a jurisdiction outside of the United States, Canada,
Switzerland or an Approved Member State, such cash may be retained and invested
in obligations of the type described in clause (a), (c) or (d) applicable to
such jurisdiction to the extent that such obligations are customarily used in
such other jurisdiction for short term cash management purposes. “Cash Interest
Expense” shall mean, for any period, Consolidated Interest Expense for such
period, less the sum of (a) interest on any debt paid by the increase in the
principal amount of such debt including by issuance of additional debt of such
kind, (b) items described in clause (c) of the definition of “Consolidated
Interest Expense” and (c) gross interest income of the Designated Company and
its Restricted Subsidiaries for such period. 13
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3043.jpg]
“Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement and
the Novelis AG Cash Pooling Agreement and (ii) any other cash pooling
arrangements (including all documentation pertaining thereto) entered into by
any Company in accordance with Section 6.07. “Casualty Event” shall mean any
involuntary loss of title, any involuntary loss of, damage to or any destruction
of, or any expropriation, condemnation or other taking (including by any
Governmental Authority) of, any property of Holdings, the Designated Company or
any of its Restricted Subsidiaries, or, on and after the Specified AV Minerals
Joinder Date, AV Minerals. “Casualty Event” shall include but not be limited to
any taking of all or any part of any Real Property of any person or any part
thereof, in or by expropriation, condemnation or other eminent domain
proceedings pursuant to any Requirement of Law, or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
any person or any part thereof by any Governmental Authority, civil or military,
or any settlement in lieu thereof. “CERCLA” shall mean the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. § 9601 et seq. and all implementing regulations. A “Change in Control”
shall be deemed to have occurred if: (a) (i) prior to the Designated Holdco
Effective Date, Hindalco ceases to be the Beneficial Owner of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of AV Minerals and Holdings, (ii) on and after the Designated Holdco
Effective Date, Hindalco ceases to be the Beneficial Owner of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of each of AV Minerals, Holdings and Designated Holdco, or (iii) on and
after the Designated Holdco Effective Date, Holdings ceases to be the Beneficial
Owner of Voting Stock representing 100% of the voting power of the total
outstanding Voting Stock of Designated Holdco; (b) Holdings (or, on and after
the Designated Holdco Effective Date, Designated Holdco) at any time ceases to
be the Beneficial Owner and the direct record owner of 100% of the Equity
Interests of Borrower, except as a result of a Qualified Borrower IPO; provided
that Hindalco continues to be the Beneficial Owner of Voting Stock representing
more than 50% of the voting power of the total outstanding Voting Stock of
Borrower at all times after giving effect to such Qualified Borrower IPO; and
provided, further, that a Permitted Holdings Amalgamation shall not constitute a
Change in Control; (c) the Designated Company at any time ceases to be the
Beneficial Owner and the direct or indirect owner of 100% of the Equity
Interests of each of Novelis Corporation, Novelis Deutschland GmbH (except to
the extent otherwise permitted under clause (c) of the definition of Permitted
Reorganization Action or under clause (b) of the definition of Permitted Aleris
Foreign Subsidiary Transfer) and each Co- Borrower (other than the Borrower
prior to the Designated Holdco Effective Date, and the Designated Company on and
after the Designated Holdco Effective Date); 14
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3044.jpg]
(d) at any time a change in control (or change of control or similar event) with
respect to any Co-Borrower or the U.S. Issuer occurs under (and as defined in)
any Material Indebtedness of any Loan Party; or (e) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of Holdings, any Co- Borrower or, on and after the
Designated Holdco Effective Date, Designated Holdco, or, on and after the
Specified AV Minerals Joinder Date, AV Minerals (together with any new directors
whose election to such Board of Directors or whose nomination for election was
approved by the Specified Holders or by a vote of at least a majority of the
members of the Board of Directors of such Person, as the case may be, which
members comprising such majority are then still in office and were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of such Person. For purposes of this
definition, a person shall not be deemed to have Beneficial Ownership of Equity
Interests subject to a stock purchase agreement, merger agreement or similar
agreement until the consummation of the transactions contemplated by such
agreement. “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking into effect of
any law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith, (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (z) the implementation or
compliance with, CRD IV or CRR, or any law or regulation that implements or
applies CRD IV or CRR, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued. “Chattel Paper” shall mean
all “chattel paper,” as such term is defined in the UCC, in which any Person now
or hereafter has rights. “Chief Executive Office” shall mean, with respect to
any Person, the location from which such Person manages the main part of its
business operations or other affairs. 15 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3045.jpg]
“Chinese Subsidiary Equity Interests” shall mean all Equity Interests of each
Person organized under the laws of the People’s Republic of China that is a
Subsidiary of a Loan Party, in each case that is owned by a Loan Party. “Class”
shall mean (a) when used with respect to Commitments, whether such Commitments
are Term Loan Commitments, Incremental Term Loan Commitments or Other Term Loan
Commitments, as the context may require, and (b) when used with respect to Loans
or a Borrowing, whether such Loans, or the Loans comprising such Borrowing, are
Term Loans, Incremental Term Loans or Other Term Loans. Other Term Loan
Commitments, Other Term Loans and Incremental Term Loans made pursuant to any
Increase Joinder that have different terms and conditions than the Other Term
Loans or Incremental Term Loans shall be construed to be in different Classes.
“Closing Date” shall mean the date, on or prior to the Agreement Termination
Date, on which the conditions precedent set forth in Section 4.02 and Section
4.03 are satisfied (or waived in accordance with Section 11.02) and the initial
Term Loans are advanced. “Code” shall mean the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated thereunder. “Co-Borrowers”
shall mean (a) the Borrower, (b) solely in the case of Aleris Incremental Term
Loans and Aleris Incremental Term Loan Commitments, Novelis Acquisitions (and,
immediately after giving effect to the merger of Novelis Acquisitions with and
into Aleris in connection with the Aleris Acquisition, Aleris) and (c) solely in
the case of any other Incremental Term Loans and Incremental Term Loan
Commitments of any Class, to the extent designated as a Co-Borrower pursuant to
the Increase Joinder in respect of such Class, the Borrower or Novelis
Acquisitions (and, immediately after giving effect to the merger of Novelis
Acquisitions with and into Aleris in connection with the Aleris Acquisition,
Aleris). “Collateral” shall mean, all of the “Collateral”, “Pledged Collateral”,
“Secured Assets” and “Mortgaged Property” referred to in the Security Documents
and all of the other property that is or is intended under the terms of the
Security Documents to be subject to Liens in favor of the Collateral Agent for
the benefit of the Secured Parties. “Collateral Agent” shall have the meaning
assigned to such term in the preamble hereto and includes each other person
appointed as the successor pursuant to Article X. “Commitment” shall mean, with
respect to any Lender, such Lender’s Term Loan Commitment, including any
Incremental Term Loan Commitment and any Other Term Loan Commitment, as the
context requires. 16 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3046.jpg]
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute. “Companies”
shall mean Holdings, the Designated Company and, Holdings’ Restricted
Subsidiaries and, after the Specified AV Minerals Joinder Date if Holdings is
not AV Minerals, AV Minerals; and “Company” shall mean any one of them.
“Compensation Plan” shall mean any program, plan or similar arrangement (other
than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Requirement
of Law other than that of the United States. “Compliance Certificate” shall mean
a certificate of a Financial Officer substantially in the form of Exhibit D.
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum of Novelis Inc., dated January 6, 2017. “Consolidated
Amortization Expense” shall mean, for any period, the amortization expense of
the Designated Company and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with US GAAP. “Consolidated
Current Assets” shall mean, as at any date of determination, the total assets of
the Designated Company and its Restricted Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of the Designated
Company and its Restricted Subsidiaries in accordance with GAAP, excluding cash
and Cash Equivalents. “Consolidated Current Liabilities” shall mean, as at any
date of determination, the total liabilities of the Designated Company and its
Restricted Subsidiaries which may properly be classified as current liabilities
(other than the current portion of any Loans) on a consolidated balance sheet of
the Designated Company and its Restricted Subsidiaries in accordance with US
GAAP, but excluding (a) the current portion of any Funded Debt of the Designated
Company and its Restricted Subsidiaries and (b) without duplication of clause
(a) above, all Indebtedness consisting of Revolving Credit Loans to the extent
otherwise included therein. “Consolidated Depreciation Expense” shall mean, for
any period, the depreciation expense of the Designated Company and its
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with US GAAP. 17 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3047.jpg]
“Consolidated EBITDA” shall mean, for any period, the sum of (A) Consolidated
Net Income for such period, adjusted by (without duplication): (x) adding
thereto, in each case only to the extent (and in the same proportion) deducted
in determining such Consolidated Net Income and without duplication: (a)
Consolidated Interest Expense for such period; (b) Consolidated Amortization
Expense for such period; (c) Consolidated Depreciation Expense for such period;
(d) Consolidated Tax Expense for such period; (e) non-recurring items or unusual
charges or expenses, severance, relocation costs or expenses, other business
optimization expenses (including costs and expenses relating to business
optimization programs), new systems design and implementation costs, project
start-up costs, restructuring charges or reserves, costs related to the closure
and/or consolidation of facilities and one-time costs associated with a
Qualified IPO or Qualified Borrower IPO; (f) to the extent covered by insurance
and actually reimbursed or, so long as the Designated Company has made a good
faith determination that there exists reasonable evidence that such amount will
in fact be reimbursed by the insurer and only to the extent that such amount is
(x) not denied by the applicable carrier in writing within 180 days and (y) in
fact reimbursed within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within 365 days),
losses and expenses with respect to Casualty Events or business interruption;
(g) the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period; (h) the amount of net
income (loss) attributable to non-controlling interests deducted (and not added
back) in computing Consolidated Net Income; and (i) Management Fees paid in
compliance with Section 6.08(c); (y) subtracting therefrom, (a) the aggregate
amount of all non-cash items increasing Consolidated Net Income (other than the
accrual of revenue or recording of receivables in the ordinary course of
business) for such period and (b) interest income; and (z) excluding therefrom,
(a) [intentionally omitted]; 18 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3048.jpg]
(b) earnings or losses resulting from any reappraisal, revaluation or write-up
or write-down of assets; (c) non-recurring or unusual gains; and (d) any gain or
loss relating to cancellation or extinguishment of Indebtedness; plus (B) the
proportionate interest of the Designated Company and its consolidated Restricted
Subsidiaries in Non-consolidated Affiliate EBITDA for such period; plus (C) for
purposes of determining compliance with the Financial Performance Covenant only
(solely for the purposes of Section 6.14 and not for determining whether any
action predicated on being in compliance with the Financial Performance Covenant
is permitted), Specified Equity Contributions made pursuant to Section 8.04 to
cure failure to comply with the Financial Performance Covenant for a fiscal
quarter in such period; plus (D) the annualized amount of net cost savings,
operating expense reductions and synergies reasonably projected by the
Designated Company in good faith to be realized as a result of specified actions
(x) taken since the beginning of the Test Period in respect of which
Consolidated EBITDA is being determined or (y) initiated prior to or during the
Test Period (in each case, which cost savings shall be added to Consolidated
EBITDA until fully realized, but in no event for more than four fiscal quarters)
(calculated on a pro forma basis as though such annualized cost savings,
operating expense reductions and synergies had been realized on the first day of
such Test Period, net of the amount of actual benefits realized during such Test
Period from such actions); provided that (1) such cost savings, operating
expense reductions and synergies are reasonably identifiable, quantifiable and
factually supportable in the good faith judgment of the Designated Company, and
(2) no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (C) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such Test Period; provided that the aggregate amount added to
Consolidated EBITDA pursuant to this clause (C) shall not exceed in the
aggregate 15% of Consolidated EBITDA for any one Test Period; provided, further
that projected (and not yet realized) amounts may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (C) to the extent
occurring more than four full fiscal quarters after the specified action taken
or initiated in order to realize such projected cost savings, operating expense
reductions and synergies. Notwithstanding the foregoing clause (x), the
provision for taxes and the depreciation, amortization and non-cash items of a
Restricted Subsidiary shall be added to Consolidated Net Income to compute
Consolidated EBITDA only to the extent (and in the same proportion) that the net
income of such Restricted Subsidiary was included in calculating Consolidated
Net Income. Consolidated EBITDA shall not include the Consolidated EBITDA of any
Non-consolidated Affiliate if such Non-consolidated Affiliate is subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the Designated Company or any
Co-Borrower, to the extent of such prohibition. 19
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3049.jpg]
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period. “Consolidated Interest Expense” shall mean, for any period, the
total consolidated interest expense of the Designated Company and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with US GAAP plus, without duplication: (a) imputed interest on Capital Lease
Obligations and Attributable Indebtedness of the Designated Company and its
Restricted Subsidiaries for such period; (b) commissions, discounts and other
fees and charges owed by the Designated Company or any of its Restricted
Subsidiaries with respect to letters of credit securing financial obligations,
bankers’ acceptance financing and receivables financings for such period; (c)
amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by the Designated Company or any of its
Restricted Subsidiaries for such period; (d) all interest paid or payable with
respect to discontinued operations of the Designated Company or any of its
Restricted Subsidiaries for such period; and (e) the interest portion of any
deferred payment obligations of the Designated Company or any of its Restricted
Subsidiaries for such period. “Consolidated Net Income” shall mean, for any
period, the consolidated net income (or loss) of the Designated Company and its
Restricted Subsidiaries determined on a consolidated basis in accordance with US
GAAP; provided, however, that the following shall be excluded in the calculation
of “Consolidated Net Income”: (a) any net income (loss) of any person (other
than the Designated Company) if such person is not a Restricted Subsidiary of
the Designated Company, except that: (i) subject to the exclusion contained in
clause (c) below, equity of the Designated Company and its consolidated
Restricted Subsidiaries in the net income of any such person for such period
shall be included in such Consolidated Net Income up to the aggregate amount of
cash distributed by such person during such period to the Designated Company or
to a Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (b), below); and (ii) the equity of the
Designated Company and its consolidated Restricted Subsidiaries in a net loss of
any such person other than an Unrestricted Subsidiary for such period shall be
included in determining such Consolidated Net Income; 20
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3050.jpg]
(b) any net income (loss) of any Restricted Subsidiary of the Designated Company
if such Restricted Subsidiary is subject to a prohibition, directly or
indirectly, on the payment of dividends or the making of distributions, directly
or indirectly, to the Designated Company or any Co-Borrower, to the extent of
such prohibition, except that: (i) subject to the exclusion contained in clause
(c) below, equity of the Designated Company and its consolidated Restricted
Subsidiaries in the net income of any such person for such period shall be
included in such Consolidated Net Income up to the aggregate amount of cash
distributed by such Restricted Subsidiary during such period to the Designated
Company or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in this clause (b)); and (ii) the
equity of the Designated Company and its consolidated Restricted Subsidiaries in
a net loss of any such person other than an Unrestricted Subsidiary for such
period shall be included in determining such Consolidated Net Income; (c) any
gain or loss realized upon the sale or other disposition of any property of the
Designated Company or Restricted Subsidiaries (including pursuant to any Sale
and Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business (provided that sales or other dispositions of assets
in connection with any Qualified Securitization Transaction permitted hereunder
shall be deemed to be in the ordinary course); (d) any extraordinary gain or
loss; (e) the cumulative effect of a change in accounting principles; (f) any
non-cash compensation expense realized for grants of performance shares, stock
options or other rights to officers, directors and employees of the Designated
Company or any Restricted Subsidiary; provided that such shares, options or
other rights can be redeemed at the option of the holders only for Qualified
Capital Stock of the Designated Company or Holdings (or, on and after the
Specified AV Minerals Joinder Date, AV Minerals); (g) any unrealized gain or
loss resulting in such period from Hedging Obligations (other than any
unrealized gains or losses resulting from foreign currency re- measurement
hedging activities); (h) any expenses or charges in such period related to the
Transactions, any premiums, fees, discounts, expenses and losses payable by any
Loan Party in such period in connection with any redemption or tender offer of
Indebtedness permitted hereunder, and any acquisition, disposition,
recapitalization or the incurrence of any Indebtedness permitted hereunder,
including such fees, expenses or charges related to the Transactions; and 21
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3051.jpg]
(i) the effects of adjustments in the property, plant and equipment,
inventories, goodwill, intangible assets and debt line items in the Designated
Company’s consolidated financial statements pursuant to US GAAP resulting from
the application of purchase accounting in relation to any acquisition or the
amortization or write-off of any amounts thereof, net of taxes. Notwithstanding
the foregoing, for purposes of the calculation of Cumulative Credit only, there
shall be excluded from Consolidated Net Income any dividends, repayments of
loans or advances or other transfers of property from Unrestricted Subsidiaries
to the Designated Company or a Restricted Subsidiary to the extent such
dividends, repayments or transfers increase the amount of Cumulative Credit
pursuant to clause (d) of the definition of Cumulative Credit. “Consolidated Net
Tangible Assets” shall mean, as of any date of determination, the sum of the
amounts that would appear on a consolidated balance sheet of the Designated
Company and its Restricted Subsidiaries as the total assets (less accumulated
depreciation and amortization, allowances for doubtful receivables, other
applicable reserves and other properly deductible items) of the Designated
Company and its Restricted Subsidiaries, after giving effect to purchase
accounting and after deducting therefrom Consolidated Current Liabilities and,
to the extent otherwise included, the amounts of (without duplication): (a) the
excess of cost over fair market value of assets or businesses acquired; (b) any
revaluation or other write-up in book value of assets subsequent to March 31,
2016 as a result of a change in the method of valuation in accordance with US
GAAP; (c) unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items; (d)
minority interests in consolidated Subsidiaries held by Persons other than the
Designated Company or any Restricted Subsidiary of the Designated Company; (e)
treasury stock; (f) cash or securities set aside and held in a sinking or other
analogous fund established for the purpose of redemption or other retirement of
Equity Interests to the extent such obligation is not reflected in Consolidated
Current Liabilities; and (g) Investments in and assets of Unrestricted
Subsidiaries. “Consolidated Tax Expense” shall mean, for any period, the tax
expense of the Designated Company and its Restricted Subsidiaries, for such
period determined on a consolidated basis in accordance with US GAAP. 22
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3052.jpg]
“Consolidated Total Assets” shall mean at any date of determination, the total
assets of the Designated Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with US GAAP. “Consolidated Total Net Debt”
shall mean, as of any date of determination and without duplication, the sum of
(A) the aggregate principal amount of Indebtedness of the Designated Company and
its Restricted Subsidiaries outstanding on such date of the type referenced in
clauses (a), (b) and (f) of the definition of Indebtedness, and any Contingent
Obligations of the Designated Company and its Restricted Subsidiaries in respect
of Indebtedness of any Person under clauses (a), (b) and (f) of the definition
of Indebtedness, minus the aggregate amount of Unrestricted Cash on such date,
plus (B) the proportionate interest of the Designated Company and its
consolidated Restricted Subsidiaries in the Non-consolidated Affiliate Debt of
each of the Non-consolidated Affiliates at any date of determination. The
aggregate principal amount of such Indebtedness shall be determined according to
the face or principal amount thereof, based on the amount owing under the
applicable contractual obligation (without regard to any election by the
Designated Company, Holdings (or, and, on and after the Specified AV Minerals
Joinder Date, AV Minerals) or any other Person) to measure an item of
Indebtedness using fair value or any other discount that may be applicable under
GAAP (including the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities) on a consolidated basis with respect to the Designated Company and
its Restricted Subsidiaries in accordance with consolidation principles utilized
in GAAP. “Contingent Obligation” shall mean, as to any person, any obligation,
agreement, understanding or arrangement of such person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of any obligation of a primary obligor, (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (f) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith. 23 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3053.jpg]
“Contribution, Intercompany, Contracting and Offset Agreement” shall mean that
certain Contribution, Intercompany, Contracting and Offset Agreement dated as of
the Closing Date by and among the Loan Parties (other than certain Foreign
Subsidiaries), the Collateral Agent and the Administrative Agent. “Contribution
Notice” shall mean a contribution notice issued by the Pensions Regulator under
Section 38 or Section 47 of the Pensions Act 2004. “Control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto. “Control
Agreement” shall mean, with respect to a Deposit Account, Securities Account, or
Commodity Account (each as defined in the UCC), (i) located in the United
States, an agreement in form and substance reasonably satisfactory to the
Collateral Agent establishing the Collateral Agent’s “control” (within the
meaning of the UCC) in such account, or (ii) located in other jurisdictions,
agreements with regard to such accounts establishing and perfecting the First
Priority Lien of the Collateral Agent in such accounts, and otherwise in form
and substance reasonably satisfactory to the Collateral Agent. “Cost of Funds”
shall mean the rate of interest on each Lender’s share of the relevant Borrowing
for the relevant Interest Period, which shall be the percentage rate per annum
which is the sum of the weighted average of the rates notified to the
Administrative Agent by each Lender as soon as practicable and in any event
within two Business Days of the first day of that Interest Period (or, if
earlier, on the date falling two Business Days before the date on which interest
is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select; provided, that if a Lender’s Funding Rate is less than the Eurodollar
Rate or a Lender does not supply a quotation by the time specified in this
definition, the cost to that Lender of funding its participation in that
Borrowing for that Interest Period shall be deemed, for the purposes of this
definition, to be the Eurodollar Rate; provided, further, that if any Lender
does not supply a quotation by the time specified in this definition, the rate
of interest shall be calculated on the basis of the quotations of the remaining
Lenders; provided, further, that if the Cost of Funds shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. “Covered Aleris
Lender” shall have the meaning assigned to such term in the definition of
“Covered Aleris Syndication Taxes”. “Covered Aleris Loan” shall have the meaning
assigned to such term in the definition of “Covered Aleris Syndication Taxes”.
24 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3054.jpg]
“Covered Aleris Payment Date” shall mean any Interest Payment Date and any other
date on which interest on the Aleris Incremental Term Loans is paid. “Covered
Aleris Syndication Taxes” means, in the case of a Lender (other than a Lender
that was an Aleris Incremental Term Lender on the Aleris Incremental Funding
Date or an Affiliate of such Lender) that acquires an interest in the Aleris
Incremental Term Loans pursuant to an Assignment and Assumption between the
Aleris Incremental Funding Date and the Aleris Syndication Termination Date (the
“Aleris Syndication Period”), and any initial or subsequent assignee Lender of
all or a portion of such interest (collectively, such Lender and such assignee
Lender(s), a “Covered Aleris Lender”), any U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Covered Aleris Lender
with respect to such Lender’s interest in the Aleris Incremental Term Loans
acquired by a Covered Aleris Lender during the Aleris Syndication Period and,
solely for any Covered Aleris Payment Date occurring after the Aleris
Syndication Termination Date, held as of the end of the Aleris Syndication
Period (or acquired subsequent to the Aleris Syndication Period pursuant to an
assignment from a Covered Aleris Lender) (such interest in an Aleris Incremental
Term Loan, a “Covered Aleris Loan”); provided that Covered Aleris Syndication
Taxes shall not include (i) Excluded Taxes or (ii) Taxes for which the Lenders
are indemnified by the Co-Borrowers hereunder without regard to the
indemnification for Covered Aleris Syndication Taxes. For the avoidance of
doubt, Covered Aleris Syndication Taxes shall not include any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a Covered
Aleris Lender with respect to an interest in Aleris Incremental Term Loans (or
Aleris Incremental Term Loan Commitments in respect thereof) pursuant to a
change in law after the date on which such Lender acquires an interest in such
Loan or Commitment, or U.S. federal withholding Taxes that, pursuant to Section
2.15, were payable to such Lender’s assignor immediately before such Lender
became a party hereto. “CRD IV” means Directive 2013/36/EU of June 26, 2013 on
access to the activity of credit institutions and the prudential supervision of
credit institutions and investment firms, amending Directive 2002/87/EC and
repealing Directive 2006/48/EC and 2006/49/EC. “Credit Agreement Refinancing
Indebtedness” shall mean (a) Permitted First Priority Refinancing Debt, (b)
Permitted Second Priority Refinancing Debt, (c) Permitted Unsecured Refinancing
Debt or (d) Indebtedness incurred pursuant to a Refinancing Amendment, in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Term Loans (including
any successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such extending, renewing or refinancing Indebtedness is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt (except for unpaid accrued interest and premium
thereon and any make-whole payments applicable thereto), (ii) such Indebtedness
has a final maturity date no earlier than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Refinanced Debt and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) 25 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3055.jpg]
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained. “Credit Extension”
shall mean the making of a Loan by a Lender. “CRR” shall mean Regulation (EU)
no. 575/2013 of June 26, 2013 on prudential requirements for credit institutions
and investment firms and amending regulation (EU) no. 648/2012. “Cumulative
Credit” shall mean, at any date, an amount equal to: (a) $328,000,000; plus (b)
50% of the aggregate Consolidated Net Income accrued during the period
commencing on October 1, 2016 to and including the last day of the fiscal
quarter most recently ended for which the Designated Company has delivered to
the Administrative Agent the financial statements required to be delivered by
Section 5.01(a) or Section 5.01(b), taken as a single accounting period (or, in
the event Consolidated Net Income for such period is a deficit, minus 100% of
such deficit); plus (c) 100% of the Net Cash Proceeds received by, (w) prior to
the Designated Holdco Effective Date, Holdings from the issuance of Qualified
Capital Stock of Holdings or as a capital contribution to Holdings after the
Closing Date to the extent that such Net Cash Proceeds are immediately
contributed by Holdings to the Designated Company following such sale or
contribution to Holdings (including the Net Cash Proceeds of a Qualified IPO),
(x) on and after the Designated Holdco Effective Date, from the issuance of
Qualified Capital Stock of Designated Holdco or as a capital contribution to
Designated Holdco (including the Net Cash Proceeds of a Qualified IPO), (y)
Borrower from the issuance of Qualified Capital Stock of the Borrower in a
Qualified Borrower IPO and (z) Borrower from the issuance of Qualified Capital
Stock of Borrower after a Qualified Borrower IPO; provided that, in each case,
no issuances to or contributions from a Restricted Subsidiary shall be counted
for the purposes of this clause (c); plus (d) the aggregate net cash proceeds
received by the Designated Company or any Restricted Subsidiary from the
issuance or sale after the Closing Date of convertible or exchangeable
Indebtedness that has been converted into or exchanged for Qualified Capital
Stock of Holdings (prior to the Designated Holdco Effective Date), Designated
Holdco (on and after the Designated Holdco Effective Date) or of the Borrower
after a Qualified Borrower IPO, excluding: (i) any such Indebtedness issued or
sold to any Loan Party or a Subsidiary of any Loan Party or an employee stock
ownership plan or trust established by any Loan Party or any such Subsidiary for
the benefit of their employees, and (ii) the aggregate amount of any cash or
other property distributed by Holdings, the Designated Company or any Restricted
Subsidiary upon any such conversion or exchange; plus 26
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3056.jpg]
(e) the net reduction in Investments made in reliance on the Cumulative Credit
pursuant to Section 6.04(r)(ii) in any person other than the Designated Company
or an Unrestricted Grantor resulting from cash dividends, repayments of loans or
advances or other transfers of property (valued at fair market value), in each
case to the Designated Company or any Unrestricted Grantor; provided that the
foregoing amount shall not exceed, in the case of any person, the amount of
Investments made after the Closing Date by the Designated Company or any
Unrestricted Grantor in such person in reliance on the Cumulative Credit
pursuant to Section 6.04(r)(ii); plus (f) the aggregate amount of prepayments
refused by Lenders pursuant to Section 2.10(g)(iii); plus (g) upon the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary pursuant
to Section 5.16, the lesser of (i) the fair market value of the net assets of
such Unrestricted Subsidiary at the time of redesignation and (ii) the aggregate
amount of Investments made by the Designated Company or any of its Restricted
Subsidiaries in reliance on the Cumulative Credit pursuant to Section
6.04(r)(ii) in such Unrestricted Subsidiary after the Closing Date and prior to
such redesignation; minus (h) in each case from and after the Closing Date, (x)
the cumulative amount of all Investments made pursuant to Section 6.04(r)(ii),
(y) the cumulative amount of all Dividends made pursuant to Section 6.08(c),
Section 6.08(d)(i), Section 6.08(i) and Section 6.08(j) and (z) the cumulative
amount of all payments and redemptions of Indebtedness made pursuant to Section
6.11(a)(i)(z)(1); minus (i) if, at such date of determination, the Total Net
Leverage Ratio determined on a Pro Forma Basis as of the last day of the most
recently ended fiscal quarter for which the Designated Company has delivered to
the Administrative Agent the financial statements required to be delivered by
Section 4.01(e), Section 5.01(a) or Section 5.01(b) would be greater than or
equal to 3.5 to 1.0, the cumulative amount of Recapture Amounts paid since the
Closing Date. “DB Cash Pooling Arrangements” shall mean the cash pooling
arrangements among the Borrower, certain other Loan Parties and Deutsche Bank
pursuant to the Transaction Banking Services Agreement among such parties and
any documents ancillary thereto. “Debt Issuance” shall mean the incurrence by
Holdings, the Designated Company or any of its Restricted Subsidiaries (or, on
and after the Specified AV Minerals Joinder Date, AV Minerals) of any
Indebtedness after the Closing Date (other than as permitted by Section 6.01).
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness paid in such period.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, arrangement, rearrangement, readjustment,
composition, liquidation, receivership, 27 1031947.12E-CHISR1060441.10-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3057.jpg]
insolvency, reorganization, examination or similar debtor relief or debt
adjustment laws (including any applicable corporate statute) of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default” shall mean an Event of
Default or an event, occurrence or condition which is, or upon notice, lapse of
time or both would constitute, an Event of Default. “Default Rate” shall have
the meaning assigned to such term in Section 2.06(c). “Defaulting Lender” shall
mean, subject to Section 2.18(b), any Lender that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder within three Business Days of the date required to be funded by it
hereunder, absent a good faith dispute with respect to such obligation, (b) has
notified the Designated Company or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, absent a good faith
dispute with respect to such obligation, (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has, other
than pursuant to an Undisclosed Administration, (i) become the subject of any
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, examiner or assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority. “Delegate” shall mean any
delegate, agent, attorney, trustee or co-trustee appointed by the Collateral
Agent or any Receiver. “Designated Belgian Escrow Account” shall mean a deposit
account or securities account of Novelis Inc. or in the name of Novelis Inc.
into which solely the Designated Belgian Escrow Funds shall be deposited by
Novelis Inc., which account shall be subject to the Designated Belgian Escrow
Agreement. “Designated Belgian Escrow Agreement” shall mean that certain Escrow
Agreement for the Administration of Third-Party Funds, to be dated on or before
the Aleris Acquisition Closing Date, among Novelis Inc., Aleris Belgium, and a
financial institution, as escrow agent, in form and 28
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3058.jpg]
substance reasonably satisfactory to the Administrative Agent, in respect of the
Designated Belgian Escrow Account and governing the Designated Belgian Escrow
Funds. “Designated Belgian Escrow Funds” shall mean cash or Cash Equivalents in
an aggregate amount of up to €75,000,000 deposited into the Designated Belgian
Escrow Account, which amounts shall be used solely for the purpose of funding
capital expenditures of Aleris Belgium pursuant to the Designated Belgian Escrow
Agreement. “Designated Company” shall mean the Borrower or, on and after the
Designated Holdco Effective Date, Designated Holdco. “Designated Holdco” shall
mean, on and after the Designated Holdco Effective Date, U.K. Holdco.
“Designated Holdco Effective Date” shall mean the date that (a) the actions
described in clause (b) of the definition of Permitted Reorganization Actions
are satisfied, and (b) the terms and conditions contained in the definitions of
Permitted Reorganization and Permitted Reorganization Actions are satisfied in
respect of the actions described in clause (a) above, and in respect of all
Permitted Reorganization Actions commenced prior to the actions described in
clause (a) above. “Discount Participation Notice” shall have the meaning
assigned to such term in the definition of “Discounted Purchase”. “Discounted
Purchase” shall mean, commencing with the date that is three months after the
Syndication Termination Date, one or more purchases by a Co-Borrower (each, a
“Purchase”) of Term Loans originally made to such Co-Borrower in accordance with
the provisions of Section 11.04(b)(v); provided that, each such Purchase is made
on the following basis: (a) Such Co-Borrower will notify the Administrative
Agent in writing (a “Purchase Notice”) (and the Administrative Agent will
deliver such Purchase Notice to each relevant Lender) that such Co-Borrower
wishes to make an offer to purchase (i) from each Lender on a pro rata basis
with respect to any Class of Term Loans on an individual tranche basis, Term
Loans originally made to such Co-Borrower, in an aggregate principal amount as
is specified by such Co-Borrower (the “Term Loan Purchase Amount”) with respect
to each applicable tranche, subject to a discount to par expressed as a price at
which such Co-Borrower would consummate the Purchase (the “Offer Price”) of such
Term Loans to be purchased (it being understood that different Offer Prices
and/or Term Loan Purchase Amounts may be offered with respect to different
Classes of such Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section); provided
that the Purchase Notice shall specify that each Discount 29
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3059.jpg]
Participation Notice (as defined below) must be submitted by a date and time to
be specified in the Purchase Notice, which date shall be no earlier than the
tenth Business Day following the date of the Purchase Notice and no later than
the twentieth Business Day following the date of the Purchase Notice; (ii) at
the time of delivery of the Purchase Notice to the Administrative Agent, no
Default shall have occurred and be continuing or would result therefrom (which
condition shall be certified as being satisfied in such Purchase Notice) and
(iii) the Term Loan Purchase Amount specified in each Purchase Notice delivered
by such Co-Borrower to the Administrative Agent shall not be less than
$25,000,000 in the aggregate; (b) Such Co-Borrower will allow each Lender
holding the Class of Term Loans subject to the Purchase Notice to submit a
notice of participation (each, a “Discount Participation Notice”) which shall
specify (i) an acceptance of such Offer Price, and (ii) the principal amount of
such Lender’s Class of Term Loans at which such Lender is willing to permit a
purchase of all or a portion of its Term Loans made to such Co-Borrower to occur
at each such Acceptable Price (the “Reply Amount”); provided that each Lender
may elect to accept or reject such offer in its sole discretion; (c) In the
event that the aggregate Reply Amounts relating to such Purchase Notice are
insufficient to allow such Co-Borrower to complete a purchase of the entire Term
Loan Purchase Amount, such Co-Borrower may, at its election, either (x) withdraw
the Purchase Notice and terminate the Purchase or (y) subject to clause (e)
below, complete the Purchase for the aggregate Reply Amounts at the Offer Price
for the Purchase subject to the Purchase Notice; (d) In the event that the
aggregate Reply Amounts relating to such Purchase Notice are not less than the
Term Loan Purchase Amount, such Co-Borrower shall purchase Term Loans originally
made to such Co-Borrower from each Lender with one or more Discount
Participation Notices at the Offer Price , in an aggregate principal amount
equal to (x) the Term Loan Purchase Amount or (y) such greater amount, not to
exceed the aggregate Reply Amounts relating to such Purchase Notice, as such
Co-Borrower elects in its discretion (such Term Loans, as applicable, being
referred to as “Qualifying Loans” and such Lenders being referred to as
“Qualifying Lenders”), in the case of clauses (x) and (y), subject to clauses
(e), (f) and (g) below; provided that if the aggregate principal amount required
to purchase the Qualifying Loans would exceed the Term Loan Purchase Amount,
such Co-Borrower shall purchase Qualifying Loans ratably based on the aggregate
principal amounts of all such Qualifying Loans tendered by each such Qualifying
Lender; (e) subject to Section 2.13, the Purchase shall be consummated pursuant
to and in accordance with Section 11.04 and, to the extent not otherwise
provided herein, shall otherwise be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, Interest Periods, and
other notices by such Co-Borrower) mutually acceptable to the Administrative
Agent and such Co-Borrower (provided that such 30
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3060.jpg]
Purchase shall be required to be consummated no later than five Business Days
after the time that Discount Participation Notices are required to be submitted
by Lenders pursuant to the applicable Purchase Notice); (f) upon submission by a
Lender of a Discount Participation Notice, subject to the foregoing clause (e),
such Lender will be irrevocably obligated to sell the entirety or its pro rata
portion (as applicable pursuant to clause (d) above) of the Reply Amount at the
Offer Price plus accrued and unpaid interest through the date of purchase to
such Co- Borrower pursuant to Section 11.04 and as otherwise provided herein;
and (g) purchases by such Co-Borrower of Qualifying Loans shall result in the
immediate cancellation of such Qualifying Loans. “Disqualified Capital Stock”
shall mean any Equity Interest which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, (a) matures (excluding any maturity as the result of
an optional redemption by the issuer thereof) or is mandatorily redeemable other
than solely for Qualified Capital Stock, pursuant to a sinking fund obligation
or otherwise, or is redeemable at the option of the holder thereof, in whole or
in part, on or prior to 180 days after the Latest Maturity Date in effect at the
time of issuance of such Equity Interest, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to 180 days after the Latest Maturity Date in effect at
the time of issuance of such Equity Interest, or (c) contains any mandatory
repurchase obligation which may come into effect prior to 180 days after the
Latest Maturity Date in effect at the time of issuance of such Equity Interest;
provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to 180 days after the Latest Maturity
Date in effect at the time of issuance of such Equity Interest shall not
constitute Disqualified Capital Stock if such Equity Interests provide that the
issuer thereof will not redeem any such Equity Interests pursuant to such
provisions prior to the repayment in full of the Obligations. “Disqualified
Institution” shall mean, on any date, (a) any Sanctioned Person and (b) any
other Person that is a direct competitor of the Designated Company (other than a
Person described in clause (a) or (b) of the definition of Known Affiliate) or a
Known Affiliate of a competitor, which Person has been designated by the
Designated Company as a “Disqualified Institution” by written notice to the
Administrative Agent from time to time after the 90th day following the Closing
Date; provided that “Disqualified Institutions” shall exclude any Person that
the Designated Company has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time. 31 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3061.jpg]
“Distribution” shall mean, collectively, with respect to any Person, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of Equity Interests, from time to time
received, receivable or otherwise distributed to such Person in respect of or in
exchange for any or all of the Equity Interests or Intercompany Notes owned by
such Person. “Dividend” with respect to any person shall mean that such person
has declared or paid a dividend or returned any equity capital to the holders of
its Equity Interests or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes, except to the extent such payments reduce
Consolidated Net Income. “Dividend Recapture Amount” shall have the meaning
assigned to such term in Section 6.08(d)(iii). “Dollar Equivalent” shall mean,
as to any amount denominated in any currency other than Dollars as of any date
of determination, the amount of Dollars that would be required to purchase the
amount of such currency based upon the Spot Selling Rate as of such date, and as
to any amount denominated in Dollars, such amount in Dollars. “Dollars” or
“dollars” or “$” shall mean lawful money of the United States. “DQ List” shall
have the meaning assigned to such term in Section 11.04(g)(iv). “Dubai
Guarantor” shall mean each Restricted Subsidiary of the Designated Company
organized in the Dubai International Financial Centre party hereto as a
Guarantor, and each other Restricted Subsidiary of the Designated Company
organized in the Dubai International Financial Centre that becomes a Guarantor
pursuant to the terms hereof. “Dubai Security Agreements” shall mean,
collectively (i) any Security Agreements, including all subparts thereto, among
any Dubai Guarantors (and such other Persons as may be party thereto) and the
Collateral Agent for the benefit of the Secured Parties, (ii) each pledge 32
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3062.jpg]
agreement, mortgage, security agreement, guarantee or other agreement that is
entered into by any Dubai Guarantor or any Person who is the holder of Equity
Interests in any Dubai Guarantor in favor of the Collateral Agent and the
Secured Parties and, in the case of an Assignment of Credits Agreement, also in
favor of the Revolving Credit Collateral Agent and the secured parties under the
Revolving Credit Agreement, and (iii) any other pledge agreement, mortgage,
security agreement or other agreement entered into pursuant to the terms of the
Loan Documents, in each case of clauses (i), (ii) and (iii), that is governed by
the laws of the Dubai International Financial Centre (or any subdivision
thereof), securing the Secured Obligations, and entered into pursuant to the
terms of this Agreement or any other Loan Document, as the same may be amended,
restated or otherwise modified from time to time. “Dutch Guarantor” shall mean
each Restricted Subsidiary of the Designated Company organized under the laws of
the Netherlands party hereto as a Guarantor, and each other Restricted
Subsidiary of the Designated Company organized under the laws of the Netherlands
that becomes a Guarantor pursuant to the terms hereof. “Dutch Security
Agreements” shall mean, collectively (i) any Security Agreements, including all
subparts thereto, among any Dutch Guarantors (and such other Persons as may be
party thereto) and the Collateral Agent for the benefit of the Secured Parties,
(ii) each pledge agreement, mortgage, security agreement, guarantee or other
agreement that is entered into by any Dutch Guarantor or any Person who is the
holder of Equity Interests in any Dutch Guarantor in favor of the Collateral
Agent and/or the Revolving Credit Collateral Agent in its capacity as agent for
the Secured Parties pursuant to the terms of the Intercreditor Agreement and the
other Loan Documents, and (iii) any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents, in each case of clauses (i), (ii) and (iii), that is governed by the
laws of the Netherlands (or any subdivision thereof), securing the Secured
Obligations, and entered into pursuant to the terms of this Agreement or any
other Loan Document, as the same may be amended, restated or otherwise modified
from time to time. “EEA Financial Institution” shall mean (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” shall mean any of
the member states of the European Union, Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. 33 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3063.jpg]
“Effective Date” shall mean January 10, 2017. “Eligible Assignee” shall mean (a)
any Lender, (b) an Affiliate of any Lender, (c) an Approved Fund of a Lender and
(d) any other person approved, in the case of this clause (d) only, by the
Designated Company (such approval not to be unreasonably withheld or delayed and
such approval shall be deemed given if no objection is made by the Designated
Company within five Business Days after receipt of a notice of an assignment
proposing such person as an assignee of any interest in any Loans); provided
that (x) no approval of the Designated Company shall be required during the
continuance of an Event of Default or on or prior to the Syndication Termination
Date, (y) “Eligible Assignee” shall not include AV Minerals, Holdings or any of
its Affiliates or Subsidiaries (other than, commencing with the date that is
three months after the Syndication Termination Date, each Co-Borrower, solely to
the extent that such Co-Borrower purchases or acquires Term Loans originally
made to such Co-Borrower pursuant to a Discounted Purchase and effects a
Cancellation immediately upon such purchase or acquisition pursuant to
documentation reasonably satisfactory to the Administrative Agent) or any
natural person and (z) each assignee Lender shall be subject to each other
applicable requirement regarding Lenders hereunder. Any Disqualified Institution
is subject to Section 11.04(g) hereof. “Embargoed Person” shall have the meaning
assigned to such term in Section 6.21. “Environment” shall mean the natural
environment, including air (indoor or outdoor), surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, sewer systems, the workplace or as
otherwise defined in any Environmental Law. “Environmental Claim” shall mean any
claim, notice, demand, order, action, suit, proceeding or other formal
communication alleging liability for or obligation with respect to any
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release in or into the Environment of Hazardous Material
at any location or (ii) any violation or alleged violation of any Environmental
Law, and shall include any claim seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous Material
or alleged injury or threat of injury to the Environment or to human health or
safety relating to or arising out of the use of, exposure to or Releases or
threatened Releases of Hazardous Material. “Environmental Law” shall mean any
and all treaties, laws, statutes, ordinances, regulations, rules, decrees,
orders, judgments, consent orders, consent decrees, code or other legally
binding requirements (including the Guide d’Intervention – Protection des sols
et de réhabilitation des terrains contaminés of the Quebec Ministry of
Sustainable Development, Environment and Fight Against Climate Change), and the
common law and civil law, relating to protection of human health or the
Environment, the Release or threatened Release of Hazardous 34
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3064.jpg]
Material, natural resources or natural resource damages, or occupational safety
or health, and any and all Environmental Permits. “Environmental Permit” shall
mean any permit, license, approval, registration, notification, exemption,
consent or other authorization required by or from a Governmental Authority
under Environmental Law. “Equipment” shall mean “equipment,” as such term is
defined in the UCC, in which such Person now or hereafter has rights. “Equity
Interest” shall mean, with respect to any person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or nonvoting), of equity of such person, including,
if such person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a person the
right to receive a share of the profits and losses of, or distributions of
property of, such partnership, whether outstanding on the Closing Date or issued
after the Closing Date, but excluding debt securities convertible or
exchangeable into such equity. “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as the same may be amended from time to time. “ERISA
Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code. “ERISA Event” shall mean (a) any
“reportable event,” as defined in Section 4043 of ERISA or the regulations
issued thereunder, with respect to a Plan (other than an event for which the
thirty (30) day notice period is waived by regulation); (b) the failure to meet
the minimum funding standard of Section 412 of the Code with respect to any Plan
whether or not waived; (c) the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA;
(f) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (g) the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (h) the incurrence by any Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal from any Plan
subject to Section 4063 of ERISA or a cessation of operation that is treated as
a withdrawal under Section 406(e) of 35 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3065.jpg]
ERISA; (i) a complete or partial withdrawal by any Company or any ERISA
Affiliate from a Multiemployer Plan resulting in material Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; (j) the making of
any amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in a Material
Adverse Effect. “EU Bail-In Legislation Schedule” shall mean the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Euro” shall mean the lawful currency
of the Participating Member States introduced in accordance with the legislative
measures of the European Council for the introduction of, changeover to or
operation of a single unified European currency. “Eurodollar Base Rate” shall
mean, for any Interest Period, the rate per annum equal to the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two London Banking Days prior to the commencement of such
Interest Period by reference to the ICE Benchmark Administration Interest
Settlement Rates for Dollar deposits, as published by Reuters or any other
service selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration Limited as an authorized information vendor for the
purpose of displaying such rates (the “Screen Rate”), with a term equivalent to
such Interest Period; provided that if no Screen Rate is available for such
Interest Period, then the “Eurodollar Base Rate” for such Interest Period shall
be the Interpolated Screen Rate for a period equal in length to such Interest
Period; provided, further, that if the Interpolated Screen Rate is not available
at such time for any reason, then the “Eurodollar Base Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent equal
to the average of rates per annum at which deposits in Dollars are offered for
such Interest Period to the Administrative Agent by three leading banks in the
London interbank market in London, England at approximately 11:00 a.m. (London
time) on the date which is two London Banking Days prior to the commencement of
such Interest Period; provided, further, that if the Eurodollar Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. Each determination by Administrative Agent pursuant to this
definition shall be conclusive absent manifest error. “Eurodollar Rate” shall
mean for any Interest Period with respect to a Eurodollar Rate Loan, a rate per
annum determined by the Administrative Agent pursuant to the following formula:
Eurodollar Base Rate Eurodollar Rate = 1.00 – Eurodollar Reserve Percentage
“Eurodollar Rate Borrowing” shall mean a Borrowing comprised of Eurodollar Rate
Loans. 36 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3066.jpg]
“Eurodollar Rate Loan” shall mean a Term Loan that bears interest at a rate
determined by reference to the Eurodollar Rate. “Eurodollar Reserve Percentage”
shall mean, for any day during any Interest Period, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurodollar funding (currently referred to as “Eurocurrency liabilities”). The
Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage, and no earlier than the date that the Administrative Agent obtains
knowledge thereof. “Event of Default” shall have the meaning assigned to such
term in Section 8.01. “Excess Cash Flow” shall mean, for any Excess Cash Flow
Period, Consolidated EBITDA for such Excess Cash Flow Period, minus, without
duplication: (a) Debt Service for such Excess Cash Flow Period; (b) the
aggregate amount of prepayments, redemptions and repurchases (to the extent
resulting in cancellation of the underlying obligation and in the case of
revolving Indebtedness, a simultaneous permanent reduction in commitments) made
by the Designated Company and its Restricted Subsidiaries from Internally
Generated Cash Flow during such Excess Cash Flow Period in respect of principal
on Capital Lease Obligations, Purchase Money Obligations, Additional Senior
Secured Indebtedness and any Indebtedness of a Restricted Subsidiary that is not
a Loan Party (and, in the case of prepayments of any revolving Indebtedness, to
the extent accompanied by a simultaneous permanent reduction in an equal amount
of the revolving commitments in respect of such Indebtedness), in each case, so
long as such amounts are not already reflected in Debt Service, during such
Excess Cash Flow Period; (c) Capital Expenditures during such Excess Cash Flow
Period (excluding Capital Expenditures made in such Excess Cash Flow Period
where a certificate in the form contemplated by the following clause (d) was
previously delivered) that are paid in cash from Internally Generated Cash Flow;
(d) Capital Expenditures that the Designated Company or any of its Restricted
Subsidiaries shall, during such Excess Cash Flow Period, become obligated to
make but that are not made during such Excess Cash Flow Period; provided that
the Designated Company shall deliver a certificate to the Administrative Agent
not later than 105 days after the end of such Excess Cash Flow Period, signed by
a Responsible Officer of the Designated Company and certifying that 37
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3067.jpg]
such Capital Expenditures will be made in the following Excess Cash Flow Period
from Internally Generated Cash Flow; (e) the aggregate amount of Investments
made in cash during such Excess Cash Flow Period from Internally Generated Cash
Flow pursuant to Sections 6.04(e), (h), (l), (m) and (r)(i), (iii), (iv) and
(v); (f) (i) taxes of the Designated Company and its Restricted Subsidiaries
that were paid in cash during such Excess Cash Flow Period (excluding taxes paid
in such Excess Cash Flow period where a certificate contemplated by the
following clause (ii) was previously delivered) and (ii) taxes of the Designated
Company and its Restricted Subsidiaries that will be paid within six months
after the end of such Excess Cash Flow Period and for which reserves have been
established; provided that the Designated Company shall deliver a certificate to
the Administrative Agent not later than 105 days after the end of such Excess
Cash Flow Period, signed by a Responsible Officer of the Designated Company and
certifying that such taxes will be paid within such six month period; (g) the
absolute value of the difference, if negative, of the amount of Net Working
Capital at the end of the prior Excess Cash Flow Period (or, in the case of the
Excess Cash Flow Period for the first complete fiscal year of the Designated
Company commencing after the Closing Date, at the first day of such Excess Cash
Flow Period) over the amount of Net Working Capital at the end of such Excess
Cash Flow Period (excluding or removing any impacts from non-cash currency
translation adjustments, non-cash unrealized derivatives, non-cash
reclassifications, interest, income taxes and dividends); (h) to the extent
added to determine Consolidated EBITDA and paid in cash during such Excess Cash
Flow Period, cash charges referred to in clauses (x)(e)(i) and (ii) of the
definition of Consolidated EBITDA; (i) losses excluded from the calculation of
Consolidated Net Income by operation of clause (d) of the definition thereof
that are paid or realized in cash during such Excess Cash Flow Period; (j) cash
payments made in satisfaction of non-current liabilities reflected on the
balance sheet of the Designated Company (excluding payments of Indebtedness for
borrowed money) paid from Internally Generated Cash Flow; (k) cash payments
associated with realized currency derivatives hedging non-current assets and
liabilities paid from Internally Generated Cash Flow; 38
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3068.jpg]
(l) (i) Dividends paid in cash to Holdings (or, on and after the Specified AV
Minerals Joinder Date, AV Minerals) to the extent permitted pursuant to Section
6.08, (ii) Management Fees paid in cash during such Excess Cash Flow period in
accordance with Section 6.08(c) and (iii) Dividends paid in cash to holders of
Equity Interests of Restricted Subsidiaries other than any Company or any
Unrestricted Subsidiary, in each case, from Internally Generated Cash Flow; (m)
to the extent added to determine Consolidated EBITDA, all items that did not
result from a cash payment to the Designated Company or any of its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period; (n)
the aggregate amount of any premium, make-whole or penalty payments or fees
actually paid in cash by the Designated Company and its Restricted Subsidiaries
during such Excess Cash Flow Period that are made in connection with any
prepayment of Indebtedness or incurrence of Indebtedness permitted hereunder, in
each case, from Internally Generated Cash Flow; and (o) an amount equal to the
aggregate non-cash gain on Asset Sales by the Designated Company and its
Restricted Subsidiaries during such Excess Cash Flow Period; provided that any
amount deducted pursuant to any of the foregoing clauses that will be paid after
the close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period; plus, without duplication: (i) the
difference, if positive, of the amount of Net Working Capital at the end of the
prior Excess Cash Flow Period (or, in the case of the Excess Cash Flow Period
for the first complete fiscal year of the Designated Company commencing after
the Closing Date, at the first day of such Excess Cash Flow Period) over the
amount of Net Working Capital at the end of such Excess Cash Flow Period
(excluding or removing any impacts from non-cash currency translation
adjustments, non-cash unrealized derivatives, non-cash reclassifications,
interest, income taxes and dividends); (ii) to the extent any permitted Capital
Expenditures referred to in clause (d) above do not occur in the Excess Cash
Flow Period specified in the certificate of the Designated Company provided
pursuant to clause (d) above, such amounts of Capital Expenditures that were not
so made in the Excess Cash Flow Period specified in such certificates; (iii) to
the extent any tax payments referred to in clause (f)(ii) above do not occur in
the Excess Cash Flow Period specified in the certificate of the Designated
Company provided pursuant to clause (f)(ii) 39
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3069.jpg]
above, such amounts of tax payments that were not so made in the Excess Cash
Flow Period specified in such certificates; (iv) to the extent not reflected in
Consolidated EBITDA for such Excess Cash Flow Period, any return on or in
respect of Investments received in cash during such period, which Investments
were made from Internally Generated Cash Flow pursuant to Sections 6.04(e), (h),
(l), (m) and (r)(i), (iii), (iv) and (v); (v) income and gains excluded from the
calculation of Consolidated Net Income in any period by operation of clause (d)
of the definition thereof or excluded from the calculation of Consolidated
EBITDA by operation of clause (z)(c) of the definition thereof that are realized
in cash during such Excess Cash Flow Period; (vi) cash receipts associated with
realized currency derivatives hedging non-current assets and liabilities; (vii)
to the extent subtracted in determining Consolidated EBITDA, all items that did
not result from a cash payment by the Designated Company or any of its
Subsidiaries on a consolidated basis during such Excess Cash Flow Period (other
than accruals paid or to be paid in the ordinary course); and (viii) an amount
equal to the aggregate non-cash loss on Asset Sales by the Designated Company
and its Restricted Subsidiaries during such Excess Cash Flow Period; provided,
that, notwithstanding anything to the contrary in this definition, if the
Designated Holdco Effective Date occurs during an Excess Cash Flow Period, then
solely for the purposes of calculating Excess Cash Flow for such Excess Cash
Flow Period, each reference in this definition to the Designated Company shall
mean, without duplication, both the Borrower and Designated Holdco. “Excess Cash
Flow Percentage” shall have the meaning assigned to such term in Section
2.10(f). “Excess Cash Flow Period” shall mean each fiscal year of the Designated
Company, beginning with the fiscal year of the Designated Company ending March
31, 2018. 40 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3070.jpg]
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Collateral Subsidiary” shall mean, at any date of determination, any
Restricted Subsidiary other than a Specified Aleris Subsidiary designated as
such in writing by the Designated Company to the Administrative Agent that: (xw)
(i) contributed 2.5% or less of Consolidated EBITDA for the period of four
fiscal quarters most recently ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination, and (ii) had consolidated assets representing 2.5%
or less of the Consolidated Total Assets of the Designated Company and its
Restricted Subsidiaries on the last day of the most recent fiscal quarter ended
for which financial statements have been or are required to have been delivered
pursuant to Section 5.01(a) or 5.01(b) prior to the date of determination; (yx)
together with all other Restricted Subsidiaries constituting Excluded Collateral
Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA for the period
of four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, and (ii) had consolidated assets
representing 7.5% or less of the Consolidated Total Assets of the Designated
Company and its Restricted Subsidiaries on the last day of the most recent
fiscal quarter ended for which financial statements have been or are required to
have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination; and (zy) is not a Loan Party on the Closing Date; provided that
no Loan Party shall constitute an Excluded Collateral Subsidiary except to the
extent such Loan Party issues Equity Interests to Persons other than a Company
pursuant to Section 6.06(l) and immediately prior to such issuance such Person
would have otherwise qualified as an Excluded Collateral Subsidiary under clause
(xw) and (yx) above.; and (z) is not Aleris Switzerland GmbH, a company
organized under the laws of Switzerland, Aleris Casthouse or Aleris Rolled
Products, and is not a Loan Party on the Aleris Acquisition Closing Date, after
giving effect to the Aleris Acquisition and the other transactions consummated
on such date. The Excluded Collateral Subsidiaries as of the Effective Date are
listed on Schedule 1.01(c).; provided that, to the extent that any German
Borrower Holding Company, Aleris Asia Pacific Limited or Aleris Rolled Products
Mexico, S. de R.L. de C.V. directly or indirectly own Equity Interests in a
borrower under the Revolving Credit Agreement, then such entities may not be
Excluded Collateral Subsidiaries. “Excluded Contract” shall have the meaning
assigned to such term in the definition of “Excluded Property”. 41
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3071.jpg]
“Excluded Equity Interests” shall mean (a) any Equity Interests of any Person
with respect to which the cost or other consequences (including any adverse tax
consequences) of pledging such Equity Interests shall be excessive in view of
the benefits to be obtained by the Lenders therefrom as reasonably determined by
the Administrative Agent and the Designated Company, (b) (i) any Equity
Interests to the extent the pledge thereof would be prohibited by any applicable
law or contractual obligation (only to the extent such prohibition is applicable
and not rendered ineffective by any applicable law and, in the case of any such
contractual obligation, permitted under Section 6.19 hereof) and (ii) the Equity
Interests of any Unrestricted Subsidiary and (c) all Equity Interests in each of
Aleris Belgium, Aleris Italy and Novelis Vietnam Company Limited, and (d) the
Chinese Subsidiary Equity Interests, unless the Required Lenders reasonably
determine that the value of the Chinese Subsidiary Equity Interests, if pledged,
would be material to the Collateral, taken as a whole, and request the pledge of
such Chinese Subsidiary Equity Interests (in which case such Chinese Subsidiary
Equity Interests shall cease to be Excluded Equity Interests sixty days (or such
later date agreed by the Administrative Agent) following receipt of such
request); provided that the Equity Interests issued by a Specified Aleris
Subsidiary shall not constitute Excluded Equity Interests. For the avoidance of
doubt, without the consent of the Tulip Foundation (solely to the extent that it
continues to own Equity Interests in Aleris German GP Holdco), following the
Aleris Acquisition Closing Date the Equity Interests of Aleris German GP Holdco
owned by Aleris Germany shall constitute Excluded Equity Interests under clause
(b)(i) above. “Excluded Factoring Bank Accounts” shall have the meaning assigned
to such term in the definition of “Excluded Property”. “Excluded Property” shall
mean (a) any Excluded Equity Interests, (b) any property, including the rights
under any contract or agreement (an “Excluded Contract”) to the extent that the
grant of a Lien thereon (i) is prohibited by applicable lawRequirements of Law
(except as otherwise agreed by any Governmental Authority pursuant to a U.S.
Hold Separate Agreement) or contractual obligation so long as such contractual
obligations are not entered into in contemplation of such prohibition, (ii)
requires a consent not obtained of any governmental authority pursuant to such
applicable law or any third party pursuant to any contract between the
Designated Company or any Subsidiary and such third party or (iii) would trigger
a termination event pursuant to any “change of control” or similar provision, in
each case pursuant to this clause (a), except to the extent such anti-assignment
or negative pledge is not enforceable under the UCC or other applicable
RequirementsRequirement of Law , or such contractual obligation is prohibited
under Section 6.19 hereof, (b) United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a Lien thereon would impair the validity or enforceability of such
intent-to-use trademark applications under applicable United States federal law,
(c) local petty cash deposit accounts maintained by the Designated Company and
its Restricted Subsidiaries in proximity to their operations, (d) payroll
accounts maintained by the Designated Company and its Subsidiaries, (e) Property
that is, or is to become, subject to a Lien securing a Purchase Money Obligation
or Capital Lease Obligation permitted to be incurred pursuant to this Agreement,
if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Purchase Money Obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such Property
and such prohibition is permitted under Section 6.19 hereof, (f)(x) any
leasehold real property and (y) any fee-owned real property 42
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3072.jpg]
having an individual fair market value not exceeding $10,000,000, (g) any
Letter-of-Credit Rights that are not Supporting Obligations (each as defined in
the UCC), (h) the Specified Immaterial Property, unless the Required Lenders
reasonably determine that the value of any portion of the Specified Immaterial
Property, if pledged, would be material to the Collateral, taken as a whole, and
request the pledge of such Specified Immaterial Property (in which case such
material portion of the Specified Immaterial Property shall cease to be Excluded
Property sixty days (or such later date agreed by the Administrative Agent)
following receipt of such request), (i) any other property (other than property
owned by a Specified Aleris Subsidiary) with respect to which the cost or other
consequences (including any materially adverse tax consequences) of pledging
such property shall be excessive in view of the benefits to be obtained by the
Lenders therefrom as reasonably determined by the Administrative Agent, (j)
Equipment located at owned or leased locations in Brazil where the aggregate
fair market value of the Equipment located at such location and not subject to a
Lien in favor of the Collateral Agent does not exceed $5,000,000, (k) if the
aggregate fair market value of Equipment located at the plant operated by
Novelis do Brasil Ltda., at Av. Buriti, 1.087, CEP 12441-270, Feital –
Pindamonhangaba-SP, Brazil (the “Specified Brazilian Expansion”) that is not
pledged in favor of the Collateral Agent to secure the Secured Obligations is
less than $100,000,000, then such Equipment shall not be required to be so
pledged until the earlier of (i) the date that is two years after the
commencement of the Specified Brazilian Expansion, and (ii) the date that the
Companies complete or otherwise discontinue work on the expansion of such plant,
and (l) Factoring Bank Accounts in respect of any Permitted Customer Account
Financing or other Permitted Factoring Facility, solely to the extent that (i)
such financing or facility remains in full force and effect or, if factored
receivables continue to be settled using such account, until the earlier of the
date that the last such factored receivable has settled and the date that such
account is closed, (ii) such Factoring Bank Accounts constitute Factoring Assets
solely in respect of such Permitted Customer Account Financing or such other
Permitted Factoring Facility, (iii) such Factoring Bank Accounts are segregated
(and the deposits therein not commingled with Collateral) in a manner reasonably
satisfactory to the Revolving Credit Administrative Agent (with written
confirmation of such determination provided to the Administrative Agent), and
(iv) Holdings or the Designated Company shall have executed and delivered a
certificate to the Administrative Agent, no later than two Business Days after
entering into a Permitted Customer Account Financing or other Permitted
Factoring Facility, attaching a description of such Factoring Bank Accounts
subject to such financing or facility, and certifying that the terms of such
financing or facility comply with the requirements set forth in this clause (l)
(Factoring Bank Accounts that continue to satisfy the requirements of subclauses
(i) through (iv) of this clause (l), the “Excluded Factoring Bank Accounts”);
provided that, (m) Inventory owned by Novelis do Brasil Ltda. to the extent that
a Lien over such Inventory has not been granted to the Revolving Credit
Collateral Agent as a result of the Revolving Credit Collateral Agent electing
not to require an update or supplemental pledge of Inventory owned by Novelis do
Brasil Ltda. pursuant to the applicable Brazilian security agreement in favor of
the Revolving Credit Collateral Agent, (n) (i) all Real Property owned or leased
by Aleris Belgium, (ii) all other assets owned by Aleris Belgium other than
Revolving Credit Priority Collateral that is pledged to the Revolving Credit
Collateral Agent pursuant to the Revolving Credit Loan Documents, and (iii) all
assets owned by Aleris Italy, and (o) Real Property located in Germany unless
(i) to the extent a land charge already exists over such assets, the Collateral
Agent requests that such land charge be assigned to the Collateral Agent or (ii)
if no such land charge exists, the Collateral Agent requests that a land charge
be granted over such assets in favor of the Collateral Agent, in any case under
43 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3073.jpg]
this clause (o) provided that (x) the Collateral Agent shall be entitled to make
such request for assignment or creation of a land charge, as applicable, at any
time and (y) the relevant owner of such Real Property shall (even in absence of
a request for assignment or creation of a land charge) enter into a German law
Real Property agreement relating to its Real Property in form and substance
reasonably satisfactory to the Collateral Agent; provided that with respect to
Real Property located in Germany, Lenders may elect to be excluded from the
benefit of any land charge granted over such assets, and in any case each Lender
organized under the laws of India, Australia, Singapore, Hong Kong, Taiwan or
China shall be excluded from any land charge granted in respect of Real Property
located in Germany, unless such Lender expressly elects in a writing delivered
to the Collateral Agent to obtain the benefit of such land charge, provided,
further, that the Equity Interests issued by a Specified Aleris Subsidiary shall
not constitute Excluded Equity InterestsProperty. “Excluded Subsidiaries” shall
mean Restricted Subsidiaries of Holdings (and, on and after the Specified AV
Minerals Joinder Date, AV Minerals) that are not organized in a Principal
Jurisdiction. “Excluded Swap Obligation” shall mean, with respect to any
Guarantor (or any Co- Borrower with respect to the obligations of any other Loan
Party under any Hedging Agreement entered into with a counterparty that is a
Secured Party), any Swap Obligation if, and to the extent that, all or a portion
of the Guarantee of such Guarantor (or such Co-Borrower as the case may be) of,
or the grant by such Guarantor (or such Co-Borrower as the case may be) of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s (or such
Co-Borrower’s as the case may be) failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor (or such
Co-Borrower as the case may be) or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal. “Excluded
Taxes” shall mean: (a) with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Co-Borrower hereunder other than an obligation in respect of the Aleris
Incremental Term Loans, (i) Taxes imposed on or measured by overall net income
(however denominated), franchise Taxes (in lieu of net income taxes), and branch
profits Taxes, in each case, (A) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (B) that are Other Connection
Taxes, (ii) Taxes attributable to such recipient’s failure to comply with
Section 2.15(e), and (iii) any U.S. federal withholding Taxes imposed under
FATCA; and 44 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3074.jpg]
(b) with respect to the Agents, any Lender or any other recipient of any payment
to be made by or on account of any obligation of any Co-Borrower hereunder in
respect of the Aleris Incremental Term Loans, (i) Taxes imposed on or measured
by overall net income (however denominated), franchise Taxes (in lieu of net
income taxes), and branch profits Taxes, in each case, (A) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) solely to the extent that each Co-Borrower
under the Aleris Incremental Term Loans is a domestic corporation as defined in
Section 7701(a)(30)(C) of the Code (or is a limited liability company that is
disregarded as an entity separate from its owner for United States federal
income tax purposes and is wholly owned by a domestic corporation), and solely
in the case of a Lender that is not a Covered Aleris Lender, withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in Aleris Incremental Term Loans (or Aleris Incremental
Term Loan Commitments in respect thereof) pursuant to a law in effect on the
date on which such Lender acquires such interest in such Loan or Commitment
(other than pursuant to an assignment request under Section 2.16), except in
each case to the extent that, pursuant to Section 2.15, amounts with respect to
such Taxes were payable to such Lender’s assignor immediately before such Lender
became a party hereto pursuant to an Assignment and Assumption, (iii) Taxes
attributable to such recipient’s failure to comply with Section 2.15(e), and
(iv) any U.S. federal withholding Taxes imposed under FATCA. “Executive Order”
shall have the meaning assigned to such term in Section 3.22. “Existing Credit
Agreement” shall mean that certain Amended and Restated Credit Agreement, dated
as of June 2, 2015, among Novelis Inc., as borrower, the other loan parties
party thereto, the lenders party thereto, Bank of America, N.A., as
administrative agent and as collateral agent, and the other parties thereto, as
amended, restated, supplemented or modified prior to the Closing Date. “Existing
Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Factoring Assets” shall mean all existing or hereafter acquired or arising (i)
Receivables that are sold, transferred or disposed of pursuant to a Permitted
Factoring Facility permitted under Section 6.06(e), (ii) Related Security with
respect to the Receivables referred to in clause (i) above, (iii) collections
and proceeds of the Receivables and Related Security referred to in clauses (i)
and (ii) above, (iv) lockboxes, lockbox accounts, collection accounts or other
deposit accounts substantially all of the deposits of which consist of such
collections and proceeds referred to in clause (iii) above and which have been
specifically identified and consented to by the Revolving Credit Administrative
Agent (the lockboxes and accounts described in this clause (iv), “Factoring Bank
Accounts”), (v) without duplication of the foregoing clauses (i) through (iv),
rights and payments which relate solely to the Receivables referred to in clause
(i) above and (vi) cash reserves comprising credit enhancements for such
Permitted Factoring Facility. 45 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3075.jpg]
“Factoring Bank Accounts” shall have the meaning assigned to such term in clause
(iv) of the definition of Factoring Assets. “Fallback Rate” shall mean, in
relation to a Borrowing, subject to Section 1.07, (a) if no Eurodollar Rate is
available for the relevant currency or Interest Period, the Reference Bank Rate
as of the Specified Time for the currency of that Borrowing and for a period
equal in length to the Interest Period of that Borrowing, or (b) if neither a
Eurodollar Rate nor a Reference Bank Rate is available for the relevant currency
or Interest Period, the Cost of Funds shall apply to that Borrowing for that
Interest Period. “Fallback Rate Borrowing” shall mean a Borrowing comprised of
Fallback Rate Loans. “Fallback Rate Loan” shall mean a Term Loan that bears
interest based on the Fallback Rate. “FASB ASC” shall mean the Accounting
Standards Codification of the Financial Accounting Standards Board. “FATCA”
shall mean (a) Sections 1471 to 1474 of the Code and any associated regulations;
(b) any treaty, law or regulation of any other jurisdiction, or relating to any
intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in clause (a) above; or (c) any agreement pursuant to
the implementation of any treaty, law or regulation referred to in clauses (a)
or (b) above with the IRS, the U.S. government or any governmental or taxation
authority in any other jurisdiction. “FATCA Application Date” shall mean (a) in
relation to a “withholdable payment” described in section 1473(1)(A)(i) of the
Code (which relates to payments of interest and certain other payments from
sources within the United States), July 1, 2014; (b) in relation to a
“withholdable payment” described in Section 1473(1)(A)(ii) of the Code (which
relates to “gross proceeds” from the disposition of property of a type that can
produce interest from sources within the United States), January 1, 2019; or (c)
in relation to a “passthru payment” described in Section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, January 1, 2019; or, in each
case, such other date from which such payment may become subject to a deduction
or withholding required by FATCA as a result of any change in FATCA after the
date of this Agreement. “FATCA Deduction” shall mean a deduction or withholding
from a payment under a Loan Document required by FATCA. “FATCA Exempt Party”
shall mean a Party that is entitled to receive payments free from any FATCA
Deduction. “Fee Letters” means the Agent Fee Letter, the Upfront Fee Letter, the
Aleris Fee Letter and each Additional Fee Letter. 46
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3076.jpg]
“Fees” shall mean the fees and prepayment premiums payable hereunder or under
each Fee Letter. “Financial Performance Covenant” shall mean the covenant set
forth in Section 6.14. “Financial Officer” of any person shall mean the chief
financial officer, principal accounting officer, treasurer or controller of such
person. “Financial Support Direction” shall mean a financial support direction
issued by the Pensions Regulator under Section 43 of the Pensions Act 2004.
“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended. “First Priority” shall mean, with respect to any Lien
purported to be created in any Collateral pursuant to any Security Document,
that such Lien is the most senior Lien to which such Collateral is subject,
other than Permitted Liens of the type described in Section 6.02(a), (b), (c),
(d), (f), (g), (h), (i), (j), (k) (to the extent provided in the Intercreditor
Agreement), (n), (o), (q), (r), (s), (t), (y), (z), (bb), (dd), or (ee) or (ff)
which have priority over the Liens granted pursuant to the Security Documents
(and in each case, subject to the proviso to Section 6.02). “Flood Insurance
Laws” shall mean, collectively, (i) the National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto. “Foreign Asset Sale” shall have the meaning
assigned to such term in Section 2.10(i). “Foreign Guarantee” shall have the
meaning assigned to such term in Section 7.01. “Foreign Lender” shall mean a
Lender that is not a U.S. Person. “Foreign Plan” shall mean any pension or other
employee benefit or retirement plan, program, policy, arrangement or agreement
maintained or contributed to by any Company with respect to employees employed
outside the United States, other than government sponsored pension, healthcare,
prescription drugs, employment insurance, parental insurance or workers
compensation plans. 47 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3077.jpg]
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia. “French Collateral Agent” shall mean Standard Chartered Bank, in
its capacity as security agent (agent des sûretés), under the French Security
Agreements and any of its successors or assigns; provided that (A) with respect
to any French Security Agreements entered into prior to the Second Amendment
Effective Date and any security interests granted under any such French Security
Agreements, the French Collateral Agent is appointed by the Lenders to act on
their behalf as security agent (agent des sûretés) to constitute (constituer),
register (inscrire), manage (gérer) and enforce (réaliser) the security
interests contemplated by such French Security Agreements in order to fully
secure and guarantee their respective rights in each amount payable by each
French Guarantor or each Person who is the holder of Equity Interests in any
French Guarantor to each of the Secured Parties under each of the Loan
Documents, and in that capacity to accomplish all actions and formalities
eventually necessary under article 2328-1 of the French code civil (as enacted
as of the Effective Date), and (B) with respect to any French Security
Agreements entered into on or after the Second Amendment Effective Date and any
security interests granted under any such French Security Agreements, the French
Collateral Agent is appointed by the Lenders as security agent (agent des
sûretés) for the purposes, inter alia, of taking, receiving, administering and
enforcing the security interests contemplated by such French Security Agreements
in the French Collateral Agent’s own name and for the benefit of the Secured
Parties, as creditors of the Secured Obligations, in accordance with articles
2488-6 to 2488-12 of the French code civil, it being provided that, with respect
to the appointment of the French Collateral Agent as security agent (agent des
sûretés) in this paragraph (B), each of the provisions of Article X hereof shall
apply with respect to such appointment and is repeated mutatis mutandis in this
paragraph (B), and each of the parties hereto acknowledge and agree that in
accordance with such appointment as security agent (agent des sûretés): (a) the
security agent (agent des sûretés), shall, in such capacity, be the direct title
holder (titulaire) of any security interests contemplated by the French Security
Agreements and the direct beneficiary of such security interests; (b) the rights
and assets acquired by the security agent (agent des sûretés) in carrying out
its functions in such capacity will constitute separate property (patrimoine
affecté) allocated thereto, distinct from its own property (patrimoine propre);
(c) the provisions of Article X hereof set forth the capacity in which the
security agent (agent des sûretés) has been so appointed, the purpose and the
term of such appointment and the scope of its power in connection with such
appointment for the purposes of article 2488-7 of the French code civil; and (d)
the security agent (agent des sûretés) shall be entitled, without being required
to prove the existence of a special mandate, to exercise any action necessary in
order to defend the interests of the creditors of the Secured Obligations in
connection with the security interests 48 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3078.jpg]
contemplated by the French Security Agreements, including filing claims in
insolvency proceedings. “French Guarantor” shall mean each Restricted Subsidiary
of the Designated Company organized in France party hereto as a Guarantor, and
each other Restricted Subsidiary of the Designated Company organized in France
that becomes a Guarantor pursuant to the terms hereof. “French Security
Agreement” shall mean, collectively, (i) any Security Agreements, including all
sub-parts thereto, among any French Guarantors (and such other Persons as may be
party thereto) and the French Collateral Agent for the benefit of the Secured
Parties, (ii) each pledge agreement, mortgage, security agreement, guarantee or
other agreement that is entered into by any French Guarantor or any Person who
is the holder of Equity Interests in any French Guarantor and the French
Collateral Agent for the benefit of the Secured Parties (and such other Persons
as may be party thereto), and (iii) any other pledge agreement, mortgage,
security agreement or other agreement entered into pursuant to the terms of the
Loan Documents, in each case of clauses (i), (ii) and (iii), that is governed by
the laws of France (or any subdivision thereof), securing the Secured
Obligations, and entered into pursuant to the terms of this Agreement or any
other Loan Document, as the same may be amended, restated or otherwise modified
from time to time. “Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities. “Funded Debt” shall mean, as to any person, all
Indebtedness of such person that matures more than one year from the date of its
creation or matures within one year from such date but is renewable or
extendible, at the option of such person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Designated Company and its
Subsidiaries, Indebtedness in respect of the Loans and the Revolving Credit
Loans. “Funding Rate” shall mean any individual rate notified by a Lender to the
Administrative Agent pursuant to the definition of Cost of Funds. “GAAP” shall
mean generally accepted accounting principles in the United States applied on a
consistent basis; provided that if the Designated Company converts its financial
reporting from generally accepted accounting principles in the United States to
IFRS as permitted under Section 1.04, “GAAP” shall mean (subject to the
provisions of Section 1.04 hereof) IFRS applied on a consistent basis. 49
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3079.jpg]
“German Borrower Holding Company” means, on and after the Aleris Acquisition
Closing Date, each Subsidiary of Aleris Germany that directly or indirectly owns
Equity Interests in Aleris Rolled Products or Aleris Casthouse. “German
Guarantor” shall mean each Restricted Subsidiary of the Designated Company
organized in Germany party hereto as a Guarantor, and each other Restricted
Subsidiary of the Designated Company organized in Germany that becomes a
Guarantor pursuant to the terms hereof. “German Receivables Purchase Agreement”
shall have the meaning assigned to such term in the definition of “Receivables
Purchase Agreement”. “German Security Agreement” shall mean, collectively, (i)
any Security Agreement, including all sub-parts thereto, among any German
Guarantors (and such other Persons as may be party thereto) and the Collateral
Agent and/or the Revolving Credit Collateral Agent in its capacity as agent for
the Secured Parties pursuant to the terms of the Intercreditor Agreement and the
other Loan Documents, among others, for the benefit of the Secured Parties, (ii)
each pledge agreement, mortgage, security agreement, guarantee or other
agreement that is entered into by any German Guarantor or any Person who is the
holder of Equity Interests in any German Guarantor in favor of the Collateral
Agent and/or the Revolving Credit Collateral Agent in its capacity as agent for
the Secured Parties pursuant to the terms of the Intercreditor Agreement and the
other Loan Documents, and (iii) any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents, in each case of clauses (i), (ii) and (iii), that is governed by the
laws of Germany (or any subdivision thereof), securing the Secured Obligations,
and entered into pursuant to the terms of this Agreement or any other Loan
Document, as the same may be amended, restated or otherwise modified from time
to time. “German Seller” shall mean Novelis Deutschland GmbH, a company
organized under the laws of Germany (including in its roles as seller and
collection agent under the German Receivables Purchase Agreement). “Governmental
Authority” shall mean the government of the United States or any other nation,
or of any political subdivision thereof, whether state, provincial or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the 50
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3080.jpg]
sale, lease, mortgage, assignment or other transfer (including any transfer of
control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous Material on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred. “Guarantee Payment” shall have the meaning assigned to
such term in Section 7.12(b). “Guaranteed Obligations” shall have the meaning
assigned to such term in Section 7.01. “Guarantees” shall mean the guarantees
issued pursuant to ARTICLE VII by the Guarantors. “Guarantors” shall mean
Holdings and the Subsidiary Guarantors (including Holdings and each Canadian
Guarantor, each U.S. Guarantor, each Swiss Guarantor, each U.K. Guarantor, each
German Guarantor, each Irish Guarantor, each Brazilian Guarantor, each French
Guarantor, each Dubai Guarantor, each Dutch Guarantor, each Belgian Guarantor,
and each other Restricted Subsidiary of the Designated Company that becomes a
Guarantor hereunder), and, on and after the Specified AV Minerals Joinder Date,
AV Minerals. “Hazardous Materials” shall mean the following: hazardous
substances; hazardous wastes; polychlorinated biphenyls (“PCBs”) or any
substance or compound containing PCBs; asbestos or any asbestos-containing
materials in any form or condition; radon or any other radioactive materials
including any source, special nuclear or by-product material; petroleum, crude
oil or any fraction thereof; and any other pollutant or contaminant or
chemicals, wastes, materials, compounds, constituents or substances, subject to
regulation under or which can give rise to liability (including, but not limited
to, due to their ignitability, corrosivity, reactivity or toxicity) under any
Environmental Laws. “Hedging Agreement” shall mean any swap, cap, collar,
forward purchase or similar agreements or arrangements dealing with interest
rates, currency exchange rates or commodity prices, either generally or under
specific contingencies entered into for the purposes of hedging a Company’s
exposure to interest or exchange rates, loan credit exchanges, security or
currency valuations or commodity prices, in each case not for speculative
purposes. “Hedging Obligations” shall mean obligations under or with respect to
Hedging Agreements. “Hindalco” shall mean Hindalco Industries Limited, a
corporation organized under the laws of India. 51
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3081.jpg]
“Holdings” shall mean (i) prior to the consummation of the Permitted Holdings
Amalgamation, (x) if any transaction described in clause (b), (c) or (f) of the
definition of Permitted Reorganization Action has not occurred, AV Metals or (y)
AV Minerals, and (ii) upon and after the consummation of the Permitted Holdings
Amalgamation, Successor Holdings. “IFRS” shall mean International Financial
Reporting Standards consistently applied. “Immaterial Subsidiary” shall mean, at
any date of determination, any Subsidiary that, together with all other
Subsidiaries then constituting Immaterial Subsidiaries (i) contributed 5.0% or
less of Consolidated EBITDA for the period of four fiscal quarters most recently
ended for which financial statements have been or are required to have been
delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination, (ii) had consolidated assets representing 5.0% or less of the
Consolidated Total Assets on the last day of the most recent fiscal quarter
ended for which financial statements have been or are required to have been
delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination, and (iii) is not a Loan Party on the Closing Date. “Increase
Effective Date” shall have the meaning assigned to such term in Section 2.23(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.23(c). “Incremental Mandated Lead Arrangers” shall mean ABN AMRO Capital USA
LLC, Australia and New Zealand Banking Group Limited, Axis Bank Limited, Bank of
America, N.A., Barclays Bank PLC, Citigroup Global Markets Asia Limited, Crédit
Agricole Corporate and Investment Bank, DBS Bank Ltd., Deutsche Bank Securities
Inc., First Abu Dhabi Bank USA N.V., HSBC Securities (USA) Inc., ICICI Bank
Limited, New York Branch, ING Bank N.V., Singapore Branch, JPMorgan Chase Bank,
N.A., Mizuho Bank, Ltd., MUFG Bank, Ltd., Societe Generale, Hong Kong Branch,
Standard Chartered Bank, State Bank of India, and Sumitomo Mitsui Banking
Corporation Singapore Branch. “Incremental OID” shall have the meaning assigned
to such term in Section 2.23(c). “Incremental Net Yield” shall have the meaning
assigned to such term in Section 2.23(c). “Incremental Term Loan” shall have the
meaning assigned to such term in Section 2.23(c). “Incremental Term Loan
Commitment” shall have the meaning assigned to such term in Section 2.23(a). 52
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3082.jpg]
“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.23(c). “Indebtedness” of any person shall mean, without
duplication, (a) all obligations of such person for borrowed money or advances;
(b) all obligations of such person evidenced by bonds, debentures, notes or
similar instruments; (c) all obligations of such person under conditional sale
or other title retention agreements relating to property purchased by such
person; (d) all obligations of such person issued or assumed as the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business on normal trade
terms and not overdue by more than ninety (90) days (other than such overdue
trade accounts payable being contested in good faith and by proper proceedings,
for which appropriate reserves are being maintained with respect to such
circumstances in accordance with US GAAP or other applicable accounting
standards)); (e) all Indebtedness of others secured by any Lien on property
owned or acquired by such person, whether or not the obligations secured thereby
have been assumed, but limited to the fair market value of such property; (f)
all Capital Lease Obligations, Purchase Money Obligations and Synthetic Lease
Obligations of such person; (g) all Hedging Obligations to the extent required
to be reflected on a balance sheet of such person; (h) all Attributable
Indebtedness of such person; (i) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; (j) all
obligations of such person under any Qualified Securitization Transaction; and
(k) all Contingent Obligations of such person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j) above.
The Indebtedness of any person shall include the Indebtedness of any other
entity (including any partnership in which such person is a general partner) to
the extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that the terms of such
Indebtedness expressly provide that such person is not liable therefor.
“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes. “Indemnitee” shall have the meaning assigned to such
term in Section 11.03(b). “Information” shall have the meaning assigned to such
term in Section 11.12. “Initial Maturity Date” shall mean June 2, 2022. “Initial
Term Loans” shall mean the Term Loans made on the Closing Date under Section
2.01(a). 53 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3083.jpg]
“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights. “Insurance Policies” shall mean
the insurance policies and coverages required to be maintained by each Loan
Party which is an owner of Mortgaged Property with respect to the applicable
Mortgaged Property pursuant to Section 5.04 and all renewals and extensions
thereof. “Insurance Requirements” shall mean, collectively, all provisions of
the Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a). “Interbank Rate” shall mean, for any period, the Administrative Agent’s
cost of funds for such period. “Intercompany Notes” shall mean one or more
promissory notes substantially in the form of Exhibit P, or such other form as
may be agreed to by the Administrative Agent in its sole discretion.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of December 17, 2010 by and among (i) the Companies party thereto, (ii) the
Administrative Agent and the Collateral Agent (each pursuant to an intercreditor
joinder agreement, dated as of the Closing Date, substantially in the form of
Exhibit B to the Intercreditor Agreement), (iii) the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent (each pursuant to
an intercreditor joinder agreement dated as of May 13, 2013), and (iv) such
other persons as may become party thereto from time to time pursuant to the
terms thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time. “Interest Election Request” shall mean a request by
a Co-Borrower to convert or continue a Borrowing in accordance with Section
2.08(b), substantially in the form of Exhibit E. “Interest Payment Date” shall
mean, (a) with respect to any Borrowing, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part, and (b) with respect
to any Term Loan, the Maturity Date of such Term Loan. “Interest Period” shall
mean, with respect to any Eurodollar Rate Borrowing or Fallback Rate Borrowing,
as applicable, the period commencing on the date of such Borrowing and ending 54
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3084.jpg]
on the numerically corresponding day in the calendar month that is three months
thereafter, as the applicable Co-Borrower may elect; provided that, for any
Interest Periods commencing prior to the Syndication Termination Date, the first
two Interest Periods shall each be one month, and the third Interest Period
shall commence upon the expiration of the second Interest Period and terminate
on March 31, 2017; provided that, for any Interest Periods in respect of any
Aleris Incremental Term Loans commencing prior to the Aleris Syndication
Termination Date, such Interest Periods shall each be one month; provided,
further, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period, (c)
such Co-Borrower shall not select an Interest Period for a Class of Term Loans
that would extend beyond the Latest Maturity Date of the applicable Class of
such Term Loans, (d) such Co- Borrower shall not select an Interest Period for a
Class of Term Loans that would extend beyond the next succeeding Term Loan
Repayment Date, and (e) the Interest Period for any Credit Extension other than
the first Credit Extension shall end on the same day as the then-current
Interest Period in relation to the first Credit Extension under this Agreement.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing. “Internally Generated
Cash Flow” shall mean cash generated by the Designated Company and its
Restricted Subsidiaries in the ordinary course of business, and in any event
excluding (i) proceeds of Casualty Events and Asset Sales under Section 6.06(b),
(e), (i), (j), (l), (q), (r) and (s), (ii) proceeds of Indebtedness other than
borrowings under the Revolving Credit Facility and intercompany loans from
another Company funded in the ordinary course of operations (and not from
sources otherwise not constituting Internally Generated Cash Flow) and (iii)
proceeds of issuances of Equity Interests other than to another Company funded
in the ordinary course of operations (and not from sources otherwise not
constituting Internally Generated Cash Flow). “Interpolated Screen Rate” shall
mean, in relation to any Loan, the rate (rounded to the same number of decimal
places as the two relevant Screen Rates) which results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available) which is less than the Interest Period of
that Loan; and (b) the applicable Screen Rate for the shortest period (for which
that Screen Rate is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London time) on the date that is two London
Banking Days prior to the commencement of such Interest Period for the currency
of that Loan. 55 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3085.jpg]
“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights. “Investment
Recapture Amount” shall have the meaning assigned to such term in Section
6.04(r)(iv). “Investments” shall have the meaning assigned to such term in
Section 6.04. “Irish Companies Act” shall mean the Companies Act, 2014 of
Ireland (as amended, re- enacted, varied or otherwise modified from time to
time). “Irish Guarantor” shall mean each Restricted Subsidiary of the Designated
Company incorporated in Ireland party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company incorporated in Ireland that
becomes a Guarantor pursuant to the terms hereof. “Irish Security Agreement”
shall mean, collectively, (i) any Security Agreement, including all sub-parts
thereto, among any Irish Guarantors (and such other Persons as may be party
thereto) and the Collateral Agent, among others, for the benefit of the Secured
Parties, (ii) each pledge agreement, mortgage, security agreement, guarantee,
charge, assignment, deed or other agreement that is entered into by any Irish
Guarantor or any Person who is the holder of Equity Interests in any Irish
Guarantor in favor of the Collateral Agent and/or the Revolving Credit
Collateral Agent in its capacity as agent for the Secured Parties pursuant to
the terms of the Intercreditor Agreement and the other Loan Documents, and (iii)
any other pledge agreement, mortgage, security agreement or other agreement
entered into pursuant to the terms of the Loan Documents, in each case of
clauses (i), (ii) and (iii), that is governed by the laws of Ireland (or any
subdivision thereof), securing the Secured Obligations (or any part thereof),
entered into pursuant to the terms of this Agreement or any other Loan Document,
as the same may be amended, restated or otherwise modified from time to time.
“IRS” shall mean the United States Internal Revenue Service. “Joinder Agreement”
shall mean a joinder agreement substantially in the form of Exhibit F, or such
other form as may be agreed to by the Administrative Agent in its sole
discretion. “Joint Venture” shall mean any person (a) that is not a direct or
indirect Subsidiary of Holdings (and, on and after the Specified AV Minerals
Joinder Date, AV Minerals) and (b) in which the Designated Company, in the
aggregate, together with its Subsidiaries, is directly or indirectly, the
beneficial owner of 5% or more of any class of Equity Interests of such person.
“Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of Malaysia
Berhard and (ii) any other person that is a Subsidiary in which persons other
than Holdings or its 56 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3086.jpg]
Affiliates own 10% or more of the Equity Interests of such person, excluding, to
the extent they become Restricted Subsidiaries of the Designated Company after
the Closing Date, Logan and Norf GmbH. “Judgment Currency” shall have the
meaning assigned to such term in Section 11.18(a). “Judgment Currency Conversion
Date” shall have the meaning assigned to such term in Section 11.18(a). “Junior
Lien” shall mean a Lien designated as a “Subordinated Lien” under the
Intercreditor Agreement on all or any portion of the Collateral, but only to the
extent (i) any such Lien constitutes “Subordinated Liens” under, and as defined
in, the Intercreditor Agreement (it being understood that such Subordinated Lien
will be a junior, “silent” lien with respect to the Liens securing the Secured
Obligations, as provided in the Intercreditor Agreement) and (ii) the holders of
such Indebtedness (or a trustee, agent or other representative of such holders)
secured by such Lien have become a party to the Intercreditor Agreement through
the execution and delivery of joinders thereto. “Junior Secured Indebtedness”
shall mean Indebtedness of a Loan Party that is secured by a Junior Lien. “Known
Affiliate” of any person shall mean, as to such person, known Affiliates readily
identifiable by name, but excluding any Affiliate (a) that is a bona fide debt
fund or investment vehicle that is primarily engaged in, or that advises funds
or other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds or similar extensions of credit
or securities in the ordinary course and with respect to which the Disqualified
Institution does not, directly or indirectly, possess the power to direct or
cause the direction of the investment policies of such entity or (b) that is a
banking or lending institution engaged in the business of making loans. “Land
Registry” shall mean the Land Registry of England and Wales. “Landlord Access
Agreement” shall mean a Landlord Access Agreement, substantially in the form of
Exhibit G, or such other form as may reasonably be acceptable to the
Administrative Agent. “Latest Maturity Date” shall mean, at any date of
determination, the latest maturity or expiration date applicable to any Loan
hereunder at such time, including the latest maturity or expiration date of any
Initial Term Loan, Incremental Term Loan, Aleris Incremental Term Loan, Other
Term Loan, any Other Term Loan Commitment or Incremental Term Loan Commitment,
in each case as extended in accordance with this Agreement from time to time. 57
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3087.jpg]
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property. “Lenders” shall mean (a) each financial institution that is a party
hereto on the Effective Date, (b) any financial institution that has become a
party hereto pursuant to an Assignment and Assumption, other than, in each case,
any such financial institution that has ceased to be a party hereto pursuant to
an Assignment and Assumption and (c) each Additional Lender that executes an
Increase Joinder in accordance with Section 2.23 hereof (excluding, in each
case, any such financial institution or Additional Lender to the extent it holds
no Commitments and all Obligations owing to it have been paid). “Lien” shall
mean, with respect to any property, (a) any mortgage (or mandate to vest a
mortgage), deed of trust, lien, pledge, encumbrance, charge, assignment,
hypothecation, prior claim, security interest or similar encumbrance of any kind
or any arrangement to provide priority or preference in respect of such property
or any filing of any financing statement or any financing change statement under
the UCC, the PPSA or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority (other than any unauthorized
notice or filing filed after the Closing Date for which there is not otherwise
any underlying lien or obligation, so long as the Designated Company is (if
aware of same) using commercially reasonable efforts to cause the removal of
same), including any easement, right-of-way or other encumbrance on title to
Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities. “Liquidity” shall mean as of any date of
determination, the sum of (i) Unrestricted Cash of the Designated Company and
its Restricted Subsidiaries as of such date plus (ii) unutilized and available
commitments under the Revolving Credit Agreement. “Loan Documents” shall mean
this Agreement, the Intercreditor Agreement, the Contribution, Intercompany,
Contracting and Offset Agreement, the Subordination Agreement, the Notes (if
any), the Security Documents, each Foreign Guarantee, each Fee Letter, each
Hedging Agreement entered into with any Secured Hedge Provider (provided that
such Hedging Agreements shall be deemed not to be Loan Documents for purposes of
the definitions of FATCA Deduction, Indemnified Taxes, Other Connection Taxes,
Other Taxes, Permitted Customer Account Financing, Permitted German Alternative
Financing, Permitted Holdings Amalgamation, Permitted Novelis Switzerland
Financing, Permitted Reorganization, Permitted Revolving Credit Facility
Refinancing Transactions and U.S. Tax Obligor, Sections 1.03 and 1.04 and
Articles II, III, IV, V, VI, VIII and XI hereof), and all other pledges, powers
of attorney, consents, 58 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3088.jpg]
assignments, certificates, agreements or documents, whether heretofore, now or
hereafter executed by or on behalf of any Loan Party for the benefit of any
Agent or any Lender in connection with this Agreement. “Loan Modification
Agreement” shall have the meaning assigned to such term in Section 11.02(f)(ii).
“Loan Modification Offer” shall have the meaning assigned to such term in
Section 11.02(f)(i). “Loan Parties” shall mean Holdings, the Co-Borrowers, the
Subsidiary Guarantors and, on and after the Designated Holdco Effective Date,
Designated Holdco, and, on and after the Specified AV Minerals Joinder Date, to
the extent that Holdings is not AV Minerals, AV Minerals. “Loans” shall mean
Term Loans. “Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
“Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276. “London Banking Day” shall mean any day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank Eurodollar market. “Management Fees” shall have the meaning
assigned to such term in Section 6.08(c)(C). “Mandated Lead Arrangers” shall
mean Australia and New Zealand Banking Group Limited, Axis Bank Limited, Bank of
Baroda, Barclays Bank PLC, Citigroup Global Markets Asia Limited, ICICI Bank
Limited and/or its Affiliates, ING Bank N.V., Singapore Branch, Kotak Mahindra
Bank Limited, Standard Chartered Bank, State Bank of India and MUFG Bank, Ltd.
(formerly The Bank of Tokyo-Mitsubishi UFJ, Ltd.), in their capacities as
Mandated Lead Arrangers and Bookrunners under this Agreement. “Margin Stock”
shall have the meaning assigned to such term in Regulation U. “Material Adverse
Effect” shall mean (a) a material adverse effect on the business, property,
results of operations, or financial condition of the Loan Parties and their
Restricted Subsidiaries, taken as a whole; (b) a material impairment of the
ability of the Loan Parties to 59 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3089.jpg]
perform their payment and other material obligations under the Loan Documents;
(c) a material impairment of the rights of or benefits or remedies available to
the Lenders, the Collateral Agent or the Administrative Agent under the Loan
Documents, taken as a whole; or (d)(i) a material adverse effect on the
Revolving Credit Priority Collateral or the Liens in favor of the Collateral
Agent (for its benefit and for the benefit of the other Secured Parties) on such
Collateral or the priority of such Liens, in each case for this clause (d)(i)
taken as a whole, or (ii) a material adverse effect on the Pari Passu Priority
Collateral or the Liens in favor of the Collateral Agent (for its benefit and
for the benefit of the other Secured Parties) on such Collateral or the priority
of such Liens, in each case for this clause (d)(ii) taken as a whole. “Material
Indebtedness” shall mean (a) Indebtedness under the Revolving Credit Loan
Documents and any Permitted Revolving Credit Facility Refinancings thereof, (b)
the Permitted Short Term Indebtedness, (c) Indebtedness under the Senior Notes,
the Additional Senior Secured Indebtedness, the Junior Secured Indebtedness and
any Permitted Refinancings of any thereof in each case in an aggregate
outstanding principal amount exceeding $100,000,000 and (d) any other
Indebtedness (other than the Loans and intercompany Indebtedness of the
Companies permitted hereunder) of the Loan Parties in an aggregate outstanding
principal amount exceeding $100,000,000. “Material Subsidiary” shall mean any
Subsidiary of the Designated Company that is not an Immaterial Subsidiary.
“Maturity Date” shall mean (i) with respect to the Term Loans made on the
Closing Date, the Initial Maturity Date, (ii) with respect to any tranche of
Other Term Loans (excluding the Term Loans made on the Closing Date), the final
maturity date as specified in the applicable Refinancing Amendment, (iii) with
respect to the Aleris Incremental Term Loans, the Aleris Incremental Maturity
Date, and (iv) with respect to any Incremental Term Loans (other than the Aleris
Incremental Term Loans), the final maturity date as specified in the applicable
Increase Joinder; provided that if any such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately succeeding such
day. “Maximum Rate” shall have the meaning assigned to such term in Section
11.14. “Maximum Revolving Credit Facility Amount” shall mean, at any time, an
amount equal to the greater of (x) $2,250,000,000 and (y) the Borrowing Base.
“Minimum Amount” shall mean an integral multiple of $1,000,000 and not less than
$5,000,000. “Moody’s” shall mean Moody’s Investors Service, Inc. 60
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3090.jpg]
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
charge, deed of trust, deed of hypothec or any other document, creating and
evidencing a Lien on a Mortgaged Property, which shall be substantially in the
form of Exhibit J or, subject to the terms of the Intercreditor Agreement, other
form reasonably satisfactory to the Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign law. “Mortgaged Property” shall mean, subject to
Section 5.15, (a) each Real Property identified as a Mortgaged Property on
Schedule 8(a) to any Perfection Certificate dated the Closing Date, (b) each
future Real Property covered by the terms of any Mortgage, and (c) each Real
Property, if any, which shall be subject to a Mortgage (or other Lien created by
a Security Document) delivered after the Closing Date pursuant to Section
5.11(c). “Multiemployer Plan” shall mean a multiemployer plan within the meaning
of Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding six
plan years made contributions; or (c) with respect to which any Company could
incur liability. “Net Cash Proceeds” shall mean: (a) with respect to any Asset
Sale, the cash proceeds received by Holdings, the Designated Company or any of
its Restricted Subsidiaries (or, on and after the Specified AV Minerals Joinder
Date, AV Minerals) (including cash proceeds subsequently received (as and when
received by Holdings, the Designated Company or any of its Restricted
Subsidiaries or, on and after the Specified AV Minerals Joinder Date, AV
Minerals) in respect of non-cash consideration initially received) net of
(without duplication) (i) selling expenses (including reasonable brokers’ fees
or commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and the Designated Company’s good faith estimate of
income taxes paid or payable in connection with such sale and repatriation Taxes
that are or would be payable in connection with any sale by a Restricted
Subsidiary); (ii) amounts provided as a reserve, in accordance with GAAP,
against (x) any liabilities under any indemnification obligations associated
with such Asset Sale or (y) any other liabilities retained by Holdings, the
Designated Company or any of its Restricted Subsidiaries (or, on and after the
Specified AV Minerals Joinder Date, AV Minerals) associated with the properties
sold in such Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); (iii) the Designated Company’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the
properties sold within ninety (90) days of such Asset Sale (provided that, to
the extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within ninety (90) days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); (iv) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness for borrowed
money (other than the Revolving Credit Loans or the Loans) which is secured by a
Lien on the properties 61 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3091.jpg]
sold in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties); and (v) so long as any Revolving Credit Loans
remain outstanding, the proceeds of any Revolving Credit Priority Collateral of
any Loan Party sold in such Asset Sale (which shall include, for the avoidance
of doubt, the portion of the sale price of the Equity Interests or all or
substantially all of the property, assets or business of any Restricted
Subsidiary of Holdings (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals) consisting of the net book value of any such Revolving Credit
Priority Collateral); (b) with respect to any Debt Issuance or any Disqualified
Capital Stock, the cash proceeds thereof, net of customary fees, commissions,
costs and other expenses incurred in connection therewith; (c) with respect to
any issuance of Equity Interests (other than Preferred Stock) by Holdings,
Designated Holdco or, the Borrower or, on and after the Specified AV Minerals
Joinder Date, AV Minerals, the cash proceeds thereof, net of customary fees,
commissions, costs and other expenses incurred in connection therewith; and (d)
with respect to any Casualty Event, the cash insurance proceeds, condemnation
awards and other compensation received in respect thereof, net of (i) all
reasonable costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event; and
(ii) so long as any Revolving Credit Loans remain outstanding, any such cash
insurance proceeds, condemnation awards and other compensation received in
respect of Revolving Credit Priority Collateral of any Loan Party to the extent
such amounts are required to be (and are) applied to the repayment of the
Revolving Credit Loans pursuant to the terms of the Revolving Credit Agreement;
provided, however, that Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary (provided that
Aleris German GP Holdco and each Subsidiary of Aleris Germany shall not be
considered a non-Wholly Owned Subsidiary for purposes of this definition) shall
equal the amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings (and, on and after the
Specified AV Minerals Joinder Date, AV Minerals), the Designated Company and its
Restricted Subsidiaries. “Net Cash Proceeds Account” shall mean any Deposit
Account or Securities Account established by any Co-Borrower or any Guarantor
with one or more financial institutions which has a credit rating with respect
to its long term unsecured debt of at least “A” by S&P or “A2” by Moody’s that
(i) is subject to a Control Agreement, (ii) is subject to a First Priority
security interest in favor of the Collateral Agent for the ratable benefit of
the Secured Parties to secure the Secured Obligations and (iii) solely contains
proceeds of Pari Passu Priority Collateral (and any products of such proceeds),
and which has been designated in writing to the Revolving Credit Agents as a
“Net Cash Proceeds Account” on or prior to the time that the Net Cash Proceeds
from any sale of 62 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3092.jpg]
Pari Passu Priority Collateral shall be deposited therein, pending application
of such proceeds (and any products of such proceeds) in accordance with the
terms hereof. “Net Working Capital” shall mean, at any time, Consolidated
Current Assets at such time minus Consolidated Current Liabilities at such time.
“NKL” shall mean Novelis Korea Limited. “NKL Share Repurchase” shall mean the
repurchase by NKL of Equity Interests of NKL for cash consideration derived from
all or a portion of the proceeds of the Ulsan Share Sale, which may be
structured as a share cancellation, a reduction in par value, a share
consolidation and reduction in share value, or any other legal structure
resulting in the reduction of Equity Interests in NKL in exchange for cash
consideration. “Non-consolidated Affiliate” shall mean (a) Norf GmbH, MiniMRF
LLC (Delaware), and Consorcio Candonga (unincorporated Brazil), in each case so
long as they are not a Subsidiary of the Designated Company, (b) the Ulsan JV
Subsidiary, solely to the extent that (i) such Person is not otherwise included
in the consolidated financial results of the Designated Company and its
Restricted Subsidiaries and (ii) the requirement set forth in clause (c)(ii)
below remains true in respect of the Ulsan JV Subsidiary, and (c) any other
Person formed or acquired by the Designated Company or any of its Restricted
Subsidiaries, in the case of this clause (c), so long as (i) such Person is not
a Subsidiary of the Designated Company and (ii) the Designated Company owns,
directly or indirectly, Equity Interests in such Restricted Subsidiary
representing at least 50% of the voting power of all Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Board of Directors (or equivalent governing body) of such Person.
“Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Designated Company
and the Restricted Subsidiaries in the definition of Consolidated Total Net Debt
were references to Non-consolidated Affiliates and their Subsidiaries).
“Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA of such Non- consolidated Affiliates and their Subsidiaries
(determined as if references to the Designated Company and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to
Non-consolidated Affiliates and their Subsidiaries); provided that
Non-consolidated Affiliate EBITDA shall not include the Non-consolidated
Affiliate EBITDA of Non-consolidated Affiliates if such Non-consolidated
Affiliates are subject to a prohibition, directly or indirectly, on the payment
of dividends or the making of distributions, directly or indirectly, to the
Designated Company or any Co-Borrower, to the extent of such prohibition. 63
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3093.jpg]
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.
“Non-Loan Party Jurisdiction” shall mean each country (including any state,
province or other political subdivision thereof) other than (i) the United
States, Canada, the United Kingdom, Switzerland and Germany, (ii) any other
country in which a Loan Party is organized and (iii) any state, province or
other political subdivision of the foregoing. “Non-Principal Jurisdiction” shall
mean each country in which a Loan Party is organized (and any state, province or
other political subdivision thereof) other than (i) the United States, Canada,
the United Kingdom, Switzerland, Belgium, the Netherlands and Germany, (ii) any
other country in which a Loan Party is organized in respect of which Accounts
are included in the borrowing base for purposes of the Revolving Credit
Agreement and (iii) any state, province or other political subdivision of the
foregoing clauses (i) and (ii). “Norf GmbH” shall mean Aluminium Norf GmbH, a
limited liability company (GmbH) organized under the laws of Germany. “Notes”
shall mean any notes evidencing the Terms Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit K. “Novelis
Acquisitions” shall mean Novelis Acquisitions LLC, a Delaware limited liability
company. “Novelis AG” shall mean Novelis AG, a stock corporation (AG) organized
under the laws of Switzerland. “Novelis AG Cash Pooling Agreement” shall mean a
Cash Management Agreement entered into among Novelis AG and certain “European
Affiliates” (as identified therein) dated 1 February 2007, together with all
ancillary documentation thereto. “Novelis Inc.” shall mean Novelis Inc., a
corporation amalgamated under the Canada Business Corporations Act. “Novelis
Switzerland” shall mean Novelis Switzerland SA, a company organized under the
laws of Switzerland. “Obligation Currency” shall have the meaning assigned to
such term in Section 11.18(a). 64 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3094.jpg]
“Obligations” shall mean (a) obligations of the Co-Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including obligations under the Guarantees and fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Co-Borrowers and the
other Loan Parties under this Agreement and the other Loan Documents, and (b)
the due and punctual performance of all covenants, agreements, obligations and
liabilities of the Co-Borrowers and the other Loan Parties under or pursuant to
this Agreement and the other Loan Documents. The Obligations shall not include
any Excluded Swap Obligations. “OFAC” shall have the meaning assigned to such
term in Section 3.22. “Offer Price” shall have the meaning set forth in the
definition of “Discounted Purchase”. “Officer’s Certificate” shall mean a
certificate executed by a Responsible Officer in his or her official (and not
individual) capacity. “Organizational Documents” shall mean, with respect to any
person, (i) in the case of any corporation, the certificate of incorporation and
by-laws (or equivalent or comparable constitutional documents with respect to
any non-U.S. jurisdiction) of such person, (ii) in the case of any limited
liability company, the certificate of formation and operating agreement (or
similar documents) of such person, (iii) in the case of any limited partnership,
the certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing. “Other Connection Taxes” shall
mean, with respect to the Agents, any Lender or any other recipient of any
payment to be made by or on account of any obligation of any Co-Borrower
hereunder, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document). “Other Taxes” shall mean all present or future stamp, recording,
court or documentary, excise, transfer, sales, property, intangible, filing or
similar Taxes arising from any payment made 65
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3095.jpg]
hereunder or under any other Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.16(c)). “Other Term Loan Commitments” shall mean one or more Classes
of Term Loan commitments hereunder that result from a Refinancing Amendment.
“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment. “Pari Passu Priority Collateral” shall mean all “Pari
Passu Priority Collateral” as defined in the Intercreditor Agreement.
“Participant” shall have the meaning assigned to such term in Section 11.04(d).
“Participant Register” shall have the meaning assigned to such term in Section
11.04(c). “Participating Member States” shall mean the member states of the
European Communities that adopt or have adopted the euro as their lawful
currency in accordance with the legislation of the European Union relating to
European Monetary Union. “Party” shall mean any party to this Agreement.
“Patriot Act” shall have the meaning assigned to such term in Section 11.13.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA. “Pensions Regulator” shall mean the body corporate called the
Pensions Regulator established under Part I of the Pensions Act 2004.
“Perfection Certificate” shall mean, individually and collectively, as the
context may require, each certificate of a Loan Party in the form of Exhibit L-1
or any other form approved by the Collateral Agent in its sole discretion, as
the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise. 66 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3096.jpg]
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.
“Permitted ABL Customer Account Financing Amendment” shall have the meaning
assigned to such term in Section 1.10. “Permitted Acquisition” shall mean any
Acquisition, if each of the following conditions is met: (i) no Default is then
continuing or would result therefrom; (ii) no Company shall, in connection with
any such transaction, assume or remain liable with respect to any Indebtedness
of the related seller or the business, person or properties acquired, except to
the extent permitted under Section 6.01, and any other such Indebtedness not
permitted to be assumed or otherwise supported by any Company hereunder shall be
paid in full or released as to the business, persons or properties being so
acquired on or before the consummation of such acquisition; (iii) the person or
business to be acquired shall be, or shall be engaged in, a business of the type
that the Loan Parties and the Subsidiaries are permitted to be engaged in under
Section 6.15, and the person or business and any property acquired in connection
with any such transaction shall be free and clear of any Liens, other than
Permitted Liens; (iv) the Board of Directors of the person to be acquired shall
not have indicated publicly its opposition to the consummation of such
acquisition (which opposition has not been publicly withdrawn); (v) all
transactions in connection therewith shall be consummated in all material
respects in accordance with all applicable Requirements of Law; (vi) with
respect to any transaction involving Acquisition Consideration of more than
$50,000,000, unless the Administrative Agent shall otherwise agree, the
Designated Company shall have provided the Administrative Agent written notice
on or before the consummation of such transaction, which notice shall describe
(A) in reasonable detail the terms and conditions of such transaction and the
person or business to be acquired and (B) all such other information and data
relating to such transaction or the person or business to be acquired as may be
reasonably requested by the Administrative Agent; (vii) the property acquired in
connection with any such Acquisition shall, subject to any Permitted Liens, be
made subject to the Lien of the Security Documents, and any person acquired in
connection with any such transaction shall become a Guarantor, in each case, to
the extent required under, and within the relevant time periods provided in,
Section 5.11; (viii) with respect to any transaction involving Acquisition
Consideration that, when added to the fair market value of Equity Interests,
including Equity Interests of 67 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3097.jpg]
Holdings (or, on and after the Specified AV Minerals Joinder Date, AV Minerals),
constituting purchase consideration, exceeds $50,000,000, the Designated Company
shall have delivered to the Administrative Agent an Officers’ Certificate on or
prior to the consummation of such transaction certifying that (A) such
transaction complies with this definition and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect; (ix)
[intentionally omitted]; (x) if any Person so acquired (or any Subsidiary of
such Person) is not required to become a Loan Party pursuant to Section 5.11,
the Acquisition Consideration payable for such Person (or the portion thereof
attributable or allocated by the Designated Company in good faith to each such
Subsidiary) in connection with such Acquisition, and all other Acquisitions of
non-Loan Parties consummated after the Closing Date shall not, unless, on the
date of such Acquisition, the Senior Secured Net Leverage Ratio, determined on a
Pro Forma Basis, after giving effect to such Acquisition shall be no greater
than 3.00 to 1.00 determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or (b) as though such Acquisition had been consummated as of the
first day of the fiscal period covered thereby, exceed an amount equal to the
greater of (x) 2.0% of Consolidated Net Tangible Assets and (y) $100,000,000 in
the aggregate since the Closing Date (provided that such amounts can be exceeded
to the extent of Investments made pursuant to Section 6.04(r)); (xi) immediately
after giving effect to such Acquisition (other than Acquisitions where the
amount of the Acquisition Consideration plus the fair market value of any Equity
Interests which constitutes all or a portion of the purchase price is less than
$15,000,000), the Designated Company shall, on a Pro Forma Basis, be in
compliance with the Financial Performance Covenant, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b) (or
for periods prior to the delivery of such financial information for a four
fiscal quarter period, based on financial information filed with the United
States Securities and Exchange Commission) as though such Acquisition and all
other Specified Transactions consummated after the applicable four quarter
period and on or prior to the relevant date of determination had been
consummated as of the first day of the fiscal period covered thereby; (xii) with
respect to any transaction involving Acquisition Consideration of more than
$50,000,000, the Designated Company shall have delivered a certificate from a
Financial Officer of the Designated Company on or prior to the consummation of
such transaction (A) as to the matters set forth in clause (i) above and (B)
demonstrating its compliance with clause (xi) above, and (C) to the extent the
person so acquired is not required to become a Loan Party hereunder pursuant to
Section 5.11, demonstrating compliance with clause (x) above, and in each case
accompanied by compliance calculations in reasonable detail. 68
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3098.jpg]
“Permitted Aleris Foreign Subsidiary Transfer” shall mean, on or after the
Aleris Acquisition Closing Date: (a) the sale, Distribution, contribution or
other transfer of the Equity Interests in any Subsidiary of Aleris organized in
a jurisdiction outside of the United States of America (each, a “Transferred
Aleris Foreign Subsidiary”) (x) from a Loan Party to any Loan Party other than
Aleris or any Subsidiary of Aleris (and any substantially concurrent interim
sale, Distribution, contribution or other transfer of such Equity Interests to a
Loan Party (which may include Aleris or any Restricted Subsidiary of Aleris) to
effect such sale, Distribution, contribution or transfer) or (y) in the case of
Equity Interests in an entity that would not be required to become a Loan Party
pursuant to the terms hereof after giving effect to such transfer, from a Loan
Party to any other Company (other than Aleris or any Subsidiary of Aleris)
organized in the same jurisdiction as the issuer of such Equity Interests (it
being agreed, for this purpose, that Hong Kong and the People’s Republic of
China are the same jurisdiction so long as an entity organized under the laws of
Hong Kong would not be a Subsidiary of an entity organized under the laws of the
People’s Republic of China after giving effect to such transfer) (and any
substantially concurrent interim sale, Distribution, contribution or other
transfer of such Equity Interests to a Loan Party (which may include Aleris or
any Restricted Subsidiary of Aleris) to effect such sale, Distribution,
contribution or transfer); and (b) the sale, Distribution, contribution or other
transfer of: (i) no more than 12.5% of the aggregate amount of Voting Stock and
other Equity Interests in each of Novelis Aluminium Holdings Unlimited and/or
Aleris Germany plus one additional share of such Voting Stock to AV Minerals
(and, in each case, any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to a Loan Party to
effect such sale, Distribution, contribution or other transfer); provided that,
(x) prior to the consummation of any such transaction, AV Minerals shall have
become a Guarantor by executing a Joinder Agreement (the “Specified AV Minerals
Joinder”), and (y) AV Minerals shall have executed and delivered (or caused to
be executed and delivered) both at the time that AV Minerals becomes a Guarantor
and at any time that AV Minerals acquires Equity Interests in accordance with
this clause (i), all other Loan Documents (including all applicable Security
Documents or supplements or joinders thereto), certificates, opinions and other
closing deliverables consistent with the Loan Documents, certificates, opinions
and other closing deliverables delivered by the Loan Parties on the Closing Date
and the Effective Date, each in form and substance reasonably satisfactory to
the Administrative Agent and, in the case of each such Security Document, the
Collateral Agent, and take all actions necessary or advisable in the opinion of
the Administrative Agent or the Collateral Agent in connection therewith,
including to cause the Lien created by the applicable Security Documents to be a
duly perfected First Priority Lien in accordance with all applicable
Requirements of Law, and the filing of financing statements (or other applicable
filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent (the date such agreements and the
Specified AV Minerals Joinder are effective, the “Specified AV Minerals Joinder
Date”); or 69 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3099.jpg]
(ii) 100% of the aggregate amount of Voting Stock and other Equity Interests in
Aleris Germany to Novelis Aluminium Holdings Unlimited (and any substantially
concurrent interim sale, Distribution, contribution or other transfer of such
Equity Interests to a Loan Party to effect such sale, Distribution, contribution
or other transfer); provided that, Novelis Aluminium Holdings Unlimited shall
have executed and delivered (or caused to be executed and delivered) at any time
that it acquires Equity Interests in accordance with this clause (ii), all other
Loan Documents (including all applicable Security Documents or supplements or
joinders thereto), certificates, opinions and other closing deliverables
consistent with the Loan Documents, certificates, opinions and other closing
deliverables delivered by the Loan Parties on the Closing Date and the Effective
Date, each in form and substance reasonably satisfactory to the Administrative
Agent and, in the case of each such Security Document, the Collateral Agent, and
take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent in connection therewith, including to cause the
Lien created by the applicable Security Documents to be a duly perfected First
Priority Lien in accordance with all applicable Requirements of Law, and the
filing of financing statements (or other applicable filings) in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent; and (bc) if applicable in connection with any of the
transactions described in clauseclauses (a) or (b) above, as consideration for
such sale, Distribution, contribution or other transfer of such Equity
Interests, the issuance of one or more Intercompany Notes to the Loan Party that
sold, Distributed, contributed or otherwise transferred such Equity Interests;
provided that: (i) any such sale, Distribution, contribution or other transfer
of such Equity Interests shall occur within one year of the Aleris Acquisition
Closing Date (or such later date agreed by the Administrative Agent); provided
that any Intercompany Note issued in connection therewith shall be issued
substantially concurrently with the consummation of such sale, Distribution,
contribution or other transfer of such Equity Interests; (ii) any such Equity
Interests transferred to a Loan Party are, subject to the terms of the
Intercreditor Agreement and any limitations on such pledge pursuant to the
definition of Excluded Property, or any other limitations set forth in the
applicable Security Agreement, pledged in favor of the Collateral Agent to
secure the Secured Obligations and, to the extent certificated, the certificates
representing such Equity Interests are delivered to the Collateral Agent,
together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of such Loan Party,
no later than the date that is 10 Business Days after the date of such sale,
Distribution, contribution or other transfer of such Equity Interests (or such
later date agreed by the Administrative Agent); (iii)the obligations under each
Intercompany Note issued in connection with any step of a Permitted Aleris
Foreign Subsidiary Transfer shall be subordinated to the 70
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3100.jpg]
Secured Obligations (to the extent evidencing a payment obligation of a Loan
Party) on terms reasonably satisfactory to the Administrative Agent and shall
constitute Subordinated Indebtedness hereunder, and each such Intercompany Note
received by a Loan Party shall, subject to the terms of the Intercreditor
Agreement, be pledged in favor of the Collateral Agent to secure the Secured
Obligations, and such Intercompany Notes shall be delivered to the Collateral
Agent, together with an allonge or other instrument of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party, no later
than the date that is 10 Business Days after the date the Intercompany Note is
issued (or such later date agreed by the Administrative Agent); and (iv) any
sale, Distribution, contribution or other transfer of Equity Interests of a
Transferred Aleris Foreign Subsidiary to a Restricted Grantor (other than a
Transferred Aleris Foreign Subsidiary transferred to a Restricted Grantor
organized in the same jurisdiction as the Transferred Aleris Foreign Subsidiary)
shall be conditioned on either the creation of a newly formed Unrestricted
Grantor or the existence of an Unrestricted Grantor, in each case that (A) (x)
is directly 100% owned by such Restricted Grantor after giving effect to such
transaction and that (y) directly owns 100% of such Transferred Aleris Foreign
Subsidiary after giving effect to such transaction; provided that, in the case
of this clause (y), if such Transferred Aleris Foreign Subsidiary is an Aleris
German Non-Wholly Owned Subsidiary, (1) the Tulip Foundation may continue to
directly or indirectly own Equity Interests in such Aleris German Non-Wholly
Owned Subsidiary so long as the Tulip Conditions are satisfied at all times and
(2) any other Aleris German Non-Wholly Owned Subsidiary that owns such
Transferred Aleris Foreign Subsidiary prior to the occurrence of such transfer
may continue to own Equity Interests in such Transferred Aleris Foreign
Subsidiary, (B) has complied with the Joinder Requirements and (C) shall not be
permitted to own, on and after the date of such action, any assets other than
the Permitted Holding Company Assets. “Permitted Customer Account Financing
Amendment Conditions” shall mean, with respect to each amendment to the
definition of Permitted Customer Account Financing effected pursuant to Section
1.10, each of the following: (a) Holdings or the Designated Company shall have
executed and delivered a certificate to the Administrative Agent, no later than
two Business Days after the date that any Permitted ABL Customer Account
Financing Amendment becomes effective, attaching a certified copy of such
Permitted ABL Customer Account Financing Amendment, and certifying that the
terms of such Permitted ABL Customer Account Financing Amendment comply with the
requirements set forth in clauses (b) through (d) below; (b) the terms of such
amendment shall not expand the scope of the Collateral permitted to be released
in connection with any Permitted Customer Account Financing, which Collateral
shall be limited to Factoring Assets that are sold in connection with (or that
otherwise secure) such Permitted Customer Account Financing, it being understood
that factoring additional Accounts of additional Account Debtors shall not
constitute an expansion of the scope for purposes of this clause (b); 71
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3101.jpg]
(c) such amendment shall relate solely to the factoring of Accounts of customers
of the Loan Parties in connection with a Permitted Customer Account Financing,
and the creation of Liens on Factoring Assets that secure such Permitted
Customer Account Financing; and (d) such amendment shall not otherwise adversely
affect the Secured Parties or contravene the terms of the Intercreditor
Agreement. “Permitted Customer Account Financing” shall mean a financing or
other transaction of the type permitted by Section 6.01(e) or 6.06(e) with
respect to Accounts of one or more Loan Parties; provided that (i) no Default
exists or would result therefrom and the representations and warranties set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the date thereof (or, in the case of any representation or warranty
that is qualified as to materiality, “Material Adverse Effect” or similar
language, in all respects), with the same effect as though made on such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects (or, in the case of any representation
or warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) as of such earlier date, (ii) the number of
Account Debtors whose Accounts are at any time subject to Permitted Customer
Account Financings shall be limited to seven; provided that all Affiliates of an
Account Debtor shall be deemed to be a single Account Debtor for purposes of
this definition, and (iii) Accounts subject to a Permitted Customer Account
Financing must be capable of being fully segregated from other Accounts
(including with respect to accounts receivable reporting, purchase orders,
invoicing, and payments); provided, further, that notwithstanding any provision
of Section 11.02, the Agents are hereby authorized by the Lenders to make any
amendments to the Loan Documents that are necessary or appropriate in the
judgment of the Administrative Agent to reflect such Permitted Customer Account
Financing. “Permitted Factoring Facility” shall mean a sale of Receivables on a
discounted basis by any Company, so long as (i) no Loan Party has any
obligation, contingent or otherwise in connection with such sale (other than to
deliver the Receivables purported to be sold free and clear of any encumbrance
and other than as permitted by Section 6.04(n)), and (ii) such sale is for cash
and fair market value. “Permitted First Priority Refinancing Debt” shall mean
any secured Indebtedness incurred by any Loan Party in the form of one or more
series of senior secured notes under one or more indentures; provided that (i)
such Indebtedness is secured by the Collateral (or a portion thereof) on a pari
passu basis (but without regard to the control of remedies, which shall be as
set forth in the Intercreditor Agreement) with the Secured Obligations and is
not secured by any property or assets other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans (including portions of Classes of Term Loans, Other Term Loans or
Incremental Term Loans), (iii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions, which asset sale provisions may require the application of proceeds
of asset sales and casualty events co-extensive 72
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3102.jpg]
with those set forth in Section 2.10(c) and 2.10(e), as applicable, to make
mandatory prepayments or prepayment offers out of such proceeds on a pari passu
basis with the Secured Obligations, all other Permitted First Priority
Refinancing Debt and all Additional Senior Secured Indebtedness), in each case
prior to the date that is 181 days after the Latest Maturity Date at the time
such Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v)
such Indebtedness is not guaranteed by any Persons other than the Loan Parties,
(vi) the other terms and conditions of such Indebtedness (excluding pricing,
premiums and optional prepayment or optional redemption provisions) are
customary market terms for securities of such type (provided that such terms
shall in no event include any financial maintenance covenants) and, in any
event, when taken as a whole, are not materially more favorable to the investors
providing such Indebtedness than the terms and conditions of the applicable
Refinanced Debt (except with respect to any terms (including covenants) and
conditions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date) (provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Designated Company has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (vi) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Designated
Company within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)), (vii) no Default shall exist immediately prior to or after giving
effect to such incurrence and (viii) a Senior Representative acting on behalf of
the holders of such Indebtedness shall have become party to the Intercreditor
Agreement. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor. “Permitted Fiscal Unity Liability”
shall mean any joint and several liability arising as a result of an Loan Party
being a member of a fiscal unity permitted under Section 3.31. “Permitted German
Alternative Financing” shall mean a financing or other transaction of the type
permitted by Section 6.01(e), 6.01(m), 6.06(e), or 6.06(r) with respect to
Accounts or Inventory of one or more German Guarantors; provided that (i) no
Default exists or would result therefrom and the representations and warranties
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date thereof, with the same effect as though made on
such date, except to the extent such representations and warranties expressly
relate to an earlier date, (ii) from and after the date of any Permitted German
Alternative Financing, the amount of the German Borrowing Base (as defined in
the Revolving Credit Agreement) shall be deemed to be zero, and availability
under the Swiss Borrowing Base (as defined in the Revolving Credit Agreement) in
respect of Accounts sold pursuant to a German Receivables Purchase Agreement
shall be deemed to be zero, (iii) on or prior to the date of any Permitted
German Alternative Financing, Novelis Deutschland GmbH shall have prepaid all of
its outstanding loans under the Revolving Credit Agreement in full in cash, in
accordance with the terms thereof, (iv) from and after the date of any Permitted
German Alternative Financing, Novelis Deutschland GmbH shall not be permitted to
request or borrow any loans under the Revolving Credit Agreement and shall 73
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3103.jpg]
be deemed no longer to be a borrower thereunder, and (v) the applicable Loan
Parties shall have terminated the German Receivables Purchase Agreement; and
provided, further, that notwithstanding any provision of Section 11.02, the
Agents are hereby authorized by the Lenders to make any amendments to the Loan
Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted German Alternative Financing.
“Permitted Holding Company Assets” shall mean for any Person (i) Deposit
Accounts; provided that the aggregate amount on deposit in such accounts at the
end of each day shall not exceed $1,000,000 (or the equivalent thereof);
provided, further, that, so long as no Default is then continuing, the amount on
deposit in such accounts may exceed such amount if such deposits are applied to
settle an Investment permitted under Section 6.04 within three Business Days of
the deposit therein, (ii) Equity Interests in Subsidiaries pledged under
Security Documents, (iii) intangible rights required to exist and do business as
a holding company, and (iv) rights under contracts and licenses with Holdings
(and, on and after the Specified AV Minerals Joinder Date, AV Minerals) and its
Subsidiaries permitted hereunder; provided, that Permitted Holding Company
Assets shall not include (x) any Intellectual Property (other than customary
inbound licenses to use Intellectual Property of the Companies necessary to
operate the business of such Person) or (y) any other contracts or licenses that
are material to the business of Holdings (and, on and after the Specified AV
Minerals Joinder Date, AV Minerals) and its Subsidiaries, taken as a whole.
“Permitted Holdings Amalgamation” shall mean the amalgamation of Holdings and
the Borrower on a single occasion following the Closing Date; provided that (i)
no Default exists or would result therefrom and the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of the amalgamation, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) the person resulting from such
amalgamation shall be a corporation amalgamated under the Canada Business
Corporations Act (such resulting person, the “Successor Borrower”), and the
Successor Borrower shall expressly assume and confirm its obligations as
Borrower under this Agreement and the other Loan Documents to which Borrower is
a party pursuant to a confirmation in form and substance reasonably satisfactory
to the Administrative Agent, (iii) immediately upon consummation of such
amalgamation, (x) if such amalgamation occurs prior to the Designated Holdco
Effective Date, AV Minerals, or (y) if such amalgamation occurs prior to the
Designated Holdco Effective Date and prior to the commencement of the Permitted
Reorganization, a new holding company with no material assets other than Equity
Interests in the Successor Borrower (such Person described in clause (x) or (y),
“Successor Holdings”), shall (A) be, (1) in the case of AV Minerals, organized
under the laws of the Netherlands, or (2) in the case of any other holding
company, organized under the laws of the Netherlands, England and Wales, Canada,
or a province or territory of Canada, (B) directly own 100% of the Equity
Interests in the Successor Borrower; provided that, if such amalgamation occurs
on or after the Designated Holdco Effective Date, then Designated Holdco shall
directly own 100% of the Equity Interests in the Successor Borrower and
Successor HoldingsAV Minerals shall own 100% of the Equity Interests of
Designated Holdco, (C) execute a supplement or joinder to this Agreement in form
and substance reasonably satisfactory to the 74
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3104.jpg]
Administrative Agent to become a Guarantor and execute Security Documents (or
supplements or joinder agreements thereto) in form and substance reasonably
satisfactory to the Administrative Agent, and take all actions necessary or
advisable in the opinion of the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Security Documents to be a duly
perfected First Priority Lien in accordance with all applicable Requirements of
Law, including the filing of financing statements (or other applicable filings)
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Collateral Agent, and to assume and confirm its obligations as Holdings
under this Agreement and the other Loan Documents and (D) subject to the terms
of the Intercreditor Agreement, pledge and deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests owned by
Successor Holdings), together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of Successor Holdings, (iv) be in compliance with all covenants and
obligations of Holdings (and, on and after the Designated Holdco Effective Date,
Designated Holdco) under this Agreement, (v) immediately after giving effect to
any such amalgamation, the Senior Secured Net Leverage Ratio is not greater than
the Senior Secured Net Leverage Ratio immediately prior to such amalgamation,
which shall be evidenced by a certificate from the chief financial officer of
the Borrower demonstrating such compliance calculation in reasonable detail,
(vi) the Successor Borrower shall have no Indebtedness after giving effect to
the Permitted Holdings Amalgamation other than Indebtedness of the Borrower in
existence immediately prior to the consummation of the Permitted Holdings
Amalgamation, (vii) each other Guarantor, shall have by a confirmation in form
and substance reasonably satisfactory to the Administrative Agent, confirmed
that its guarantee of the Guaranteed Obligations (including its Guarantee) shall
apply to the Successor Borrower’s obligations under this Agreement, (viii) the
Borrower and each other Guarantor shall have by confirmations and any required
supplements to the applicable Security Documents reasonably requested by the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent, confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement and the other Loan Documents and (ix) each Loan Party shall have
delivered opinions of counsel and related officers’ certificates reasonably
requested by the Administrative Agent with respect to the execution and delivery
and enforceability of the documents referred to above and the compliance of such
amalgamation with the provisions hereof, and all such opinions of counsel shall
be satisfactory to the Administrative Agent; and provided, further, that (x) if
the foregoing are satisfied, Successor Holdings will be substituted for and
assume all obligations of AV Metals under this Agreement and each of the other
Loan Documents and all references hereunder and under the other Loan Documents
to Holdings shall be references to the such Person and (2) the Successor
Borrower shall be substituted for Novelis Inc. under this Agreement and each of
the other Loan Documents and shall assume all obligations of Novelis Inc. under
this Agreement and each of the other Loan Documents and all references hereunder
and under the other Loan Documents to the Borrower shall be references to the
Successor Borrower and (y) notwithstanding any provision of Section 11.02, the
Administrative Agent is hereby authorized by the Lenders to make any amendments
to the Loan Documents that are necessary to reflect such changes in the parties
to the applicable Loan Documents. “Permitted Holdings Indebtedness” shall mean
unsecured Indebtedness of Holdings (or, on and after the Specified AV Minerals
Joinder Date, AV Minerals) (i) with respect to which neither the Designated
Company nor any Subsidiary has any Contingent Obligation, (ii) that will 75
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3105.jpg]
not mature prior to the 180th day following the Latest Maturity Date, (iii) that
has no scheduled amortization of principal prior to the 180th day following the
Latest Maturity Date, (iv) that does not require any payments in cash of
interest or other amounts in respect of the principal thereof (other than
optional redemption provisions customary for senior discount or “pay-in-kind”
notes) for a number of years from the date of issuance or incurrence thereof
equal to at least one-half of the term to maturity thereof, (v) that has
mandatory prepayment, repurchase or redemption, covenant, default and remedy
provisions customary for senior discount or “pay-in-kind” notes of an issuer
that is the parent of a borrower under senior secured credit facilities and (vi)
that is issued to a person that is not an Affiliate of the Designated Company or
any of Holdings’ (or, on and after the Specified AV Minerals Joinder Date, AV
Minerals’) Subsidiaries in an arm’s-length transaction on fair market terms;
provided that at least five Business Days prior to the incurrence of such
Indebtedness, a Responsible Officer of Holdings (in the case of Indebtedness
incurred by Holdings) (or, on and after the Specified AV Minerals Joinder Date,
AV Minerals, in the case of Indebtedness incurred by AV Minerals) shall have
delivered a certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) stating that Holdings has
determined in good faith that such terms and conditions satisfy the foregoing
requirements. “Permitted Liens” shall have the meaning assigned to such term in
Section 6.02. “Permitted Novelis Switzerland Financing” shall mean a financing
or other transaction of the type permitted by Section 6.01(e) or 6.06(e) with
respect to any Accounts of Novelis Switzerland; provided that (i) after giving
effect to such financing, no Accounts of Novelis Switzerland shall be included
in the borrowing base for purposes of the Revolving Credit Agreement, and (ii)
no Default exists or would result therefrom and the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date thereof, with the same effect as though
made on such date, except to the extent such representations and warranties
expressly relate to an earlier date and provided, further, that notwithstanding
any provision of Section 11.02, the Agents are hereby authorized by the Lenders
to make any amendments to the Loan Documents that are necessary or appropriate
in the judgment of the Administrative Agent to reflect such Permitted Novelis
Switzerland Financing. “Permitted Prepayments” shall have the meaning assigned
to such term in Section 6.11. “Permitted Refinancing” shall mean, with respect
to any person, any refinancing or renewal of any Indebtedness of such person;
provided that (a) the aggregate principal amount (or accreted value, if
applicable) of the Indebtedness incurred pursuant to such refinancing or renewal
does not exceed the aggregate principal amount (or accreted value, if
applicable) of the Indebtedness so refinanced or renewed except by an amount
equal to unpaid accrued interest and premium thereon and any make-whole payments
applicable thereto plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such refinancing or renewal and by an
amount equal to any existing commitments unutilized thereunder (it being
understood that the aggregate principal amount (or accreted value, if
applicable) of the Indebtedness being incurred may be in excess of the amount
permitted under this clause (a) to the extent such excess 76
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3106.jpg]
does not constitute a Permitted Refinancing and is otherwise permitted under
Section 6.01), (b) such refinancing or renewal has a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being refinanced or renewed (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), (c) no Default is then continuing or would result
therefrom, (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not (or is not required
to be) an obligor under the Indebtedness being so refinanced or renewed (or, in
the case of a Permitted Refinancing of the Senior Notes, such obligors are Loan
Parties (other than Holdings and AV Minerals)) and (e) the subordination
provisions thereof (if any) shall be, in the aggregate, no less favorable to the
Lenders than those contained in the Indebtedness being so refinanced or renewed;
provided that at least five Business Days prior to the incurrence of such
refinancing or renewal, a Responsible Officer of the Designated Company shall
have delivered an Officers’ Certificate to the Administrative Agent (together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto) certifying
that the Designated Company has determined in good faith that such terms and
conditions satisfy the foregoing requirements. “Permitted Reorganization” shall
mean, at any time prior to a Qualified Borrower IPO, an internal reorganization
of Holdings and its Subsidiaries to effect any or all of the Permitted
Reorganization Actions, subject to the following terms and conditions; provided
that the Permitted Reorganization shall not occur if the Permitted Holdings
Amalgamation occurs and AV Minerals is not Successor Holdings: (a) both
immediately before and immediately after giving effect to each step of the
Permitted Reorganization, and at all times during the Permitted Reorganization:
(i) the Permitted Reorganization, each Permitted Reorganization Action, and each
step taken in furtherance of the Permitted Reorganization and of each Permitted
Reorganization Action, shall not reduce or impair the value or benefit of the
Guarantee, any Foreign Guarantee, or the Collateral; provided that (x) the
re-starting of any fraudulent conveyance, fraudulent transfer, preference or
hardening period with respect to any Guarantee, Foreign Guarantee or Lien under
applicable Requirements of Law and (y) any limitations under the laws of
Switzerland with respect to the enforcement of any share pledge with respect to
the Equity Interests directly held by Novelis AG, Novelis Switzerland SA or the
Surviving Swiss Subsidiary, as applicable, following any sale, Distribution or
other transfer described under clause (f) or (h) of the definition of Permitted
Reorganization Actions shall not, in itself, constitute a reduction or
impairment for purposes of this clause (a); (ii) no Default shall have occurred
and be continuing or would result therefrom, and each of the representations and
warranties made by any Loan Party set 77 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3107.jpg]
forth in ARTICLE III hereof or in any other Loan Document (other than Hedging
Agreements) shall be true and correct in all material respects on and as of the
date of such step of the Permitted Reorganization with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date, and a Responsible Officer of the Designated
Company (after giving effect to such step of the Permitted Reorganization) shall
have provided an Officer’s Certificate certifying as to the matters in clause
(a)(i) and this clause (a)(ii); (iii) no Person involved in any step of the
Permitted Reorganization that is not a Loan Party, solely for the period of time
that such Person is not a Loan Party, shall hold or own any Collateral or any
assets that constituted Collateral immediately prior to or during such step of
the Permitted Reorganization; (iv) any Collateral shall remain subject to (or,
in the case of Collateral created as part of any step of the Permitted
Reorganization, shall become subject to, at or prior to the time such step is
effected) a duly perfected Lien in favor of the Collateral Agent in accordance
with all applicable Requirements of Law, including the filing of financing
statements (or other applicable filings) in such jurisdictions as may be
reasonably requested by the Collateral Agent, in each case in accordance with
the terms of the Loan Documents (without regard to any time periods provided for
herein or therein); (v) the Guarantee and each Foreign Guarantee shall continue
to be effective and fully enforceable in accordance with its terms, it being
understood that a Loan Party shall not be in violation of this clause (v) solely
as a result of its amalgamation, consolidation, merger or dissolution with and
into another Loan Party so long as such amalgamation, consolidation or merger
complies with the requirements of Section 6.05(c); and (vi) notwithstanding the
foregoing, the Administrative Agent may reasonably require that any Loan Party
enter into a new Guarantee, Foreign Guarantee, and new Security Documents, as
applicable, or reaffirmations of any of the foregoing, in each case in form and
substance reasonably satisfactory to the Administrative Agent, in connection
with any step of the Permitted Reorganization, in order to reaffirm, preserve or
otherwise give effect to the foregoing requirements; (b) [intentionally
omitted]; 78 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3108.jpg]
(c) the Borrower shall have provided all notices and certificates required to be
delivered, within the time period required to be delivered, to the applicable
Agent under the applicable Loan Documents in order to consummate each step of
the Permitted Reorganization; provided that, without limiting the notice
requirements in this definition, the Administrative Agent may waive in writing
in advance any such notice period with respect to such step, and each Lender
hereby authorizes the Administrative Agent to waive any such notice period; (d)
the Permitted Reorganization shall be completed no later than the close of
business on the one year anniversary of the date that the Companies commence the
first step of the Permitted Reorganization (without regard to the formation of
Designated Holdco, for so long as Designated Holdco does not own any Equity
Interests in any Loan Party or any other Subsidiary) or such longer period as
may be agreed to by the Administrative Agent in its sole discretion; (e) prior
to commencing any step of the Permitted Reorganization, each step of the
Permitted Reorganization shall be permitted under the documents evidencing
Material Indebtedness; (f) [intentionally omitted]; (g) no later than the date
that is five Business Days prior to the date that each step of the Permitted
Reorganization is commenced (or such later date agreed to by the Administrative
Agent), the Designated Company shall have delivered to the Administrative Agent
a certificate from a Financial Officer of the Designated Company setting forth
the commencement date of such step of the Permitted Reorganization, and
certifying that all actions taken in connection with such step comply with the
terms of this definition, the definition of Permitted Reorganization Actions,
and the terms of the Loan Documents; provided that the first certificate
delivered pursuant to this clause (g) shall also state that the step (or steps)
described in such certificate constitute the commencement of the Permitted
Reorganization, and shall state the date by which the Permitted Reorganization
must be completed in accordance with clause (d) above; (h) in the case of AV
Minerals, Designated Holdco, and each new Subsidiary amalgamated, created or
otherwise formed as part of any step of the Permitted Reorganization, such
Person shall become a Loan Party (in the case of any Subsidiary of Designated
Holdco other than the Co-Borrowers, Novelis Acquisitions and Aleris, solely to
the extent required under Section 5.11 or otherwise in order to comply with the
other clauses of this definition and the definition of Permitted Reorganization
Actions) pursuant to the terms of the Loan Documents (without regard to any time
periods provided for herein or therein) and shall become party to and/or execute
and deliver the Guarantee, each applicable Foreign Guarantee, and each
applicable Security Document, at or prior to the time such step is effected; (i)
[intentionally omitted]; 79 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3109.jpg]
(j) [intentionally omitted]; (k) notwithstanding any other provision in any Loan
Document to the contrary, the Loan Parties shall gross-up and otherwise
indemnify each Agent and each other Secured Party for all Taxes incurred by such
Agent or Secured Party as a result of the Permitted Reorganization or any step
thereof (including any such Taxes arising after the consummation of any step of
the Permitted Reorganization, whether as a result of a Person becoming Holdings
or otherwise), and this Agreement shall be amended as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent (and
implemented pursuant to documentation agreed by the Administrative Agent, the
Collateral Agent and the Designated Company, such agreement not to be
unreasonably withheld), to give effect to such gross-up and indemnification
(including the addition of gross-up and indemnification provisions applicable,
in the reasonable opinion of the Administrative Agent, to implement such gross
up and indemnity obligations); provided, however, that solely for purposes of
this clause (k), “Taxes” shall not include any (i) Taxes imposed on or measured
by overall net income (however denominated), franchise Taxes (in lieu of net
income taxes), and branch profits Taxes, in each case, (x) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (y)
that are Other Connection Taxes, (ii) Taxes attributable to such recipient’s
failure to comply with Section 2.15(e), and (iii) any U.S. federal withholding
Taxes imposed under FATCA; (l) prior to or concurrently with the consummation of
each step of the Permitted Reorganization, the Loan Parties shall deliver or
cause to be delivered: (i) all documents reasonably requested by the
Administrative Agent in connection with the Permitted Reorganization and/or such
step thereof, including, but not limited to, documents consistent with those
described in Sections 4.01(k), 4.02(b), (c), (d), (g) through (n), and Schedule
5.15, in each case in form and substance reasonably acceptable to the
Administrative Agent; and (ii) favorable written opinions of Torys, LLP (or
other nationally recognized U.S. counsel for the Loan Parties) and each local
and foreign counsel of the Loan Parties (or, in the case of Loan Documents
governed by or entities organized under the laws of the United Arab Emirates or
the Dubai International Financial Centre, counsel to the Administrative Agent
and the Collateral Agent), in each case reasonably requested by the
Administrative Agent, in each applicable jurisdiction and addressed to the
Agents and the Lenders, covering such matters relating to the Loan Documents and
the Permitted Reorganization and/or such step thereof as the Administrative
Agent shall reasonably request, and in each case in form and substance
reasonably satisfactory to the Administrative Agent, including, but not limited
to, opinions covering: 80 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3110.jpg]
(1) creation or continued validity and perfection of the Guarantees, the Foreign
Guarantees, or the Collateral after giving effect to such step of the Permitted
Reorganization; (2) enforceability of all Loan Documents, and confirmation or
similar opinions as to the validity and enforceability of the Guarantees and the
Foreign Guarantees and all Security Documents; (3) validity of debt claims in
connection with all Loans and all Guarantees and Foreign Guarantees; and (4) no
conflict with organizational documents, Requirements of Law and any documents
evidencing Material Indebtedness; (m) notwithstanding any other provision in any
Loan Document to the contrary, the Administrative Agent, the Collateral Agent
and the Designated Company may make (and the Administrative Agent and the
Collateral Agent are hereby authorized by the Lenders to make) such amendments,
restatements and other modifications to the Loan Documents (other than the
definition of Permitted Reorganization except to the extent provided for
therein) as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, the Collateral Agent, and the Designated Company, to
effect the terms of the Permitted Reorganization, in each case in a manner
consistent with the terms and conditions set forth in this definition and in
forms mutually agreed by the Agents and the Designated Company; (n) The
Co-Borrowers shall pay or cause the applicable Loan Party to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Mandated Lead Arrangers, and their respective Affiliates (including
the reasonable fees, charges and disbursements of one primary transaction
counsel (plus local counsel in each applicable jurisdiction)) in connection with
the Permitted Reorganization, and all documents, filings, and any amendment,
amendment and restatement, modification or waiver of the provisions hereof or of
any other Loan Document (whether or not the Permitted Reorganization shall be
consummated); and (o) Notwithstanding any provision in any Loan Document to the
contrary, with respect to each step of the Permitted Reorganization, the
Administrative Agent may require amendments and modifications to (i) the Loan
Documents (or new Guarantees and Foreign Guarantees) to ensure that the
Guarantees and the Foreign Guarantees effectively result in the Secured
Obligations of each Co-Borrower being guaranteed by each Guarantor (excluding a
guarantee by a Co- Borrower of its own Secured Obligations) upon and after
giving effect to such step of the Permitted Reorganization and (ii) the Loan
Documents (or new Security Documents) to ensure that the Collateral immediately
prior to such step of the Permitted Reorganization which is granted by any Loan
Party (and assets required to be pledged as Collateral) effectively secures the
Secured 81 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3111.jpg]
Obligations of such Loan Party (or any additional Loan Parties) upon and after
giving effect to such step of the Permitted Reorganization. Such amendments,
modifications and other Loan Documents so required by the Administrative Agent
shall, notwithstanding any provision in any Loan Document to the contrary,
become effective upon execution and delivery by the Administrative Agent, the
Collateral Agent and the applicable Loan Party, and shall not require the
approval of any Lenders, and the Loan Parties agree to execute and deliver such
amendments, modifications and other Loan Documents as may be reasonably
requested by the Administrative Agent. The Collateral Agent is hereby authorized
to file UCC or PPSA financing statements, mortgages, and all other documents,
filings and registrations in each applicable jurisdiction as the Collateral
Agent (after consultation with its counsel) reasonably determines is advisable
in connection with the steps contemplated by the Permitted Reorganization in
order to preserve or maintain the Liens securing the Secured Obligations or the
perfection or recordation of such Liens, or to create or perfect or record Liens
granted by Loan Parties in connection with or following the consummation of each
step of the Permitted Reorganization. “Permitted Reorganization Actions” shall
mean any or all of the following, in the case of each such action, subject to
the satisfaction of each of the terms and conditions set forth in the definition
of Permitted Reorganization: (a) the formation of U.K. Holdco by AV Minerals;
(b) the designation by the Borrower in a signed written notice delivered to the
Agents of U.K. Holdco as “Designated Holdco” and the concurrent contribution,
sale or other transfer of 100% of the Equity Interests in AV Metals (or, if the
Permitted Holdings Amalgamation occurs on or prior to such date, Successor
Borrower) from AV Minerals to Designated Holdco; (c) the sale, Distribution,
contribution or other transfer of no more than 12.5% of the aggregate amount of
Voting Stock and other Equity Interests in Novelis Aluminium Holdings Unlimited
plus one additional share of such Voting Stock by Borrower to AV Minerals (and
any substantially concurrent interim sale, Distribution, contribution or other
transfer of such Equity Interests to a Loan Party to effect such sale,
Distribution, contribution or other transfer) and, if applicable, the
substantially concurrent issuance of an Intercompany Note by each Loan Party
that acquires such Equity Interests to the Loan Party that sells, Distributes,
contributes or otherwise transfers such Equity Interests to it, as consideration
for such sale, Distribution, contribution or other transfer; (d) the Permitted
Holdings Amalgamation; (e) the merger of Novelis AG and Novelis Switzerland SA;
82 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3112.jpg]
(f) the sale, Distribution or other transfer of 100% or less of the Equity
Interests in Novelis Holdings Inc. from Borrower to Designated Holdco; (g) the
sale, Distribution, contribution or other transfer of 100% of the Equity
Interests in Novelis Holdings Inc. from Designated Company and/or Borrower to
Novelis AG, Novelis Switzerland SA, the survivor of the merger of Novelis AG and
Novelis Switzerland SA pursuant to clause (e) above (the “Surviving Swiss
Subsidiary”) or, to the extent required by clause (iii) below, New U.S. Holdings
(and any substantially concurrent interim sale, Distribution, contribution or
other transfer of such Equity Interests to an Unrestricted Grantor to effect
such sale, Distribution, contribution or other transfer) and, if applicable, the
substantially concurrent issuance of an Intercompany Note by each Loan Party
that acquires such Equity Interests to the Loan Party that sells, Distributes,
contributes or otherwise transfers such Equity Interests to it, as consideration
for such sale, Distribution, contribution or other transfer; and (h) the sale,
Distribution, contribution or other transfer by a Loan Party (such Loan Party,
the “Transferring Loan Party”) of 100% of the Equity Interests (other than
Equity Interests in Novelis Holdings Inc.) in any Subsidiary of Designated
Company (such subsidiary, the “Transferred Subsidiary”), to an Interim Holding
Company that has complied with the requirements of clause (iv) below (and any
substantially concurrent interim sale, Distribution, contribution or other
transfer of such Equity Interests to a Loan Party to effect such sale,
Distribution, contribution or other transfer) and, if applicable, the
substantially concurrent issuance of an Intercompany Note by each Loan Party
that acquires such Equity Interests to the Loan Party that sells, Distributes,
contributes or otherwise transfers such Equity Interests to it, as consideration
for such sale, Distribution, contribution or other transfer; provided that: (i)
the commencement of any of the actions described in clauses (b), (c), (f), (g)
or (h) above (in the case of clauses (g) and (h) above, solely to the extent
that Designated Company is Designated Holdco) shall be conditioned on each of AV
Minerals and U.K. Holdco having become Guarantors and having granted Liens on
their assets to secure the Secured Obligations on terms consistent with the
terms of the Loan Documents, including, but not limited to, the requirements set
forth in clause (l) of the definition of Permitted Reorganization and in
Sections 5.11 and 5.12 hereof (without regard to any time periods set forth
therein) (collectively, the “Joinder Requirements”); (ii) the commencement of
any of the actions described in clauses (c), (f), (g) or (h) above (in the case
of clauses (g) and (h) above, solely to the extent that Designated Company is
Designated Holdco) shall be conditioned on the completion of the actions
described in clauses (a) and (b) above; 83 1031947.12E-CHISR1060441.10-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3113.jpg]
(iii) each sale, Distribution, contribution or other transfer described in
clause (g) above shall be conditioned on either (x) Novelis Holdings Inc. not
owning, following such action and thereafter, any assets other than the Equity
Interests in its direct Subsidiaries and the Permitted Holding Company Assets or
(y) the formation of a new Subsidiary (“New U.S. Holdings”) organized under the
laws of any State of the United States or the District of Columbia that is a
direct Wholly Owned Subsidiary of Novelis AG, Novelis Switzerland SA, or the
Surviving Swiss Subsidiary, and that (1) directly and wholly owns Novelis
Holdings Inc. and (2) indirectly wholly owns Novelis Acquisitions (and,
immediately after giving effect to the merger of Novelis Acquisitions with and
into Aleris in connection with the Aleris Acquisition, Aleris); provided that
this subclause (y) shall be further conditioned on New U.S. Holdings complying
with the Joinder Requirements; provided, further, that New U.S. Holdings shall
not be permitted to own, on and after the date of such action, any assets other
than the Permitted Holding Company Assets; (iv) each sale, Distribution,
contribution or other transfer described in clause (h) above shall be
conditioned on either the creation of a newly formed Unrestricted Grantor or the
existence of an existing Unrestricted Grantor, in each case that has complied
with the Joinder Requirements (such Unrestricted Grantor, an “Interim Holding
Company”), which Person shall be a direct Wholly Owned Subsidiary of Novelis AG,
Novelis Switzerland SA, or the Surviving Swiss Subsidiary, and that shall
directly wholly own the Transferred Subsidiary so sold, Distributed, contributed
or transferred pursuant to such transaction; provided that such Unrestricted
Grantor shall not be permitted to own, on and after the date of such action, any
assets other than the Permitted Holding Company Assets; provided, further, that
if such Transferred Subsidiary is an Aleris German Non-Wholly Owned Subsidiary,
(1) the Tulip Foundation may continue to directly or indirectly own Equity
Interests in such Aleris German Non- Wholly Owned Subsidiary so long as the
Tulip Conditions are satisfied at all times and (2) any other Aleris German
Non-Wholly Owned Subsidiary that owns such Transferred Subsidiary prior to the
occurrence of such transfer may continue to own Equity Interests in such
Transferred Subsidiary; (v) except as provided in clauses (i) through (iv)
above, the actions described in clauses (d), (e), (g), and (h) are not
conditioned on the occurrence of any of such other actions or the actions
described in clauses (a), (b) or (c); (vi) the order of the actions described in
clauses (a) through (h) above may be changed as long as the conditions specified
for such action in clauses (i) through (v) above are satisfied; and 84
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3114.jpg]
(vii) the obligations under each Intercompany Note issued in connection with any
action or interim action described in clause (g) or (h) above shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent and shall constitute Subordinated Indebtedness hereunder.
“Permitted Revolving Credit Facility Refinancing” shall mean any credit facility
that refinances or renews or replaces any of the Indebtedness incurred and
commitments available under the Revolving Credit Loan Documents (which may be an
asset-based or cash flow financing); provided that (a) the aggregate principal
amount (or accreted value, if applicable) of all such Indebtedness, after giving
effect to such refinancing or renewal, shall not exceed the Maximum Revolving
Credit Facility Amount then in effect plus an amount equal to unpaid accrued
interest and premium on the Indebtedness being so refinanced or renewed plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing or renewal, (b) such refinancing or renewal has
a final maturity date equal to or later than the final maturity date of the
Indebtedness being so refinanced or renewed, (c) no Default is existing or would
result therefrom, (d) the collateral securing such refinancing, renewal or
replacement is not greater than the Collateral (but without regard to whether
such collateral is treated as Pari Passu Priority Collateral or Revolving Credit
Priority Collateral for purposes of such credit facility under the Intercreditor
Agreement) and (e) the persons that are (or are required to be) obligors under
such refinancing or renewal do not include any person that is not an obligor
under the Indebtedness being so refinanced or renewed (unless, in the case of a
refinancing of Indebtedness of a Loan Party, such persons are or become obligors
under the Loan Documents); provided that at least five Business Days prior to
the incurrence of such refinancing or renewal, a Responsible Officer of the
Designated Company shall have delivered an Officers’ Certificate to the
Administrative Agent (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) certifying that the Designated Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirements. “Permitted Second Priority Refinancing Debt” shall mean secured
Indebtedness incurred by any Loan Party in the form of one or more series of
junior lien secured notes under one or more indentures or junior lien secured
loans under one or more other debt instruments or facilities; provided that (i)
such Indebtedness is secured by a Junior Lien on the Collateral (or a portion
thereof) and is not secured by any property or assets other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term Loans, Other Term
Loans or Incremental Term Loans), (iii) such Indebtedness does not mature or
have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (except customary asset sale or change of
control provisions), in each case prior to the date that is 181 days after the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) subject to
clause (vii) below, the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any Persons other than the Loan Parties, (vi) the other terms
and conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption 85 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3115.jpg]
provisions) are customary market terms for securities of such type and, in any
event, when taken as a whole, are not materially more favorable to the investors
or lenders providing such Indebtedness than the terms and conditions of the
applicable Refinanced Debt (except with respect to any terms (including
covenants) and conditions contained in such Indebtedness that are applicable
only after the then Latest Maturity Date) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Designated
Company has determined in good faith that such terms and conditions satisfy the
requirement of this clause (vi) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Designated Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees)), (vii) the security agreements relating to such Indebtedness
(together with the Intercreditor Agreement) reflect the Junior Lien nature of
the security interests and are otherwise substantially the same as the
applicable Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (viii) no Default shall exist
immediately prior to or after giving effect to such incurrence, and (ix) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to the Intercreditor Agreement. Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor. “Permitted Short Term Loan Documents” shall mean the credit agreement
in respect of the Permitted Short Term Indebtedness and the other “Loan
Documents” (or words of like import) as defined in such credit agreement,
including all guaranties and the notes issued thereunder. “Permitted Short Term
Indebtedness” shall mean the Indebtedness incurred by Novelis Acquisitions (and,
immediately after giving effect to the merger of Novelis Acquisitions with and
into AlerisHoldings, Inc. in connection with the Aleris Acquisition, Aleris) in
connection with the Aleris Acquisition, and all Contingent Obligations of the
other Loan Parties in respect thereof; provided that (i) the net cash proceeds
of such Indebtedness shall be used solely to finance a portion of the Aleris
Acquisition, to repay existing Indebtedness of Aleris and its Subsidiaries, and
to pay fees, costs and expenses incurred in connection with the Aleris
Acquisition, such Indebtedness, and incremental term loans incurred under this
Agreement, (ii) such Indebtedness is not guaranteed by any Persons other than
the Loan Parties, (iii) no Default shall exist immediately prior to or after
giving effect to such incurrence, (iv) such Indebtedness (including related
guarantees) is not secured, (v) the aggregate principal amount of such
Indebtedness does not exceed $1,500,000,0001,100,000,000 (as such amount is
reduced by the amount of all principal payments of such Indebtedness), (vi) the
terms of such Indebtedness do not provide for any scheduled amortization
payments, and (vii) the other terms and conditions of such Indebtedness
(excluding pricing, premiums, maturity, and mandatory prepayments related to
payments with the proceeds of Indebtedness, capital contributions or from sale
of Equity Interests) are no more favorable to the lenders providing such
Indebtedness than the terms and conditions under this Agreement and the other
Loan Documents (without regard to the collateral-related provisions of such
agreements); provided, further, that the terms of such Indebtedness shall not
prohibit Holdings (or, on and after the Specified AV Minerals Joinder Date, AV
Minerals) or any of its Restricted Subsidiaries from 86
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3116.jpg]
(x) granting any Liens to secure the Secured Obligations, (y) making any loans,
payments, distributions or contributions, or any Asset Sales to the Borrower to
the extent that such transactions would be permitted under this Agreement, or
(z) paying all or any portion of the Secured Obligations at any time and from
time to time. “Permitted Unsecured Refinancing Debt” shall mean unsecured
Indebtedness incurred by the Designated Company or any Loan Party in the form of
one or more series of senior unsecured or subordinated notes or loans under one
or more instruments; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Term Loans (including portions
of Classes of Term Loans, Other Term Loans or Incremental Term Loans), (ii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 181 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iii) such Indebtedness is not guaranteed by any
Persons other than the Loan Parties, (iv) the other terms and conditions of such
Indebtedness (excluding pricing, premiums and optional prepayment or optional
redemption provisions) are customary market terms for Indebtedness of such type
and, when taken as a whole, are not materially more restrictive (provided that
such terms shall in no event include any financial maintenance covenants) on the
Designated Company and the Restricted Subsidiaries than the terms and conditions
applicable to the Term Loans (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Designated Company has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iv) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Designated
Company within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)) and (v) such Indebtedness (including related guarantees) is not
secured. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor. “person” or “Person” shall mean
any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity. “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA which is maintained or contributed to by
any Company or its ERISA Affiliate or with respect to which any Company could
incur liability (including under Section 4069 of ERISA). “Platform” shall have
the meaning assigned to such term in Section 11.01(d). 87
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3117.jpg]
“Pledged Distributions” shall mean, collectively, with respect to each Loan
Party, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Securities, from time to time received, receivable or otherwise distributed to
such Loan Party in respect of or in exchange for any or all of the Pledged
Securities or Pledged Intercompany Notes. “Pledged Intercompany Notes” shall
mean, with respect to each Loan Party, all intercompany notes described in
Schedule 11 to the Perfection Certificate as of the Closing Date and
intercompany notes hereafter acquired by such Loan Party and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof. “Pledged Securities” shall mean, collectively, with respect to
each Loan Party, (i) all issued and outstanding Equity Interests of each issuer
set forth on Schedule 10 to the Perfection Certificate as of the Closing Date as
being owned by such Loan Party and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Loan Party (including by issuance), together with all rights, privileges,
authority and powers of such Loan Party relating to such Equity Interests in
each such issuer or under any Organizational Document of each such issuer, and
the certificates, instruments and agreements representing such Equity Interests
and any and all interest of such Loan Party in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests of any issuer, which Equity Interests are hereafter acquired by such
Loan Party or are owned by a Loan Party as of the Closing Date (including by
issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Loan Party
(including by issuance), together with all rights, privileges, authority and
powers of such Loan Party relating to such Equity Interests or under any
Organizational Document of any such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Loan Party in the entries on the books of any financial intermediary
pertaining to such Equity Interests, from time to time acquired by such Loan
Party in any manner, and (iii) all Equity Interests issued in respect of the
Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests other than to the extent any of
the foregoing constitute Excluded Equity Interests. “PPSA” shall mean the
Personal Property Security Act (Ontario) and the regulations promulgated
thereunder and other applicable personal property security legislation of the
applicable Canadian province or provinces in respect of the Canadian Loan
Parties (including the Civil Code of Quebec and the regulations respecting the
register of personal and movable real rights promulgated thereunder (the “Civil
Code”)) as all such legislation now exists or may from time to time hereafter be
amended, modified, recodified, supplemented or replaced, together with all
rules, regulations and interpretations thereunder or related thereto. 88
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3118.jpg]
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date. “Prepayments Recapture Amount”
shall have the meaning assigned to such term in Section 6.11(a)(i)(z)(C).
“Principal Jurisdiction” shall mean (i) the United States, Canada, the United
Kingdom, Switzerland, Germany, Belgium and the Netherlands, (ii) each other
country in which a Restricted Subsidiary is organized in respect of which
Accounts are included in the borrowing base for purposes of the Revolving Credit
Agreement and (iii) and any state, province or other political subdivision of
the foregoing. “Pro Forma Basis” shall mean, with respect to compliance with any
test or covenant hereunder at any time of determination (excluding any
calculation of the amount of Excess Cash Flow and the amount referred to in
clause (a) of the definition of Cumulative Credit), that all Specified
Transactions and the following transactions in connection therewith (if any)
shall be deemed to have occurred as of the first day of the applicable Test
Period or other period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a sale or other
disposition of all or substantially all Equity Interests in or assets of any
Restricted Subsidiary of the Designated Company or any division, business unit,
line of business or facility used for operations of the Designated Company or
any of its Restricted Subsidiaries, shall be excluded (as if such sale or
disposition occurred on the first day of the applicable Test Period), and (ii)
in the case of a Permitted Acquisition or Investment described in the definition
of “Specified Transaction”, shall be included (as if such Permitted Acquisition
or Investment occurred on the first day of the applicable Test Period), (b) any
retirement of Indebtedness in connection therewith, and (c) any Indebtedness
incurred or assumed by the Designated Company or any of its Restricted
Subsidiaries in connection therewith. “Process Agent” shall have the meaning
assigned to such term in Section 11.09(d). “property” shall mean any right,
title or interest in or to property or assets of any kind whatsoever, whether
real, personal or mixed and whether tangible or intangible and including Equity
Interests or other ownership interests of any person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property. “Property Material Adverse Effect” shall mean, with respect to any
Mortgaged Property, as of any date of determination and whether individually or
in the aggregate, any event, circumstance, occurrence or condition which has
caused or resulted in (or would reasonably be expected to cause or result in) a
material adverse effect on (a) the business or operations of any Company as
presently conducted at the Mortgaged Property; (b) the value or utility of the
89 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3119.jpg]
Mortgaged Property; or (c) the legality, priority or enforceability of the Lien
created by the Mortgage or the rights and remedies of the Mortgagee thereunder.
“Public Lender” shall have the meaning assigned to such term in Section
11.01(d). “Purchase” shall have the meaning assigned to such term in the
definition of “Discounted Purchase”. “Purchase Money Obligation” shall mean, for
any person, the obligations of such person in respect of Indebtedness (including
Capital Lease Obligations) incurred for the purpose of financing all or any part
of the purchase price of any property (including Equity Interests of any person)
or the cost of installation, construction or improvement of any property and any
refinancing thereof; provided, however, that (i) such Indebtedness is incurred
within one year after such acquisition, installation, construction or
improvement of such property by such person and (ii) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be. “Purchase Notice” shall have
the meaning assigned to such term in the definition of “Discounted Purchase”.
“Qualified Borrower IPO” shall mean, at any time prior to the commencement of
the first step of the Permitted Reorganization, and so long as the Borrower
(directly or indirectly) owns 100% of the Equity Interests of the other
Co-Borrower, the issuance by the Borrower of its common Equity Interests in an
underwritten primary or secondary public offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to an effective
registration statement filed with the U.S. Securities and Exchange Commission in
accordance with the Securities Act.; provided that the Borrower shall not
consummate a Qualified Borrower IPO during any period that AV Minerals directly
owns any Equity Interests in Novelis Aluminium Holdings Unlimited, Novelis
Deutschland GmbH, or in any other Subsidiary of AV Minerals other than AV
Metals, Successor Holdings and Designated Holdco. “Qualified Capital Stock” of
any person shall mean any Equity Interests of such person that are not
Disqualified Capital Stock. “Qualified ECP Guarantor” shall mean, in respect of
any Swap Obligation, each Loan Party that has total assets exceeding $10,000,000
at the time the relevant Guarantee (or in the case of each Co-Borrower,
guarantee) or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. 90
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3120.jpg]
“Qualified IPO” shall mean the issuance by Holdings (or, on and after the
Designated Holdco Effective Date, Designated Holdco), or any direct or indirect
parent of Holdings (or, on and after the Designated Holdco Effective Date,
Designated Holdco) which, (x) in the case of Holdings, owns no material assets
other thatthan its direct or indirect ownership interest in the Equity Interests
of the Borrower (or, on and after the Designated Holdco Effective Date,
Designated Holdco and, to the extent permitted by Section 6.15(a)(i)(y), Novelis
Aluminum Holdings Unlimited and Aleris Germany) and the other assets permitted
by Section 6.15, or (y) on and after the Specified AV Minerals Joinder Date, in
the case of AV Minerals, owns no material assets other than its direct ownership
interests in Holdings and the assets described in clause (x) above, of its
common Equity Interests in an underwritten primary or secondary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act.; provided that
neither Holdings nor Designated Holdco shall consummate a Qualified IPO (other
than a Qualified IPO consummated solely with the issuance of Equity Interests by
a direct or indirect parent of AV Minerals) during any period that AV Minerals
directly owns any Equity Interests in Novelis Aluminium Holdings Unlimited,
Novelis Deutschland GmbH, or in any other Subsidiary of AV Minerals other than
AV Metals, Successor Holdings and Designated Holdco. “Qualified Securitization
Transaction” shall mean any transaction or series of transactions that may be
entered into by any Restricted Subsidiary (other than a Restricted Subsidiary
organized under the laws of a Principal Jurisdiction (excluding from such
requirement as to the absence of Restricted Subsidiaries organized under the
laws of a Principal Jurisdiction, any Permitted German Alternative Financing,
any Permitted Customer Account Financing or any Permitted Novelis Switzerland
Financing)) pursuant to which such Restricted Subsidiary may sell, convey or
otherwise transfer to a Securitization Entity or may grant a security interest
in any Receivables (whether now existing or arising or acquired in the future)
of such Restricted Subsidiary or any Related Security or Securitization Assets;
provided that no Receivables or other property of any Company organized in a
Principal Jurisdiction (excluding from such requirement as to the absence of
property of a Company organized in a Principal Jurisdiction, any Permitted
German Alternative Financing, any Permitted Customer Account Financing and any
Permitted Novelis Switzerland Financing) shall be subject to a Qualified
Securitization Transaction. “Qualifying Lenders” shall have the meaning assigned
to such term in the definition of “Discounted Purchase”. “Qualifying Loans”
shall have the meaning assigned to such term in the definition of “Discounted
Purchase”. “Real Property” shall mean, collectively, all right, title and
interest (including any freehold, leasehold, minerals or other estate) in and to
any and all parcels of or interests in real property owned, leased or operated
by any person, whether by lease, license or other means, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all 91
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3121.jpg]
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof. “Recapture Amounts” shall mean, at any time of determination,
the cumulative amount of the Investment Recapture Amount plus the Dividend
Recapture Amount plus the Prepayments Recapture Amount paid since the Closing
Date. “Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction (excluding from such requirement as to the absence of a Company
organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing or any Permitted Novelis
Switzerland Financing)) (at the time such indebtedness and other obligations
arise, and before giving effect to any transfer or conveyance contemplated under
any Qualified Securitization Transaction documentation) arising in connection
with the sale of goods or the rendering of services by such person, including
any indebtedness, obligation or interest constituting an Account, contract
right, payment intangible, promissory note, chattel paper, instrument, document,
investment property, financial asset or general intangible, in each case,
arising in connection with the sale of goods or the rendering of services by
such person, and further includes, the obligation to pay any finance charges
with respect thereto. “Receivables Purchase Agreement” shall mean each of (a)
the Non-Recourse Receivables Purchase Agreement, dated July 6, 2007 (as amended
and restated on December 17, 2010 and as further amended from time to time) and
any related servicing agreements (collectively, the “German Receivables Purchase
Agreement”) between the German Seller, on the one hand, and Novelis AG, on the
other hand, in each case providing, inter alia, for the sale and transfer of
Accounts by the German Seller to Novelis AG, and (b) any other receivables
purchase agreement and related servicing agreements entered into after the
Closing Date between a “Receivables Seller” and a “Borrower” or “Borrowing Base
Guarantor” (as each is defined in the Revolving Credit Agreement and any
corresponding term in any successor agreement), in order that the receivables
subject thereto may be included in the borrowing base established under the
Revolving Credit Agreement and in form and substance reasonably satisfactory to
the Revolving Credit Administrative Agent. “Receiver” shall mean a receiver or
receiver and manager or, where permitted by law, an administrative receiver of
the whole or any part of the Collateral, and that term will include any
appointee under joint and/or several appointments. “Reference Bank Quotation”
means any quotation supplied to the Administrative Agent by a Reference Bank.
“Reference Bank Rate” shall mean the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Administrative Agent at its
request by the Reference Banks, 92 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3122.jpg]
in relation to a Borrowing, as the rate at which the relevant Reference Bank
could borrow funds in the London interbank market in the relevant currency and
for the relevant Interest Period were it to do so by asking for and then
accepting interbank offers for deposits in reasonable market size in that
currency and for that Interest Period; provided, that if the Reference Bank Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. “Reference Banks” shall mean, in relation to a Borrowing, the
principal London offices of any financial institution appointed by the
Administrative Agent as a “Reference Bank” in consultation with the Designated
Company and with the consent of such Reference Bank. “Refinancing Amendment”
shall mean an amendment to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Designated Company executed by
each of (a) the Loan Parties, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.24. “Refinanced Debt” shall have the meaning assigned
to such term in the definition of “Credit Agreement Refinancing Indebtedness”.
“Register” shall have the meaning assigned to such term in Section 11.04(c).
“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC. “Regulation” shall have the meaning
assigned to such term in Section 3.25. “Regulation D” shall mean Regulation D of
the Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof. “Regulation S-X” shall mean Regulation
S-X promulgated under the Securities Act. “Regulation T” shall mean Regulation T
of the Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof. “Regulation U” shall mean Regulation U of
the Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof. 93 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3123.jpg]
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they consist of securities
of a person, unless upon receipt of the securities of such person, such person
would become a Loan Party. “Related Parties” shall mean, with respect to any
person, such person’s Affiliates and the partners, directors, officers,
employees, agents, trustees and advisors of such person and of such person’s
Affiliates. “Related Security” shall mean, with respect to any Receivable, all
of the applicable Restricted Subsidiary’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by the applicable Company gave rise to such Receivable, and all insurance
contracts with respect thereto, all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable, all guaranties, letters of
credit, letter-of-credit rights, supporting obligations, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the contract related to
such Receivable or otherwise, all service contracts and other contracts and
agreements associated with such Receivable, all records related to such
Receivable, and all of the applicable Company’s right, title and interest in, to
and under the applicable Qualified Securitization Transaction documentation or
Permitted Factoring Facility documentation. “Release” shall mean any spilling,
leaking, seepage, pumping, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing, depositing, dispersing, emanating or migrating of
any Hazardous Material in, into, onto or through the Environment. “Relevant
External Company” shall mean “relevant external company” within the meaning of
the Irish Companies Act. “Reorganization Plan” shall have the meaning assigned
to such term in Section 11.04(g)(iii). “Repatriation Limitation” shall have the
meaning assigned to such term in Section 2.10(i). 94
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3124.jpg]
“Reply Amount” shall have the meaning assigned to such term in the definition of
“Discounted Purchase”. “Required Lenders” shall mean, as of any date of
determination, Lenders holding more than 50% of the sum of all Loans outstanding
and unused Commitments (if any); provided that the Commitment of, and the
portion of the Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Requirements of Law” shall mean, collectively, any and all legally binding
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law, including, without limitation, the U.S. Hold Separate Order. “Resolution
Authority” means an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority. “Response” shall mean (a)
“response” as such term is defined in CERCLA, 42 U.S.C. § 9601(24), and (b) all
other actions required by any Governmental Authority or voluntarily undertaken
to (i) clean up, remove, treat, abate or in any other way address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release, of any Hazardous Material; or (iii) perform
studies and investigations in connection with, or as a precondition to, or to
determine the necessity of the activities described in, clause (i) or (ii)
above. “Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, finance director, treasurer or controller of such person, and, solely
for purposes of notices given under Article II, any other officer or employee
such Person so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of such Person designated
in or pursuant to an agreement between such Person and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. “Restricted Grantor” shall mean a Loan Party that
has granted a Guarantee that is subject to limitations that impair in any
material respect the benefit of such Guarantee (as determined by the
Administrative Agent in its reasonable discretion) (it being expressly
understood and agreed that (i) neither the Borrower nor any Loan Party that is a
Canadian Guarantor, a U.K. Guarantor, a Dutch Guarantor, a Dubai Guarantor or a
U.S. Guarantor shall be a Restricted Grantor and (ii) except as may be otherwise
determined by the Administrative Agent in its reasonable discretion, each Loan
Party that is a German Guarantor, an Irish Guarantor, a Swiss Guarantor, a
French Guarantor or a Brazilian Guarantor shall be a Restricted Grantor). 95
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3125.jpg]
“Restricted Subsidiary” shall mean, as the context requires, (i) any Subsidiary
of Holdings other than an Unrestricted Subsidiary and, (ii) on and after the
Specified AV Minerals Joinder Date, any Subsidiary of AV Minerals other than an
Unrestricted Subsidiary, and (iii) any Subsidiary of the Designated Company
other than an Unrestricted Subsidiary. “Revolving Credit Administrative Agent”
shall mean the “Administrative Agent” (or term of like import) under and as
defined in the Revolving Credit Agreement, and its successors and assigns in
such capacity. “Revolving Credit Agents” shall mean the “Agents” (as defined in
the Revolving Credit Loan Documents) (or term of like import), including the
Revolving Credit Administrative Agent and the Revolving Credit Collateral Agent.
“Revolving Credit Agreement” shall mean (i) that certain Second Amended and
Restated Credit Agreement, dated as of October 6, 2014, among the Loan Parties,
the Revolving Credit Lenders, Wells Fargo Bank, N.A. (London Branch), as
European swingline lender, Wells Fargo Bank, National Association, as issuing
bank and U.S. swingline lender, the Revolving Credit Collateral Agent, the
Revolving Credit Administrative Agent, Merrill, Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets, Inc., Deutsche Bank Securities Inc.,
J.P. Morgan Securities LLC, The Royal Bank of Scotland plc and UBS Securities
LLC, as co-syndication agents, SunTrust Robinson Humphrey, Inc., as senior
managing agent, and Wells Fargo Bank, National Association, Merrill, Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc., Deutsche
Bank Securities Inc., J.P. Morgan Securities LLC, RBS Securities Inc. and UBS
Securities LLC, as joint lead arrangers and joint bookmanagers, as amended,
restated, supplemented or modified from time to time to the extent permitted by
this Agreement and the Intercreditor Agreement and (ii) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend (subject to the
limitations set forth herein and in the Intercreditor Agreement) or refinance in
whole or in part the indebtedness and other obligations outstanding under the
(x) credit agreement referred to in clause (i) or (y) any subsequent Revolving
Credit Agreement, in each case which constitutes a Permitted Revolving Credit
Facility Refinancing with respect to the Revolving Credit Loans, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Revolving Credit Agreement hereunder (provided that in connection with
such refinancing, the commitments relating to such indebtedness that has been
refinanced are terminated). Any reference to the Revolving Credit Agreement
hereunder shall be deemed a reference to any Revolving Credit Agreement then in
existence. “Revolving Credit Collateral Agent” shall mean the “Collateral Agent”
(or term of like import) under and as defined in the Revolving Credit Agreement,
and its successors and assigns in such capacity. 96
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3126.jpg]
“Revolving Credit Commitments” shall mean the commitments of the Revolving
Credit Lenders to make Revolving Credit Loans under the Revolving Credit
Agreement. “Revolving Credit Lenders” shall mean the banks, financial
institutions and other entities from time to time party to the Revolving Credit
Agreement as lenders. “Revolving Credit Loan Documents” shall mean the Revolving
Credit Agreement and the other “Loan Documents” as defined in the Revolving
Credit Agreement and any corresponding term in any successor Revolving Credit
Agreement permitted hereby, including the mortgages and other security
documents, guaranties and the notes issued thereunder. “Revolving Credit Loans”
shall mean the revolving loans and swingline loans outstanding under the
Revolving Credit Agreement. “Revolving Credit Maturity Date” shall have meaning
assigned to the term “Maturity Date” in the Revolving Credit Agreement (and any
corresponding term in any successor Revolving Credit Agreement permitted
hereby). “Revolving Credit Priority Collateral” shall mean all “Revolving Credit
Priority Collateral” as defined in the Intercreditor Agreement. “Revolving
Credit Secured Parties” shall mean the Revolving Credit Administrative Agent,
the Revolving Credit Collateral Agent and each other Person that is a “Secured
Party” under the Revolving Credit Agreement. “Revolving Credit Security
Documents” shall have the meaning assigned to the term “Security Documents” in
the Revolving Credit Agreement (and any corresponding term in any successor
Revolving Credit Agreement permitted hereby). “S&P” shall mean Standard & Poor’s
Rating Services, a division of the McGraw-Hill Companies, Inc. and any successor
thereto. “Sale and Leaseback Transaction” shall have the meaning assigned to
such term in Section 6.03. “Sanctioned Country” shall have the meaning assigned
to such term in Section 3.22. “Sanctioned Person” shall have the meaning
assigned to such term in Section 3.22. 97 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3127.jpg]
“Sanctions” shall have the meaning assigned to such term in Section 3.22.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder. “SCB” shall mean
Standard Chartered Bank and its successors. “Screen Rate” shall have the meaning
assigned to such term in the definition of Eurodollar Base Rate. “Second
Amendment” shall mean that certain Amendment No. 2 to Credit Agreement, dated as
of November 20, 2018, among the Borrower, HoldingsAV Metals, the other Loan
Parties party thereto, the Lenders party thereto, the Administrative Agent and
the Collateral Agent. “Second Amendment Effective Date” shall mean the
“Amendment Effective Date” as defined in the Second Amendment. “Section 347”
shall have the meaning assigned to such term in Section 2.19(a). “Secured Debt
Agreement” shall mean (i) this Agreement and (ii) the other Loan Documents.
“Secured Hedge Provider” shall mean (i) any person that is a counterparty to a
Hedging Agreement with any Loan Party that was a Lender, Arranger or Agent (or
an Affiliate of a Lender, Arranger or Agent) on the date of entering into such
Hedging Agreement (or, with respect to Hedging Agreements in effect at the
Closing Date, on the Closing Date), (ii) any other person that is counterparty
to a Hedging Agreement with any Loan Party if, at or prior to the time such
Hedging Agreement is entered into, the Designated Company shall designate such
person as a “Secured Hedge Provider” in a notice to the Administrative Agent and
the Collateral Agent, which person shall execute a Secured Hedge Provider
Joinder, (iii) any Person that is a counterparty to a Hedging Agreement with any
Loan Party that is in effect on the Closing Date and was entered into prior to
the Closing Date to the extent that such Person is listed as a “Secured Hedge
Provider” on Schedule 1.01(d), which Person shall become a Secured Hedge
Provider on the day following the Closing Date but shall cease to be a Secured
Hedge Provider if such Person fails to execute a Secured Hedge Provider Joinder
on or prior to the ninetieth (90th) day after the Closing Date, and (iv) any
Person that is a counterparty to a Hedging Agreement with a Subsidiary acquired
by the Companies pursuant to the Aleris Acquisition that is in effect on the
Aleris Acquisition Closing Date and was entered into prior to the Aleris
Acquisition Closing Date, solely to the extent; provided that (x) such Person
has executed and deliveredshall cease to be a Secured Hedge Provider Joinder on
or prior to the ninetieth (date that is 90th) day days after the Aleris
Acquisition Closing Date (or such later dateddate agreed by the Administrative
Agent) and (y) the Companies 98 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3128.jpg]
and such Person shall haveif such Person has not, on or prior to such date, (x)
executed and delivered to the Administrative Agent a Secured Hedge Provider
Joinder and (y) complied with the Aleris Hedging Collateral Requirements with
respect to such Hedging Agreement. “Secured Hedge Provider Joinder” shall mean a
letter agreement substantially in the form of Exhibit Q attached hereto or in
such other form as may be acceptable to the Administrative Agent pursuant to
which such person (i) appoints the Administrative Agent and the Collateral Agent
as its agent under the applicable Loan Documents with respect to Collateral, as
provided therein, and (ii) agrees to be bound by the provisions of Section
10.03, Section 10.09, the Intercreditor Agreement and the Security Documents as
if it were a Lender. “Secured Net Leverage Ratio” shall mean, with respect to
any Calculation Date, the ratio of (a) Consolidated Total Net Debt as of the
Calculation Date (other than any portion of Consolidated Total Net Debt that is
unsecured) to (b) Consolidated EBITDA for the Test Period most recently ended
prior to the Calculation Date for which financial information has been delivered
to the Administrative Agent and the Lenders pursuant to Section 4.01(d), Section
5.01(a) or Section 5.01(b). “Secured Obligations” shall mean (a) the Obligations
and (b) the due and punctual payment and performance of all obligations of the
Designated Company and the other Loan Parties under each Hedging Agreement
entered into with any Secured Hedge Provider. The Secured Obligations shall not
include any Excluded Swap Obligations. “Secured Parties” shall mean,
collectively, the Administrative Agent, the Collateral Agent, each co-agent or
sub-agent appointed by the Administrative Agent or the Collateral Agent, any
Receiver or Delegate, the Lenders and any Secured Hedge Provider (to the extent
such Secured Hedge Provider executes and delivers to the Administrative Agent
and the Collateral Agent a Secured Hedge Provider Joinder). “Securities Act”
shall mean the Securities Act of 1933. “Securities Collateral” shall mean,
collectively, the Pledged Securities, the Pledged Intercompany Notes and the
Pledged Distributions. “Securitization Assets” shall mean all existing or
hereafter acquired or arising (i) Receivables that are sold, assigned or
otherwise transferred pursuant to a Qualified Securitization Transaction, (ii)
the Related Security with respect to the Receivables referred to in clause (i)
above, (iii) the collections and proceeds of the Receivables and Related
Security referred to in clauses (i) and (ii) above, (iv) all lockboxes, lockbox
accounts, collection accounts or other deposit accounts into which such
collections are deposited (and in any event excluding any lockboxes, lockbox
accounts, collection accounts or deposit accounts that any Company organized 99
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3129.jpg]
under the laws of any Principal Jurisdiction has an interest in (other than in
connection with a Permitted German Alternative Financing, any Permitted Customer
Account Financing and any Permitted Novelis Switzerland Financing)) and which
have been specifically identified and consented to by the Administrative Agent,
(v) all other rights and payments which relate solely to such Receivables and
(vi) all cash reserves comprising credit enhancements for such Qualified
Securitization Transaction. “Securitization Entity” shall mean any corporation,
company (including any limited liability company), association, partnership,
joint venture, trust, mutual fund or other business entity to which any
Restricted Subsidiary (excluding any Restricted Subsidiary that is organized in
a Principal Jurisdiction (excluding from such requirement that such Restricted
Subsidiary not be organized in a Principal Jurisdiction, any Permitted German
Alternative Financing, any Permitted Customer Account Financing and any
Permitted Novelis Switzerland Financing)) or any other Securitization Entity
transfers Receivables and Related Security) (a) which engages in no activities
other than in connection with the financing of Receivables or Related Security,
(b) which is designated by the Board of Directors of the Designated Company as a
Securitization Entity, (c) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the
Designated Company or any Restricted Subsidiary (excluding guarantees of such
transferor Restricted Subsidiary of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization Undertakings
and guarantees by the Securitization Entity), (ii) is recourse to or obligates
the Designated Company or any Restricted Subsidiary (other than the
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Designated Company
or any Restricted Subsidiary (other than the Securitization Entity), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings and other than any interest in
the Receivables and Related Security being financed (whether in the form of any
equity interest in such assets or subordinated indebtedness payable primarily
from such financed assets) retained or acquired by the transferor Restricted
Subsidiary, (d) to which none of the Designated Company nor any Restricted
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
and (e) with which none of Holdings, the Designated Company nor any Restricted
Subsidiary of the Designated Company (nor, on and after the Specified AV
Minerals Joinder Date, AV Minerals) has any material contract, agreement,
arrangement or understanding other than those customary for a Qualified
Securitization Transaction and, in any event, on terms no less favorable to
Holdings, the Designated Company or such Restricted Subsidiary that(or, on and
after the Specified AV Minerals Joinder Date, AV Minerals) than those that might
be obtained at the time from Persons that are not Affiliates of the Designated
Company or such Restricted Subsidiary. Any such designation by the Board of
Directors shall be evidenced to the Administrative Agent by providing the
Administrative Agent with a certified copy of the resolution of the Board of
Directors giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing conditions.
“Security Agreement” shall mean each U.S. Security Agreement, each Canadian
Security Agreement, each U.K. Security Agreement, each Swiss Security Agreement,
each German Security Agreement, each Irish Security Agreement, each Brazilian
Security Agreement, each 100 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3130.jpg]
French Security Agreement, each Dubai Security Agreement, each Belgian Security
Agreement, each Dutch Security Agreement and each other Security Agreement
entered into pursuant to Section 5.11(b), individually and collectively, as the
context may require. “Security Agreement Collateral” shall mean all property
pledged or granted as Collateral pursuant to any Security Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.11 or Section 5.15.
“Security Documents” shall mean each Security Agreement, the Mortgages, any
Security Trust Deed, and each other security document, deed of trust, charge or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as Collateral for the
Secured Obligations, and all UCC or other financing statements or financing
change statements, control agreements, bailee notification letters, or
instruments of perfection required by this Agreement, any Security Agreement,
any Mortgage or any other such security document, charge or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to any Security Agreement or any Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as Collateral for the Secured Obligations or to
perfect, obtain control over or otherwise protect the interest of the Collateral
Agent therein. “Security Trust Deed” shall mean any security trust deed to be
executed by, among others, the Collateral Agent, the Administrative Agent and
any Loan Party granting security over U.K. or, Irish or Hong Kong assets of any
Loan Party. “Senior Note Agreements” shall mean (a) the Indenture, dated as of
August 29January 16, 20162020, by and among the U.S. Issuer, the guarantors from
time to time party thereto, and Regions Bank, as trustee, and (b) the Indenture,
dated as of September 14, 2016, by and among the U.S. Issuer, the guarantors
from time to time party thereto, and Regions Bank, as trustee, in each case
pursuant to which the applicable Senior Notes were issued. “Senior Note
Documents” shall mean the Senior Notes, the Senior Note Agreements, the Senior
Note Guarantees and all other documents executed and delivered with respect to
the Senior Notes or the Senior Note Agreements. “Senior Note Guarantees” shall
mean the guarantees of the Loan Parties (other than the U.S. Issuer) pursuant to
the Senior Note Agreements. “Senior Notes” shall mean the U.S. Issuer’s
6.254.75% Senior Notes due 20242030 and 5.875% Senior Notes due 2026, each
issued pursuant to the applicable Senior Note Agreements, and any senior notes
issued pursuant to a Permitted Refinancing of the Senior Notes (and any
Registered Equivalent Notes). 101 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3131.jpg]
“Senior Representative” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Additional Senior Secured Indebtedness or Junior Secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities. “Senior Secured Net Leverage Ratio” shall mean, with respect
to any date of determination (the “Calculation Date”), the ratio of (a)
Consolidated Total Net Debt as of the Calculation Date (other than any portion
of Consolidated Total Net Debt that is unsecured or is secured solely by Liens
that are subordinated to the Liens securing the Secured Obligations pursuant to
the Intercreditor Agreement) (it being understood that Indebtedness under the
Revolving Credit Loan Documents which constitutes Consolidated Total Net Debt
will be included in the Senior Secured Net Leverage Ratio) to (b) Consolidated
EBITDA for the Test Period most recently ended prior to the Calculation Date for
which financial information has been delivered to the Administrative Agent and
the Lenders pursuant to Section 5.01(a) or (b); provided that if the Senior
Secured Net Leverage Ratio is being determined for purposes of determining the
Excess Cash Flow Percentage for a particular Excess Cash Flow Period, then
Consolidated EBITDA for such Excess Cash Flow Period shall be utilized in clause
(b) of this ratio. “Series of Cash Neutral Transactions” shall mean any series
of Investments, incurrences of Indebtedness, Asset Sales in the form of
transfers of intercompany promissory notes and Equity Interests or similar
instruments and/or Dividends solely among Companies; provided that (i) the
amount of cash or Cash Equivalents transferred by any Company (each such
Company, an “Initiating Company”) to another Company in such Series of Cash
Neutral Transactions is not greater than the amount of cash or Cash Equivalents
received by such Initiating Company in such Series of Cash Neutral Transactions
less reasonable transaction expenses and taxes (which cash and Cash Equivalents
must be received by such Initiating Company within three Business Days of the
initiation of such Series of Cash Neutral Transactions), (ii) any Collateral
(including cash or Cash Equivalents of any Loan Party involved in such Series of
Cash Neutral Transactions) shall remain subject to a perfected security interest
of the Collateral Agent, and the validly, perfection and priority of such
security interest shall not be impaired by or in connection with such Series of
Cash Neutral Transactions, (iii) no more than $50,000,000 in aggregate of cash
or Cash Equivalents may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions (and any such Company that is not a Loan Party may not
retain any of such cash or Cash Equivalents after giving effect to the Cash
Neutral Transactions), (iv) the fair market value of the assets (other than cash
or Cash Equivalents) that may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions may not exceed $50,000,000 in the aggregate and (v) the
ownership interests of any Unrestricted Grantor in any of its Subsidiaries shall
not be reduced as a result thereof. “Significant Event of Default” shall mean
any Event of Default under Section 8.01(a), (b), (g) or (h). 102
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3132.jpg]
“Similar Business” shall mean any business conducted by the Borrower and the
other Loan Parties on the Effective Date as described in the Confidential
Information Memorandum (or, in the good faith judgment of the Board of Directors
of the Designated Company, which is substantially related thereto or is a
reasonable extension thereof). “Specified Aleris Hedging Agreements” shall mean
Hedging Agreements with Aleris or any of its Subsidiaries that are required to
be secured by a Lien on any assets of Aleris or any of its Subsidiaries, in each
case other than solely as a result of the designation of any counterparty
thereto as a “Secured Hedge Provider” in accordance with the terms hereof.
“Specified Aleris Subsidiaries” shall mean, after giving effect to the Aleris
Acquisition, each direct or indirect Foreign Subsidiary of Aleris that at any
time (a) is a borrower under the Revolving Credit Agreement, or (b) directly or
indirectly owns one or more Subsidiaries described in clause (a) above.;
provided that, to the extent that the Revolving Credit Agreement excludes Aleris
Asia Pacific Limited and Aleris Rolled Products Mexico, S. de R.L. de C.V. from
the definition of Specified Aleris Subsidiaries, then such entities shall not
constitute Specified Aleris Subsidiaries hereunder. “Specified Divestiture”
shall mean any Asset Sale by Aleris or any of its Subsidiaries, or Holdings or
any of its Subsidiaries, required in connection with obtaining regulatory
(including antitrust) approval for the Aleris Acquisition, whether or not such
Asset Sale occurs prior to or after the Aleris Acquisition Closing Date.
“Specified Equity Contribution” shall mean any cash contribution to the common
equity of Holdings and/or any purchase or investment in an Equity Interest of
Holdings other than Disqualified Capital Stock in each case made pursuant to
Section 8.04. “Specified Holders” shall mean Hindalco and its Affiliates.
“Specified Time” shall mean, with respect to each Interest Period, at
approximately 11:00 a.m. (London time) on the date that is two London Banking
Days prior to the commencement of such Interest Period. “Specified Transaction”
shall mean, with respect to any period, any Permitted Acquisition (other than
any Permitted Acquisition where the amount of the Acquisition Consideration plus
the fair market value of any Equity Interests which constitutes all or a portion
of the purchase price is less than $15,000,000), any Asset Sale (other than (x)
any disposition in the ordinary course of business and (y) any disposition where
the fair market value of the assets disposed of is less than $15,000,000), any
Dividend made pursuant to Section 6.08(d), any designation or redesignation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, any
incurrence or 103 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3133.jpg]
prepayment of Indebtedness (including any transaction under Section 6.11), or
any Incremental Term Loan or Revolving Credit Commitment increase. “Spot Selling
Rate” shall mean, on any date of determination for a currency, the rate quoted
by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date 2 Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Administrative Agent does not have as of the date of determination a spot
buying rate for any such currency. “Standard Factoring Undertakings” shall mean
representations, warranties, covenants and indemnities entered into by any
Restricted Subsidiary that are negotiated in good faith at arm’s length in a
Receivables factoring transaction so long as none of the same constitute
Indebtedness or a Contingent Obligation (other than in connection with an
obligation to repurchase receivables that do not satisfy related representations
and warranties) or otherwise require the provision of credit support in excess
of customary credit enhancement established upon entering into such Receivables
factoring transaction negotiated in good faith at arm’s length. “Standard
Securitization Undertakings” shall mean representations, warranties, covenants
and indemnities entered into by any Restricted Subsidiary that are negotiated in
good faith at arm’s length in a Receivables securitization transaction so long
as none of the same constitute Indebtedness, a Contingent Obligation (other than
in connection with an obligation to repurchase receivables that do not satisfy
related representations and warranties) or otherwise require the provision of
credit support in excess of customary credit enhancement established upon
entering into such Receivables securitization transaction negotiated in good
faith at arm’s length. “Subordinated Indebtedness” shall mean Indebtedness of a
Loan Party that is subordinated by its terms (including pursuant to the terms of
any subordination agreement, intercreditor agreement, or otherwise) in right of
payment to the Obligations of such Loan Party. “Subordination Agreement” shall
mean that certain Subordination Agreement dated as of the Closing Date by and
among the Loan Parties (other than certain Foreign Subsidiaries), the Collateral
Agent and the Administrative Agent. “Subsidiary” shall mean, with respect to any
person (the “parent”) at any date, (i) any corporation, limited liability
company, association or other business entity of which securities or other
ownership interests representing more than 50% of the voting power of all Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Board of Directors thereof are, as of such date, owned,
controlled or held by the parent and/or one or more subsidiaries of the parent,
(ii) any partnership (a) the sole general partner or the managing general
partner of which is the parent and/or one or more subsidiaries of the parent or
(b) the only 104 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3134.jpg]
general partners of which are the parent and/or one or more subsidiaries of the
parent and (iii) any other person that is otherwise Controlled by the parent
and/or one or more subsidiaries of the parent. Unless the context requires
otherwise, “Subsidiary” refers to a Subsidiary of Holdings (and, on and after
the Specified AV Minerals Joinder Date, AV Minerals). Notwithstanding the
foregoing, (A) Logan shall not be treated as a Subsidiary hereunder or under the
other Loan Documents unless it qualifies as a Subsidiary under clause (i) of
this definition and (B) except as set forth in clause (ii) below, Ulsan JV
Subsidiary shall not be treated as a Subsidiary hereunder or under the other
Loan Documents at any time that (x) Holdings directly or indirectly owns Equity
Interests in Ulsan JV Subsidiary and (y) Holdings or any of its Subsidiaries has
the right to elect no more than half of the directors of Ulsan JV Subsidiary and
(ii) regardless of whether Ulsan JV Subsidiary is a Subsidiary, the financial
results of Ulsan JV Subsidiary shall be included in all consolidated financial
results of the Designated Company and its Subsidiaries to the extent the
Designated Company consolidates the results of Ulsan JV Subsidiary in its
financial statements in accordance with US GAAP; provided that the proportionate
interest of the Ulsan Joint Venture Partner in the Ulsan JV Subsidiary and any
liability of the Ulsan JV Subsidiary to pay Distributions to the Ulsan Joint
Venture Partner with respect to such proportionate interest shall be excluded
for the purposes of all financial definitions under this Agreement. “Subsidiary
Guarantor” shall mean each Restricted Subsidiary listed on Schedule 1.01(b), and
each other Restricted Subsidiary that is or becomes a party to this Agreement as
a Subsidiary Guarantor pursuant to Section 5.11. “Successor Borrower” shall have
the meaning assigned to such term in the definition of “Permitted Holdings
Amalgamation”. “Successor Holdings” shall have the meaning assigned to such term
in the definition of “Permitted Holdings Amalgamation”. “Successor Rate” shall
have the meaning assigned to such term in Section 2.11. “Survey” shall mean a
survey of any Mortgaged Property (and all improvements thereon) which is (a) (i)
prepared by a surveyor or engineer licensed to perform surveys in the
jurisdiction where such Mortgaged Property is located, (ii) current as of a date
which shows all exterior construction on the site of such Mortgaged Property or
any easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
unless otherwise acceptable to the Collateral Agent, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Collateral Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association (or the local equivalent) as such requirements are in effect on the
date of preparation of such survey and (v) sufficient for the Title Company to
remove all standard survey exceptions from the title insurance policy (or
commitment) relating to such 105 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3135.jpg]
Mortgaged Property and issue the endorsements of the type required by Section
5.15 or (b) otherwise reasonably acceptable to the Collateral Agent. “Surviving
Aleris Debt” shall mean, to the extent outstanding on the Aleris Acquisition
Closing Date after giving effect to the Aleris Acquisition, Indebtedness
incurred by one or more Companies organized under the laws of the People’s
Republic of China that is not a Loan Party pursuant to the terms of the
non-recourse multi-currency secured term loan facilities and the revolving
facilities of Aleris Aluminum (Zhenjiang) Co., Ltd., in each case, as in effect
on the Aleris Acquisition Closing Date. “Swap Obligation” shall mean, with
respect to any Guarantor (or Co-Borrower with respect to the obligations of any
other Loan Party under any Hedging Agreement entered into with a counterparty
that is a Secured Party), any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act. “Swiss Guarantor” shall mean each
Restricted Subsidiary of the Designated Company organized in Switzerland party
hereto as a Guarantor, and each other Restricted Subsidiary of the Designated
Company incorporated in Switzerland that becomes a Guarantor pursuant to the
terms hereof. “Swiss Security Agreement” shall mean, collectively, (i) any
Security Agreement, including all sub-parts thereto, among any Swiss Guarantors
(and such other Persons as may be party thereto) and the Collateral Agent for
the benefit of the Secured Parties, (ii) each pledge agreement, mortgage,
security agreement, guarantee or other agreement that is entered into by any
Swiss Guarantor or any Person who is the holder of Equity Interests in any Swiss
Guarantor in favor of the Collateral Agent and/or the Revolving Credit
Collateral Agent in its capacity as agent for the Secured Parties pursuant to
the terms of the Intercreditor Agreement and the other Loan Documents, and (iii)
any other pledge agreement, mortgage, security agreement or other agreement
entered into pursuant to the terms of the Loan Documents, in each case of
clauses (i), (ii) and (iii), that is governed by the laws of Switzerland,
securing the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time. “Swiss Withholding Tax” shall mean any
withholding tax in accordance with the Swiss Federal Statute on Anticipatory Tax
of 13 October 1965 (Bundesgesetz uber die Verrechnungssteuer) and any successor
provision, as appropriate. “Syndication Termination Date” shall mean, (i) with
respect to the Initial Term Loans, the earlier to occur of (a) the first date to
occur after the Closing Date on which the Mandated Lead Arrangers and their
Affiliates collectively hold less than 50% of the Term Loans and (b) April 13,
106 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3136.jpg]
2017, and (ii) with respect to the Aleris Incremental Term Loans, the Aleris
Syndication Termination Date. “Synthetic Lease Obligation” shall mean the
monetary obligation of a Person under a so- called synthetic, off-balance sheet
or tax retention lease. “Tax Return” shall mean all returns, statements,
filings, attachments and other documents or certifications required to be filed
in respect of Taxes. “Taxes” shall mean all present or future taxes, levies,
imposts, duties, deductions, withholdings, payroll, social security, employment
and unemployment taxes, assessments, fees or other charges imposed by any Taxing
Authority, including any interest, additions to tax or penalties applicable
thereto. For greater certainty it shall further be specified that Taxes shall
also include any federal, cantonal and municipal direct taxes levied at source
in Switzerland as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal
Direct Tax Act of December 14, 1990 and as per Article 21 § 2 lit. a and Article
35 § lit. e of the Swiss Federal Harmonization Direct Tax Act of December 14,
1990. “Taxing Authority” shall mean any Governmental Authority of any
jurisdiction or political subdivision thereof with the authority to impose,
assess, and collect Taxes and engage in activities of a similar nature with
respect to such Taxing Authority. “Term Loan Commitment” shall mean, (i) with
respect to each Lender of Term Loans other than an Aleris Incremental Term
Lender, the commitment, if any, of such Lender to make Term Loans hereunder up
to the amount (a) in the case of Initial Term Loans, set forth on Schedule
1.01(a) to this Agreement directly under the heading “Term Loan Commitment”, (b)
in the case of any other Loans (other than Aleris Incremental Term Loans), set
forth in the Increase Joinder (other than the Aleris Increase Joinder Amendment)
in respect of such Loans, or (ii) in the case of an Aleris Incremental Term
Lender, the Aleris Incremental Term Loan Commitment of such Lender. “Term Loan
Purchase Amount” shall have the meaning assigned to such term in the definition
of “Discounted Purchase”. “Term Loan Repayment Date” shall have the meaning
assigned to such term in Section 2.09. “Term Loans” shall mean the Initial Term
Loan, the Aleris Incremental Term Loans, the Other Term Loan and the other
Incremental Term Loans, as the context requires. 107
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3137.jpg]
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Designated Company then last ended (in each case taken as one accounting
period). “Third Amendment” shall mean that certain Amendment No. 3 to Credit
Agreement and Amendment No. 2 to U.S. Security Agreement, dated as of February
6, 2020, among the Borrower, AV Metals, the other Loan Parties party thereto,
Novelis Italia S.P.A., the Lenders party thereto, the Administrative Agent and
the Collateral Agent. “Third Amendment Effective Date” shall mean the “Amendment
Effective Date” as defined in the Third Amendment. “Third Lien Administrative
Agent” shall mean any Person acting in such capacity as administrative agent
under any Third Lien Credit Agreement and its successors and assigns in such
capacity. “Third Lien Collateral Agent” shall mean any Person acting in such
capacity as collateral agent under any Third Lien Credit Agreement and its
successors and assigns in such capacity. “Third Lien Credit Agreement” shall
mean any credit agreement among the Loan Parties, any Third Lien Administrative
Agent, any Third Lien Collateral Agent and the other parties thereto from time
to time, as amended, restated, supplemented or modified from time to time to the
extent permitted by this Agreement and the Intercreditor Agreement; provided
that the aggregate principal amount of Indebtedness incurred thereunder does not
exceed $200,000,000. “Third Lien Security Documents” shall mean any security
documents under which a Lien has been granted in favor of any Third Lien
Collateral Agent and/or any other Person that is a “Secured Party” under the
Third Lien Credit Agreement to secure any obligations under a Third Lien Credit
Agreement. “Title Company” shall mean any title insurance company as shall be
retained by the Designated Company and reasonably acceptable to the
Administrative Agent. “Title Policy” shall have the meaning assigned to such
term in Schedule 5.15. “Total Net Leverage Ratio” shall mean, with respect to
any Calculation Date, the ratio of (a) Consolidated Total Net Debt as of the
Calculation Date to (b) Consolidated EBITDA for the Test Period most recently
ended prior to the Calculation Date for which financial information has been
delivered to the Administrative Agent and the Lenders pursuant to Section
5.01(a) or (b). 108 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3138.jpg]
“Trade Date” shall have the meaning assigned to such term in Section
11.04(g)(i). “Transactions” shall mean, collectively, the transactions to occur
pursuant to the Loan Documents, including (a) the execution and delivery of the
Loan Documents and the initial borrowings hereunder, (b) the repayment in full
of all loans and other accrued and outstanding obligations under the Existing
Credit Agreement on the Closing Date, and the release and termination of all
security interests in connection therewith, in each case in a manner
satisfactory to the Mandated Lead Arrangers; and (c) the payment of all fees and
expenses to be paid on or prior to the Closing Date and owing in connection with
the foregoing. “Transfer Conditions” shall mean, with respect to any Asset Sale,
(a) no Default shall have occurred and be continuing both immediately before and
immediately after giving effect to such Asset Sale; (b) the Designated Company
shall both immediately before and, on a Pro Forma Basis, immediately after
giving effect to such Asset Sale, be in compliance with the Financial
Performance Covenant, in each case as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b); and (c) such Asset Sale shall have been made for fair
market value. “Transferred Guarantor” shall have the meaning assigned to such
term in Section 7.09. “Tulip Conditions” shall mean (i) the Tulip Foundation
directly owns 50% or less of the Equity Interests of Aleris German GP Holdco;
provided that, if at any time after the Aleris Acquisition Closing Date the
Tulip Foundation owns a lesser percentage of the Equity Interests of Aleris
German GP Holdco, then on and after such date such ownership percentage may not
be subsequently increased, (ii) the Tulip Foundation shall not directly or
indirectly receive the benefit of any rights under the Organizational Documents
of the Aleris German GP Holdco or otherwise (including under any voting rights
agreement or other contractual arrangement), other than those in effect on the
Third Amendment Effective Date or otherwise consented to in writing by the
Administrative Agent in its sole discretion, (iii) the Tulip Foundation shall
not have any direct or indirect rights to reduce or impair the value, validity
or enforceability of the Guarantee, the Foreign Guarantees, or the Collateral,
in each case granted by an Aleris German Non-Wholly Owned Subsidiary or a German
Borrower Holding Company, or to otherwise directly or indirectly limit or
prohibit the ability of the Secured Parties from enforcing any rights under any
Loan Document, (iv) the Tulip Foundation shall not take any adverse action
against the Collateral or any Secured Party in respect of any Loan Document, any
of the Secured Obligations, or otherwise related to the Collateral or any
interest of the Secured Parties in the Aleris German Non-Wholly Owned
Subsidiaries and the German Borrower Holding Companies, including in connection
with any enforcement of remedies by any Secured Party, and (v) if Aleris
Deutschland Vier GmbH & Co. KG does not become a Loan Party on the Aleris
Acquisition Closing Date, then following the appointment of managing directors
of Aleris German GP Holdco that are reasonably satisfactory to the Designated
Company, Aleris Deutschland Vier GmbH & Co. KG shall become a Guarantor and
shall pledge its assets, including its shares in Aleris Rolled Products, in
accordance with Section 5.11. 109 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3139.jpg]
“Tulip Foundation” shall mean Stichting Tulip Foundation for arts, sports and
elevation, a non-profit organization, and any successor or assign thereof that
is a charitable non-profit organization not Controlled by the Designated Company
or any of its Restricted Subsidiaries. “Type,” when used in reference to any
Loan or Borrowing, refers to whether the rate of interest on such Loan, or on
the Loans comprising such Borrowing, is determined by reference to the
Eurodollar Rate or the Fallback Rate. “UCC” shall mean the Uniform Commercial
Code as in effect from time to time in the State of New York; provided that if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority. “UK Financial Institution”
means any BRRD Undertaking (as such term is defined under the PRA Rulebook (as
amended form time to time) promulgated by the United Kingdom Prudential
Regulation Authority) or any person falling within IFPRU 11.6 of the FCA
Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms. “UK Resolution Authority” means the Bank of England or any
other public administrative authority having responsibility for the resolution
of any UK Financial Institution. “Ulsan Joint Venture Partner” shall mean Kobe
Steel, Ltd., a company organized under the laws of Japan. “Ulsan JV Subsidiary”
shall mean a joint venture stock company organized, or to be organized, in
Korea, and registered, or to be registered, in the Commercial Corporate Registry
in Korea. “Ulsan Sale Agreement” shall mean that certain share sale and purchase
agreement, dated as of May 10, 2017, between NKL and the Ulsan Joint Venture
Partner. “Ulsan Share Sale” shall mean the sale, pursuant to the terms of the
Ulsan Sale Agreement, by NKL of 49.9%% of the Equity Interests owned by NKL in
the Ulsan JV Subsidiary to the Ulsan Joint Venture Partner, for cash in the
amount of $314,370,000, and the subsequent sale by NKL of 0.1% of the Equity
Interests owned by NKL in the Ulsan JV Subsidiary to the Ulsan Joint Venture
Partner, for cash in the amount of $630,000. 110
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3140.jpg]
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed. “U.K. Guarantor”
shall mean each Restricted Subsidiary of the Designated Company incorporated in
England and Wales party hereto as a Guarantor, and each other Restricted
Subsidiary of the Designated Company incorporated in England and Wales that
becomes a Guarantor pursuant to the terms hereof, and, on and after the
Designated Holdco Effective Date, Designated Holdco. “U.K. Holdco” shall mean a
newly formed direct Wholly Owned Subsidiary of AV Minerals, organized under the
laws of England and Wales, formed in connection with the Permitted
Reorganization. “U.K. Security Agreement” shall mean, collectively, (i) any
Security Agreement, including all sub-parts thereto, among any U.K. Guarantors
(and such other Persons as may be party thereto) and the Collateral Agent for
the benefit of the Secured Parties, (ii) each pledge agreement, mortgage,
security agreement, charge, assignment, guarantee or other agreement that is
entered into by any U.K. Guarantor or any Person who is the holder of Equity
Interests in any U.K. Guarantor in favor of the Collateral Agent and/or the
Revolving Credit Collateral Agent in its capacity as agent for the Secured
Parties pursuant to the terms of the Intercreditor Agreement and the other Loan
Documents, and (iii) any other pledge agreement, mortgage, security agreement,
charge, assignment or other agreement entered into pursuant to the terms of the
Loan Documents, in each case of clauses (i), (ii) and (iii), that is governed by
the laws of England and Wales, securing the Secured Obligations, and entered
into pursuant to the terms of this Agreement or any other Loan Document, as the
same may be amended, restated or otherwise modified from time to time. “United
States” shall mean the United States of America. “Unrestricted Cash” shall mean
cash and Cash Equivalents of the Designated Company and its Restricted
Subsidiaries (in each case, free and clear of all Liens (other than Liens
permitted pursuant to Section 6.02(a), (j), and (k))), to the extent the use
thereof for the application to payment of Indebtedness is not prohibited by law
or any contract to which the Designated Company or any of the Restricted
Subsidiaries is a party and excluding cash and Cash Equivalents which are listed
as “restricted” on the consolidated balance sheet of the Designated Company and
its Subsidiaries as of such date. “Unrestricted Grantors” shall mean Loan
Parties that are not Restricted Grantors. 111
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3141.jpg]
“Unrestricted Subsidiary” shall mean Novelis Services (Europe) Inc., Novelis
Services (North America) Inc. and any Subsidiary of the Designated Company
designated by the Board of Directors of the Designated Company as an
Unrestricted Subsidiary pursuant to Section 5.16 subsequent to the Closing Date.
“Upfront Fee Letter” shall mean the fee letter between the Borrower and the
Lenders, dated January 10, 2017. “Upfront Fees” shall have the meaning assigned
to such term in the Upfront Fee Letter. “US GAAP” shall have the meaning
assigned to such term in Section 1.04. “U.S. Guarantor” shall mean each
Co-Borrower or Restricted Subsidiary of the Designated Company organized in the
United States, any state thereof or the District of Columbia, party hereto as a
Guarantor, and each other Co-Borrower or Restricted Subsidiary of the Designated
Company incorporated in the United States, any state thereof or the District of
Columbia that becomes a Guarantor pursuant to the terms hereof. “U.S. Hold
Separate Assets” shall mean the assets of Aleris Rolled Products, Inc. located
at its plant in Lewisport, KY, and its research and development center in
Madison Heights, MI, and all ancillary assets of Aleris Rolled Products, Inc.
and/or other U.S. Subsidiaries of Aleris directly related to the operation of
such plant or such research and development center, solely to the extent that
such assets are required to be held and maintained separate from the other
businesses and operations of the Companies and Aleris Rolled Products, Inc.
pursuant to the U.S. Hold Separate Order and the U.S. Hold Separate Agreements,
collectively. “U.S. Hold Separate Order” shall mean the order to hold certain
U.S. Hold Separate Assets separate from the businesses and assets of the
Companies entered by the United States District Court for the Northern District
of Ohio on January 9, 2020 in the matter of United States of America v. Novelis,
Inc. and Aleris Corporation, No. 19-CV-02033 (filed N.D. Ohio Sept. 4, 2019).
“U.S. Hold Separate Agreements” shall mean all agreements (and any replacements
thereof entered into with the prior written consent of the Administrative Agent)
among Novelis Inc. and/or any of its U.S. Subsidiaries, and one or more United
States Governmental Authorities, in each case entered into in connection with
the U.S. Hold Separate Order on or before the Aleris Acquisition Closing Date,
copies of which shall be delivered to the Administrative Agent and the Lenders
promptly upon the execution thereof; provided that (x) such agreements shall not
restrict the pledge of assets of the Companies other than the assets of Aleris
Rolled Products, Inc. located at its plant in Lewisport, KY, and all ancillary
assets of Aleris Rolled Products, Inc. and/or other U.S. Subsidiaries of Aleris
directly related to the operation of such plant and (y) the restrictions on 112
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3142.jpg]
pledging the assets of Aleris Rolled Products, Inc. located at its plant in
Lewisport, KY, and all ancillary assets of Aleris Rolled Products, Inc. and/or
other U.S. Subsidiaries of Aleris directly related to the operation of such
plant set forth in such agreements shall not, taken as a whole, be materially
more restrictive, in the good faith determination of Novelis Inc., than the
restrictions on pledging such assets set forth in the U.S. Hold Separate Order
(it being understood that the restrictions set forth in such agreements may be
more detailed than those set forth in the U.S. Hold Separate Order). “U.S.
Issuer” shall mean Novelis Corporation, a Texas corporation. “U.S. Loan Parties”
shall mean Novelis Acquisitions (and, immediately after giving effect to the
merger of Novelis Acquisitions with and into Aleris in connection with the
Aleris Acquisition, Aleris) and the U.S. Guarantors. “U.S. Person” shall mean
any Person that is a “United States person” as defined in Section 7701(a)(30) of
the Code. “U.S. Security Agreement” shall mean, collectively (i) any Security
Agreement (including all subparts thereto) among any U.S. Loan Parties (and such
other Persons as may be party thereto) and the Collateral Agent for the benefit
of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any U.S. Loan
Party or any Person who is the holder of Equity Interests in any U.S. Loan Party
in favor of the Collateral Agent and/or the Revolving Credit Collateral Agent in
its capacity as agent for the Secured Parties pursuant to the terms of the
Intercreditor Agreement and the other Loan Documents, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in each case of clauses (i), (ii) and (iii),
that is governed by the laws of the United States (or any subdivision thereof),
securing the Secured Obligations, and entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time. “U.S. Tax Obligor” shall mean (a) a
Co-Borrower which is resident for tax purposes in the United States; or (b) a
Loan Party some or all of whose payments under the Loan Documents are from
sources within the United States for U.S. federal income tax purposes. “Voting
Stock” shall mean, with respect to any person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such person. “Weighted Average Life to Maturity” shall mean, when
applied to any Indebtedness at any date, the number of years obtained by
dividing: (a) the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or 113
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3143.jpg]
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by (b) the then outstanding principal amount of such Indebtedness. “Wholly Owned
Subsidiary” shall mean, as to any person, (a) any corporation 100% of whose
capital stock (other than directors’ qualifying shares) is at the time owned by
such person and/or one or more Wholly Owned Subsidiaries of such person and (b)
any partnership, association, joint venture, limited liability company or other
entity in which such person and/or one or more Wholly Owned Subsidiaries of such
person have a 100% equity interest at such time. “Wind-Up” shall have the
meaning assigned to such term in Section 6.05(g), and the term “Winding-Up”
shall have a meaning correlative thereto. “Withdrawal Liability” shall mean
liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA. “Withholding Agent” shall mean any Loan Party
and the Administrative Agent. “Write-Down and Conversion Powers” shall mean, (a)
with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule., and (b)
with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers. Section 1.02 Classification of
Loans and Borrowings. For purposes of this Agreement, Loans may be classified
and referred to by Class (e.g., an “Initial Term Loan” or an “Incremental Term
Loan”) or Type (e.g., a “Eurodollar Rate Loan”). Borrowings also may be
classified and referred to by Class or Type (e.g., a “Eurodollar Term
Borrowing”). Section 1.03 Terms Generally; Currency Translation. The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as 114 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3144.jpg]
the word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any Loan Document, agreement, instrument or other document
(including any Organizational Document) herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document, including the restrictions set forth in the definition of Aleris
Merger Agreement), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) any reference to a Subsidiary
of a Person shall include any direct or indirect Subsidiary of such Person, (d)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) any reference to any law or
regulation herein shall include all statutory and regulatory provisions
consolidating, amendment or interpreting such law or regulation and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(g) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (h)
“on,” when used with respect to the Mortgaged Property or any property adjacent
to the Mortgaged Property, means “on, in, under, above or about.” For purposes
of this Agreement and the other Loan Documents, where the permissibility of a
transaction or determinations of required actions or circumstances depend upon
compliance with, or are determined by reference to, amounts stated in dollars,
such amounts shall be deemed to refer to Dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Selling Rate in effect
on the Business Day immediately preceding the date of such transaction or
determination and the permissibility of actions taken under Article VI shall not
be affected by subsequent fluctuations in exchange rates (provided that if
Indebtedness is incurred to refinance other Indebtedness, and such refinancing
would cause the applicable dollar denominated limitation to be exceeded if
calculated at the Spot Selling Rate in effect on the Business Day immediately
preceding the date of such refinancing, such dollar denominated restriction
shall be deemed not to have been exceeded so long as (x) such refinancing
Indebtedness is denominated in the same currency as such Indebtedness being
refinanced and (y) the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced except as
permitted by the definition of Permitted Refinancing Indebtedness). For purposes
of this Agreement and the other Loan Documents, the word “foreign” shall refer
to jurisdictions other than the United States, the states thereof and the
District of Columbia. From and after the effectiveness of the Permitted Holdings
Amalgamation, all references to Borrower in any Loan Document shall refer to the
Successor Borrower and (ii) all references to Holdings in any Loan Document
shall refer to “Holdings” as defined herein. Subject to Section 11.17, in the
case of a conflict between the terms of this Agreement and the terms of any
other Loan Document, the terms of this Agreement shall govern and control. For
purposes of any Collateral located in the Province of Quebec or charged by any
deed of hypothec (or any other Loan Document) subject to or governed by the laws
of the Province of Quebec and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
115 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3145.jpg]
(c) “tangible property” shall be deemed to include “corporeal property”, (d)
“intangible property” shall be deemed to include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec”, “prior claim” and a “resolutory clause”, (f) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code, (g) all references to “perfection” of
or “perfected” Liens shall be deemed to include a reference to an “opposable” or
“set up” Liens as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall be deemed to include a “right of
compensation”, (i) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall be deemed to include a “mandatary” or the
“hypothecary representative of the Secured Parties”, as the case may be, (k)
“construction liens” shall be deemed to include “legal hypothecs”, (l) “joint
and several” shall be deemed to include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”, (n)
“beneficial ownership” shall be deemed to include “ownership on behalf of
another as mandatary”, (o) “easement” shall be deemed to include “servitude”,
(p) “priority” shall be deemed to include “prior claim”, (q) “survey” shall be
deemed to include “certificate of location and plan”, and (r) “fee simple title”
shall be deemed to include “absolute ownership”. Section 1.04 Accounting Terms;
GAAP. Except as otherwise expressly provided herein, all financial statements to
be delivered pursuant to this Agreement shall be prepared in accordance with
generally accepted accounting principles in the United States applied on a
consistent basis as in effect from time to time (“US GAAP”) and all terms of an
accounting or financial nature shall be construed and interpreted in accordance
with US GAAP, as in effect from time to time unless otherwise agreed to by the
Designated Company and the Required Lenders or as set forth below; provided that
(i) the Designated Company may elect to convert from US GAAP for the purposes of
preparing its financial statements and keeping its books and records to IFRS and
if the Designated Company makes such election it shall give prompt written
notice to the Administrative Agent and the Lenders within five Business Days of
such election, along with a reconciliation of the Designated Company’s financial
statements covering the four most recent fiscal quarters for which financial
statements are available (including a reconciliation of the Designated Company’s
audited financial statements prepared during such period), (ii) upon election of
any conversion to IFRS, the Administrative Agent, the Lenders and the Designated
Company shall negotiate in good faith to amend the financial ratios and
requirements and other terms of an accounting or a financial nature in the Loan
Documents to preserve the original intent thereof in light of such conversion to
IFRS (subject to the approval of the Required Lenders); provided that, until so
amended (x) such ratios or requirements (and all terms of an accounting or a
financial nature) shall continue to be computed in accordance with US GAAP prior
to such conversion to IFRS and (y) the Designated Company shall provide to the
Administrative Agent and the Lenders any documents and calculations required
under this Agreement or as reasonably requested hereunder by the Administrative
Agent or any Lender setting forth a reconciliation between calculations of such
ratios and requirements and other terms of an accounting or a financial nature
made before and after giving effect to such conversion to IFRS and (iii) if at
any time any change in US GAAP or change in IFRS would affect the computation of
any financial ratio or requirement or other terms of an accounting or a
financial nature set forth in any Loan Document, and the Designated Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Designated Company shall negotiate in good faith to amend such ratio or
requirement or other terms of an accounting or a financial nature to preserve
the original intent thereof in light of such 116
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3146.jpg]
change in US GAAP or change in IFRS (subject to the approval of the Required
Lenders); provided that, until so amended, (x) such ratio or requirement or
other terms of an accounting or a financial nature shall continue to be computed
in accordance with US GAAP prior to such change therein or change in IFRS and
(y) the Designated Company shall provide to the Administrative Agent and the
Lenders any documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement or other terms of an accounting or a financial nature made before
and after giving effect to such change in US GAAP or change in IFRS.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant contained herein, Indebtedness of Holdings, the Designated Company and
its Subsidiaries (and, on and after the Specified AV Minerals Joinder Date, AV
Minerals) shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded. For the avoidance of doubt, with respect to the incurrence of
any Indebtedness or the making of any Investment, Asset Sale, Sale Leaseback
Transaction or Restricted Payment in reliance on any provision of Article VI
hereof that is based on a percentage of Consolidated Net Tangible Assets, such
provision shall be deemed to be tested solely upon incurrence of such
Indebtedness or the making of any such Investment, Asset Sale, Sale Leaseback
Transaction or Restricted Payment with respect to Consolidated Net Tangible
Assets as of the end of the most recent period for which financial statements
have been delivered under Section 5.01(a) or (b). Notwithstanding anything to
the contrary in this Agreement, regardless of whether Ulsan JV Subsidiary is a
Subsidiary, the financial results of Ulsan JV Subsidiary shall be included in
all consolidated financial results of the Designated Company and its
Subsidiaries to the extent the Designated Company consolidates the results of
Ulsan JV Subsidiary in its financial statements in accordance with US GAAP;
provided that the proportionate interest of the Ulsan Joint Venture Partner in
the Ulsan JV Subsidiary and any liability of the Ulsan JV Subsidiary to pay
Distributions to the Ulsan Joint Venture Partner with respect to such
proportionate interest shall be excluded for the purposes of all financial
definitions under this Agreement. Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall be deemed to require the
consolidation of Ulsan JV Subsidiary into the consolidated financial results of
the Designated Company to the extent not required under US GAAP. Section 1.05
Resolution of Drafting Ambiguities. Each Loan Party acknowledges and agrees that
it was represented by counsel in connection with the execution and delivery of
the Loan Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof. Section 1.06 Pro Forma Calculations. Notwithstanding anything to the
contrary herein, the Total Net Leverage Ratio, the Senior Secured Net Leverage
Ratio, the Secured Net Leverage Ratio and the Consolidated Interest Coverage
Ratio shall be calculated on a Pro Forma Basis with respect to each Specified
Transaction occurring during the applicable four quarter period to which such
calculation relates, or subsequent to the end of such four-quarter period but
not later than the date of such calculation (such period, the “Measurement
Period”); provided that notwithstanding the foregoing, (a) when calculating the
Senior Secured Net Leverage Ratio for purposes of determining the applicable
percentage of Excess Cash Flow set forth in Section 2.10(f), such calculation
shall be made on a Pro Forma Basis with respect to Specified Transactions shall
not 117 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3147.jpg]
give effect to Specified Transactions occurring subsequent to the applicable
four quarter period and (b) for the purpose of calculating the Total Net
Leverage Ratio, the Senior Secured Net Leverage Ratio, and the Secured Net
Leverage Ratio on a Pro Forma Basis on any date, Consolidated Total Net Debt
shall be increased on a Dollar Equivalent for Dollar Equivalent basis by the
lesser of (x) the amount of cash and Cash Equivalents paid by the Companies
subsequent to the end of the applicable four quarter period and on or prior to
the applicable date of determination, in connection with Specified Transactions
and (y) the maximum amount of cash and Cash Equivalents constituting
Unrestricted Cash as of the end of the applicable four quarter period. Section
1.07 Calculation of Reference Bank Rate and Cost of Funds. (a) Subject to clause
(b) below, if the Fallback Rate is to be determined on the basis of a Reference
Bank Rate but a Reference Bank does not supply a quotation by the Specified
Time, the Reference Bank Rate shall be calculated on the basis of the quotations
of the remaining Reference Banks. (b) If at or about the Specified Time, none or
only one of the Reference Banks supplies a quotation, there shall be no
Reference Bank Rate for the relevant Interest Period. (c) If the Fallback Rate
is to be determined on the basis of the Cost of Funds and the Administrative
Agent or the Designated Company so requires, the Administrative Agent and the
Designated Company shall enter into negotiations (for a period of not more than
thirty days) with a view to agreeing a substitute basis for determining the rate
of interest. Any alternative basis agreed pursuant to the immediately preceding
sentence shall, with the prior consent of all the Lenders and the Designated
Company, be binding on all Parties. (d) If the Fallback Rate applies, the
Administrative Agent shall, as soon as is practicable, notify the Designated
Company. Section 1.08 Role of Reference Banks. (a) No Reference Bank, in its
capacity as such, is under any obligation to provide a quotation or any other
information to any Agent. (b) No Reference Bank, in its capacity as such, will
be liable for any action taken by it under or in connection with any Loan
Document, or for any Reference Bank Quotation, unless directly caused by such
Reference Bank’s gross negligence or willful misconduct. (c) No Party (other
than the relevant Reference Bank) may take any proceedings against any officer,
employee or agent of any Reference Bank in respect of any claim it might have
against that Reference Bank or in respect of any act or omission of any kind by
that officer, 118 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3148.jpg]
employee or agent in relation to any Loan Document, or to any Reference Bank
Quotation, and any officer, employee or agent of each Reference Bank may rely on
this Section 1.08. (d) Except as otherwise expressly set forth herein, no
Reference Bank that obtains the benefits of this Section 1.08, shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. (e) A Reference Bank which is not a Party may
rely on this Section 1.08, and Section 1.09. Section 1.09 Confidentiality of
Funding Rates and Funding Bank Quotations. (a) Confidentiality and Disclosure
(i) The Administrative Agent and each Loan Party agree to keep each Funding Rate
(and, in the case of the Administrative Agent, each Reference Bank Quotation)
confidential and not to disclose it to anyone, save to the extent permitted by
paragraphs (b), (c) and (d) below. (ii) The Administrative Agent may disclose:
(1) any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to any Loan Party; and (2) any Funding Rate or any Reference Bank
Quotation to any Person appointed by it to provide administration services in
respect of one or more of the Loan Documents to the extent necessary to enable
such service provider to provide those services if the service provider to whom
that information is to be given has entered into a confidentiality agreement in
form and substance reasonably acceptable to the Administrative Agent and the
relevant Lender or Reference Bank, as the case may be. (iii) The Administrative
Agent may disclose any Funding Rate or any Reference Bank Quotation, and each
Loan Party may disclose any Funding Rate, to: (1) any of its Affiliates and any
of its or their respective Related Parties if any Person to whom that Funding
Rate or Reference Bank Quotation is to be given pursuant to this clause (1) is
informed in writing of its confidential nature and that it may be price-
sensitive information except that there shall be no such requirement to so
inform if the 119 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3149.jpg]
recipient is subject to professional obligations to maintain the confidentiality
of that Funding Rate or Reference Bank Quotation or is otherwise bound by
requirements of confidentiality in relation to it; (2) any Person to whom
information is required or requested to be disclosed by any court of competent
jurisdiction or any governmental, banking, taxation or other regulatory
authority or similar body, the rules of any relevant stock exchange or pursuant
to any applicable law or regulation if the person to whom that Funding Rate or
Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the
Administrative Agent or the relevant Loan Party, as the case may be, it is not
practicable to do so in the circumstances; (3) any Person to whom information is
required to be disclosed in connection with, and for the purposes of, any
litigation, arbitration, administrative or other investigations, proceedings or
disputes if the Person to whom that Funding Rate or Reference Bank Quotation is
to be given is informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Administrative Agent or the relevant Loan
Party, as the case may be, it is not practicable to do so in the circumstances;
and (4) any Person with the consent of the relevant Lender or Reference Bank, as
the case may be. (iv) The Administrative Agent’s obligations in this Section
1.09 relating to Reference Bank Quotations are without prejudice to any
obligation it has to notify the Loan Parties and the Lenders of the
determination of a rate of interest under this Agreement; provided that (other
than pursuant to clause (ii)(1) above) the Administrative Agent shall not
include the details of any individual Reference Bank Quotation as part of any
such notification. (b) Related Obligations (i) The Administrative Agent and each
Loan Party acknowledge that each Funding Rate (and, in the case of the Agent,
each Reference Bank Quotation) is or may be price-sensitive information and that
its use may be regulated or prohibited by applicable legislation including
securities laws relating to insider dealing and market abuse and the
Administrative Agent and each Loan Party undertake not to use any Funding Rate
or, in the case of the Administrative Agent, any Reference Bank Quotation, for
any unlawful purpose. 120 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3150.jpg]
(ii) The Administrative Agent and each Loan Party agree (to the extent permitted
by law and regulation) to inform the relevant Lender or Reference Bank, as the
case may be: (1) of the circumstances of any disclosure made pursuant to clause
(iii)(2) except where such disclosure is made to any of the persons referred to
in that clause during the ordinary course of its supervisory or regulatory
function; and (2) upon becoming aware that any information has been disclosed in
breach of this Section 1.09. (c) No Event of Default (i) No Event of Default
shall occur solely as a result of a Loan Party’s failure to comply with this
Section 1.09. Section 1.10 Amendments to Permitted Customer Account Financing
Definition. Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, if the definition of “Permitted Customer Account Financing”
in the Revolving Credit Agreement is amended after the Second Amendment
Effective Date (each such amendment to such definition, a “Permitted ABL
Customer Account Financing Amendment”), then on and after the first date that
the Companies have complied with the Permitted Customer Account Financing
Amendment Conditions in respect of such Permitted ABL Customer Account Financing
Amendment, such Permitted ABL Customer Account Financing Amendment shall
automatically be deemed to have amended the definition of Permitted Customer
Account Financing in this Agreement, and shall be incorporated by reference in
the definition of Permitted Customer Account Financing in this Agreement as if
set forth fully herein, mutatis mutandis. Thereafter, upon the request of the
Administrative Agent or any Lender, the Designated Company and the
Administrative Agent shall enter into an additional agreement or an amendment to
this Agreement (as the Administrative Agent may request), evidencing the
incorporation of such Permitted ABL Customer Account Financing Amendment. As of
the Second Amendment Effective Date, each Lender party to the Second Amendment,
which Lenders constitute the Required Lenders, and each Lender that becomes a
party to this Agreement after the Second Amendment Effective Date, expressly
consents to the terms of this Section 1.10, and hereby agrees that any
amendments to the definition of Permitted Customer Account Financing effected
pursuant to this Section 1.10 after the Second Amendment Effective Date shall be
deemed to have been consented to by such Lenders (and any successor or permitted
assign thereof). Section 1.11 Divisions. For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, 121 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3151.jpg]
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time. ARTICLE II THE
CREDITS Section 2.01 Commitments. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
party hereto on the Closing Date agrees, severally and not jointly, to make a
Term Loan in Dollars to the Borrower on the Closing Date as set forth herein in
the principal amount not to exceed its Term Loan Commitment on the Closing Date.
(b) Subject to the terms and conditions of the Aleris Increase Joinder Amendment
(including the conditions precedent set forth in Section 5 of the Aleris
Increase Joinder Amendment) and this Agreement and relying upon the
representations and warranties therein and herein set forth, each Aleris
Incremental Term Lender agrees, severally and not jointly, to make an Aleris
Incremental Term Loan in Dollars to Novelis Acquisitions on the Aleris
Incremental Funding Date as set forth herein and in the Aleris Increase Joinder
Amendment, in the principal amount not to exceed its Aleris Incremental Term
Loan Commitment on the Aleris Incremental Funding Date. (c) Subject to the terms
and conditions and relying upon the representations and warranties set forth in
the any Increase Joinder and in this Agreement, each Additional Lender signatory
to such Increase Joinder agrees, severally and not jointly, to make a Term Loan
in Dollars to the Co-Borrower specified in such Increase Joinder on the funding
date set forth in such Increase Joinder in the principal amount not to exceed
the Incremental Term Loan Commitment specified in such Increase Joinder. (d)
Amounts paid or prepaid in respect of Term Loans may not be reborrowed. Section
2.02 Loans. (a) Each Loan shall be made as part of a Borrowing consisting of
Loans made by the Lenders ratably in accordance with their applicable
Commitments; provided that the failure of any Lender to make its Loan shall not
in itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Each
Borrowing shall be in an aggregate principal amount that is not less than (and
in integral amounts consistent with) the Minimum Amount. 122
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3152.jpg]
(b) Subject to Section 2.11 and Section 2.12, each Borrowing shall be comprised
entirely of Eurodollar Rate Loans, in each case as the applicable Co-Borrower
may request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan (and the first proviso to Section 2.16(a) shall
apply to such Loan mutatis mutandis unless such Loan is funded by such branch or
Affiliate in accordance with Section 2.16(b)); provided that any exercise of
such option shall not affect the obligation of the Co-Borrowers to repay such
Loan in accordance with the terms of this Agreement. No Co-Borrower shall be
entitled to request any Borrowing that, if made, would result in more than three
(3) Eurodollar Rate Borrowings by such Co-Borrower hereunder at any one time.
For purposes of the foregoing, Borrowings having different Interest Periods and
a different Co-Borrower, regardless of whether they commence on the same date,
shall be considered separate Borrowings. (c) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to such account in London as the Administrative
Agent may designate not later than 3:00 p.m., London time, and the
Administrative Agent shall promptly credit the amounts so received to an account
of the applicable Co-Borrower as directed by the applicable Co-Borrower in the
applicable Borrowing Request maintained with the Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified or specified in the Aleris Increase Joinder Amendment or the
applicable Increase Joinder shall not have been met, return the amounts so
received to the respective Lenders. (d) Unless the Administrative Agent shall
have received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Co-Borrower on
such date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and such
Co-Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Co-Borrower until the date
such amount is repaid to the Administrative Agent at (i) in the case of such
Co-Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the greater of the Interbank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
such Co-Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease. (e)
Notwithstanding anything to the contrary contained herein, the Co-Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date of such Loans. 123 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3153.jpg]
Section 2.03 Borrowing Procedure. (a) To request a Borrowing, the Designated
Company shall deliver, by hand delivery, telecopier or, to the extent separately
agreed by the Administrative Agent, by an electronic communication in accordance
with the second sentence of Section 11.01(b) and the second paragraph of Section
11.01(d), a duly completed and executed Borrowing Request to the Administrative
Agent not later than 10:00 a.m., London time, three (3) Business Days before the
date of the proposed Borrowing. Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.02: (i) the
names of the Co-Borrower(s) requesting such Borrowing(s) and the aggregate
amount of such Borrowing(s); (ii) the date of such Borrowing(s), which shall be
a Business Day (and in the case of the Aleris Incremental Term Loans, occurring
prior to the Aleris Incremental Commitment Termination Date); (iii) the initial
Interest Period to be applicable to each such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; (iv) the location
and number of such Co-Borrowers’ account(s) to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02(c); and (v) in the case
of the initial Credit Extension hereunder, under the Aleris Incremental Term
Loan Commitments or under any Incremental Term Loan Commitments, that the
conditions set forth in Section 4.03(b) - (d) have been satisfied as of the date
of the notice, and in the case of Aleris Incremental Term Loans, that the
conditions referred to in Section 4.04 shall be satisfied as of the date
designated pursuant to clause (ii) above. Subject to the second proviso in the
definition of “Interest Period,” if no Interest Period is specified with respect
to any requested Eurodollar Rate Borrowing, then the Co-Borrowers shall be
deemed to have selected an Interest Period of three month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing. (b)
Appointment of the Designated Company as Administrative Borrower. Each Co-
Borrower hereby irrevocably appoints and constitutes the Designated Company as
its agent to 124 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3154.jpg]
request Loans and give notices pursuant to this Agreement in the name of or on
behalf of such Co- Borrower. The Administrative Agent and Lenders may disburse
the Loans to such bank account of the Designated Company or a Co-Borrower or
otherwise make such Loans to a Co-Borrower as the Designated Company may
designate or direct, without notice to any other Co-Borrower or Guarantor. Each
Loan Party hereby irrevocably appoints and constitutes the Designated Company as
its agent to receive statements of account and all other notices from the Agents
and Lenders with respect to the Secured Obligations or otherwise under or in
connection with this Agreement and the other Loan Documents, including the
Intercreditor Agreement. Any notice, election, representation, warranty,
agreement or undertaking by or on behalf of any other Loan Party by the
Designated Company shall be deemed for all purposes to have been made by such
Loan Party, as the case may be, and shall be binding upon and enforceable
against such Loan Party to the same extent as if made directly by such Loan
Party. The Designated Company hereby accepts the appointment by the Co-Borrowers
and the other Loan Parties to act as the agent of the Co- Borrowers and the
other Loan Parties and agrees to ensure that the disbursement of any Loans to
another Co-Borrower requested by or paid to or for the account of such
Co-Borrower shall be paid to or for the account of such Co-Borrower. No
purported termination of the appointment of the Designated Company as agent as
aforesaid shall be effective, except after ten (10) days’ prior written notice
to the Administrative Agent and appointment by the Co-Borrowers of a replacement
agent for such Co-Borrowers. Section 2.04 Repayment of Loans; Evidence of Debt.
(a) Promise to Repay. Each Co-Borrower hereby unconditionally promises to pay to
the Administrative Agent, for the account of each applicable Lender, the then
unpaid principal amount of each Term Loan of such Lender made to such
Co-Borrower on the Maturity Date of such Class of Term Loans outstanding at such
time, together with all other Obligations relating to such Class of Term Loans
outstanding at such time. All payments or repayments of Loans made pursuant to
this Section 2.04(a) shall be made in Dollars. (b) Lender and Administrative
Agent Records. Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Co- Borrowers to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement. The Administrative Agent shall maintain accounts
in which it will record (i) the amount of each Loan made hereunder, the Type and
Class thereof and the Interest Period applicable thereto; (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Co-Borrower to each Lender hereunder; and (iii) the amount of any sum received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. The entries made in the accounts maintained pursuant to
this paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Co-Borrowers to repay the Loans in
accordance with their terms. 125 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3155.jpg]
(c) Promissory Notes. Any Lender by written notice to Designated Company (with a
copy to the Administrative Agent) may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, the Co-Borrowers shall
prepare, execute and deliver to such Lender one or more promissory notes payable
to such Lender or its registered assigns in the form of Exhibit K (with, in the
case of Loans other than the Initial Term Loans, such changes as are
appropriate, in the Administrative Agent’s reasonable discretion, to reflect the
terms of such Loans). Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to such payee or its registered assigns. Section 2.05 Fees. (a) Fees.
The Borrower agrees to pay all Fees payable pursuant to each Fee Letter, in the
amounts and on the dates set forth therein. (b) All Fees shall be paid on the
dates due, in immediately available funds in dollars, to the Administrative
Agent. Once paid, none of the Fees shall be refundable under any circumstances.
Section 2.06 Interest on Loans. (a) Fallback Rate Loans. Subject to the
provisions of Section 2.06(c), the Loans comprising each Fallback Rate Borrowing
shall bear interest at a rate per annum equal to the Fallback Rate plus the
Applicable Margin; provided that for any Interest Period of less than one month,
the Fallback Rate shall be calculated based on an Interest Period of one month;
provided, further, that Incremental Term Loans and Other Term Loans may have a
different Applicable Margin as provided for in Sections 2.23 and 2.24, subject
to the provisions thereof. (b) Eurodollar Rate Loans. Subject to the provisions
of Section 2.06(c), the Loans comprising each Eurodollar Rate Borrowing shall
bear interest at a rate per annum equal to the Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin; provided that
for any Interest Period of less than one month, the Eurodollar Rate shall be
calculated based on an Interest Period of one month; provided, further, that
Incremental Term Loans and Other Term Loans may have a different Applicable
Margin as provided for in Sections 2.23 and 2.24, subject to the provisions
thereof. (c) Default Rate. Notwithstanding the foregoing, if at any time any
principal of or interest on any Loan or any fee or other amount payable by the
Loan Parties hereunder has not been paid when due, whether at stated maturity,
upon acceleration or otherwise and for so long as such amounts have not been
paid, such overdue amount shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.06 and of Sections 2.11 and 2.12 or (ii) in the case of 126
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3156.jpg]
any other amount, 2% plus the rate applicable to Eurodollar Rate Loans as
provided in Section 2.06(b) (in either case, the “Default Rate”). (d) Interest
Payment Dates. Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.06(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Rate Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion. (e) Interest
Calculation. All interest hereunder shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Fallback Rate or
Eurodollar Rate shall be determined by the Administrative Agent in accordance
with the provisions of this Agreement and such determination shall be conclusive
absent manifest error. (f) Currency for Payment of Interest. All interest paid
or payable pursuant to this Section 2.06 shall be paid in Dollars. Section 2.07
Termination and Reduction of Commitments. (a) Automatic Termination. (i) Any
undrawn Term Loan Commitments under clause (i)(a) of such definition shall
automatically terminate at 5:00 p.m., London time, on the earlier to occur of
(x) the Closing Date and (y) the Agreement Termination Date. (ii) Any undrawn
Aleris Incremental Term Loan Commitments shall automatically terminate on the
earlier to occur of (x) the Aleris Incremental Commitment Termination Date and
(y) the Aleris Incremental Funding Date (after giving effect to the funding of
any Aleris Incremental Term Loans on such date). (iii) Any undrawn Incremental
Term Loan Commitments (other than the Aleris Incremental Term Loan Commitments)
shall automatically terminate in accordance with the terms and conditions set
forth in the applicable Increase Joinder. 127
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3157.jpg]
(b) Optional Termination or Reduction. The applicable Co-Borrowers shall have
the right at any time to terminate, or from time to time permanently reduce, the
undrawn Commitments of any Class; provided that each such reduction of any Class
shall be in an amount that is not less than (and in integral amounts consistent
with) the Minimum Amount or, if less, the remaining amount of the Commitments of
such Class. The Designated Company shall notify the Administrative Agent by
written notice of any commitment termination or reduction under this clause not
later than 11:00 a.m., London time, three (3) Business Days before the date of
such termination or reduction. Each such notice shall be irrevocable; provided
that if such notice indicates that it is conditioned upon the effectiveness of
other credit facilities or any other financing, sale or other transaction, such
notice of prepayment may be revoked if such credit facilities, other financing,
sale or other transaction is not consummated. Each such notice shall specify the
termination or reduction date, and the amount of each Class of Commitments or
portion thereof to be terminated or reduced. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Section 2.08 Interest Elections. (a) Generally. Each Borrowing
initially shall be a Eurodollar Rate Borrowing and shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, subject to
Sections 2.11 and 2.12, the applicable Co-Borrower may elect to rollover or
continue such Borrowing and the Interest Periods therefor, all as provided in
this Section. Subject to Sections 2.11 and 2.12, the applicable Co-Borrower may
elect different options with respect to different portions (not less than the
Minimum Amount) of the affected Borrowing, in which case each such portion shall
be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, (i) no Co-Borrower
shall be entitled to request any conversion, rollover or continuation that, if
made, would result in more than three (3) Eurodollar Rate Borrowings by such
Co-Borrower outstanding hereunder at any one time and (ii) if two or more
Interest Periods relate to Borrowings made to the same Co-Borrower and end on
the same date, those Borrowings will be consolidated into, and treated as, a
single Borrowing on the last day of the Interest Period. (b) Interest Election
Notice. To make an election pursuant to this Section, the Designated Company
shall deliver, by hand delivery, telecopier or, to the extent separately agreed
by the Administrative Agent, by an electronic communication in accordance with
the second sentence of Section 11.01(b) and the second paragraph of Section
11.01(d), a duly completed and executed Interest Election Request to the
Administrative Agent not later than 10:00 a.m., London time, four (4) Business
Days before the effective date of such election. Each Interest Election Request
shall be irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02: (i) the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, or if outstanding Borrowings are
being combined, 128 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3158.jpg]
allocation to each resulting Borrowing (in which case the information to be
specified pursuant to clause (iii) below shall be specified for each resulting
Borrowing); (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day; and (iii) the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated, as applicable, by the definition of the term
“Interest Period”. Subject to the first proviso in the definition of “Interest
Period”, if any such Interest Election Request requests a Eurodollar Rate
Borrowing but does not specify an Interest Period, then the Co-Borrowers shall
be deemed to have selected an Interest Period of three month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing. (c) Failure to Select an Interest Period.
If an Interest Election Request with respect to a Eurodollar Rate Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, the immediately
following Interest Period shall be three months. Section 2.09 Amortization of
Term Loan Borrowings. (a) The Co-Borrowers shall pay to the Administrative
Agent, for the account of the Lenders holding Initial Term Loans, on the dates
set forth on Annex I, or if any such date is not a Business Day, on the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such amount shall be payable on the
immediately preceding Business Day (each such date, a “Term Loan Repayment
Date”), a principal amount of the Initial Term Loans equal to the amount set
forth on Annex I for such date (as adjusted from time to time pursuant to
Section 2.10(g)), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, all outstanding Initial Term Loans shall be deemed to constitute Term
Loans of the same Class and shall all amortize as set forth on Annex I. (b) The
Co-Borrowers shall pay to the Administrative Agent, for the account of the
Aleris Incremental Term Lenders, on the last day of each fiscal quarter of the
Designated Company, commencing with the last day of the first fiscal quarter
ended after the Aleris 129 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3159.jpg]
Incremental Funding Date, through and including the last day of the fiscal
quarter ended immediately prior to the Aleris Incremental Maturity Date, or if
any such date is not a Business Day, on the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such amount shall be payable on the immediately preceding Business
Day (each such date, a “Aleris Incremental Term Loan Repayment Date”), a
principal amount of the Aleris Incremental Term Loans equal to $1,937,500 (as
adjusted from time to time pursuant to Section 2.10(g)), together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment. On the Aleris Incremental Maturity Date, the
remaining outstanding principal amount of Aleris Incremental Term Loans,
together with accrued and unpaid interest on such amount to but excluding the
date of such payment. (c) The principal amount of Incremental Term Loans (other
than Aleris Incremental Term Loans) and Other Term Loans shall be repaid by the
applicable Co-Borrowers as provided in the applicable Increase Joinder or
Refinancing Amendment, as the case may be, in each case subject to the
requirements of this Agreement. (d) To the extent not previously paid, all Term
Loans shall be due and payable on the Maturity Date of such Term Loans. Section
2.10 Optional and Mandatory Prepayments of Loans. (a) Optional Prepayments. The
Co-Borrowers shall have the right at any time and from time to time to prepay
any Loans, in whole or in part, subject to the requirements of this Section
2.10; provided that each partial prepayment shall be in a principal amount that
is not less than (and in integral amounts consistent with) the Minimum Amount
or, if less, the outstanding principal amount of such Borrowing. (b) Net Cash
Proceeds Account. Subject to the terms of the Intercreditor Agreement, the Net
Cash Proceeds of any Pari Passu Priority Collateral arising from an Asset Sale
or Casualty Event by the Designated Company or any Subsidiary Guarantor which
Net Cash Proceeds are being reinvested in accordance with Sections 2.10(c) or
(e), respectively, shall be deposited in one or more Net Cash Proceeds Accounts
pending final application of such proceeds (and any products of such proceeds)
in accordance with the terms hereof (provided that prior to such final
application, and without affecting the Co-Borrowers’ obligations under Sections
2.10(c) and (e), such proceeds may be utilized to make repayments of the
Revolving Credit Loans without reducing Revolving Credit Commitments). (c) Asset
Sales. Not later than three (3) Business Days following the receipt of any Net
Cash Proceeds of any Asset Sale by the Designated Company or any of its
Restricted Subsidiaries, the applicable Co-Borrowers shall make prepayments of
the Term Loans in accordance with Section 2.10(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds; provided, that if at the time that any
such prepayment would be required, such Co- 130
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3160.jpg]
Borrower is required to prepay or offer to repurchase (x) Permitted Short Term
Indebtedness, solely to the extent that such Asset Sale constitutes a Specified
Divestiture, (y) Permitted First Priority Refinancing Debt, or (z) any
Additional Senior Secured Indebtedness that is secured on a pari passu basis
with the Secured Obligations pursuant to the terms of the documentation
governing such Indebtedness, in the case of clauses (x) through (z), with the
Net Cash Proceeds of such Asset Sale (such Permitted Short Term Indebtedness,
Permitted First Priority Refinancing Debt or Additional Senior Secured
Indebtedness required to be prepaid or offered to be so repurchased, “Other
Applicable Indebtedness”), then such Co-Borrower shall apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided, that the portion of such net proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such Net Cash
Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Cash
Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the prepayment or repurchase
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.10(c) shall
be reduced accordingly; provided further, that to the extent the holders of
Other Applicable Indebtedness decline to have such indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within 10
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof; provided further that: (i) no such
prepayment shall be required under this Section 2.10(c) with respect to (A) any
Asset Sale permitted by Section 6.06 other than clauses (b) and (i) thereof, (B)
the disposition of property which constitutes a Casualty Event, or (C) Asset
Sales for fair market value resulting in less than $50,000,000 in Net Cash
Proceeds in any fiscal year; and (ii) so long as no Event of Default shall then
exist or would arise therefrom, such proceeds shall not be required to be so
applied on such date to the extent that the Designated Company shall have
delivered an Officers’ Certificate to the Administrative Agent on or prior to
such date stating that such Net Cash Proceeds are expected to be reinvested in
fixed or capital assets or to make Permitted Acquisitions (and (x) in the case
of Net Cash Proceeds received from the arm’s length sale or disposition for cash
of Equity Interests in a Joint Venture Subsidiary for fair market value or the
issuance of Equity Interests in a Joint Venture Subsidiary, in each case as
permitted under Section 6.06 hereof, such Net Cash Proceeds may also be used to
make investments in joint ventures so long as a Company owns at least 50% of the
Equity Interests in such joint venture and (y) in the case of Net Cash Proceeds
from an Asset Sale by a Joint Venture Subsidiary, such Net Cash Proceeds may
also be used by such Joint Venture to reinvest in property (other than cash,
Cash Equivalents and securities) to be owned by such Joint Venture and used in
an activity permitted under Section 6.15) 131
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3161.jpg]
within 365 days (or in the event the Designated Company or any Restricted
Subsidiary has entered into a binding agreement to make such reinvestment within
such 365 day period, such period shall be extended for an additional 365 days
with respect to the portion of such Net Cash Proceeds so committed to be
reinvested) following the date of such Asset Sale (which Officers’ Certificate
shall set forth the estimates of the proceeds to be so expended); provided that
if all or any portion of such Net Cash Proceeds is not so reinvested within such
365-day period (as such period may be extended pursuant to the foregoing), such
unused portion shall be applied on the last day of such period to mandatory
prepayments as provided in this Section 2.10(c). (d) Debt Issuance. Not later
than one (1) Business Day following the receipt of any Net Cash Proceeds of any
Debt Issuance or issuance of Disqualified Capital Stock by Holdings, the
Designated Company or any of its Restricted Subsidiaries (or, on and after the
Specified AV Minerals Joinder Date, AV Minerals) (other than in the case of an
issuance of Disqualified Capital Stock, as permitted by Section 6.13), the
applicable Co-Borrowers shall make prepayments in accordance with Section
2.10(g) and (h) in an aggregate amount equal to 100% of such Net Cash Proceeds.
(e) Casualty Events. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by the Designated Company
or any of its Restricted Subsidiaries, the applicable Co-Borrowers shall make
prepayments in accordance with Section 2.10(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds; provided that: (i) no such prepayment
shall be required under this Section 2.10(e) with respect to Casualty Events
resulting in less than $50,000,000 in Net Cash Proceeds in any fiscal year; (ii)
so long as no Event of Default shall then exist or arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
the Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such proceeds are expected to be
used (or have been used) to repair, replace or restore any property in respect
of which such Net Cash Proceeds were paid or to reinvest in other fixed or
capital assets, no later than 365 days (or in the event the Borrower or any
Restricted Subsidiary has entered into a binding agreement to make such repair,
replacement, restoration or reinvestment within such 365 day period, such period
shall be extended for an additional 365 days with respect to the portion of such
Net Cash Proceeds committed for such repair, replacement, restoration or
reinvestment, so long as such binding agreement is in effect at the end of such
additional 365 day period) following the date of receipt of such proceeds; and
132 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3162.jpg]
(iii) if any portion of such Net Cash Proceeds shall not be so applied within
such 365-day period (as such period may be extended pursuant to clause (i),
above), such unused portion shall be applied on the last day of such period to
mandatory prepayments as provided in this Section 2.10(e). (f) Excess Cash Flow.
No later than 105 days after the end of each Excess Cash Flow Period, the
Co-Borrowers shall make prepayments in accordance with Sections 2.10(g) and (h)
in an aggregate amount equal to the amount by which (A) the Excess Cash Flow
Percentage (defined below) of such Excess Cash Flow for such Excess Cash Flow
Period exceeds (B) the aggregate amount of all voluntary prepayments of Term
Loans made pursuant to Section 2.10(a) with Internally Generated Cash Flow
during such Excess Cash Flow Period and voluntary prepayments of Revolving
Credit Loans made with Internally Generated Cash Flow during such Excess Cash
Flow Period (but, in the case of Revolving Credit Loans, only to the extent such
prepayments are accompanied by a simultaneous permanent reduction of the
Revolving Loan Commitments in an equal amount (and excluding any such reduction
to the extent relating to the entering into of a replacement Revolving Credit
Agreement)). “Excess Cash Flow Percentage” shall mean 50%. No payment of any
Loans shall be required under this Section 2.10(f) if (i) on the date such
prepayment is required to be made, no Event of Default has occurred and is
continuing and (ii) the Senior Secured Net Leverage Ratio, as of the last day of
such Excess Cash Flow Period, is less than or equal to 3.0:1.0. (g) Application
of Prepayments. (i) Each partial prepayment of any Class of Term Loans shall be
in an aggregate principal amount that is not less than (and in integral amounts
consistent with) the Minimum Amount, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Class of Term
Loans shall be applied ratably within such Class and otherwise in accordance
with this Section 2.10. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.06. (ii) Subject to Section 8.03 (to the extent
applicable), any prepayments of Term Loans (x) pursuant to Section 2.10(a) shall
be applied to the Class of Term Loans selected by the Designated Company in the
notice of such prepayment pursuant to Section 2.10(h), and within each Class, to
the scheduled repayments of Term Loans as directed by the Designated Company and
(y) pursuant to Section 2.10(c), (d), (e), (f) and (i) shall be applied (i)
ratably to each Class of Term Loans, (ii) in direct order of maturity to the
next eight scheduled repayments of such Class of Term Loans and (iii) to the
extent of any excess, ratably to the remaining scheduled repayments of the
applicable Class of Term Loans. (iii) Notwithstanding anything herein to the
contrary, with respect to each such prepayment pursuant to Section 2.10(c), (e),
(f) or (i), (i) not later than the date three Business Days prior to the date
specified in Section 2.10 for making such prepayment, the Designated Company
shall 133 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3163.jpg]
give the Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such prepayment to
each Lender, (ii) each Lender will have the right to refuse any such prepayment
by giving written notice of such refusal to the Administrative Agent within
three Business Days after such Lender’s receipt of notice from the
Administrative Agent of such prepayment and (iii) the applicable Co-Borrowers
will make all such prepayments not so refused upon the applicable date specified
in Section 2.10 for making such prepayment. Any Lender that does not decline
such prepayment in writing on or prior to the date referenced in clause (ii)
above shall be deemed to have accepted such prepayment. (h) Notice of
Prepayments. The Designated Company shall notify the Administrative Agent by
written notice of any prepayment hereunder not later than 11:00 a.m., London
time, three (3) Business Days before the date of prepayment. Each such notice
shall be irrevocable; provided that if such notice indicates that it is
conditioned upon the effectiveness of other credit facilities or any other
financing, sale or other transaction, such notice of prepayment may be revoked
if such credit facilities, other financing, sale or other transaction is not
consummated. Each such notice shall specify the prepayment date, the principal
amount of each Class of Term Loans or portion thereof to be prepaid, within each
Class, the scheduled repayments of Term Loans to which such prepayment applies
and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. (i)
Foreign Asset Sales. Notwithstanding any other provisions of Section 2.10(b),
(c) or (e) (i) to the extent that any of or all the Net Cash Proceeds of any
Asset Sale or Casualty Event subject to such sections are received by a
Restricted Subsidiary that is not organized under the United States or any State
or political subdivision thereof or of Canada or any province or political
subdivision thereof (a “Foreign Asset Sale”) and such Net Cash Proceeds are
prohibited, restricted or otherwise delayed (each, a “Repatriation Limitation”)
by applicable local law from being repatriated to the United States or Canada,
the portion of such Net Cash Proceeds so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.10 but may
be retained by the applicable Restricted Subsidiary so long as such Repatriation
Limitation exists (provided, that such Restricted Subsidiary shall use its
commercially reasonable efforts to overcome any Repatriation Limitation) and
once such Repatriation Limitation no longer exists, such Restricted Subsidiary
shall promptly repatriate an amount equal to such Net Cash Proceeds to the
applicable Co-Borrower which shall promptly (and in any event not later than
five Business Days after such repatriation) apply such amount to the repayment
of the Term Loans pursuant to this Section 2.10 and (ii) to the extent that such
Co-Borrower has reasonably determined in good faith that repatriation of any of
or all of such Net Cash Proceeds of any Asset Sale or Casualty Event subject to
Section 2.10(c) or (e) would have a material adverse tax cost consequence with
respect to such Net Cash Proceeds for such Restricted Subsidiary or any other
Loan Party, the Net Cash Proceeds so affected may be retained by the applicable
Restricted Subsidiary. 134 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3164.jpg]
(j) Prepayment Premium. In the event that there shall occur any amendment,
amendment and restatement or other modification of this Agreement that reduces
the Applicable Margin or interest rate with respect to any Term Loans or any
prepayment or refinancing of any Term Loans, in whole or in part with proceeds
of Indebtedness having lower applicable total yield than the applicable total
yield for the Term Loans as of the Closing Date, then each such amendment,
amendment and restatement, modification, prepayment or refinancing that occurs
on or prior to the six-month anniversary of the Syndication Termination Date, as
the case may be, shall be accompanied by a fee or prepayment premium, as
applicable, equal to 1.00% of the outstanding principal amount of the Term Loans
affected by such amendment, amendment and restatement or modification, or
subject to such prepayment or refinancing. As a condition to effectiveness of
any required assignment by any non-consenting Lender of its Term Loans pursuant
to Section 2.16 in respect of any amendment, amendment and restatement or
modification to this Agreement effective prior to the six-month anniversary of
the Syndication Termination Date that has the effect of reducing the Applicable
Margin or interest rate for any Term Loans from the Applicable Margin or
interest rate in effect on the Closing Date, the Co-Borrowers shall pay to such
non-consenting Lender of Term Loans a premium or fee equal to the premium or fee
that would apply pursuant to the preceding sentence if such non-consenting
Lender’s Term Loans being assigned were being prepaid. Section 2.11 Alternate
Rate of Interest. If prior to the commencement of any Interest Period for a
Eurodollar Rate Borrowing: (a) the Administrative Agent determines (which
determination shall be final and conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or (b) the Administrative Agent is advised in writing by the
Required Lenders that the Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period; then the
Administrative Agent shall give written notice thereof to the Designated Company
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Designated Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Rate
Borrowing, such Borrowing shall be made as a Fallback Rate Borrowing.
Notwithstanding anything herein to the contrary, neither any Agent nor any
Lender shall require the payment of an additional fee or an increase in the
Applicable Margin as a condition precedent to the effectiveness of any amendment
to this Agreement the sole purpose of which is to permit the Co-Borrowers to
elect an interest rate (the “Successor Rate”) other than the Eurodollar Rate or
the Fallback Rate in anticipation of or as a result of the Eurodollar Base Rate
ceasing to be quoted or published by any source, if the Successor Rate is
substantially the same as the successor 135 1031947.12E-CHISR1060441.10-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3165.jpg]
rate generally charged by banks and other financial institutions in the
international and U.S. loan markets in replacement of the London inter-bank
offered rate; provided that if, in connection with the implementation of any
such Successor Rate, banks and other financial institutions in the international
and U.S. loan markets require the payment of an additional fee or fees, or
require that the interest rate margin applicable to such successor rate be
increased, in each case to account for a difference between the previously
available Eurodollar Base Rate and such successor rate, then any such increase
in the Applicable Margin or additional fee under this Agreement attributable to
such difference shall not be prohibited by this sentence. Section 2.12 Yield
Protection; Change in Law Generally. (a) Increased Costs Generally. If any
Change in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in,
by any Lender (except any reserve requirement reflected in the Eurodollar Rate);
or (ii) impose on any Lender or the interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or Eurodollar Rate Loans
made by such Lender; and the result of any of the foregoing shall be to increase
the cost to such Lender of making or maintaining any Eurodollar Rate Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender, the
Co-Borrowers will pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender, as the case may be, for such
additional costs incurred or reduction suffered. (b) Capital Requirements. If
any Lender determines (in good faith, but in its sole absolute discretion) that
any Change in Law affecting such Lender or any lending office of such Lender or
such Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Co-Borrowers will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. 136
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3166.jpg]
(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to the Designated Company shall be conclusive absent manifest error.
The Co-Borrowers shall pay such Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Co-Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender, as the case may be, notifies the Designated Company
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof). (e) Change in Legality Generally.
Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Rate
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Rate Loan, then, upon written notice by such Lender to the
Designated Company and the Administrative Agent: (i) the Commitments of such
Lender (if any) to fund the affected Type of Loan shall immediately terminate;
and (ii) (x) such Lender may declare that Eurodollar Rate Loans will not
thereafter (for the duration of such unlawfulness) be continued for additional
Interest Periods and Fallback Rate Loans will not thereafter (for such duration)
be converted into Eurodollar Rate Loans, whereupon any request to convert a
Fallback Rate Borrowing to a Eurodollar Rate Borrowing or to continue a
Eurodollar Rate Borrowing for an additional Interest Period shall, as to such
Lender only, be deemed a request to continue a Fallback Rate Loan as such, or to
convert a Eurodollar Rate Loan into a Fallback Rate Loan, as the case may be,
unless such declaration shall be subsequently withdrawn and (y) all such
outstanding Eurodollar Rate Loans made by such Lender shall be automatically
converted to Fallback Rate Loans on the last day of the then current Interest
Period therefor or, if earlier, on the date specified by such Lender in such
notice (which date shall be no earlier than the last day of any applicable grace
period permitted by applicable law). (f) Increased Tax Costs. If any Change in
Law shall subject any Lender to any (i) Tax of any kind whatsoever with respect
to this Agreement or any Loan made by it, or change the basis 137
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3167.jpg]
of taxation of payments to such Lender in respect thereof, or (ii) Tax imposed
on it that is specially (but not necessarily exclusively) applicable to lenders
such as such Lender as a result of the general extent and/or nature of their
activities, assets, liabilities, leverage, other exposures to risk, or other
similar factors, including but not limited to the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith, the United Kingdom Tax
known as the “bank levy” in such form as it may be imposed and as amended or
reenacted, and similar legislation (except, in each case of the foregoing
clauses (i) and (ii), for (A) Indemnified Taxes, (B) Taxes described in clauses
(a)(ii), (a)(iii) and (b)(ii) through (b)(iv) of the definition of Excluded
Taxes, and (C) Other Connection Taxes that are imposed on or measured by net
income, however denominated, or that are franchise Taxes or branch profits
Taxes), and the result of any of the foregoing shall be to increase the cost to
such Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender, the
Co-Borrowers will pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender, as the case may be, for such
additional costs incurred or reduction suffered. For the avoidance of doubt, the
Co-Borrowers shall not be required to compensate a Lender pursuant to this
Section 2.12 for any increased costs incurred or reductions suffered that are
attributable to a FATCA Deduction required to be made by any Party. (g)
Notwithstanding anything to the contrary contained herein, no Lender shall be
entitled to seek compensation for costs incurred under this Section 2.12 unless
it is the general policy or practice of such Lender at such time to seek
compensation from other borrowers whose transactions with such Lender are
similarly affected by the change in circumstances giving rise to such costs and
the applicable Lender is generally seeking such compensation from such borrowers
(but no Lender shall be required to disclose any confidential or proprietary
information to confirm the foregoing). Section 2.13 Breakage Payments. In the
event of (a) the payment or prepayment, whether optional or mandatory, of any
principal of any Eurodollar Rate Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Rate Loan earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Term Loan on the date specified in any notice delivered pursuant
hereto, (d) the assignment of any Eurodollar Rate Loan earlier than the last day
of the Interest Period applicable thereto as a result of a request by the
Designated Company pursuant to Section 2.16(c), or (e) a Discounted Purchase of
any Eurodollar Rate Loan earlier than the last day of an Interest Period
applicable thereto, then, in any such event, the Co-Borrowers shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of any Eurodollar Rate Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurodollar Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan) (excluding, however, the Applicable
Margin included therein, if any, and the effect of clause (ii) of each of the
sentences contained in the “Eurodollar Base Rate” definition), over (ii) the
amount 138 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3168.jpg]
of interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits of a comparable currency, amount and period from other
banks in the applicable interbank market. A certificate of any Lender setting
forth in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.13 shall be delivered to the Designated
Company (with a copy to the Administrative Agent) and shall be conclusive and
binding absent manifest error. The Co-Borrowers shall pay such Lender the amount
shown as due on any such certificate within five (5) days after receipt thereof.
Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Payments Generally. Each Loan Party shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal, interest
or fees, or of amounts payable under Section 2.12, Section 2.13, Section 2.15,
Section 2.16 or Section 11.03, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 1:00 p.m., London time), on the date
when due, in immediately available funds, without condition or deduction for any
counterclaim, defense, recoupment or setoff. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All payments by any Loan Party shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office, except that payments
pursuant to Section 2.12, Section 2.13, Section 2.15, Section 2.16, Section 7.10
and Section 11.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof in like funds as received by the Administrative Agent.
If any payment under any Loan Document shall be due on a day that is not a
Business Day, unless specified otherwise, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in Dollars, except as
expressly specified otherwise. (b) Pro Rata Treatment. (i) Each payment by the
Co-Borrowers of interest in respect of the Loans of any Class shall be applied
to the amounts of such obligations owing to the Lenders pro rata according to
the respective amounts then due and owing to the Lenders of such Class. (ii)
Each payment by the Co-Borrowers on account of principal of the Borrowings of
any Class shall be made pro rata according to the respective outstanding
principal amounts of the Loans then held by the Lenders of such Class. 139
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3169.jpg]
(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. (d) Sharing of Set-Off. Subject
to the terms of the Intercreditor Agreement, if any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other Obligations resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
its Loans and accrued interest thereon or other Obligations greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by any Loan Party pursuant to and
in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
any Loan Party or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply); provided, that this paragraph shall not apply to
purchases pursuant to the Discounted Purchase provisions of Section
11.04(b)(iv). Each Loan Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Requirements of Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim. 140 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3170.jpg]
(e) Co-Borrower Default. Unless the Administrative Agent shall have received
notice from the Designated Company prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
applicable Co-Borrower will not make such payment, the Administrative Agent may
assume that such Co-Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
as the case may be, the amount due. In such event, if such Co-Borrower has not
in fact made such payment, then each of the Lenders, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Interbank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Designated Company setting forth in reasonable detail
any amount owing under this Section 2.14(e) shall be conclusive, absent manifest
error. (f) Lender Default. If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.02(c), Section 2.14(e) or Section
11.03(c), then the Administrative Agent may, in its discretion following 5
Business Days’ prior written notice to such lender (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid and, upon
full payment of such obligations as provided above, the Administrative Agent
shall promptly issue a written notice to such Lender setting forth in reasonable
detail the application of any amounts on account of such Lender. (g) Obligations
of Lenders Several. The obligations of the Lenders hereunder to make Loans and
to make payments pursuant to Section 11.03 are several and not joint. The
failure of any Lender to make any Loan or to make any payment under Section
11.03 on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 11.03. (h) Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner. Section 2.15 Taxes. (a) Payments Free of Taxes. Any and all payments by
or on account of any obligation of the Loan Parties hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, except as required by applicable Requirements of Law.
If any applicable Requirements of Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be 141 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3171.jpg]
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Taxing Authority in accordance with
applicable Requirements of Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after all such required deductions and withholdings (including any such
deductions and withholdings applicable to additional sums payable under this
Section) each Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made.
For the avoidance of doubt, each Party may make any FATCA Deduction it is
required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no Party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction. Each Party shall promptly,
upon becoming aware that it must make a FATCA Deduction (or that there is any
change in the rate or basis of such FATCA Deduction), and in any case at least
three (3) Business Days prior to making a FATCA Deduction, notify the Party to
whom it is making the payment and, on or prior to the day on which it notifies
that Party, shall also notify the Designated Company, the Agents and the other
Lenders. (b) Payment of Other Taxes by Loan Parties. Without limiting the
provisions of paragraph (a) above, each Loan Party shall timely pay to the
relevant Taxing Authority in accordance with applicable Requirements of Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes. (c) Indemnification by Loan Parties. The Loan Parties shall
jointly and severally indemnify each Agent and each Lender, within ten (10)
Business Days after demand therefor, for the full amount of any Indemnified
Taxes imposed or asserted on or attributable to amounts payable by any of the
Loan Parties hereunder or under any other Loan Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) payable or paid by such Agent or such Lender or required to be
withheld or deducted from a payment to such Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Taxing Authority. A certificate as
to the amount of such payment or liability delivered to the Designated Company
by a Lender (with a copy to the Administrative Agent), or by such Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
No Loan Party shall be obliged to provide indemnity under this Section to the
extent that the Indemnified Tax in question is compensated for by an increased
payment under Sections 2.12(f), 2.15(a) or 7.10. (d) Evidence of Payments. As
soon as practicable after any payment of Taxes by any Loan Party to a Taxing
Authority pursuant to this Agreement, the applicable Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Taxing Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent. 142 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3172.jpg]
(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Designated Company (with a copy to the
Administrative Agent), at the time or times reasonably requested by the
Designated Company or the Administrative Agent (and from time to time
thereafter, as requested by the Designated Company or Administrative Agent),
such properly completed and executed documentation reasonably requested by the
Designated Company or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Designated Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Designated Company or the Administrative
Agent as will enable the applicable Loan Parties or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation pursuant to this Section 2.15(e) (other than such documentation
set forth in Section 2.15(e)(ii)(A) and (ii)(B) below) shall not be required if,
in the relevant Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in the event that
a Co-Borrower is a U.S. Person, (A) any Lender that is a U.S. Person shall
deliver to the Designated Company and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement or, if
later, the date on which a U.S. Person becomes a Co- Borrower (and from time to
time thereafter upon the reasonable request of the Designated Company or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; (B) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Designated Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement or, if later, the date on
which a U.S. Person becomes a Co-Borrower (and from time to time thereafter upon
the reasonable request of the Designated Company or the Administrative Agent),
whichever of the following is applicable: (1) in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption 143
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3173.jpg]
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty; (2) executed copies of
IRS Form W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Co-Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or (4) to the extent a Foreign
Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner; and (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Designated Company and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement or, if later, the date on which a U.S. Person becomes a
Co-Borrower (and from time to time thereafter upon the reasonable request of the
Designated Company or the Administrative Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Designated Company or the Administrative Agent to determine the withholding or
deduction required to be made. Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 2.15(e) expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Designated Company and the Administrative
Agent in writing of its legal inability to do so. The Administrative Agent
shall, upon request by the Designated Company, promptly provide the Designated
Company a Form W-8IMY from the Administrative Agent attaching the most recent
form provided to the Administrative Agent by each Lender pursuant to Section
2.15(e)(ii) above and the most recent withholding 144
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3174.jpg]
schedule, if any, prepared by the Designated Company and previously delivered to
the Administrative Agent. The Administrative Agent may rely on such forms and
withholding schedule, without the need for any independent verification thereof,
in preparing any Form W-8IMY required hereunder. (f) FATCA Information.
Notwithstanding Section 2.15(e) or any other provision of this Agreement to the
contrary: (i) Subject to paragraph (iii) below, each Party shall, within ten
Business Days of a reasonable request by another Party: (A) confirm to that
other Party whether it is: (1) a FATCA Exempt Party; or (2) not a FATCA Exempt
Party; (B) supply to that other Party such forms, documentation and other
information relating to its status under FATCA as that other Party reasonably
requests for the purposes of that other Party’s compliance with FATCA; (C)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime. (ii) If a Party confirms to another Party pursuant to
paragraph (i)(A) above that it is a FATCA Exempt Party and it subsequently
becomes aware that it is not or has ceased to be a FATCA Exempt Party, that
Party shall notify that other Party reasonably promptly. (iii) Paragraph (i)
above shall not oblige any Lender or any Agent to do anything, and paragraph
(i)(C) above shall not oblige any other Party to do anything, which would or
might in its reasonable opinion constitute a breach of: (A) any law or
regulation; (B) any fiduciary duty; or (C) any duty of confidentiality. (iv) If
a Party fails to confirm whether or not it is a FATCA Exempt Party or to supply
forms, documentation or other information requested in accordance with paragraph
(i)(A) or (B) above (including, for the avoidance of doubt, where paragraph
(iii) above applies), then such Party shall be treated for the purposes of the
Loan Documents (and payments under them) as if it is not a FATCA Exempt Party
until such time as the Party in question provides the requested confirmation,
forms, documentation or other information. (v) If a Co-Borrower is a U.S. Tax
Obligor or the Administrative Agent reasonably believes that its obligations
under FATCA or any other applicable law or regulation require it, each Lender
shall, within ten Business Days of: 145 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3175.jpg]
(A) where the Co-Borrower is a U.S. Tax Obligor and the relevant Lender is a
Lender on the date of this Agreement, the date of this Agreement; (B) where a
Co-Borrower is a U.S. Tax Obligor on a date on which a Lender becomes a Lender
under this Agreement and the relevant Lender was not a Lender on the date of
this Agreement, the relevant date on which such Lender becomes a Lender under
this Agreement; (C) the date a new U.S. Tax Obligor accedes as a Co-Borrower; or
(D) where a Co-Borrower is not a U.S. Tax Obligor, the date of a request from
the Administrative Agent, supply to the Administrative Agent (to the extent not
otherwise supplied pursuant to Section 2.15(e) above): (1) a withholding
certificate on Form W-8, Form W-9 or any other relevant form; or (2) any
withholding statement or other document, authorization or waiver as the
Administrative Agent may require to certify or establish the status of such
Lender under FATCA or that other law or regulation. (vi) The Administrative
Agent shall provide any withholding certificate, withholding statement,
document, authorization or waiver it receives from a Lender pursuant to
paragraph (v) above to the Designated Company. (vii) If any withholding
certificate, withholding statement, document, authorization or waiver provided
to the Administrative Agent by a Lender pursuant to paragraph (v) above is or
becomes materially inaccurate or incomplete, that Lender shall promptly update
it and provide such updated withholding certificate, withholding statement,
document, authorization or waiver to the Agent unless it is unlawful for the
Lender to do so (in which case the Lender shall promptly notify the
Administrative Agent). The Administrative Agent shall provide any such updated
withholding certificate, withholding statement, document, authorization or
waiver to the Designated Company. (viii) The Administrative Agent may rely on
any withholding certificate, withholding statement, document, authorisation or
waiver it receives from a Lender pursuant to paragraph (v) or (vii) above
without further verification. The Administrative Agent shall not be liable for
any action taken by it under or in connection with paragraph (v), (vi) or (vii)
above. (ix) Without prejudice to any other term of this Agreement, if a Lender
fails to supply any withholding certificate, withholding statement, document,
authorization, waiver or information in accordance with paragraph (v) above, or
any withholding certificate, withholding statement, document, authorization,
waiver or information provided by a Lender to the Administrative Agent is or
becomes materially inaccurate or incomplete, then such Lender shall indemnify
the Administrative Agent, within three Business Days of demand, against any
cost, loss, Tax or liability (including, without limitation, for negligence or
any other category of liability 146 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3176.jpg]
whatsoever) incurred by the Administrative Agent (including any related interest
and penalties) in acting as Administrative Agent under the Loan Documents as a
result of such failure. (g) Treatment of Certain Refunds. If any Party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified, or as to which it has
received additional amounts, pursuant to this Section 2.15, Section 7.10, or
Section 2.12(f) (such Party, the “Indemnified Party”), then it shall pay to the
Party that made such indemnity payments or paid such additional amounts pursuant
to this Section 2.15, Section 7.10, or Section 2.12(f) (such Party, the
“Indemnifying Party”) an amount equal to such refund (but only to the extent of
indemnity payments made to the Indemnified Party pursuant to this Section 2.15,
or additional amounts paid to the Indemnified Party pursuant to Section 7.10 or
Section 2.12(f), with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of the Indemnified Party, and
without interest (other than any interest paid by the relevant Taxing Authority
with respect to such refund). The Indemnifying Party, upon the request of the
Indemnified Party, agrees to repay to the Indemnified Party the amount paid over
to the Indemnified Party pursuant to this Section 2.15(g) (plus any penalties,
interest or other charges imposed by the relevant Taxing Authority) in the event
the Indemnified Party is required to repay such refund to such Taxing Authority.
Nothing in this Section 2.15(g) shall be construed to require any Indemnified
Party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Indemnifying Party or any other
person. Notwithstanding anything to the contrary in this Section 2.15(g), in no
event will the Indemnified Party be required to pay any amount to an
Indemnifying Party pursuant to this Section 2.15(g) the payment of which would
place the Indemnified Party in a less favorable net after-Tax position than the
Indemnified Party would have been in if the Taxes subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Taxes had never been paid. (h) Co-operation. Notwithstanding anything to the
contrary in Section 2.15(e) or paragraph (k) of the definition of Permitted
Reorganization, with respect to non-U.S. withholding taxes, the relevant Agent,
the relevant Lender(s) (at the written request of the relevant Loan Party) and
the relevant Loan Party shall, co-operate in completing any procedural
formalities necessary (including delivering any documentation prescribed by the
applicable Requirement of Law and making any necessary reasonable approaches to
the relevant Taxing Authorities) for the relevant Loan Party to obtain
authorization to make a payment to which such Agent or such Lender(s) is
entitled without any, or a reduced rate of, deduction or withholding for, or on
account of, Taxes; provided, however, that none of the Agents or any Lender
shall be required to provide any documentation that it is not legally entitled
to provide, or take any action that, in the relevant Agent’s or the relevant
Lender’s reasonable judgment, would subject such Agent or such Lender to any
material unreimbursed costs or otherwise be disadvantageous to it in any
material respect. (i) Indemnification by the Lenders. Each Lender shall
severally indemnify the Administrative Agent, within three (3) Business Days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting 147
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3177.jpg]
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.04(c) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Taxing Authority.
Without limiting the preceding sentence or Section 2.15(f)(ix), each Lender
shall indemnify the Administrative Agent (based upon such Lender’s pro rata
share of the sum of the total outstanding Term Loans and unused Commitments of
all Lenders at the time the applicable indemnity payment is sought (or if the
Term Loans have been repaid in full and the Commitments have been terminated,
based upon its share of the Term Loans immediately prior to such payment)),
within three (3) Business Days of demand, against any cost, loss or liability in
relation to any FATCA-related liability incurred by the Administrative Agent in
acting as Administrative Agent under the Loan Documents (unless the
Administrative Agent has been reimbursed by a Loan Party pursuant to a Loan
Document); provided that indemnity pursuant to this sentence shall not be
available to the extent that such cost, loss or liability are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent. A certificate as to the amount of payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
2.15(i). (j) Tax Returns. If, as a result of executing a Loan Document, entering
into the transactions contemplated thereby or with respect thereto, receiving a
payment or enforcing its rights thereunder, any Agent or any Lender is required
to file a Tax Return in a jurisdiction in which it would not otherwise be
required file, the Loan Parties shall promptly provide such information
necessary for the completion and filing of such Tax Return as the relevant Agent
or Lender shall reasonably request with respect to the completion and filing of
such Tax Return. For clarification, any expenses incurred in connection with
such filing shall be subject to Section 11.03. (k) Value Added Tax. All amounts
set out, or expressed to be payable under a Loan Document by any party to a
Lender or Agent which (in whole or in part) constitute the consideration for
value added tax purposes shall be deemed to be exclusive of any applicable value
added tax, and accordingly, if value added tax is chargeable on any supply or
service made by any Lender or Agent to any party under a Loan Document and such
value added tax is required to be collected by such Lender or Agent (or the
representative member of any group of which the relevant Lender or Agent forms a
part for purposes of value added tax) pursuant to applicable Requirements of
Law, that party shall pay to the Lender or Agent (in addition to and at the same
time as paying the consideration) an amount equal to the amount of the value
added tax (and such Lender or Agent shall promptly provide an appropriate value
added invoice to such party). Where a Loan Document requires any party to
reimburse a Lender or Agent for any costs or expenses, that party shall also at
the same time pay and indemnify the Lender or Agent against all 148
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3178.jpg]
value added tax incurred by the Lender or Agent in respect of the costs or
expenses to the extent that the Lender or Agent reasonably determines that
neither it nor any other member of any group of which it is a member for value
added tax purposes is entitled to credit or repayment from the relevant Taxing
Authority in respect of the value added tax. If any Lender or Agent requires any
Loan Party to pay any additional amount pursuant to Section 2.15(k), then such
Lender or Agent and Loan Party shall use reasonable efforts to co- operate to
minimize the amount such Loan Party is required to pay if, in the judgment of
such Lender or Agent, such co-operation would not subject such Lender or Agent
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender or Agent. For the avoidance of doubt, all references to value
added tax in this Section 2.15(k) include reference to goods and services tax.
(l) Covered Aleris Syndication Taxes. (i) Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, a Covered
Aleris Lender’s indemnification for Covered Aleris Syndication Taxes with
respect to an interest in a Covered Aleris Loan for a Covered Aleris Payment
Date (other than a Covered Aleris Payment Date that occurs during the Aleris
Syndication Period) shall not exceed an amount equal to the lesser of (x) the
U.S. federal withholding Taxes to which such Covered Aleris Lender holding such
interest in a Covered Aleris Loan is subject with respect to such interest as of
such Covered Aleris Payment Date, (y) the allocable share of the Aleris Gross-Up
Cap with respect to such interest in a Covered Aleris Loan and (z) in the case
of a Covered Aleris Lender that acquired such interest in a Covered Aleris Loan
from another Covered Aleris Lender pursuant to an Assignment and Assumption
after the Aleris Syndication Termination Date, the amounts of Covered Aleris
Syndication Taxes for which such assignor Covered Aleris Lender was entitled to
indemnification hereunder with respect to such interest in a Covered Aleris Loan
immediately before such assignment. (ii) The aggregate amount of indemnification
for Covered Aleris Syndication Taxes payable on any Covered Aleris Payment Date
to all Covered Aleris Lenders shall not exceed an amount equal to two percent
(2%) of the aggregate amount of interest and other non-principal amounts payable
in respect of all of the Aleris Incremental Term Loans on such Covered Aleris
Payment Date (such aggregate amount of indemnification with respect to a given
Covered Aleris Payment Date, the “Aleris Gross-Up Cap”). For the avoidance of
doubt, the Aleris Gross-Up Cap shall not be reduced by any Taxes for which the
Co-Borrowers are otherwise providing an indemnity to the Lender hereunder. (iii)
For purposes of Section 2.15(l)(i)(y) above, the allocable share of the Aleris
Gross-Up Cap with respect to each interest in a Covered Aleris Loan 149
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3179.jpg]
shall be determined on or after the Aleris Syndication Termination Date by the
Incremental Mandated Lead Arrangers in consultation with the Borrower (which may
be memorialized in one or more Assignment and Assumptions). Promptly after the
allocable share of the Aleris Gross-Up Cap with respect to each interest in a
Covered Aleris Loan is determined pursuant to the preceding sentence, the
Incremental Mandated Lead Arrangers shall deliver or cause to be delivered in
writing to the Administrative Agent and the Borrower (a) the name of each
Covered Aleris Lender holding an interest in a Covered Aleris Loan as of the
Aleris Syndication Termination Date, (b) the principal amount of the interest in
a Covered Aleris Loan held by each such Lender and (c) the share of the Aleris
Gross-Up Cap allocable to each such interest. (iv) In the case of any Covered
Aleris Payment Date that occurs during the Aleris Syndication Period, the Aleris
Gross-Up Cap with respect to such Covered Aleris Payment Date shall be allocated
among the Covered Aleris Lenders pro rata in accordance with the principal
amount of each Covered Aleris Lender’s Covered Aleris Loans on such Covered
Aleris Payment Date; provided, to the extent such Covered Aleris Lender’s
allocable share of the Aleris Gross-Up Cap exceeds such Covered Aleris Lender’s
actual U.S. federal withholding Taxes with respect to the Covered Aleris Loans
on such Covered Aleris Payment Date, then such excess shall be re-allocated
among such other Covered Aleris Lenders in a similar manner until no such excess
remains with respect to any such Covered Aleris Lender. (v) For payments by any
Loan Party under the Loan Documents that will (or are required to) include, or
for which such Loan Party will (or is required to) withhold, any amounts
attributable to the Covered Aleris Syndication Taxes, on or prior to the date of
such payment, the Borrower shall deliver to the Administrative Agent a
certificate certifying the allocation of such payment, which payment shall
include the interest amount and the amount of indemnification payments in
respect of Covered Aleris Syndication Taxes, among the Lenders, which allocation
set forth in such certificate shall reflect the then-current allocations
established pursuant to clauses (i) through (iv) of this Section 2.15(l), and
the amounts, if any, (x) required to be withheld for any Taxes under applicable
Requirements of Law, (y) of Taxes so withheld by the Loan Parties, and (z) of
any Taxes to be withheld by the Administrative Agent (which amount under this
clause (z) shall be zero unless the Administrative Agent otherwise agrees in
writing), in the case of clauses (x) through (z), for purposes of paying the
relevant Taxing Authority in accordance with applicable Requirements of Law. For
purposes of the foregoing certificate under this clause (v), the Borrower may
rely on copies of the Register and each Assignment and Assumption obtained by it
in accordance with Section 11.04(c) (it being understood that the Borrower shall
have a reasonable duty to request such copies and any updates thereto in
connection with its obligation to deliver such certificate). 150
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3180.jpg]
(vi) By becoming a party to this Agreement, each Lender agrees, notwithstanding
anything to the contrary in this Agreement or any other Loan Document, that (x)
the Administrative Agent may rely upon and comply with the allocations set forth
in the certificate described in Section 2.15(l)(v), without further verification
of the Administrative Agent, (y) the Administrative Agent may rely upon the
withholding amounts set forth in such certificate, and (z) each Covered Aleris
Lender shall indemnify the Administrative Agent (and any sub-agent thereof),
within three (3) Business Days after demand therefor, for any losses, claims,
damages, liabilities, costs, and related expenses (including the fees, charges
and disbursements of any counsel) incurred in relation to any underwithholding
of Taxes from such Lender with respect to such payments. (m) Survival. Each
party’s obligations under this Section 2.15 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document. Section
2.16 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may at any time or from time to time
designate, by written notice to the Administrative Agent, one or more lending
offices (which, for this purpose, may include Affiliates of the respective
Lender) for the various Loans made by such Lender; provided that to the extent
such designation shall result, as of the time of such designation, in increased
costs under Section 2.12, Section 2.15 or Section 7.10 in excess of those which
would be charged in the absence of the designation of a different lending office
(including a different Affiliate of the respective Lender), then the Loan
Parties shall not be obligated to pay such excess increased costs (although the
applicable Loan Party, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay the costs which would apply in the
absence of such designation and any subsequent increased costs of the type
described above resulting from changes after the date of the respective
designation). Each lending office and Affiliate of any Lender designated as
provided above shall, for all purposes of this Agreement, be treated in the same
manner as the respective Lender (and shall be entitled to all indemnities and
similar provisions in respect of its acting as such hereunder). Each lending
office and Affiliate of any Lender designated as provided above shall, for all
purposes of this Agreement, be treated in the same manner as the respective
Lender (and shall be entitled to all indemnities and similar provisions in
respect of its acting as such hereunder). The proviso to the first sentence of
this Section 2.16(a) shall not apply to changes in a lending office pursuant to
Section 2.16(b) if such change was made upon the written request of any Loan
Party. (b) Mitigation Obligations. If any Lender requests compensation under
Section 2.12, or requires any Loan Party to pay any additional amount to any
Lender or any Taxing Authority for the account of any Lender pursuant to Section
2.15 or Section 7.10, then such Lender shall use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would 151 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3181.jpg]
eliminate or reduce amounts payable pursuant to Section 2.12, Section 2.15 or
Section 7.10, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Loan Party hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to the Designated Company shall be conclusive absent
manifest error. (c) Replacement of Lenders. If any Lender requests compensation
under Section 2.12, or if any Loan Party is required to pay any additional
amount to any Lender or any Taxing Authority for the account of any Lender
pursuant to Section 2.15 or Section 7.10, or if any Lender is a Defaulting
Lender, or if the Designated Company exercises its replacement rights under
Section 11.02(d), then the Designated Company may, at its sole expense and
effort, upon notice by the Designated Company to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that: (i) the
Co-Borrowers or the assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 11.04(b); (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.13), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Co-Borrowers (in the case of all other
amounts, including any amounts under Section 2.10(j)); (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.15 or Section 7.10, such
assignment will result in a reduction in such compensation or payments
thereafter; and (iv) such assignment does not conflict with applicable
Requirements of Law. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Designated Company to require such
assignment and delegation cease to apply. 152
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3182.jpg]
Section 2.17 [INTENTIONALLY OMITTED]. Section 2.18 [INTENTIONALLY OMITTED].
Section 2.19 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest. (a) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, solely to the extent that a court of
competent jurisdiction finally determines that the calculation or determination
of interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”) payable by the Canadian Loan Parties to the
Agents or any Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest on the Credit advances (as defined in Section
347) under this Agreement or such other Loan Document lawfully permitted under
Section 347 and, if any payment, collection or demand pursuant to this Agreement
or any other Loan Document in respect of Interest (as defined in Section 347) is
determined to be contrary to the provisions of Section 347, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Agents, the Lenders and the Canadian Loan Parties and the amount of such payment
or collection shall be refunded by the relevant Agents and Lenders to the
applicable Canadian Loan Parties. For the purposes of this Agreement and each
other Loan Document to which the Canadian Loan Parties are a party, the
effective annual rate of interest payable by the Canadian Loan Parties shall be
determined in accordance with generally accepted actuarial practices and
principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent for the account of the Canadian Loan Parties will be
conclusive for the purpose of such determination in the absence of evidence to
the contrary. (b) For the purposes of the Interest Act (Canada) and with respect
to Canadian Loan Parties only: (i) whenever any interest or fee payable by the
Canadian Loan Parties is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which such rate is to be
ascertained and (z) divided by 360 or 365, as the case may be; and (ii) all
calculations of interest payable by the Canadian Loan Parties under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein 153
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3183.jpg]
and not on the basis of effective yearly rates or on any other basis which gives
effect to the principle of deemed reinvestment of interest. The parties hereto
acknowledge that there is a material difference between the stated nominal
interest rates and the effective yearly rates of interest and that they are
capable of making the calculations required to determine such effective yearly
rates of interest. Section 2.20 [INTENTIONALLY OMITTED]. Section 2.21
[INTENTIONALLY OMITTED]. Section 2.22 Cashless Rollover of Term Loans.
Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, in each case pursuant to a cashless settlement
mechanism approved by the Designated Company, the Administrative Agent and such
Lender. Section 2.23 Incremental Term Loan Commitments. (a) Incremental Request.
Following the Syndication Termination Date, (without regard to clause (ii) of
such definition to the extent that the Aleris Incremental Commitment Termination
Date has occurred without the funding of the Aleris Incremental Term Loans), the
Designated Company may by written notice to the Administrative Agent, elect to
request the establishment of one or more new Term Loan Commitments for one or
more Co-Borrowers (each, an “Incremental Term Loan Commitment”) (x) in an
aggregate principal amount of not less than $25,000,000 (or the Dollar
Equivalent thereof in an Alternative Currency) individually and (y) an integral
multiple of $1,000,000 (or the Dollar Equivalent thereof in an Alternative
Currency) in excess thereof. Each such notice shall specify (i) date on which
the Designated Company proposes that such Incremental Term Loan Commitments
shall be effective (each, an “Increase Effective Date”), which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to the Administrative Agent and (ii) the identity of each Lender or Additional
Lender to whom the Designated Company proposes any portion of such Incremental
Term Loan Commitments be allocated and the amount of such allocations; provided
that any existing Lender approached to provide all or a portion of any
Incremental Term Loan Commitments may elect or decline, in its sole discretion,
to provide such Incremental Term Loan Commitments. (b) Conditions. Such
Incremental Term Loan Commitments shall become effective, as of such Increase
Effective Date; provided that: (i) each of the conditions set forth in Section
4.03 shall be satisfied; 154 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3184.jpg]
(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date; (iii) the aggregate amount
of all Incremental Term Loans permitted to be made pursuant to such Incremental
Term Loan Commitments shall not exceed the sum of (A) $300,000,000 (or the
Dollar Equivalent thereof in other Alternative Currencies) plus (B) an
additional unlimited amount so long as, after giving effect to the borrowings to
be made on the Increase Effective Date and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such borrowings, on a Pro Forma Basis, the Senior Secured Net Leverage Ratio
at such date is not greater than 3.00 to 1.0 (provided that in calculating the
Senior Secured Net Leverage Ratio, the proceeds of Incremental Term Loans shall
be excluded from Unrestricted Cash) (it being understood that the Designated
Company may elect to utilize amounts under either clause (A) or (B) (to the
extent compliant therewith), and may use clause (B) (to the extent compliant
therewith) prior to utilization of amounts under clause (A) in the case of a
concurrent use); (iv) the Loan Parties shall deliver or cause to be delivered
any legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction; and (v) immediately after giving
effect to all Incremental Term Loans permitted to be made pursuant to such
Incremental Term Loan Commitments, the Designated Company shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenant
(provided that in calculating the Senior Secured Net Leverage Ratio, the
proceeds of Incremental Term Loans shall be excluded from Unrestricted Cash),
and the Designated Company shall have delivered to the Administrative Agent a
certificate of a Responsible Officer setting forth in reasonable detail the
calculations demonstrating such compliance; provided, further that if the
proceeds of any Incremental Term Loans are being used to finance an Acquisition
that is not conditioned on the obtaining of any financing, then, except to the
extent otherwise required by the Lenders or Additional Lenders making such
Incremental Term Loans, (x) the representations and warranties referred to in
Section 4.03(c) shall be limited to those contained in Sections 3.01, 3.02,
3.03(b), 3.03(c), 3.10, 3.11, 3.12, 3.16, 3.20, 3.22 and 3.24, and 3.28 and (y)
the Defaults referred to in Section 4.03(b) and Section 2.23(b)(ii) shall be
limited to Significant Events of Default. (c) Terms of Incremental Term Loans
and Commitments. The terms and provisions of Loans made pursuant to the new
Commitments shall be as follows: 155 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3185.jpg]
(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, identical to the existing Term Loans; (ii)
the Weighted Average Life to Maturity of all Incremental Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the existing Term Loans;
(iii) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Latest Maturity Date; and (iv) the
Applicable Margins for the Incremental Term Loans shall be determined by the
Designated Company and the applicable new Lenders and the interest rate for the
Incremental Term Loans shall be determined by reference to the Eurodollar Rate
(or the applicable alternative interest rate benchmark for any applicable
Alternative Currency in accordance with Section 2.23(f)(i)); provided, however,
that with respect to any Incremental Term Loans incurred prior to the
fifteen-month anniversary of the Closing Date, if the initial yield on such
Incremental Term Loans (as determined by the Administrative Agent to be equal to
the sum of (x) the margin above the Eurodollar Rate (or the applicable
alternative interest rate benchmark for any applicable Alternative Currency in
accordance with Section 2.23(f)(i)) on such Incremental Term Loans, (y) if such
Incremental Term Loans are initially made at a discount or the Lenders making
the same receive an upfront fee (other than any customary arrangement,
underwriting or similar fees that are paid to the arranger of such Incremental
Term Loans in its capacity as such) directly or indirectly from Holdings, any
Co-Borrower or any Subsidiary for doing so (the amount of such discount or fee,
expressed as a percentage of the Incremental Term Loans, being referred to
herein as “Incremental OID”), the amount of such Incremental OID divided by the
lesser of (A) the average life to maturity of such Incremental Term Loans and
(B) four, and (z) any amount by which the minimum Eurodollar Rate (or the
applicable alternative interest rate benchmark for any applicable Alternative
Currency in accordance with Section 2.23(f)(i)) applicable to such Incremental
Term Loans exceeds the minimum Eurodollar Rate then applicable to the Initial
Term Loans) exceeds the sum of (1) the Applicable Margin then in effect for
Eurodollar Rate Loans that are Initial Term Loans, and (2) the Upfront Fees
divided by four, by more than 50 basis points (the amount of such excess above
50 basis points being referred to herein as the “Incremental Net Yield”), then
the Applicable Margin then in effect for Initial Term Loans shall automatically
be increased by the Incremental Net Yield, effective upon the making of the
Incremental Term Loans; provided 156 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3186.jpg]
that to the extent the Applicable Margin applicable to the Initial Term Loans is
so increased, the Applicable Margin on the Term Loans advanced after the Closing
Date but prior to the relevant Increase Effective Date shall be increased such
that the difference between the Applicable Margin applicable to the Initial Term
Loans and such Term Loans remains constant (or, if such Applicable Margin of
both such series of Term Loans was equal, such Applicable Margin remains
equal)). All determinations by the Administrative Agent as to Incremental Net
Yield or other matters contemplated by this Section 2.23 shall be conclusive
absent manifest error. The Incremental Term Loan Commitments shall be effected
by a joinder agreement (the “Increase Joinder”) executed by the Loan Parties,
the Administrative Agent and each Lender or Additional Lender making such
Incremental Term Loan Commitment, in form and substance satisfactory to each of
them. The Increase Joinder may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.23. This Section 2.23 (including clause (f)
hereof) shall supersede any provision in Section 2.14 or Section 11.02 to the
contrary. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Term Loans shall be deemed, unless the context
otherwise requires, to include references to Term Loans made pursuant to
Incremental Term Loan Commitments made pursuant to this Agreement, and all
references in Loan Documents to Commitments of a Class shall be deemed, unless
the context otherwise requires, to include references to new Commitments of such
Class made pursuant to this Agreement. (d) Making of Incremental Term Loans. On
any Increase Effective Date on which Incremental Term Loan Commitments are
effective, subject to the satisfaction of the terms and conditions of this
Section 2.23, each Lender of such Incremental Term Loan Commitments shall make a
Term Loan to the applicable Co-Borrower in an amount equal to its new
Commitment. (e) Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this Section 2.23 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, rank pari passu with
the other Loans in right of payment and benefit equally and ratably from the
Guarantees, Foreign Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC, the PPSA or otherwise after giving effect to the establishment of any such
Incremental Term Loan Commitments or any such new Term Loans. (f) Alternative
Currency Term Loans. Subject to the conditions set forth above, the Designated
Company may elect to establish Incremental Term Loan Commitments denominated in
an Alternative Currency. In such event, the Increase Joinder may additionally
effect such amendments and modifications to this Agreement or the other Loan
Documents, and the Administrative Agent and the Loan Parties may enter into such
additional Loan Documents, in 157 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3187.jpg]
each case, deemed necessary or appropriate by the Administrative Agent in
connection with such Incremental Term Loan Commitments denominated in
Alternative Currencies to modify or add provisions relating to (i) the reference
source for the determination of the Eurodollar Rate applicable to Term Loans
made in any Alternative Currency or alternative interest rate benchmark for any
applicable Alternative Currency, (ii) the notice periods for borrowing requests
with respect to Term Loans made in any Alternative Currency, (iii) the minimum
borrowing or prepayments amounts applicable to any Term Loan denominated in an
Alternative Currency, (iv) the timing and manner of delivery of funds in any
Alternative Currency, (v) gross-up and/or indemnity with respect to withholding
tax matters and (vi) other provisions customarily applicable to loans in an
Alternative Currency, including, but not limited to, Sections 2.11 and 2.12.
With respect to the calculations set for in clause (c)(iv) above for any
Incremental Net Yield with respect to Incremental Term Loans denominated in an
Alternative Currency, such calculations shall be made by the Administrative
Agent based on the margin above the appropriate benchmark component of the
interest rate for the Alternative Currency, as well as any applicable minimum
rates or floors and original issue discount or up front fees (which original
issue discount and upfront fees shall be given effect as provided above).
Section 2.24 Refinancing Amendments. (a) At any time after the Closing Date,
each Co-Borrower may obtain, from any Lender or any Additional Lender, Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Term
Loans made to such Co-Borrower then outstanding under this Agreement (which will
be deemed to include any then outstanding Other Term Loans), in the form of
Other Term Loans or Other Loan Term Commitments, in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu in right of payment and of security with
the other Loans and Commitments hereunder, (ii) will have such pricing and
optional prepayment terms as may be agreed by the Designated Company and the
Lenders thereof, (iii) will have a maturity date that is not prior to the
maturity date of, and will have a Weighted Average Life to Maturity that is not
shorter than the Term Loans being refinanced, (iv) subject to clause (ii) above,
will have terms and conditions that are substantially identical to, or less
favorable to the investors providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt and (v) the proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of outstanding Term Loans being
so refinanced; provided further that the terms and conditions applicable to such
Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the Designated Company and the Lenders thereof and applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.03 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.02. Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.24 shall be in an aggregate principal
amount that is (x) not less than $50,000,000 in the case of Other Term Loans and
(y) an integral multiple of $1,000,000 in excess thereof. The 158
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3188.jpg]
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans and/or Other Term Loan
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Designated Company, to effect the provisions of
this Section. (b) This Section 2.24 shall supersede any provisions in Section
2.14 or Section 11.02 to the contrary. ARTICLE III REPRESENTATIONS AND
WARRANTIES Each Loan Party represents and warrants (provided that no such
representation or warranty shall be made with respect to Sections 3.05(b),
3.05(d), 3.06(b), 3.07, 3.20, or 3.24 prior to the Closing Date) to the
Administrative Agent, the Collateral Agent and each of the Lenders that: Section
3.01 Organization; Powers. Each Company (a) is duly organized or incorporated
(as applicable) and validly existing under the laws of the jurisdiction of its
organization or incorporation (as applicable), (b) has all requisite
organizational or constitutional power and authority to carry on its business as
now conducted and to own and lease its property, (c) is qualified and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (d) except as set forth in
Section 2.03(b), is acting as principal for its own account and not as agent or
trustee in any capacity on behalf of any party in relation to the Loan
Documents. Section 3.02 Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s organizational or
constitutional powers and have been duly authorized by all necessary
organizational or constitutional action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Section 3.03 No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as 159
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3189.jpg]
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents (as reflected in the
applicable Perfection Certificate on and after the Closing Date) and (iii)
consents, approvals, registrations, filings, permits or actions the failure to
obtain or perform which could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any
Company, (c) will not violate any material Requirement of Law, (d) will not
violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
property of any Company, except Liens created by the Loan Documents and
Permitted Liens. The execution, delivery and performance of the Loan Documents
will not violate, or result in a default under, or require any consent or
approval under, the Senior Notes, the Senior Note Documents, or the Revolving
Credit Loan Documents. Section 3.04 Financial Statements; Projections. (a)
Historical Financial Statements. The Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower (i) as of and for the fiscal
years ended March 31, 2014, March 31, 2015 and March 31, 2016, audited by and
accompanied by the unqualified opinion of PricewaterhouseCoopers, independent
public accountants, and (ii) as of and for the fiscal quarters ended June 30,
2016 and September 30, 2016, and for the comparable period of the preceding
fiscal year, in each case certified by the chief financial officer of the
Borrower. Such financial statements and all financial statements delivered
pursuant to Section 5.01(a) and Section 5.01(b) have been prepared in accordance
with US GAAP and present fairly in all material respects the financial condition
and results of operations and cash flows of the Designated Company as of the
dates and for the periods to which they relate. (b) No Liabilities; No Material
Adverse Effect. Except as set forth in the most recent financial statements
referred to in Section 3.04(a), as of the Effective Date and the Closing Date
there are no liabilities of any Company of any kind, whether accrued,
contingent, absolute, determined, determinable or otherwise, which could
reasonably be expected to result in a Material Adverse Effect, other than
liabilities under the Loan Documents and any Third Lien Credit Agreement. Since
March 31, 2016, there has been no event, change, circumstance or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect. (c) Pro Forma Financial Statements. The
Borrower has heretofore delivered to the Lenders the Borrower’s unaudited pro
forma consolidated capitalization table and balance sheet as of September 30,
2016, after giving effect to the Transactions as if they had occurred on such
date. Such capitalization table and balance sheet have been prepared in good
faith by the Loan Parties, based on the assumptions stated therein (which
assumptions are believed by the Loan Parties on the Effective Date and the
Closing Date to be reasonable), are based on the best 160
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3190.jpg]
information available to the Loan Parties as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions and present fairly in all material respects the pro forma
capitalization and balance sheet of Holdings as of such date assuming the
Transactions had occurred at such date. (d) Forecasts. The forecasts of
financial performance of the Companies covering the period commencing with
September 30, 2016 and ending on March 31, 2022, furnished to the Lenders, have
been prepared in good faith by the Loan Parties and based on assumptions
believed by the Loan Parties to be reasonable, it being understood that any such
forecasts may vary from actual results and such variations could be material.
Section 3.05 Properties. (a) Generally. Each Company has good title to, valid
leasehold interests in, or license of, all its property material to its
business, free and clear of all Liens except for Permitted Liens (and, prior to
the consummation of the Transactions that occur on the Closing Date, Liens
securing obligations under the Existing Credit Agreement). The property that is
material to the business of the Companies, taken as a whole, (i) is in good
operating order, condition and repair in all material respects (ordinary wear
and tear excepted) and (ii) constitutes all the property which is required for
the business and operations of the Companies as presently conducted. (b) Real
Property. Schedules 8(a) and 8(b) to the Perfection Certificate dated the
Closing Date contain a true and complete list of each interest in Real Property
(i) owned by any Loan Party as of the Closing Date having fair market value of
$1,000,000 or more and describes the type of interest therein held by such Loan
Party and whether such owned Real Property is leased to a third party and (ii)
leased, subleased or otherwise occupied or utilized by any Loan Party, as
lessee, sublessee, franchisee or licensee, as of the Closing Date having annual
rental payments of $1,000,000 or more and describes the type of interest therein
held by such Loan Party. (c) No Casualty Event. No Company has as of the
Effective Date or the Closing Date received any notice of, nor has any knowledge
of, the occurrence or pendency or contemplation of any Casualty Event affecting
all or any material portion of its property. No Mortgage encumbers improved Real
Property located in the United States that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968Laws unless flood insurance available under such ActFlood Insurance Laws has
been obtained in accordance with Section 5.04. (d) Collateral. Each Company owns
or has rights to use all of the Collateral used in, necessary for or material to
each Company’s business as currently conducted, except where the failure to have
such ownership or rights of use could not reasonably be expected to have a
Material Adverse Effect. The use by each Company of such Collateral does not
infringe on the rights of any person other than such infringement which could
not, individually or in the aggregate, 161 1031947.12E-CHISR1060441.10-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3191.jpg]
reasonably be expected to result in a Material Adverse Effect. No claim has been
made and remains outstanding that any Company’s use of any Collateral does or
may violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Section 3.06 Intellectual Property. (a) Ownership/No Claims. Each Loan Party
owns, or is licensed to use, all patents, trademarks, copyrights and other
intellectual property (including intellectual property in software, mask works,
inventions, designs, trade names, service marks, technology, trade secrets,
proprietary information and data, domain names, know-how and processes)
necessary for the conduct of such Loan Party’s business as currently conducted
(“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. As of the Effective Date and the Closing Date, no
material claim has been asserted and is pending by any person, challenging or
questioning the validity of any Loan Party’s Intellectual Property or the
validity or enforceability of any such Intellectual Property, nor does any Loan
Party know of any valid basis for any such claim. The use of any Intellectual
Property by each Loan Party, and the conduct of each Loan Party’s business as
currently conducted, does not infringe or otherwise violate the rights of any
third party in respect of Intellectual Property, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. (b) Registrations. Except
pursuant to non-exclusive licenses and other non-exclusive use agreements
entered into by each Loan Party in the ordinary course of business, and except
as set forth on Schedule 12(c) to the Perfection Certificate, on and as of the
Closing Date each Loan Party owns and possesses the right to use and has not
authorized or enabled any other person to use, any Intellectual Property listed
on any schedule to the relevant Perfection Certificate or any other Intellectual
Property that is material to its business, except for such authorizations and
enablements as could not reasonably be expected to result in a Material Adverse
Effect. All registrations listed on Schedule 12(a) and 12(b) to the Perfection
Certificate are valid and in full force and effect, in each case, except where
the absence of such validity or full force and effect, individually or
collectively, could not reasonably be expected to have a Material Adverse
Effect. (c) No Violations or Proceedings. To each Loan Party’s knowledge, on and
as of the Effective Date and the Closing Date, (i) there is no material
infringement or other violation by others of any right of such Loan Party with
respect to any Intellectual Property that is subject to a security interest
granted to the Revolving Credit Collateral Agent, or any other Intellectual
Property that is material to its business, except as may be set forth on
Schedule 3.06(c), and (ii) no claims are pending or threatened to such effect
except as set forth on Schedule 3.06(c). Section 3.07 Equity Interests and
Subsidiaries. (a) Equity Interests. Schedules 1(a) and 10 to the Perfection
Certificate dated the Closing Date set forth a list of (i) all the Subsidiaries
of Holdings and their jurisdictions of 162 1031947.12E-CHISR1060441.10-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3192.jpg]
organization as of the Closing Date and (ii) the number of each class of its
Equity Interests authorized, and the number outstanding, on the Closing Date and
the number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the Closing Date. As of the Closing
Date, all Equity Interests of each Company held by Holdings or a Subsidiary
thereof are duly and validly issued and are fully paid and non-assessable, and,
other than the Equity Interests of Holdings, are owned by Holdings, directly or
indirectly through Wholly Owned Subsidiaries except as indicated on Schedules
1(a) and 10 to the Perfection Certificate. At all times prior to a Qualified
Borrower IPO, 100% of the Equity Interests of the Borrower will be owned
directly by Holdings, and 100% of the Equity Interests of the other Co- Borrower
shall be owned directly or indirectly by Holdings (or, in the case of each
Co-Borrower, on and after the Designated Holdco Effective Date, will be owned
directly or indirectly by Designated Holdco) except (x) to the extent otherwise
permitted under clause (c) of the definition of Permitted Reorganization Action
or under clause (b) of the definition of Permitted Aleris Foreign Subsidiary
Transfer or (y) the Tulip Foundation may indirectly own Equity Interests in
Aleris Rolled Products and Aleris Casthouse if the Tulip Conditions are
satisfied at all times. At all times after a Qualified Borrower IPO, more than
50% of the voting power of the total outstanding Voting Stock of each
Co-Borrower will be owned directly or indirectly by Hindalco; provided that the
Tulip Foundation may indirectly own Equity Interests in Aleris Rolled Products
and Aleris Casthouse if the Tulip Conditions are satisfied at all times. As of
the Closing Date, each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by it under the
Security Documents, free of any and all Liens, rights or claims of other
persons, except Permitted Liens, and as of the Closing Date there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests. (b) No Consent of Third Parties Required. Except as have previously
been obtained, no consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or First Priority status of the security interest of the Collateral
Agent in any Equity Interests pledged to the Collateral Agent for the benefit of
the Secured Parties under the Security Documents or the exercise by the
Collateral Agent of the voting or other rights provided for in the Security
Documents or the exercise of remedies in respect thereof, other than any
restrictions on transfer of the Equity Interests in NKL or its direct parents,
4260848 Canada Inc., 4260856 Canada Inc. and 8018227 Canada Inc., imposed by any
lock-up or listing agreement, rule or regulation in connection with any listing
or offering of Equity Interests in NKL to the extent required by applicable
Requirements of Law or listing or stock exchange requirements, and other than
any share transfer restrictions pursuant to articles 249 and following of the
Belgian Companies Code. (c) Organizational Chart. An accurate organizational
chart, showing the ownership structure of Holdings, the Borrower and each
Subsidiary on the Closing Date is set forth on Schedule 10 to the Perfection
Certificate dated the Closing Date. No Loan Party which is a party to an Irish
Security Agreement or has otherwise created a Lien over any asset situate in
Ireland pursuant to the Security Documents is a Relevant External Company. 163
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3193.jpg]
Section 3.08 Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (in the case of the U.S. Hold Separate Assets, as such
Requirements of Law may be modified pursuant to the U.S. Hold Separate
Agreements) (including any zoning or building ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting any
Company’s Real Property or is in default with respect to any Requirement of Law
(in the case of the U.S. Hold Separate Assets, as such Requirements of Law may
be modified pursuant to the U.S. Hold Separate Agreements), where such violation
or default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. The Loan Parties have implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Loan Parties, their Subsidiaries, and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws, and the Loan Parties
and their Subsidiaries are in compliance with applicable Anti-Corruption Laws in
all material respects. Section 3.09 Agreements. No Company is a party to any
agreement or instrument or subject to any corporate or other constitutional
restriction that has resulted or could reasonably be expected to result in a
Material Adverse Effect. No Company is in default in any manner under any
provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other agreement or instrument to which it is a party or by
which it or any of its property is or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect. There is no
existing default under any Organizational Document of any Company or any event
which, with the giving of notice or passage of time or both, would constitute a
default by any party thereunder that could reasonably be expected to have a
Material Adverse Effect. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. Section 3.10 Federal Reserve
Regulations. No Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock. No part of the proceeds of any Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X. The
pledge of the Securities Collateral pursuant to the Security Documents does not
violate such regulations. Section 3.11 Investment Company Act. No Company is an
“investment company” or a company “controlled” by an “investment company,” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended. Section 3.12 Use of Proceeds. The Co-Borrowers will use the proceeds
of (a) the Loans on the Closing Date for the Transactions, (b) any Incremental
Term Loans after the Closing Date for general corporate purposes (including to
effect Permitted Acquisitions and other Investments and Dividends permitted
hereunder), (c) any Aleris Incremental Term Loans on the Aleris Incremental 164
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3194.jpg]
Funding Date for the Aleris Acquisition and (d) any Other Term Loans after the
Closing Date to refinance Term Loans and pay related fees and expenses; provided
that in no event shall any proceeds of any Loans (including any Incremental Term
Loans or Other Term Loans) be remitted, directly or indirectly, to any Swiss tax
resident Company or Swiss tax resident permanent establishment, where this
remittance could be viewed as a use of such proceeds in Switzerland (whether
through an intercompany loan or advance by any other Company or otherwise) as
per the practice of the Swiss Federal Tax Administration, unless the Swiss
Federal Tax Administration confirms in a written advance tax ruling (based on a
fair description of the fact pattern in the tax ruling request made by a Loan
Party) that such use of proceeds in Switzerland does not lead to Swiss
Withholding Tax becoming due on or in respect any Loans (including any
Incremental Term Loans or Other Term Loans) or parts thereof. Section 3.13
Taxes. Each Company has (a) timely filed or caused to be timely filed all
material Tax Returns required by applicable Requirements of Law to have been
filed by it and (b) duly and timely paid, collected or remitted or caused to be
duly and timely paid, collected or remitted all material Taxes due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with US GAAP or other applicable accounting rules and (ii) which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Company has made adequate provision in accordance with US
GAAP or other applicable accounting rules for all material Taxes not yet due and
payable. No Company has received written notice of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect. No
Company has ever been a party to any understanding or arrangement constituting a
“tax shelter” within the meaning of Section 6111(c), Section 6111(d), or Section
6662(d)(2)(C)(iii) of the Code, or has ever “participated” in a “reportable
transaction” within the meaning of Section 6707A(c)(1) of the Code and Treasury
Regulation Section 1.6011-4(b), except as could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect. Each
Co-Borrower under the Aleris Incremental Term Loans is a domestic corporation as
defined in Section 7701(a)(30)(C) of the Code (or is a limited liability company
that is disregarded as an entity separate from its owner for United States
federal income tax purposes and is wholly owned by a domestic corporation). No
payment by or on account of any obligation of any Loan Party hereunder, or under
any other Loan Document, in respect of the Aleris Incremental Term Loans is
subject to any withholding Taxes other than U.S. federal withholding Taxes.
Section 3.14 No Material Misstatements. The written information (including the
Confidential Information Memorandum), reports, financial statements,
certificates, exhibits or schedules furnished by or on behalf of any Company to
any Agent or any Lender in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto, taken as a whole, did not and
does not contain any material misstatement of fact and, taken as a whole, did
not and does not omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not materially misleading in their presentation of Holdings, the
Designated Company and its Subsidiaries taken as a whole as of the date such
information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each 165
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3195.jpg]
Loan Party represents only that it was prepared in good faith and based on
assumptions believed by the applicable Loan Parties to be reasonable. Section
3.15 Labor Matters. As of the Effective Date and the Closing Date, there are no
material strikes, lockouts or labor slowdowns against any Company pending or, to
the knowledge of any Company, threatened in writing. The hours worked by and
payments made to employees of any Company have not been in violation of the Fair
Labor Standards Act of 1938, as amended, or any other applicable federal, state,
provincial, local or foreign law dealing with such matters in any manner which
could reasonably be expected to result in a Material Adverse Effect. All
payments due from any Company, or for which any claim may be made against any
Company, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Company is bound,
except as could not reasonably be expected to result in a Material Adverse
Effect. Section 3.16 Solvency. At the time of and immediately after each of (i)
the consummation of the Transactions to occur on the Effective Date and the
Closing Date, (ii) the Aleris Increase Joinder Effective Date, (iii) the
consummation of the Aleris Acquisition on the Aleris Incremental Funding Date,
and (iv) at the time of and immediately following the making of the initial
Credit Extension under any Incremental Term Loan Commitments (other than Aleris
Incremental Term Loan Commitments) and after giving effect to the application of
the proceeds of each Loan and the operation of the Contribution, Intercompany,
Contracting and Offset Agreement, (a) the fair value of the assets of the
Designated Company and of the Loan Parties (on a consolidated basis with their
Subsidiaries) will exceed their debts and liabilities, subordinated, contingent,
prospective or otherwise; (b) the present fair saleable value of the property of
the Designated Company and the Loan Parties (on a consolidated basis with their
Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent, prospective or otherwise, as such debts and other liabilities become
absolute and matured; (c) the Designated Company and the Loan Parties (on a
consolidated basis with their Subsidiaries) will be able to pay their debts and
liabilities, subordinated, contingent, prospective or otherwise, as such debts
and liabilities become absolute and matured; (d) the Designated Company and the
Loan Parties (on a consolidated basis with their Subsidiaries) will not have
unreasonably small assets with which to conduct their business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date; and (e) the Designated Company and the Loan
Parties (on a consolidated basis with their Subsidiaries) are not “insolvent” as
such term is defined under any bankruptcy, insolvency or similar laws of any
jurisdiction in which any Loan Party is organized or incorporated (as
applicable), or otherwise unable to pay their debts as they fall due. Section
3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder except for
such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any 166 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3196.jpg]
of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect. To the extent applicable, each Foreign Plan has been
maintained in compliance with its terms and with the requirements of any and all
Requirements of Law and has been maintained, where required, in good standing
with applicable Governmental Authority and Taxing Authority, except for such
non-compliance that in the aggregate would not have a Material Adverse Effect.
No Company has incurred any obligation in connection with the termination of or
withdrawal from any Foreign Plan, except to the extent of liabilities which
could not reasonably be expected to have a Material Adverse Effect. Each Foreign
Plan which is required to be funded is funded in accordance with Requirements of
Law, and for each Foreign Plan which is not required to be funded, the
obligations of such Foreign Plan are properly accrued in the financial
statements of the Designated Company and its Subsidiaries, in each case in an
amount that could not reasonably be expected to have a Material Adverse Effect.
Except as specified on Schedule 3.17, (i) no Company is or has at any time been
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993), and (ii) no Company is or has at
any time been “connected” with or an “associate” of (as those terms are used in
Sections 39 and 43 of the Pensions Act 2004) such an employer. Section 3.18
Environmental Matters. (a) Except as, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect: (i) The
Companies and their businesses, operations and Real Property are in compliance
with, and the Companies have no liability under, any applicable Environmental
Law; (ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing; 167 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3197.jpg]
(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
reasonably be expected to result in liability of the Companies under any
applicable Environmental Law; (iv) There is no Environmental Claim pending or,
to the knowledge of any Company, threatened against the Companies, or relating
to the Real Property currently or formerly owned, leased or operated by the
Companies or their predecessors in interest or relating to the operations of the
Companies, and, to the knowledge of any Company, there are no actions,
activities, circumstances, conditions, events or incidents that could reasonably
be expected to form the basis of such an Environmental Claim; (v) No Lien has
been recorded or, to the knowledge of any Company, threatened under any
Environmental Law with respect to any Real Property or other assets of the
Companies; (vi) The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and (vii) No person with
an indemnity or contribution obligation to the Companies relating to compliance
with or liability under Environmental Law is in default with respect to such
obligation. (b) As of the Effective Date and the Closing Date: (i) Except as
could not reasonably be expected to have a Material Adverse Effect, no Company
is obligated to perform any action or otherwise incur any expense under
Environmental Law pursuant to any order, decree, judgment or agreement by which
it is bound or has assumed by contract, agreement or operation of law, and no
Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location; and (ii) No Real
Property or facility owned, operated or leased by the Companies and, to the
knowledge of the Companies, no Real 168 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3198.jpg]
Property or facility formerly owned, operated or leased by the Companies or any
of their predecessors in interest is (i) listed or proposed for listing on the
National Priorities List promulgated pursuant to CERCLA, or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA and is reasonably likely to result in any
material liability to any Company, or (iii) included on any other publicly
available list of contaminated sites maintained by any Governmental Authority
analogous to CERCLA or the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., including any such list relating to the management or clean up of
petroleum and is reasonably likely to result in any material liability to a
Company. Section 3.19 Insurance. Schedule 3.19 sets forth a true and correct
description of all insurance policies maintained by each Company as of the
Effective Date and the Closing Date. All insurance maintained by the Companies
to the extent required by Section 5.04 is in full force and effect, and all
premiums thereon have been duly paid. As of the Effective Date and the Closing
Date, no Company has received notice of violation or cancellation thereof, the
Mortgaged Property, and the use, occupancy and operation thereof, comply in all
material respects with all Insurance Requirements, and there exists no material
default under any Insurance Requirement. Each Company has insurance in such
amounts and covering such risks and liabilities as are customary for companies
of a similar size engaged in similar businesses in similar locations. Section
3.20 Security Documents. (a) U.S. Security Agreement. Subject to Section 5.15,
each of the U.S. Security Agreements is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral referred to therein and, when (i) financing statements and other
filings in appropriate form are filed in the offices specified on Schedule 7 to
the relevant Perfection Certificate as in effect on the Closing Date and (ii)
upon the taking of possession or control by the Collateral Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Agreement), the Liens created by such Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral (other than such Security Agreement
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Liens. (b) Canadian Security Agreement. Subject
to Section 5.15, each of the Canadian Security Agreements is effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, when PPSA financing statements and
other filings in appropriate form are filed in the offices specified on Schedule
7 to the relevant Perfection Certificate as in effect on the Closing Date, the
Liens created by such Canadian Security 169 1031947.12E-CHISR1060441.10-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3199.jpg]
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under the PPSA as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens. (c) U.K. Security
Agreement. Subject to Section 5.15, each of the U.K. Security Agreements is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registration specified on Schedule 7 to the relevant Perfection Certificate as
in effect on the Closing Date, the Liens created by such U.K. Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral referred to therein (other than such Security
Agreement Collateral in which a security interest cannot be perfected under
applicable law as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens. (d) Swiss Security
Agreement. Subject to Section 5.15, each of the Swiss Security Agreements is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties (or in the case of accessory security, in favor of the Secured
Parties), legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by such Swiss
Security Agreement shall constitute valid, perfected First Priority Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral referred to therein (other than
such Security Agreement Collateral in which a security interest cannot be
perfected under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens. (e)
German Security Agreement. Subject to Section 5.15, each of the German Security
Agreements is effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties, or in the case of accessory security, in favor
of the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, the Security Agreement Collateral referred to therein and, upon
the registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by such German Security Agreement shall constitute valid, perfected
First Priority Liens on, and security interests in, all right, title and
interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under applicable law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens. (f) Irish Security Agreement. Subject to Section
5.15, each of the Irish Security Agreements is effective to create in favor of
the Collateral Agent for the benefit of and as trustee for the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
170 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3200.jpg]
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by such Irish Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens. (g)
Brazilian Security Agreement. Subject to Section 5.15, each of the Brazilian
Security Agreements is effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Security Agreement Collateral referred to therein
and, upon the registrations, recordings and other actions specified on Schedule
7 to the relevant Perfection Certificate as in effect on the Closing Date, the
Liens created by each of such Brazilian Security Agreements shall constitute
valid, perfected First Priority Liens on, and security interests in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral referred to therein (other than such Security Agreement Collateral in
which a security interest cannot be perfected under applicable law as in effect
at the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens. (h) Dubai Security Agreement. Subject to
Section 5.15, each of the Dubai Security Agreements is effective to create in
favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by such Dubai Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens. (i)
Dutch Security Agreement. Subject to Section 5.15, each of the Dutch Security
Agreements is effective to create in favor of the Collateral Agent for its
benefit (as creditor under the Parallel Debt provision set forth in Section
11.36) and for the benefit of the Secured Parties, legal, valid and enforceable
Liens on, and security interests in, the Security Agreement Collateral referred
to therein and, upon the registrations, recordings and other actions specified
on Schedule 7 to the relevant Perfection Certificate as in effect on the date
such Person becomes a Loan Party, the Liens created by such Dutch Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens. 171
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3201.jpg]
(j) Other Security Agreements. Subject to Section 5.15, each of the Security
Agreements (other than the Security Agreements described in the other provisions
of this Section 3.20) is effective to create in favor of the Collateral Agent
(or equivalent agent in such jurisdiction) for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate, the Liens created by such Security Agreement shall constitute
valid, perfected First Priority Liens on, and security interests in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral referred to therein (other than such Security Agreement Collateral in
which a security interest cannot be perfected under applicable law as in effect
at the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens. (k) French Security Agreement. Subject to
Section 5.15, each of the French Security Agreements is effective to create in
favor of the French Collateral Agent for its benefit (as creditor under the
Parallel Debt provision set forth in Section 11.24) and for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by such French Security Agreement shall constitute valid, perfected
First Priority Liens on, and security interests in, all right, title and
interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under applicable law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens. (l) Belgian Security Agreement. Subject to Section
5.15, each of the Belgian Security Agreements is effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral referred to therein and, upon the registrations, recordings and other
actions specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the date such Person becomes a Loan Party, the Liens created by such
Belgian Security Agreement shall constitute valid, perfected First Priority
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under applicable law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens. (m) Intellectual Property Filings. When the (i) financing
statements and other filings in appropriate form referred to on Schedule 7 to
the relevant Perfection Certificate have been made, and (ii) U.S. Security
Agreement or a short form thereof is filed in the United States Patent and
Trademark Office and the United States Copyright Office, the Liens created by
such Security Agreement shall constitute valid, perfected First Priority Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in Patents and Trademarks (each as defined in such Security
Agreement) that are registered or applied for by any Loan Party with the United
States Patent and Trademark Office or Copyrights (as defined in such Security
Agreement) 172 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3202.jpg]
registered or applied for by any Loan Party with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Liens. (n) Mortgages. Subject to Section 5.15, each Mortgage (other
than a Mortgage granted by a U.K. Guarantor) is effective to create, in favor of
the Collateral Agent, for its benefit and the benefit of the Secured Parties,
legal, valid, perfected and enforceable First Priority Liens on, and security
interests in, all of the Loan Parties’ right, title and interest in and to the
Mortgaged Properties thereunder and the proceeds thereof, subject only to
Permitted Liens, and when such Mortgages are filed in the offices specified on
Schedule 8(a) to the applicable Perfection Certificates dated the Closing Date
(or, in the case of any Mortgage executed and delivered after the date thereof
in accordance with the provisions of Sections 5.11 and 5.12, when such Mortgage
is filed in the offices specified in the local counsel opinion delivered with
respect thereto in accordance with the provisions of Sections 5.11 and 5.12),
the Mortgages shall constitute First Priority fully perfected Liens on, and
security interests in, all right, title and interest of the Loan Parties in the
Mortgaged Properties and the proceeds thereof, in each case prior and superior
in right to any other person, other than Permitted Liens. Subject to Section
5.15, the Mortgages granted by each applicable U.K. Guarantor under the relevant
U.K. Security Agreement are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, legal, valid and
enforceable Liens on all of each such Loan Party’s right, title and interest in
and to the Mortgaged Property thereunder and the proceeds thereof, and when the
Mortgages are filed with the Land Registry, the Mortgages shall constitute fully
perfected First Priority Liens on, and security interest in, all right, title
and interest of each applicable U.K. Guarantor in such Mortgaged Property and
the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Permitted
Liens until terminated in accordance with the terms hereof. (o) Valid Liens.
Each Security Document delivered pursuant to Sections 5.11, 5.12 and 5.16 will,
upon execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings, registrations or recordings and other actions set forth in
the relevant Perfection Certificate are made in the appropriate offices as may
be required under applicable law and (ii) upon the taking of possession or
control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute First
Priority fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Permitted Liens. (p) German Receivables Purchase
Agreement. As of the Closing Date, (i) the German Receivables Purchase Agreement
is in full force and effect, (ii) each representation and warranty under the
Receivables Purchase Agreement of each Loan Party party thereto is true and
correct in 173 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3203.jpg]
all material respects on and as of the date made thereunder and (iii) no
“Termination Event” (as defined therein) has occurred under the Receivables
Purchase Agreement. Section 3.21 Material Indebtedness Documents. Schedule 3.21
lists, as of the Effective Date and the Closing Date, (i) each material Senior
Note Document, (ii) each material Revolving Credit Loan Document, and (iii) each
material agreement, certificate, instrument, letter or other document evidencing
any other Material Indebtedness other than, prior to the consummation of the
Transactions that occur on the Closing Date, the Existing Credit Agreement, and
the Lenders have been furnished true and complete copies of each of the
foregoing. Section 3.22 Anti-Terrorism Law; Sanctions and Anti-Corruption Law.
No Loan Party or any of its Subsidiaries, or to the knowledge of any Loan Party,
any director, officer, agent, employee, or other person acting on behalf of any
Loan Party, is in violation of any Requirement of Law relating to terrorism or
money laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”), and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, Part II.1 of the Criminal
Code, R.S.C. 1985, c. C-46, as amended, the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c.17, as amended, regulations
promulgated pursuant to the Special Economic Measures Act, S.C. 1992 c. 17 and
the United Nations Act, R.S.C. 1985 c. U-2, in each case, as amended
(collectively, the “Anti-Terrorism Laws”). No Loan Party or any of its
Subsidiaries, and to the knowledge of the Loan Parties, any director, officer,
agent, employee, or other person acting on behalf of any Loan Party, and no
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following: (i) a person that is listed
in the annex to, or is otherwise subject to the provisions of, the Executive
Order; (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (iv)
a person that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; or (v) a person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
174 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3204.jpg]
official website or any replacement website or other replacement official
publication of such list. No Loan Party and, to the knowledge of the Loan
Parties, no broker or other agent of any Loan Party acting in any capacity in
connection with the Loans (w) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in clauses (i) through (v) above in a manner violative of
the Executive Order, any applicable Sanctions or Anti-Terrorism Law, (x) deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or Anti-Terrorism
Laws, (y) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law or (z) is in violation
of any applicable Anti-Terrorism Laws. Neither the advance of the Loans nor the
use of the proceeds of any thereof will violate the Trading With the Enemy Act
(50 U.S.C. § 1 et seq., as amended, and any executive order or requirement of
applicable law promulgated thereunder) (the “Trading With the Enemy Act”) or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) the Executive Order and (b) the Patriot Act) or any other
applicable Sanctions. Furthermore, none of the Loan Parties or their
Subsidiaries (including Unrestricted Subsidiaries) and, to the Loan Parties’
knowledge, their and their Subsidiaries’ respective directors, officers,
employees, Affiliates or agents (in the case of agents, that will act in any
capacity in connection with or benefit from this Agreement) (a) is or will
become a “blocked person” as described in the Executive Order, the Trading With
the Enemy Act or the Foreign Assets Control Regulations or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person” or with any Sanctioned Person, in each case, in any manner
violative of any applicable Sanctions or Anti-Terrorism Law or (c) is a
Sanctioned Person. Each Loan Party is in compliance, in all material respects,
with the Patriot Act. Each Loan Party, its Subsidiaries and their respective
officers and employees and to the knowledge of such Loan Party its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in Holdings (or, on and after the Specified AV
Minerals Joinder Date, AV Minerals) or any of its Subsidiaries being designated
as a Sanctioned Person. No part of the proceeds of the Loans will be used by the
Loan Parties, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
law, rule or regulation of any jurisdiction applicable to Holdings or any of
its(or, on and after the Specified AV Minerals Joinder Date, AV Minerals) or any
of its Subsidiaries from time to time concerning or relating to bribery or
corruption including the Corruption of Foreign Public Officials Act (Canada)
(collectively, “Anti-Corruption Laws”). “Sanctioned Country” means, at any time,
a country or territory which is itself, or whose government is, the subject or
target of any Sanctions. “Sanctioned Person” means, at any time, (a) any Person
listed in any Sanctions-related list of designated Persons maintained by OFAC,
the 175 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3205.jpg]
U.S. Department of State or by the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom, any EU member state or the
Commonwealth of Australia, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons. “Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or, the Commonwealth of Australia or Singapore. The
Designated Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Designated Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. Section 3.23 Location of Material
Inventory and Equipment. Schedule 3.24 sets forth as of the Effective Date all
locations where the aggregate value of Inventory and Equipment (other than
mobile Equipment or Inventory in transit) owned by the Loan Parties at each such
location exceeds $1,000,000. Section 3.24 Senior Notes; Material Indebtedness.
The Obligations constitute “Senior Debt” or “Designated Senior Indebtedness” (or
any other defined term having a similar purpose) within the meaning of the
Senior Note Documents (and any Permitted Refinancings thereof permitted under
Section 6.01 other than refinancings with Incremental Term Loans). The
Commitments and the Loans and other extensions of credit under the Loan
Documents constitute “Credit Facilities” (or any other defined term having a
similar purpose) or liabilities payable under the documentation related to
“Credit Facilities” (or any other defined term having a similar purpose), in
each case, within the meaning of the Senior Note Documents (and any Permitted
Refinancings thereof permitted under Section 6.01 other than refinancings with
Incremental Term Loans). The consummation of each of (i) the Transactions, (ii)
each incurrence of Indebtedness hereunder and (iii) the granting of the Liens
provided for under the Security Documents to secure the Secured Obligations is
permitted under, and, in each case, does not require any consent or approval
under, the terms of (A) the Senior Note Documents (and any Permitted
Refinancings thereof), the Revolving Credit Loan Documents (and any Permitted
Revolving Credit Facility Refinancings thereof) or any other Material
Indebtedness or (B) any other material agreement or instrument binding upon any
Company or any of its property except, in the case of this clause (B), as could
not reasonably be expected to result in a Material Adverse Effect. Section 3.25
Centre of Main Interests and Establishments. For the purposes of The Council of
the European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”) (or, after June 26, 2017, Regulation (EU) 2015/848 of the European
Parliament and of the Council of May 20, 2015 on insolvency proceedings (recast)
(the “New Regulation”)), (i) the centre of main interest (as that term is used
in Article 3(1) of the Regulation) of each U.K. Guarantor is situated in England
and Wales, (ii) the centre of main interest of Irish Guarantor is situated in
Ireland or Germany, and it has no “establishment” (as that term is used in
Article 2(h) of the Regulation or Article 2(10) of the New Regulation, as
applicable) in any jurisdiction other than Ireland or Germany, (iii) the centre
of main interest of each Swiss Guarantor is situated in Switzerland, and in each
case each has no “establishment” (as that term is used in Article 2(h) of 176
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3206.jpg]
the Regulation or Article 2(10) of the New Regulation, as applicable) in any
other jurisdiction, (iv) the centre of main interest of German Seller is
situated in Germany, (v) the centre of main interest of each Dutch Guarantor is
situated in the Netherlands, and in each case each has no “establishment” (as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction,
(vi) the centre of main interest of each French Guarantor is situated in France,
and in each case each has no “establishment” (as that term is used in Article
2(h) of the Regulation or Article 2(10) of the New Regulation, as applicable) in
any other jurisdiction, (vii) the centre of main interest of each Belgian
Guarantor is situated in Belgium, and in each case each has no “establishment”
(as such term is used in Article 2(h) of the regulation) in any other
jurisdiction, and (viii) other than as provided in paragraph (ii) above, no
Guarantor (to the extent such Guarantor is subject to the Regulation) shall have
a centre of main interest other than as situated in its jurisdiction of
incorporation. Section 3.26 Holding and Dormant Companies. Except as may arise
under the Loan Documents, the Revolving Credit Loan Documents, any Third Lien
Credit Agreement, any Permitted Holdings Indebtedness, (in the case of Novelis
Europe Holdings Limited) the Senior Notes, any Permitted First Priority
Refinancing Debt, any Permitted Second Priority Refinancing Debt, any Permitted
Unsecured Refinancing Debt, the Permitted Short Term Indebtedness, or
Indebtedness incurred pursuant to Section 6.01(l) or (u), neither Holdings (nor,
on and after the Specified AV Minerals Joinder Date, AV Minerals) nor Novelis
Europe Holdings Limited trades or has any liabilities or commitments (actual or
contingent, present or future) other than liabilities attributable or incidental
to acting as a holding company of shares in the Equity Interests of its
Subsidiaries. Section 3.27 Excluded Collateral Subsidiaries. The Excluded
Collateral Subsidiaries as of the Effective Date are listed on Schedule 1.01(c).
Section 3.28 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution. Section 3.29 Federal Power Act; Etc. No Loan Party nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act or, to the knowledge of such Loan Party, under any other
federal or state statute or regulation, in each case, to the extent such
regulation would prohibit it from incurring the Obligations or which would
otherwise render all or any of the Obligations unenforceable. Section 3.30
Beneficial Ownership Certification. As of the Second Amendment Effective Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects. Section 3.31 No Fiscal Unity.
No Company is a member of a fiscal unity for VAT, corporate income tax or any
other tax purposes, except for a fiscal unity for VAT or corporate income tax
purposes consisting solely of Loan Parties. 177
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3207.jpg]
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS Section 4.01 Conditions to the
Effective Date. The effectiveness of this Agreement shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.01. (a) Credit Agreement; Certain Foreign Guarantees. The
Administrative Agent shall have received executed counterparts of (i) this
Agreement, properly executed by an authorized signatory of each applicable
signing Loan Party, and (ii) Foreign Guarantees from the Loan Parties organized
under the laws of Canada, France, Switzerland, and the Dubai International
Financial Centre, properly executed by an authorized signatory of each such
signing Loan Party, in the case of clauses (i) and (ii), in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders. (b)
Initial Borrowing Request. The Administrative Agent shall have received a
Borrowing Request as required by Section 2.03. (c) Corporate Documents. The
Administrative Agent shall have received: (i) a certificate of the secretary,
assistant secretary or managing director (where applicable) of each Loan Party
dated the Effective Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document (or its equivalent including the
constitutional documents) of such Loan Party certified (to the extent customary
in the applicable jurisdiction) as of a recent date by the Secretary of State
(or equivalent Governmental Authority) of the jurisdiction of its organization,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors and/or shareholders, as applicable, of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions, or any other document attached
thereto, have not been modified, rescinded, amended or superseded and are in
full force and effect, (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party (together with a certificate of
another officer as to the incumbency and specimen signature of the secretary,
assistant secretary or managing director executing the certificate in this
clause (i) (to the extent customary in the applicable jurisdiction), and other
customary evidence of incumbency) and (D) that the borrowing, guarantee, or
granting of Liens with respect to the Loans or any of the other Secured
Obligations would not cause any 178 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3208.jpg]
borrowing, guarantee, security or similar limit binding on such Loan Party to be
exceeded; (ii) a certificate as to the good standing (where applicable, or such
other customary functionally equivalent certificates or abstracts) of each Loan
Party (in so-called “long-form” if available) as of a recent date, from such
Secretary of State (or other applicable Governmental Authority); (iii) evidence
that the records of the applicable Loan Parties at the United Kingdom Companies
House and each other relevant registrar of companies (or equivalent Governmental
Authority) in the respective jurisdictions of organization of the Loan Parties
are accurate, complete and up to date and that the latest relevant accounts have
been duly filed, where applicable; (iv) a copy of the constitutional documents
of any Person incorporated in Ireland whose shares are (or, pursuant to Section
4.02 or Section 5.15, will be) subject to security under any Security Document,
together with any resolutions of the shareholders of such Person adopting such
changes to the constitutional documents of that Person to remove any restriction
on any transfer of shares or partnership interests (or equivalent) in such
Person pursuant to any enforcement of any such Security Document; (v)
[intentionally omitted]; (vi) a written resolution of the shareholders of each
Irish Guarantor authorising and approving the terms of, and the performance by
each such Irish Guarantor of its obligations under, each of the Loan Documents
to which each such Irish Guarantor is to be a party; (vii) up-to date certified
copy of the constitutional documents (e.g., for a German GmbH:
Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste) for each
German Guarantor; and (viii) such other documents as the Lenders or the
Administrative Agent may reasonably request. (d) Officers’ Certificate. The
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by an authorized signatory of the Borrower, certifying (i) compliance
with the conditions precedent set forth in this Section 4.01 and Section 4.03(b)
and 179 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3209.jpg]
(c), (ii) that no Default has occurred and is continuing and (iii) that each of
the representations and warranties made by any Loan Party set forth in ARTICLE
III hereof or in any other Loan Document were true and correct in all material
respects on and as of the Effective Date, except to the extent such
representations and warranties expressly related to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date. (e) Financial Statements; Pro Forma
Balance Sheet; Projections. The Administrative Agent shall have received the
financial statements described in Section 3.04(a) and for any prior fiscal years
or fiscal quarters requested by the Mandated Lead Arrangers, and the pro forma
capitalization table described in Section 3.04(c), together with forecasts of
the financial performance of the Companies described in Section 3.04(d). (f)
Opinions of Counsel. The Administrative Agent shall have received, on behalf of
itself, the Mandated Lead Arrangers and the Lenders, (i) a favorable written
opinion of Torys LLP, special counsel for the Loan Parties, and (ii) a favorable
written opinion of each local and foreign counsel of the Loan Parties from each
jurisdiction in which a Loan Party is organized, in each case (A) dated the
Effective Date, (B) addressed to the Agents and the Lenders and (C) covering
such matters relating to the Loan Documents delivered on the Effective Date as
the Administrative Agent shall reasonably request, including, but not limited
to, capacity of each Loan Party to execute, deliver and perform its obligations
under each such Loan Document to which it is a party and enforceability of each
such Loan Document. (g) Solvency Certificate. The Administrative Agent shall
have received a solvency certificate in the form of Exhibit O (or in such other
form as is satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Effective Date and signed by a senior Financial Officer
of each Loan Party or of the Borrower. (h) Requirements of Law. The
Administrative Agent shall be satisfied that Holdings, the Borrower and its
Subsidiaries shall be in full compliance with all material Requirements of Law,
including Regulations T, U and X of the Board, and shall have received
satisfactory evidence of such compliance reasonably requested by them. (i)
Consents. All approvals of Governmental Authorities and third parties necessary
to enter into this Agreement shall have been obtained and shall be in full force
and effect. (j) Litigation. There shall be no governmental or judicial action,
actual or threatened, that has or would have, singly or in the aggregate, a
reasonable likelihood of restraining, preventing or imposing burdensome
conditions on the Transactions. 180 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3210.jpg]
(k) USA Patriot Act. The Lenders shall have received, at least 5 Business Days
prior to the Closing Date, all documentation and other information that may be
required by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the information described in Section 11.13, in each case to the extent
requested thereby at least 10 Business Days prior to the Closing Date. (l)
Process Agent. The Administrative Agent and the Collateral Agent shall have
received evidence of the acceptance by the Process Agent of its appointment as
such by the Loan Parties. Section 4.02 Conditions to Initial Credit Extension on
the Closing Date. The obligation of each Lender to fund the initial Credit
Extension requested to be made by it under this Agreement on the Closing Date
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 4.02. (a) The Agreement
Termination Date shall not have occurred. (b) Loan Documents. The Administrative
Agent shall have received executed counterparts of each of the following,
properly executed by an authorized signatory of each applicable signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders: (i) Each Foreign Guarantee (other than the
Foreign Guarantees delivered on the Effective Date); (ii) an Additional Secured
Debt (as defined in the Intercreditor Agreement) designation certificate; (iii)
the Contribution, Intercompany, Contracting and Offset Agreement; (iv) the
Subordination Agreement; (v) a Note executed by the Borrower in favor of each
Lender that has requested a Note prior to the Closing Date; 181
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3211.jpg]
(vi) each U.S. Security Agreement, each Canadian Security Agreement, each U.K.
Security Agreement, each Swiss Security Agreement, each German Security
Agreement, each Irish Security Agreement, each Brazilian Security Agreement,
each Dubai Security Agreement, each French Security Agreement, and each other
Security Document reasonably requested by the Administrative Agent prior to the
Closing Date; (vii) the Perfection Certificates; and (viii) such amendments to,
amendments and restatements of, or confirmations or reaffirmations of, or
supplements to, existing Security Documents or other Loan Documents, and such
additional Security Document, Loan Documents or other filings or actions, in
each case as the Administrative Agent or the Collateral Agent may require in
connection with the Transactions. (c) Corporate Documents. The Administrative
Agent shall have received: (i) a certificate of the secretary, assistant
secretary or managing director (where applicable) of each Loan Party dated the
Closing Date, certifying (A) that attached thereto is a true and complete copy
of each Organizational Document (or its equivalent including the constitutional
documents) of such Loan Party certified (to the extent customary in the
applicable jurisdiction) as of a recent date by the Secretary of State (or
equivalent Governmental Authority) of the jurisdiction of its organization, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors and/or shareholders, as applicable, of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions, or any other document attached thereto,
have not been modified, rescinded, amended or superseded and are in full force
and effect, (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary, assistant
secretary or managing director executing the certificate in this clause (i) (to
the extent customary in the applicable jurisdiction), and other customary
evidence of incumbency) and (D) that the borrowing, guarantee, or granting of
Liens with respect to the Loans or any of the other Secured Obligations would
not cause any borrowing, guarantee, security or similar limit binding on any
Loan Party to be exceeded; 182 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3212.jpg]
(ii) a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date, from such Secretary
of State (or other applicable Governmental Authority); (iii) evidence that the
records of the applicable Loan Parties at the United Kingdom Companies House and
each other relevant registrar of companies (or equivalent Governmental
Authority) in the respective jurisdictions of organization of the Loan Parties
are accurate, complete and up to date and that the latest relevant accounts have
been duly filed, where applicable; (iv) a copy of the constitutional documents
of any Person incorporated in Ireland whose shares are (or, pursuant to Section
5.15, will be) subject to security under any Security Document, together with
any resolutions of the shareholders of such Person adopting such changes to the
constitutional documents of that Person to remove any restriction on any
transfer of shares or partnership interests (or equivalent) in such Person
pursuant to any enforcement of any such Security Document; (v) a written
authorization from each Irish Guarantor and each Relevant External Company,
authorizing each solicitor in McCann FitzGerald to sign all required security
related registration forms required to be delivered to the Companies
Registration Office of Ireland in connection with all or any of the Security
Documents; (vi) a written resolution of the shareholders of each Irish Guarantor
authorising and approving the terms of, and the performance by each such Irish
Guarantor of its obligations under, each of the Loan Documents to which each
such Irish Guarantor is to be a party; (vii) up-to date certified copy of the
constitutional documents (e.g., for a German GmbH: Handelsregisterauszug,
Gesellschaftsvertrag, Gesellschafterliste) for each German Guarantor; and (viii)
such other documents as the Lenders or the Administrative Agent may reasonably
request. (d) Officers’ Certificate. The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by an authorized signatory of
the Borrower, certifying 183 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3213.jpg]
(i) compliance with the conditions precedent set forth in this Section 4.02 and
Section 4.03(b) and (c), (ii) that no Default has occurred and is continuing and
(iii) that each of the representations and warranties made by any Loan Party set
forth in ARTICLE III hereof or in any other Loan Document were true and correct
in all material respects on and as of the Closing Date, except to the extent
such representations and warranties expressly related to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects as of such earlier date. (e) Financings and Other
Transactions, etc. The Transactions shall have been consummated or shall be
consummated substantially simultaneously on the Closing Date, in each case in
all material respects in accordance with the terms hereof and the terms of the
Loan Documents, without the waiver or amendment of any such terms not approved
by the Administrative Agent and the Mandated Lead Arrangers other than any
waiver or amendment thereof that is not materially adverse to the interests of
the Lenders. (f) Indebtedness and Minority Interests. After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or preferred stock other than (i) the Loans
hereunder, (ii) the Revolving Credit Loans and other extensions of credit under
the Revolving Credit Agreement, (iii) the Senior Notes, (iv) the Indebtedness
listed on Schedule 6.01(b), (v) Indebtedness owed to, and preferred stock held
by, the Borrower or any Guarantor to the extent permitted hereunder and (vi)
other Indebtedness permitted under Section 6.01. (g) Opinions of Counsel. The
Administrative Agent shall have received, on behalf of itself, the Mandated Lead
Arrangers and the Lenders, (i) a favorable written opinion of Torys LLP, special
counsel for the Loan Parties, and (ii) a favorable written opinion of each local
and foreign counsel of the Loan Parties listed on Schedule 4.02(g), in each case
(A) dated the Closing Date, (B) addressed to the Agents and the Lenders and (C)
covering such matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request, including, but not limited to,
capacity of each Loan Party to execute, deliver and perform its obligations
under each Loan Document to which it is a party and enforceability of each Loan
Document. (h) Solvency Certificate. The Administrative Agent shall have received
a solvency certificate in the form of Exhibit O (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Closing Date and signed by a senior Financial Officer
of each Loan Party or of the Borrower. (i) Requirements of Law. The
Administrative Agent shall be satisfied that Holdings, the Borrower and its
Subsidiaries and the Transactions shall be in full compliance with all material
Requirements of Law, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them. 184 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3214.jpg]
(j) Consents. All approvals of Governmental Authorities and third parties
necessary to consummate the Transactions shall have been obtained and shall be
in full force and effect. (k) Litigation. There shall be no governmental or
judicial action, actual or threatened, that has or would have, singly or in the
aggregate, a reasonable likelihood of restraining, preventing or imposing
burdensome conditions on the Transactions. (l) Fees. The Mandated Lead Arrangers
and the Agents shall have received all Fees and other amounts due and payable on
or prior to the Closing Date, including, to the extent invoiced, reimbursement
or payment of all reasonable out-of-pocket expenses (including the reasonable
legal fees and expenses of Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the Agents, and the reasonable fees and expenses of any local
counsel, foreign counsel, appraisers, consultants and other advisors) required
to be reimbursed or paid by any Loan Party hereunder or under any other Loan
Document. (m) Personal Property Requirements. The Collateral Agent shall have
received: (i) subject to the terms of the Intercreditor Agreement, all
certificates, agreements or instruments, if any, representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank; (ii) [intentionally omitted]; (iii)
[intentionally omitted]; (iv) UCC financing statements in appropriate form for
filing under the UCC, filings with the United States Patent and Trademark Office
and United States Copyright Office, PPSA filings, and such other documents under
applicable Requirements of Law in each jurisdiction as may be necessary or
appropriate or, in the opinion of the Collateral Agent, desirable to perfect the
Liens created, or purported to be created, by the Security Documents; (v)
certified copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, PPSA, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches (in jurisdictions
where such searches are available), each of a recent date listing all
outstanding financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county (or other
applicable) jurisdictions 185 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3215.jpg]
in which any property of any Loan Party (other than Inventory in transit) is
located and the state and county (or other applicable) jurisdictions in which
any Loan Party is organized or maintains its principal place of business and
such other searches that the Collateral Agent deems necessary or appropriate,
none of which are effective to encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Liens); (vi) evidence
acceptable to the Collateral Agent of payment or arrangements for payment by the
Loan Parties of all applicable recording taxes, fees, charges, costs and
expenses required for the recording of the Security Documents; (vii) evidence
that all Liens (other than Permitted Liens) affecting the assets of the Loan
Parties have been or will be discharged on or before the Closing Date (or, in
the case of financing statement filings or similar notice of lien filings that
do not evidence security interests (other than security interests that are
discharged on or before the Closing Date), that arrangements with respect to the
release or termination thereof satisfactory to the Administrative Agent have
been made); (viii) copies of all notices required to be sent and other documents
required to be executed under the Security Documents; (ix) all share
certificates, duly executed and stamped stock transfer forms and other documents
of title required to be provided under the Security Documents; and (x) evidence
that the records of each U.K. Guarantor at the United Kingdom Companies House
are accurate, complete and up to date and that the latest relevant accounts have
been duly filed. (n) Lender FATCA Compliance Certifications. The Administrative
Agent shall have received a U.S. tax withholding certificate (or, alternatively,
other evidence satisfactory to the Administrative Agent) confirming FATCA
compliance from each Lender pursuant to paragraph (v) of Section 2.15(f) (FATCA
Information). For the avoidance of doubt, and pursuant to paragraph (viii) of
Section 2.15(f) (FATCA Information), the Administrative Agent may rely on such
U.S. tax withholding certificate or other evidence from each Lender without
further verification, and the Administrative Agent shall not be liable for any
action taken by it in respect of such U.S. tax withholding certificate or other
evidence under or in connection with paragraph (v), (vi) or (vii) of Section
2.15(f) (FATCA Information). 186 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3216.jpg]
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.15,
such item shall not be a condition precedent and shall instead be subject to
Section 5.15. Section 4.03 Conditions to Credit Extensions. The obligation of
each Lender to make the initial Credit Extension on the Closing Date, and,
except as otherwise provided in the applicable Refinancing Amendment, Increase
Joinder or Aleris Increase Joinder Agreement, the obligation of any Lenders to
make the initial Credit Extension under any Incremental Term Loan Commitments or
Other Term Loan Commitments, shall be subject to, and to the satisfaction of,
each of the conditions precedent set forth below. (a) Notice. The Administrative
Agent shall have received a Borrowing Request as required by Section 2.03 (or
such notice shall have been deemed given in accordance with Section 2.03). (b)
No Default. No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom. (c) Representations
and Warranties. Each of the representations and warranties made by any Loan
Party set forth in ARTICLE III hereof or in any other Loan Document (other than
Hedging Agreements) shall be true and correct in all material respects on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date. (d) No Legal Bar. With respect to each Lender, no order, judgment
or decree of any Governmental Authority shall purport to restrain such Lender
from making any Loans to be made by it. No injunction or other restraining order
shall have been issued, shall be pending or noticed with respect to any action,
suit or proceeding seeking to enjoin or otherwise prevent the consummation of,
or to recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder. Each of the
delivery of a Borrowing Request and the acceptance by the applicable Co-
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the applicable Co-Borrower and each other Loan
Party that on the date of such Credit Extension (both immediately before and
after giving effect to such Credit Extension and the application of the proceeds
thereof) the conditions contained in Section 4.03(b) through (d) have been
satisfied (which representation and warranty shall be deemed limited to the
knowledge of the Loan Parties in the case of the first sentence of Section
4.03(d)). The Co-Borrowers shall provide such information as the Administrative
Agent may reasonably request to confirm that the conditions in Section 4.03(b)
through (d) have been satisfied. 187 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3217.jpg]
Section 4.04 Conditions to Aleris Incremental Term Loans. The obligation of each
Aleris Incremental Term Lender to make the Aleris Incremental Term Loans on the
Aleris Incremental Funding Date shall be subject to, and to the satisfaction of,
each of the conditions precedent set forth in Section 5 of the Aleris Increase
Joinder Amendment. ARTICLE V AFFIRMATIVE COVENANTS Each Loan Party warrants,
covenants and agrees with each Lender that, from and after the Closing Date, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each
Loan Party will, and will cause each of its Restricted Subsidiaries to: Section
5.01 Financial Statements, Reports, etc. Furnish to the Administrative Agent
(and the Administrative Agent shall make available to the Lenders, on the
Platform or otherwise, in accordance with its customary procedures): (a) Annual
Reports. As soon as available and in any event within the earlier of (i) ninety
(90) days and (ii) such shorter period as may be required by the Securities and
Exchange Commission (including, if applicable, any extension permitted under
Rule 12b-25 of the Exchange Act), after the end of each fiscal year (and in any
case not less than one time in each calendar year), beginning with the first
fiscal year ending after the Closing Date, (i) the consolidated balance sheet of
the Designated Company as of the end of such fiscal year and related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, in comparative form with such financial statements as of the end
of, and for, the preceding fiscal year, and notes thereto, all prepared in
accordance with Regulation S-X and accompanied by an opinion of independent
certified public accountants of recognized international standing (which opinion
shall not be qualified as to scope or contain any going concern qualification,
paragraph of emphasis or explanatory statement), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Designated Company as of
the dates and for the periods specified in accordance with US GAAP, (ii) a
narrative report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Designated Company for such fiscal year, as compared to
amounts for the previous fiscal year (it being understood that the information
required by clauses (i) and (ii) of this Section 5.01(a) may be furnished in the
form of a Form 10-K (so long as the financial statements, narrative report and
management’s discussion therein comply with the requirements set forth above))
and (iii) consolidating balance sheets, statements of income and cash flows of
the Designated Company and its Restricted Subsidiaries separating out the
results by region; 188 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3218.jpg]
(b) Quarterly Reports. As soon as available and in any event within the earlier
of (i) forty-five (45) days and (ii) such shorter period as may be required by
the Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each of the
first three fiscal quarters of each fiscal year (i) the consolidated balance
sheet of the Designated Company as of the end of such fiscal quarter and related
consolidated statements of income and cash flows for such fiscal quarter and for
the then elapsed portion of the fiscal year, in comparative form with the
consolidated statements of income and cash flows for the comparable periods in
the previous fiscal year, and notes thereto, all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of the Designated Company as of the date and for the periods
specified in accordance with US GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, except as otherwise disclosed therein and subject to the absence of
footnote disclosures and to normal year-end audit adjustments, (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year (it
being understood that the information required by clauses (i) and (ii) of this
Section 5.01(b) may be furnished in the form of a Form 10-Q (so long as the
financial statements, management report and management’s discussion therein
comply with the requirements set forth above)) and (iii) consolidating balance
sheets, statements of income and cash flows of the Designated Company and its
Restricted Subsidiaries separating out the results by region; (c) [Intentionally
Omitted]; (d) Financial Officer’s Certificate. (i) Concurrently with any
delivery of financial statements under Section 5.01(a) or (b), a Compliance
Certificate of the Designated Company (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) (A) certifying that no Default
has occurred or, if such a Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (B) concurrently with any delivery of financial statements
under Section 5.01(a) above (commencing with the financial statements for the
first complete fiscal year of the Designated Company beginning after the Closing
Date), setting forth the Designated Company’s calculation of Excess Cash Flow,
(C) showing a reconciliation of Consolidated EBITDA to the net income set forth
on the statement of income, such reconciliation to be on a quarterly basis, (D)
calculating in reasonable detail the Consolidated Interest Coverage Ratio and
the Senior Secured Net Leverage Ratio for the four fiscal quarter period ended
on the last day of the period covered by such financial statements, and
certifying as to the Designated Company’s compliance (or failure to comply) with
the Financial Performance Covenant for the four fiscal quarter period ended on
the last day of the period covered by such financial statements, and, if such
Compliance Certificate demonstrates an Event of Default of the Financial
Performance Covenant, any of the Specified Holders may deliver, together with
such Compliance Certificate, notice of their intent to cure (a “Notice of Intent
to Cure”) such Event of Default pursuant to, and 189
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3219.jpg]
to the extent permitted under, Section 8.04; provided that the delivery of a
Notice of Intent to Cure shall in no way affect or alter the occurrence,
existence or continuation of any such Event of Default or the rights, benefits,
powers and remedies of the Administrative Agent and the Lenders under any Loan
Document, and (E)(x) specifying all Investments made during the prior fiscal
quarter in reliance on Section 6.04(r) and specifying which clause of Section
6.04(r) such Investment was made pursuant to and calculating in reasonable
detail the amount of the Cumulative Credit or Annual Credit, as applicable,
immediately prior to such election and the amount thereof elected to be so
applied, the Total Net Leverage Ratio and, in the case of Investments made
pursuant to Section 6.04(r)(iii), the amount of Liquidity, (y) specifying all
Dividends made during the prior fiscal quarter in reliance on Section 6.08(d)
and specifying which clause of Section 6.08(d) such Dividend was made pursuant
to and calculating in reasonable detail the amount of the Cumulative Credit or
Annual Credit, as applicable, immediately prior to such election and the amount
thereof elected to be so applied, the Total Net Leverage Ratio and, in the case
of Dividends made pursuant to Section 6.08(d)(ii), the amount of Liquidity, and
(z) specifying all Permitted Prepayments made during the prior fiscal quarter in
reliance on Section 6.11(a) and specifying which clause of Section 6.11(a) such
Permitted Prepayment was made pursuant to and calculating in reasonable detail
the amount of the Cumulative Credit or Annual Credit, as applicable, immediately
prior to such election and the amount thereof elected to be so applied, the
Total Net Leverage Ratio and, in the case of a Permitted Prepayment made
pursuant to Section 6.11(a)(i)(z)(2), the amount of Liquidity, and (ii) to the
extent any Unrestricted Subsidiaries are in existence during the period covered
by such financial statements, consolidating balance sheets, statements of income
and cash flows separating out the results of the Designated Company and its
Restricted Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on
the other; (e) Officer’s Certificate Regarding Organizational Chart and
Perfection of Collateral. Concurrently with any delivery of financial statements
under Section 5.01(a), a certificate of a Responsible Officer of the Designated
Company (which delivery may, unless the Administrative Agent or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) attaching an accurate organizational chart (or confirming that
there has been no change in organizational structure) and otherwise setting
forth the information required pursuant to the Perfection Certificate Supplement
or confirming that there has been no change in such information since the date
of the Perfection Certificate or latest Perfection Certificate Supplement; (f)
Public Reports. Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, with any
national U.S. or non-U.S. securities regulatory authority or securities exchange
or with the National Association of Securities Dealers, Inc., or distributed to
holders of its publicly held Indebtedness or securities pursuant to the terms of
the documentation governing such Indebtedness or securities (or any trustee,
agent or other representative therefor), as the case may be; provided that
documents required to be delivered pursuant to this clause (f) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Designated Company posts such documents, or provides a
link thereto on the Designated Company’s website (or other location specified by
the 190 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3220.jpg]
Designated Company) on the Internet; or (ii) on which such documents are posted
on the Designated Company’s behalf on the Platform; provided that: (i) upon
written request by the Administrative Agent, the Designated Company shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Designated Company
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents; (g) Management Letters. Promptly after the receipt thereof by any
Company, a copy of any “management letter”, exception report or other similar
letter or report received by any such person from its certified public
accountants and the management’s responses thereto; (h) Projections. Within
sixty (60) days of the end of each fiscal year (beginning with the fiscal year
ended March 31, 2017), a copy of the annual projections for the Designated
Company (including balance sheets, statements of income and sources and uses of
cash), for each quarter of the then-current fiscal year prepared in detail on a
consolidated basis, with appropriate presentation and discussion of the
principal assumptions upon which such forecasts are based, accompanied by the
statement of a Financial Officer of the Designated Company to the effect that
such assumptions are believed to be reasonable; (i) Labor Relations. Promptly
after becoming aware of the same, written notice of (a) any labor dispute to
which any Loan Party or any of its Restricted Subsidiaries is or is expected to
become a party, including any strikes, lockouts or other labor disputes relating
to any of such person’s plants and other facilities, which could reasonably be
expected to result in a Material Adverse Effect, (b) any Worker Adjustment and
Retraining Notification Act or related liability incurred with respect to the
closing of any plant or other facility of any such person and (c) any material
liability under Requirements of Law similar to the Worker Adjustment and
Retraining Notification Act or otherwise arising out of plant closings; (j)
Asset Sales. On or prior to an Asset Sale pursuant to Section 6.06(b) hereof the
Net Cash Proceeds of which (or the Dollar Equivalent thereof) are anticipated to
exceed $100,000,000, written notice (a) describing such Asset Sale or the nature
and material terms and conditions of such transaction and (b) stating the
estimated Net Cash Proceeds anticipated to be received by any Loan Party or any
of its Restricted Subsidiaries; and (k) Other Information. Promptly, from time
to time, such other information regarding the operations, properties, business
affairs and condition (financial or otherwise) of any Company, or compliance
with the terms of any Loan Document, or matters regarding the Collateral as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request, including, but not limited to, all documentation and other
information that may be required from time to time by the Lenders or the
Administrative Agent in order to enable compliance with 191
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3221.jpg]
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the information described in Section 11.13. (l)
Beneficial Ownership Information. Promptly following any request therefor,
provide information and documentation reasonably requested by any Agent or any
Lender for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation. Section 5.02 Litigation and
Other Notices. Furnish to the Administrative Agent written notice of the
following promptly (and, in any event, within ten (10) Business Days after
acquiring knowledge thereof, or, in the case of an Event of Default under
Section 8.01(a), on the Business Day that a Loan Party acquires knowledge
thereof): (a) any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
(b) the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against the
Designated Company or other Company that in the reasonable judgment of the
Designated Company could reasonably be expected to result in a Material Adverse
Effect if adversely determined or (ii) with respect to any Loan Document; (c)
any development that has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect; (d) the occurrence of a Casualty Event involving
a Dollar Equivalent amount in excess of $50,000,000; and (e) (i) the incurrence
of any Lien (other than Permitted Liens) on the Collateral or (ii) the
occurrence of any other event which could reasonably be expected to be material
with regard to (x) the Revolving Credit Priority Collateral, taken as a whole,
or (y) the Pari Passu Priority Collateral, taken as a whole. Section 5.03
Existence; Businesses and Properties. (a) Do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence, rights and franchises necessary or desirable in the normal
conduct of its business, except (i) other than with respect to each
Co-Borrower’s legal existence, to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 6.05 or Section 6.06. 192
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3222.jpg]
(b) Do or cause to be done all things reasonably necessary to obtain, maintain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, privileges, franchises, approvals, authorizations, and Intellectual
Property used or necessary to the conduct of its business, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; do or cause to be done all things reasonably necessary to
preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with each Loan Party
or any of its Restricted Subsidiaries, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; comply with
all applicable Requirements of Law (in the case of the U.S. Hold Separate
Assets, as such Requirements of Law may be modified pursuant to the U.S. Hold
Separate Agreements) (including any and all zoning, building, Environmental Law,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property), contractual obligations, and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and at all times maintain, preserve and protect all of its property and
keep such property in good repair, working order and condition (other than wear
and tear occurring in the ordinary course of business) and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto reasonably necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except in each case where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. Maintain in effect and enforce
policies and procedures designed to ensure compliance by Holdings (and, on and
after the Specified AV Minerals Joinder Date, AV Minerals), the Designated
Company, their respective Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions. Section
5.04 Insurance. (a) Generally. Keep its insurable property adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including insurance with respect to Mortgaged Properties and other properties
material to the business of the Companies against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations, including (i) physical hazard insurance on an “all risk” basis
(subject to usual and customary exclusions), (ii) commercial general liability
against claims for bodily injury, death or property damage covering any and all
insurable claims, (iii) explosion insurance in respect of any boilers, machinery
or similar apparatus constituting Collateral, (iv) business interruption
insurance and, with respect to Mortgaged Properties located in the United States
or in any other jurisdiction requiring such insurance, flood insurance (to the
extent such flood insurance is required under clause (c) below), and (v)
worker’s compensation insurance and such other insurance as may be required by
any Requirement of Law; provided that the Collateral Agent shall be permitted to
control the adjustment of any claim thereunder with respect to Pari Passu
Priority Collateral involving an amount in excess of $30,000,000 thereunder
after the occurrence and during the continuance of an Event of Default. 193
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3223.jpg]
(b) Requirements of Insurance. Subject to Section 5.15, all such property and
liability insurance maintained by the Loan Parties shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee, lender’s loss payable or additional insured, as applicable (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance), as applicable, and (iii) if
reasonably requested by the Collateral Agent, include a breach of warranty
clause; provided that the foregoing clauses (i) through (iii) shall not apply to
Aleris and its subsidiaries until the date that is 30 days after the Aleris
Acquisition Closing Date (or such later date agreed by the Collateral Agent).
(c) Flood Insurance. Subject to Section 5.15, except to the extent already
obtained in accordance with clause (iv) of Section 5.04(a), with respect to each
Mortgaged Property located in the United States or another jurisdiction which
requires such type of insurance, promptly notify the Administrative Agent,
obtain flood insurance in such total amount as is from time to time in scope and
substance consistent with market practice and applicable Requirements of Law and
Flood Insurance Laws, if at any time the area in which any improvements located
on any Mortgaged Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and such insurance is required to be obtained pursuant to the
requirements of the National Flood Insurance Act of 1968Laws, as amended from
time to time, or the Flood Disaster Protection Act of 1973, as amended from time
to time.. Unless the Borrower, the Administrative Agent and the Required Lenders
otherwise agree that the Mortgaged Property can continue to be provided under
Section 5.11, the Mortgage relating to such Property which is in a special flood
hazard area will be released pursuant to Section 11.29. (d) Broker’s Report. As
soon as practicable and in any event within ninety (90) days after the end of
each fiscal year, deliver to the Administrative Agent and the Collateral Agent
(i) a report of a reputable insurance broker with respect to the insurance
maintained pursuant to clauses (i)-(iv) of Section 5.04(a) in form and substance
consistent with market practice (together with such additional reports (provided
such reports are readily ascertainable) as the Administrative Agent or the
Collateral Agent may reasonably request), and (ii) such broker’s statement that
all premiums then due and payable with respect to the coverage maintained
pursuant to clauses (i)- (iv) of Section 5.04(a) have been paid and confirming,
with respect to any property, physical hazard or liability insurance maintained
by a Loan Party, that, subject to Section 5.15, the Collateral Agent has been
named as mortgagee, lender’s loss payable or additional insured, as applicable.
(e) Mortgaged Properties. Subject to Section 5.15, each Loan Party shall comply
in all material respects with all Insurance Requirements in respect of each
Mortgaged Property; provided, however, that each Loan Party may, at its own
expense and after written notice to the Administrative Agent, (i) contest the
applicability or enforceability of any such Insurance Requirements by
appropriate legal proceedings, the prosecution of which does not constitute a
basis for cancellation or revocation of any insurance coverage required under
this Section 5.04 or 194 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3224.jpg]
(ii) cause the Insurance Policy containing any such Insurance Requirement to be
replaced by a new policy complying with the provisions of this Section 5.04.
Section 5.05 Taxes. (a) Payment of Taxes. Pay and discharge promptly when due
all material Taxes and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Tax, charge, levy or claim so long as (x) the validity or amount
thereof shall be contested in good faith by appropriate proceedings timely
instituted and diligently conducted and the applicable Company shall have set
aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with US GAAP (or other applicable accounting
rules), and (y) such contest operates to suspend collection of the contested
obligation, Tax or charge and enforcement of a Lien other than a Permitted Lien.
(b) Filing of Tax Returns. Timely file all material Tax Returns required by
applicable Requirements of Law to be filed by it. (c) Aleris Co-Borrower Status.
Each Co-Borrower under the Aleris Incremental Term Loans shall be a domestic
corporation as defined in Section 7701(a)(30)(C) of the Code (or a limited
liability company that is disregarded as an entity separate from its owner for
United States federal income tax purposes and wholly owned by a domestic
corporation). (d) Indemnified Taxes. To the extent any payment by or on account
of any obligation of any Loan Party hereunder, or under any other Loan Document,
in respect of the Aleris Incremental Term Loans becomes subject to any
withholding Taxes other than U.S. federal withholding Taxes as a result of any
action by any Co-Borrower after the Aleris Incremental Funding Date that shall
cause such Co-Borrower under the Tax laws of any jurisdiction other than the
United States (or any state of the United States or the District of Columbia or
political subdivision thereof) to be a resident of or to have an establishment,
office, fixed base or branch in such jurisdiction, such non-U.S. federal
withholding Taxes shall be Indemnified Taxes and the Loan Parties shall
indemnify each Lender for any such non-U.S. federal withholding Taxes in
accordance with Section 2.15, but only to the extent that such non-U.S. federal
withholding Taxes are not described in any of clauses (b)(i), (b)(iii) and
(b)(iv) of the definition of Excluded Taxes. Section 5.06 Employee Benefits. (a)
Comply with the applicable provisions of ERISA and the Code and any Requirements
of Law applicable to any Foreign Plan or Compensation Plan, except where any
non-compliance could not reasonably be expected to result in a Material Adverse
Effect. 195 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3225.jpg]
(b) Furnish to the Administrative Agent (x) as soon as possible after, and in
any event within five (5) Business Days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows that, any ERISA Event has
occurred, a statement of a Financial Officer of the Designated Company setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of such other documents or governmental reports or filings
relating to any Plan (or Foreign Plan, or other employee benefit plan sponsored
or contributed to by any Company) as the Administrative Agent shall reasonably
request. (c) (i) Ensure that the Novelis U.K. Pension Plan is funded in
accordance with the agreed schedule of contributions dated May 16, 2007 and that
no action or omission is taken by any Company in relation to such a pension
scheme which has or is reasonably likely to have a Material Adverse Effect; (ii)
except for any existing defined benefit pension schemes as specified on Schedule
3.17 ensure that no Company is or has been at any time an employer (for the
purposes of Sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993) or “connected” with or an “associate” of (as those
terms are defined in Sections 39 or 43 of the Pensions Act 2004) such an
employer; (iii) deliver to the Administrative Agent upon request as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes), actuarial reports in relation to all pension schemes mentioned in
clause (i) above; (iv) promptly notify the Administrative Agent of any material
change in the agreed rate of contributions to any pension schemes mentioned in
clause (i) above; (v) promptly notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue of a Financial Support Direction or a Contribution Notice to any
member of the Group; and (vi) promptly notify the Administrative Agent if it
receives a Financial Support Direction or a Contribution Notice from the
Pensions Regulator. (d) Ensure that all Foreign Plans (except the Novelis U.K.
Pension Plan) and Compensation Plans that are required to be funded are funded
and contributed to in accordance with their terms to the extent of all
Requirements of Law, except where any non-compliance could not reasonably be
expected to result in a Material Adverse Effect. Section 5.07 Maintaining
Records; Access to Properties and Inspections; Annual Meetings. Keep proper
books of record and account in which full, true and correct entries in
conformity in all material respects with GAAP (or other applicable accounting
standards) and all Requirements of Law of all financial transactions and the
assets and business of each Company and its Restricted Subsidiaries are made of
all dealings and transactions in relation to its business and activities,
including, without limitation, proper records of intercompany
transactions)transaction, with full, true and correct entries reflecting all
payments received and paid (including, without limitation, funds received by or
for the account of any Loan Party from deposit accounts of the other Companies).
Each Company will permit any representatives designated by the Administrative
Agent (who may be accompanied by any Agent or Lender) to visit and inspect the
financial records and the property of such Company on no more than on two
occasions per fiscal year so long as no Event of Default is continuing (at
reasonable intervals, during normal business hours and within five Business Days
after written notification of the same to the Designated Company, except that,
196 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3226.jpg]
during the continuance of an Event of Default, none of such restrictions shall
be applicable) and to make extracts from and copies of such financial records,
and permit any representatives designated by the Administrative Agent (who may
be accompanied by any Agent or Lender) to discuss the affairs, finances,
accounts and condition of any Company with the officers and employees thereof
and advisors therefor (including independent accountants). Section 5.08 Use of
Proceeds. Use the proceeds of the Loans only for the purposes set forth in
Section 3.12. Section 5.09 Compliance with Environmental Laws; Environmental
Reports. (a) Comply, and cause all lessees and other persons occupying Real
Property owned, operated or leased by any Company to comply, in all respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all Environmental Permits
applicable to its operations and Real Property; and conduct all Responses,
including any emergency Response, required by, and in accordance with,
Environmental Laws, in each case, to the extent that the failure to do so could
reasonably be expected to have a Material Adverse Effect; provided that no
Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with US GAAP or other applicable accounting standards. (b) If a
Default caused by reason of a breach of Section 3.18 or Section 5.09(a) shall
have occurred and be continuing for more than thirty (30) days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders as soon as reasonably practicable after such request, at the expense of
the Co-Borrowers, an environmental assessment report and/or corrective plan, as
applicable, regarding the matters which are the subject of such Default,
including, where appropriate, soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in form and substance, reasonably acceptable
to the Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them
and any other corrective measures necessary to achieve compliance with
Environmental Laws or cure such Default. Section 5.10 [INTENTIONALLY OMITTED].
Section 5.11 Additional Collateral; Additional Guarantors. (a) Subject to the
terms of the Intercreditor Agreement and this Section 5.11, with respect to (1)
any property acquired after the Closing Date by any Loan Party that is intended
to be subject to the Lien created by any of the Security Documents but is not so
subject, including in connection with any step of the Permitted Reorganization,
any Permitted Reorganization Action, any Permitted Aleris Foreign Subsidiary
Transfer, and any Person becoming a Specified Aleris Subsidiary, and (2) any
property that was Excluded Property but, as of the end of the most recently 197
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3227.jpg]
ended fiscal quarter or in connection with any step of the Permitted
Reorganization, any Permitted Reorganization Action, any Permitted Aleris
Foreign Subsidiary Transfer, andor any Person becoming a Specified Aleris
Subsidiary, has ceased to be Excluded Property, promptly (and in any event (xw)
in the case of newly acquired property, within thirty (30) days after the
acquisition thereof or, (x) in the case of property that was Excluded Property
as a result of the U.S. Hold Separate Order or any U.S. Hold Separate Agreement,
within thirty (30) days after the date such property ceases to be Excluded
Property, (y) in the case of any other property that was Excluded Property,
within thirty (30) days after the end of fiscal quarter in which such property
ceases to be Excluded Property; provided that, in the case of clauses (w)
through (y), the Administrative Agent may agree to an extension thereof, or (yz)
immediately in connection with the applicable step(s) of the Permitted
Reorganization, the applicable Permitted Reorganization Action, the applicable
Permitted Aleris Foreign Subsidiary Transfer, or any Person becoming a Specified
Aleris Subsidiary) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall deem necessary or advisable to grant to the Collateral Agent, for
its benefit and for the benefit of the other Secured Parties, a First Priority
Lien on such property subject to no Liens other than Permitted Liens, and (ii)
take all actions necessary to cause such Lien to be duly perfected to the extent
required by such Security Document in accordance with all applicable
Requirements of Law, including the filing of financing statements (or other
applicable filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent; provided that, other than with respect to each Specified
Aleris Subsidiary, the actions required by clauses (i) and (ii) above need not
be taken if the costs of doing so are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion. The Designated Company shall otherwise take such actions and execute
and/or deliver to the Administrative Agent and the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of the
Security Documents against such after-acquired properties. (b) With respect to
any Person that becomes a Restricted Subsidiary or a Specified Aleris Subsidiary
after the Closing Date (other than (w) Aleris Belgium, to the extent that Aleris
Belgium is not a Specified Aleris Subsidiary, (x) Aleris Italy, (y) an Excluded
Collateral Subsidiary and (yz) a Securitization Entity) or, any Restricted
Subsidiary that was an Excluded Collateral Subsidiary but, as of the end of the
most recently ended fiscal quarter, has ceased to be an Excluded Collateral
Subsidiary or is required to become a Loan Party by operation of the provisions
of Section 5.11(d), the definition of Permitted Reorganization, the definition
of Permitted Reorganization Actions, or the definition of Permitted Aleris
Foreign Subsidiary Transfer, or any property that ceases to be Excluded
Property, promptly (and in any event within (x) in the case of property that was
Excluded Property as a result of the U.S. Hold Separate Order or any U.S. Hold
Separate Agreement, within thirty (30) days after the date such property ceases
to be Excluded Property, (y) within thirty (30) days after the end of the fiscal
quarter in which such Person becomes a Restricted Subsidiary or ceases to be an
Excluded Collateral Subsidiary or is required to become a Loan Party by
operation of the provisions of Section 5.11(d), or after such property (other
than property described in clause (x) above) ceased to be Excluded Property;
provided that the Administrative Agent may agree to an extension of such time
period or (yz) immediately upon such Person becoming a Specified Aleris
Subsidiary or in connection with 198 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3228.jpg]
the applicable step(s) of the Permitted Reorganization, the definition of
Permitted Reorganization Actions, or the definition of Permitted Aleris Foreign
Subsidiary Transfer) (i) pledge and deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Restricted Subsidiary or such Specified Aleris Subsidiary owned by a Loan Party,
together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of the holder(s) of
such Equity Interests, and all intercompany notes owing from such Restricted
Subsidiary or Specified Aleris Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause any such Restricted Subsidiary (other
than a Specified Aleris Subsidiary) that is a Wholly Owned Subsidiary or that is
a German Borrower Holding Company or an Aleris German Non-Wholly Owned
Subsidiary (other than (x) any Restricted Subsidiary prohibited from being a
Guarantor under any applicable Requirement of Law (except as otherwise agreed by
any Governmental Authority pursuant to a U.S. Hold Separate Agreement),
including any Requirement of Law relating to financial assistance, maintenance
of capital or other corporate benefit restrictions and (y) any Restricted
Subsidiaries where providing such guarantee would result in (1) materially
adverse tax consequences, as determined by the Administrative Agent in its
reasonable discretion (after consultation with its counsel) or (2) costs that
are excessive in relation to the benefits afforded thereby, as determined by the
Administrative Agent in its reasonable discretion) and any such Specified Aleris
Subsidiary, in each case to the extent not prohibited by applicable Requirements
of Law (in the case of the U.S. Hold Separate Assets, as such Requirements of
Law are modified pursuant to a U.S. Hold Separate Agreement), (A) to execute a
Joinder Agreement or such comparable documentation to become a Subsidiary
Guarantor and joinder agreements to the applicable Security Documents (in each
case, substantially in the form annexed thereto or in such other form as may be
reasonably satisfactory to the Administrative Agent) or, in the case of a
Foreign Subsidiary execute such other Security Documents (or joinder agreements)
to the extent possible under and compatible with the laws of such Foreign
Subsidiary’s jurisdiction in form and substance reasonably satisfactory to the
Administrative Agent, and (B) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Liens
created by the applicable Security Documents to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements (or other applicable filings)
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Collateral Agent. Notwithstanding the foregoing (1) clause (i) of this
paragraph (b) shall not apply to the Equity Interests of (w) any Company listed
on Schedule 5.11(b) to the extent any applicable Requirement of Law (except as
otherwise agreed by any Governmental Authority pursuant to a U.S. Hold Separate
Agreement) continues to prohibit the pledging of its Equity Interests to secure
the Secured Obligations and any Company acquired or created after the Effective
Date to the extent any applicable Requirement of Law (except as otherwise agreed
by any Governmental Authority pursuant to a U.S. Hold Separate Agreement)
prohibits the pledging of its Equity Interests to secure the Secured
Obligations, (x) any non-Wholly Owned Subsidiary (other than each German
Borrower Holding Company and each Aleris German Non-Wholly Owned Subsidiary that
is a Restricted Subsidiary, but including Aleris German GP Holdco) to the extent
that the pledge or perfection of a Lien on such Equity Interests would violate
any anti-assignment or negative pledge provisions of any contract to which such
non-Wholly Owned Subsidiary is a party or the organizational documents or
shareholders’ agreement of such non-Wholly Owned Subsidiary (but only to the
extent such anti-assignment or negative pledge clause is enforceable under
applicable law), (y) any Joint Venture Subsidiary, to the extent the 199
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3229.jpg]
terms of any contract to which such Joint Venture Subsidiary is a party or any
applicable joint venture, stockholders’, partnership, limited liability company
or similar agreement (other than any of the foregoing entered into with any
Company or Affiliate of any Company) prohibits or conditions the pledging of its
Equity Interests to secure the Secured Obligations and (z) any Restricted
Subsidiary (other than a Specified Aleris Subsidiary) to the extent such pledge
would result in materially adverse tax consequences, as determined by the
Administrative Agent in its reasonable discretion (after consultation with its
counsel) and (2) clause (ii) of this paragraph (b) shall not apply to any
Company listed on Schedule 5.11(b) to the extent any applicable Requirement of
Law (except as otherwise agreed by any Governmental Authority pursuant to a U.S.
Hold Separate Agreement) prohibits it from becoming a Loan Party.
Notwithstanding anything to the contrary in this Section 5.11(b), with respect
to each Foreign Subsidiary that becomes a party to this Agreement after the
Second Amendment Effective Date, the obligations of such Foreign Subsidiary
under this Agreement, any Guarantee, any Foreign Guarantee, any Security
Document, any Joinder Agreement, or any other Loan Document, may be limited (and
such agreements may be amended, restated, supplemented or otherwise modified to
give effect to such limitations without the consent of any Person other than the
Administrative Agent, the Collateral Agent, and such Foreign Subsidiary) in
accordance with the Agreed Guarantee and Security Principles on terms reasonably
satisfactory to the Administrative Agent and the Borrower. As of the Second
Amendment Effective Date, each Lender party to the Second Amendment, which
Lenders constitute the Required Lenders, and each Lender that becomes a party to
this Agreement after the Second Amendment Effective Date, expressly consents to
the terms set forth in, and the rights of the Agents to consent to the terms of
the amendments, restatements, supplements and modifications described in, the
immediately preceding sentence. (c) Subject to the terms of the Intercreditor
Agreement, promptly grant to the Collateral Agent, within sixty (60) days of the
acquisition thereof or, in the case of property that is Excluded Property as a
result of the U.S. Hold Separate Order or any U.S. Hold Separate Agreement,
within sixty (60) days after the date such property ceases to be Excluded
Property (or such later date agreed by the Administrative Agent) (or immediately
in connection with the applicable step(s) of the Permitted Reorganization, any
Permitted Reorganization Action, or any Permitted Aleris Foreign Subsidiary
Transfer), a security interest in and Mortgage on each Real Property owned in
fee by such Loan Party as is acquired by such Loan Party after the Closing Date
and that, together with any improvements thereon, individually has a fair market
value the Dollar Equivalent of which is at least $10,000,000 (unless the subject
property is already mortgaged to a third party to the extent permitted by
Section 6.02 hereof or the costs of doing so are excessive in relation to the
benefits afforded thereby, as determined by the Administrative Agent in its
reasonable discretion). Subject to the terms of the Intercreditor Agreement,
such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid, perfected and enforceable First
Priority Liens subject only to Permitted Liens. Subject to the terms of the
Intercreditor Agreement, the Mortgages or instruments related thereto shall be
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the First Priority Liens in favor of
the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Administrative Agent and the Collateral Agent such documents as
the Administrative Agent or the Collateral Agent shall reasonably require to 200
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3230.jpg]
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Real Property (including a
Title Policy (or title opinion reasonably satisfactory to the Administrative
Agent and the Collateral Agent), a Survey (if applicable in the respective
jurisdiction), and a local counsel opinion (in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent) in respect of
such Mortgage). For purposes of this Section 5.11(c) Real Property owned by a
Company that becomes a Loan Party following the Closing Date in accordance with
the terms of this Agreement shall be deemed to have been acquired on the later
of (x) the date of acquisition of such Real Property and (y) the date such
Company becomes a Loan Party. (d) If, at any time and from time to time after
the Closing Date, Restricted Subsidiaries that are not Loan Parties because they
are Excluded Collateral Subsidiaries comprise in the aggregate more than 7.5% of
the Consolidated Total Assets of the Designated Company and its Subsidiaries as
of the end of the most recently ended fiscal quarter or more than 7.5% of
Consolidated EBITDA of the Designated Company and its Restricted Subsidiaries as
of the end of the most recently ended fiscal quarter, then the Loan Parties
shall, not later than 45 days after the date by which financial statements for
such fiscal quarter are required to be delivered pursuant to this Agreement (or
immediately in connection with the applicable step(s) of the Permitted
Reorganization, any Permitted Reorganization Action, or any Permitted Aleris
Foreign Subsidiary Transfer), cause one or more of such Restricted Subsidiaries
to become Loan Parties (notwithstanding that such Restricted Subsidiaries are,
individually, Excluded Collateral Subsidiaries) such that the foregoing
condition ceases to be true. The Designated Company may designate a Subsidiary
Guarantor that was not a Restricted Subsidiary of the Designated Company on the
Closing Date as an Excluded Collateral Subsidiary subject to the terms of the
definition thereof, in which event the Guarantee by such Restricted Subsidiary
shall be released in accordance with Section 7.09 and the Collateral Agent shall
release the Collateral pledged by such Person. (e) Any Foreign Subsidiary that
is a Loan Party that has in the United States at any time (i) a deposit account
that is part of the Cash Pooling Arrangements or (ii) property (other than
Excluded Property) having an aggregate fair market value in excess of $5,000,000
for any such foreign Loan Party, shall execute a joinder agreement to the U.S.
Security Agreement reasonably satisfactory to the Administrative Agent. (f)
Notwithstanding any other provision of this Section 5.11 or any provision in any
other Loan Document to the contrary, in no event shall this Section 5.11 or such
Loan Document obligate any Loan Party to (i) grant a Lien to the Collateral
Agent on any Excluded Property or (ii) take any perfection steps with respect to
any Excluded Property. (g) Notwithstanding any other provision of this Section
5.11 or any provision in any other Loan Document to the contrary, in no event
shall this Section 5.11 or such Loan Document obligate any Loan Party torequire
(i) to the extent creation of a security interest in a specific asset requires
that such asset be described with specificity in the applicable Security
Document or filing (including, for example, a list of specific items of
Inventory with identification numbers, or descriptions of commercial tort
claims), the creation of the Collateral Agent’s security interest in 201
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3231.jpg]
such assets, to the extent acquired in a Permitted Acquisition, and (ii) the
perfection of the Collateral Agent’s security interest in assets acquired in a
Permitted Acquisition, in the case of clauses (i) and (ii) shall not be
required, until the date that is 60 days after the closing date for such
Permitted Acquisition (or such later date as is otherwise permitted pursuant to
the other clauses of this Section 5.11 or as otherwise agreed by the
Administrative Agent); provided that (A) the perfection of a security interest
in Collateral with respect to which a Lien may be perfected by (x) the filing of
financing statements under the UCC or equivalent filing system in a non-U.S.
jurisdiction, or (y) filing short form security agreements or other filings with
the applicable Intellectual Property filing office in the applicable
jurisdiction, in the case of clauses (x) and (y), shall be required to occur
substantially concurrently with any acquired entity becoming a Loan Party and
(B) each Loan Party shall use its commercially reasonable efforts to deliver
stock certificates (together with stock powers or equivalent instruments of
transfer) representing certificated Equity Interests required to be pledged
under this Agreement and the Security Documents (without regard to this clause
(g)) as soon as practicable upon the closing of such Permitted Acquisition, and
in any case no later than the date that is 60 days after the closing date for
such Permitted Acquisition (or such later date as is otherwise permitted
pursuant to the other clauses of this Section 5.11 or as otherwise agreed by the
Administrative Agent); provided that the limitations set forth in this clause
(g) shall only apply to the assets of, or Equity Interests issued by, any
Specified Aleris Subsidiary to the extent such limitations also apply to such
Specified Aleris Subsidiary under the Revolving Credit Loan Documents.. (h)
Notwithstanding any other provision of this Section 5.11 or any provision in any
other Loan Document to the contrary, without the consent of any other person,
the Administrative Agent and/or Collateral Agent may (or shall, to the extent
required by any Loan Document) enter into any amendment or waiver of any
Security Document (subject to the consent of the Loan Parties party thereto
except as otherwise provided in such Security Document) or enter into any new
agreement or instrument, to give effect to the provisions set forth in Section
5.11(f) and (g). Section 5.12 Security Interests; Further Assurances. Subject to
the terms of the Intercreditor Agreement, promptly, upon the reasonable request
of the Administrative Agent or the Collateral Agent, at the Co-Borrowers’
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby subject to no other
Liens except Permitted Liens, or use commercially reasonable efforts to obtain
any consents or waivers as may be reasonably required in connection therewith.
Deliver or cause to be delivered (using commercially reasonable efforts with
respect to delivery of items from Persons who are not in the control of any Loan
Party) to the Administrative Agent and the Collateral Agent from time to time
such other documentation, consents, authorizations, approvals and orders in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by the Administrative
Agent, the Collateral Agent or any Lender of any power, right, privilege or
remedy pursuant to any Loan Document that requires any consent, approval,
registration, qualification or authorization of any Governmental 202
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3232.jpg]
Authority, execute and deliver all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
or such Lender may reasonably require in connection therewith. If the
Administrative Agent, the Collateral Agent or the Required Lenders determine
that they are required by a Requirement of Law to have appraisals prepared in
respect of the Real Property of any Loan Party constituting Collateral, the
Designated Company shall provide to the Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA (or other applicable requirements) and are otherwise in
form reasonably satisfactory to the Administrative Agent and the Collateral
Agent. Section 5.13 Information Regarding Collateral. Not effect any change (i)
in any Loan Party’s legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which any material Pari
Passu Priority Collateral owned by it is located (including the establishment of
any such new office or facility) other than changes in location to a property
identified on Schedule 3.24, another property location previously identified on
a Perfection Certificate Supplement or otherwise by notice to the Administrative
Agent and the Collateral Agent, as to which the steps required by clause (B)
below have been completed or to a Mortgaged Property or a leased property
subject to a Landlord Access Agreement, (iii) in any Loan Party’s identity or
organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than ten (10)
Business Days’ prior written notice (in the form of an Officers’ Certificate) of
its intention to do so, or such lesser notice period agreed to by the
Administrative Agent and the Collateral Agent, clearly describing such change
and providing such other information in connection therewith as the Collateral
Agent or the Administrative Agent may reasonably request and (B) it shall have
taken all action reasonably satisfactory to the Administrative Agent and the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable. Each Loan Party agrees to promptly provide the
Administrative Agent and the Collateral Agent, upon request therefor, with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence. For the purposes of the Regulation, (i) no U.K.
Guarantor shall change its centre of main interest (as that term is used in
Article 3(1) of the Regulation) from England and Wales, (ii) nor shall any Irish
Guarantor change its centre of main interest from Ireland or Germany, nor shall
Irish Guarantor have an “establishment” (as that term is used in Article 2(h) of
the Regulation) in any jurisdiction other than Ireland or Germany, (iii) nor
shall any Swiss Guarantor change its centre of main interest from Switzerland,
nor shall any Swiss Guarantor have an “establishment” in any other jurisdiction,
(iv) nor shall German Seller change its centre of main interest from Germany,
(v) nor shall any Dutch Guarantor change its centre of main interest from the
Netherlands, nor shall any Dutch Guarantor have an “establishment” in any other
jurisdiction, (vi) nor shall any French Guarantor change its centre of main
interest from France, nor shall any French Guarantor have an “establishment” in
any other jurisdiction, (vii) nor shall any Belgian Guarantor change its centre
of main interest from Belgium, nor shall any Belgian Guarantor have an
“establishment” in any other jurisdiction and (viii) other than as provided in
paragraph (ii) above, no Guarantor (to the 203
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3233.jpg]
extent such Guarantor is subject to the Regulation) shall have a centre of main
interest other than as situated in its jurisdiction of incorporation. Section
5.14 Affirmative Covenants with Respect to Leases. With respect to each Lease to
which a Loan Party is party as landlord or lessor, the respective Loan Party
shall perform all the obligations imposed upon the landlord under such Lease and
enforce all of the tenant’s obligations thereunder, except where the failure to
so perform or enforce could not reasonably be expected to result in a Property
Material Adverse Effect. Section 5.15 Post-Closing Covenants; Covenants in
Respect of Hedging Agreements Following the Aleris Acquisition Closing Date. (a)
Execute and deliver the documents and complete the tasks and take the other
actions set forth on Schedule 5.15 to this Agreement and on Schedule 2 to the
Aleris Increase Joinder Amendment, in each case within the time limits specified
on such Schedules. (b) Promptly following the Aleris Acquisition Closing Date,
use reasonable efforts to novate all transactions under the Specified Aleris
Hedging Agreements, such that, after giving effect to such novation, such
transactions shall be subject solely to the terms and conditions of Hedging
Agreements (other than Specified Aleris Hedging Agreements) with one or more
Companies, the terms of which shall not require a Lien on any assets of any
Company to secure the obligations thereunder (other than solely as a result of
the designation of any counterparty thereto as a “Secured Hedge Provider” in
accordance with the terms hereof). (c) No later than the date that is 30 days
after the Aleris Acquisition Closing Date, cease entering into any transactions
under the Specified Aleris Hedging Agreements. (d) No later than the date that
is 180 days after the Aleris Acquisition Closing Date, cause all Specified
Aleris Hedging Agreements to be terminated, and all transactions thereunder to
be terminated, novated or cancelled. (e) Promptly upon the termination, novation
or cancellation of each transaction under any Specified Aleris Hedging
Agreement, (i) cause all Liens on assets of Aleris or any of its Subsidiaries
securing the obligations thereunder to be released (other than Liens arising
solely as a result of the designation of any counterparty thereto as a “Secured
Hedge Provider” in accordance with the terms hereof), (ii) deliver to the
Administrative Agent all documents and filings required or reasonably requested
by any Agent to evidence the release of such Liens, and (iii) cause any
collateral held by or on behalf of the counterparty to such transaction to
promptly be returned to the applicable Company and be pledged to secure the
Secured Obligations to the extent required under the Loan Documents on terms
reasonably satisfactory to the Administrative Agent and the Collateral Agent
(except, in the case of this clause (iii), to the extent that such collateral is
cash that is otherwise applied to settle or net out amounts owing under such
Hedging Agreement at the 204 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3234.jpg]
time of such termination, novation or cancellation) (the requirements under this
clause (e), collectively, the “Aleris Hedging Collateral Requirements”). (f) No
later than the date that is 10 Business Days after the commencmentcommencement
of the Specified Brazilian Expansion, the Designated Company shall deliver to
the Administrative Agent written notice of the date that such expansion
commenced. Section 5.16 Designation of Subsidiaries. The Designated Company may
at any time after the Closing Date designate any Restricted Subsidiary of the
Designated Company as an Unrestricted Subsidiary or any Unrestricted Subsidiary
as a Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Designated Company shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenant (it
being understood that, as a condition precedent to the effectiveness of any such
designation, the Designated Company shall deliver to the Administrative Agent a
certificate of a Responsible Officer setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) the Consolidated Interest
Coverage Ratio for the most recently ended four fiscal quarter period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
shall be greater than 2.00 to 1.00 on a Pro Forma Basis (it being understood
that, as a condition precedent to the effectiveness of any such designation, the
Designated Company shall deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such Consolidated Interest Coverage Ratio), (iv) no Subsidiary may
be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any of the
Senior Notes, the Revolving Credit Agreement, any Additional Senior Secured
Indebtedness, any Junior Secured Indebtedness or any other Indebtedness, as
applicable, constituting Material Indebtedness, (v) no Restricted Subsidiary may
be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (vi) if a Restricted Subsidiary is being designated as
an Unrestricted Subsidiary hereunderunder this Section 5.16, the sum of (A) the
fair market value of assets of such Subsidiary as of such date of designation
(the “Designation Date”), plus (B) the aggregate fair market value of assets of
all Unrestricted Subsidiaries designated as Unrestricted Subsidiaries pursuant
to this Section 5.16 prior to the Designation Date (in each case measured as of
the date of each such Unrestricted Subsidiary’s designation as an Unrestricted
Subsidiary) shall not exceed $500,000,000 in the aggregate as of such
Designation Date pro forma for such designation, (vii) no Restricted Subsidiary
shall be a Subsidiary of an Unrestricted Subsidiary and (viii) no Co-Borrower
(and no Person that directly or indirectly owns any Equity Interests of a
Co-Borrower) may be designated as an Unrestricted Subsidiary. The designation of
any Subsidiary as an Unrestricted Subsidiary under this Section 5.16 after the
Closing Date shall constitute an Investment by the Designated Company or its
applicable Restricted Subsidiary therein at the date of designation in an amount
equal to the fair market value of the Designated Company’s or such Restricted
Subsidiary’s (as applicable) investmentInvestment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Designated Company or any of its Restricted Subsidiaries in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the lesser
of (x) the fair market value at 205 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3235.jpg]
the date of such designation of the Designated Company’s or its Restricted
Subsidiary’s (as applicable) Investment in such Subsidiary and (y) the amount of
Investments made by the Designated Company or its Restricted Subsidiaries in
such Unrestricted Subsidiary from and after the date of such Subsidiary was
designated as an Unrestricted Subsidiary. ARTICLE VI NEGATIVE COVENANTS Each
Loan Party warrants, covenants and agrees with each Lender that, from and after
the Closing Date, so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document have
been paid in full, unless the Required Lenders (and such other Lenders whose
consent may be required under Section 11.02) shall otherwise consent in writing,
no Loan Party will, nor will they cause or permit any Restricted Subsidiaries
to: Section 6.01 Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except (a) Indebtedness incurred under
this Agreement and the other Loan Documents; (b) (i) Indebtedness outstanding on
the Closing Date and listed on Schedule 6.01(b) and Permitted Refinancings
thereof, and (ii) Indebtedness of Loan Parties under the Revolving Credit Loan
Documents and Permitted Revolving Credit Facility Refinancings thereof in an
aggregate principal amount at any time outstanding not to exceed the Maximum
Revolving Credit Facility Amount; (c) Indebtedness of any Company under Hedging
Agreements (including Contingent Obligations of any Company with respect to
Hedging Agreements of any other Company); provided that if such Hedging
Obligations relate to interest rates, (i) such Hedging Agreements relate to
payment obligations on Indebtedness otherwise permitted to be incurred by the
Loan Documents and (ii) the notional principal amount of such Hedging Agreements
at the time incurred does not exceed the principal amount of the Indebtedness to
which such Hedging Agreements relate; (d) Indebtedness permitted by Section
6.04(i) or (s), any other Indebtedness of a Restricted Subsidiary permitted by
Section 6.04, and any Indebtedness of Holdings and Novelis Europe Holdings
Limited (and, on and after the Specified AV Minerals Joinder Date, AV Minerals)
permitted by Section 6.15; 206 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3236.jpg]
(e) Indebtedness of any Securitization Entity under any Qualified Securitization
Transaction (i) that is without recourse to any Company (other than such
Securitization Entity) or any of their respective assets (other than pursuant to
Standard Securitization Undertakings) and (ii) that are negotiated in good faith
at arm’s length; provided that no Default shall be outstanding after giving
effect thereto, and (A) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Principal Jurisdiction, such
transaction is a Permitted German Alternative Financing, Permitted Customer
Account Financing or a Permitted Novelis Switzerland Financing, (B) with respect
to any such Indebtedness of a Securitization Entity that is organized in a Non-
Principal Jurisdiction, the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Principal Jurisdiction under all Qualified Securitization Transactions
under this Section 6.01(e), plus (x) the aggregate amount of Indebtedness
incurred by a Subsidiary that is organized in a Non-Principal Jurisdiction then
outstanding under Section 6.01(m), plus (y) the aggregate book value at the time
of determination of the then outstanding Receivables of a Company that is
organized in a Non-Principal Jurisdiction subject to a Permitted Factoring
Facility pursuant to Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of amounts
paid by such Company to repurchase the Inventory subject to such Asset Sales)
(but in each case excluding any Permitted German Alternative Financing, any
Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Non-Loan Party Jurisdiction, the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Loan Party Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000; (f) Indebtedness
in respect of Purchase Money Obligations and Capital Lease Obligations, and
Permitted Refinancings thereof (other than refinancings funded with intercompany
advances); provided that at the time such obligations are incurred, the
outstanding amount of Indebtedness incurred under this clause (f) shall not
exceed the greater of (x) 10% of Consolidated Net Tangible Assets and (y)
$500,000,000; (g) Sale and Leaseback Transactions permitted under Section 6.03;
207 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3237.jpg]
(h) Indebtedness in respect of bid, performance or surety bonds or obligations,
workers’ compensation claims, self-insurance obligations, financing of insurance
premiums, and bankers acceptances issued for the account of the Designated
Company or any Restricted Subsidiary, in each case, incurred in the ordinary
course of business (including guarantees or obligations of the Designated
Company or any Restricted Subsidiary with respect to letters of credit
supporting such bid, performance or surety bonds or obligations, workers’
compensation claims, self-insurance obligations and bankers acceptances) (in
each case other than Indebtedness for borrowed money); (i) Contingent
Obligations (i) of any Loan Party in respect of Indebtedness otherwise permitted
to be incurred by such Loan Party under this Section 6.01, (ii) of any Loan
Party in respect of Indebtedness of Restricted Subsidiaries that are not Loan
Parties or are Restricted Grantors in an aggregate amount not exceeding the
greater of (x) $100,000,000 and (y) 2.0% of Consolidated Net Tangible Assets at
any one time outstanding less all amounts paid with regard to Contingent
Obligations permitted pursuant to Section 6.04(a), and (iii) of any Company that
is not a Loan Party in respect of Indebtedness otherwise permitted to be
incurred by such Company under this Section 6.01; (j) Indebtedness arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently (except in the case of daylight overdrafts)
drawn against insufficient funds in the ordinary course of business; provided
that such Indebtedness is extinguished within five (5) Business Days of
incurrence; (k) Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business; (l) unsecured
Indebtedness and Junior Secured Indebtedness not otherwise permitted under this
Section 6.01; provided, that (i) such Indebtedness has a final maturity date no
earlier than 180 days after the Latest Maturity Date, (ii) such Indebtedness has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of the Term Loans with the Latest Maturity Date, (iii)
no Default is then continuing or would result therefrom, (iv) such Indebtedness
is incurred by a Loan Party and the persons that are (or are required to be)
guarantors under such Indebtedness do not consist of any persons other than
those persons that are (or are required to be) Loan Parties under and with
respect to the Term Loans, (v) the terms of such Indebtedness do not require any
amortization, mandatory prepayment or redemption or repurchase at the option of
the holder thereof (other than customary offers to purchase upon a change of
control or asset sale) earlier than 180 days after the Latest Maturity Date,
(vi) such Indebtedness has terms and conditions (excluding pricing, premiums and
subordination terms), when taken as a whole, are not materially more restrictive
or less favorable to the Companies and are not materially less favorable to the
Lenders, than the terms of the Loan Documents (except with respect to terms and
conditions that are applicable only after the then Latest Maturity Date), (vii)
in the case of any such secured Indebtedness, the Liens securing such
Indebtedness, if any, shall be subordinated to the Liens securing the Secured
Obligations on a junior “silent” basis in a manner satisfactory to the
Administrative Agent (provided that the terms of the Intercreditor Agreement as
they relate to 208 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3238.jpg]
subordination are hereby acknowledged as being satisfactory) (and the holders of
such Indebtedness shall not have any rights with respect to exercising remedies
pursuant to such Liens) and such Liens shall only be on assets that constitute
Collateral, (viii) in the case of any such secured Indebtedness, the security
agreements relating to such Indebtedness (together with the Intercreditor
Agreement) reflect the Junior Lien nature of the security interests and are
otherwise substantially the same as the applicable Security Documents (with
differences as are reasonably satisfactory to the Administrative Agent), (ix) in
the case of any such secured Indebtedness, such Indebtedness and the holders
thereof or the Senior Representative thereunder shall be subject to the
Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement, and (x) after giving effect to the
incurrence of such Indebtedness and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such incurrence on a Pro Forma Basis, (A) the Consolidated Interest Coverage
Ratio at such date shall be greater than 2.0 to 1.0; and (B) with respect to any
such Junior Secured Indebtedness, the Secured Net Leverage Ratio, determined on
a Pro Forma Basis, shall be no greater than 5.00 to 1.00 (which shall be
evidenced by a certificate from the chief financial officer of the Designated
Company demonstrating such compliance calculation in reasonable detail);
provided, further that delivery to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness of an Officers’
Certificate of a Responsible Officer of the Designated Company (together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) certifying that
the Designated Company has determined in good faith that such terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Designated Company within such five Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees); (m) Indebtedness consisting of working capital
facilities, lines of credit or cash management arrangements for Restricted
Subsidiaries and Contingent Obligations of Restricted Subsidiaries in respect
thereof; provided that no Default shall be outstanding, on a Pro Forma Basis,
after giving effect thereto and (A) with respect to any such Indebtedness of a
Restricted Subsidiary that is organized in a Principal Jurisdiction, such
transaction is a Permitted German Alternative Financing, (B) with respect to any
such Indebtedness of a Company that is organized in a Non-Principal
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a
Non-Principal Jurisdiction under all Qualified Securitization Transactions under
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a Non-Principal Jurisdiction then outstanding
under this Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non- Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non- Principal Jurisdiction for
Asset Sales permitted under Section 6.06(r) (net of amounts paid by such Company
to repurchase the Inventory subject to such Asset Sales) (but in each case
excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000, (C) with respect to any such Indebtedness of a Company that is
organized in a Non-Loan Party Jurisdiction, the sum of (w) the aggregate 209
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3239.jpg]
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Loan Party Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Loan Party
Jurisdiction then outstanding under this Section 6.01(m), plus (y) the aggregate
book value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Loan Party Jurisdiction subject to a
Permitted Factoring Facility pursuant to Section 6.06(e) at such time, plus (z)
the aggregate consideration received by a Company that is organized in a
Non-Loan Party Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, and (D) with respect to
such Indebtedness (x) of a Restricted Subsidiary organized under the laws of
Germany, Contingent Obligations with respect thereto shall be limited to other
Restricted Subsidiaries organized under the laws of Germany, Switzerland (if
such Indebtedness is incurred together with a Permitted Novelis Switzerland
Financing) or any Non-Principal Jurisdiction, (y) of a Restricted Subsidiary
organized in a Non-Principal Jurisdiction, Contingent Obligations with respect
thereto shall be limited to other Restricted Subsidiaries organized in a
Non-Principal Jurisdiction and (z) of a Restricted Subsidiary organized in a
Non-Loan Party Jurisdiction, Contingent Obligations with respect thereto shall
be limited to other Restricted Subsidiaries organized in a Non-Loan Party
Jurisdiction; (n) Indebtedness in respect of indemnification obligations or
obligations in respect of purchase price adjustments or similar obligations
incurred or assumed by the Loan Parties and their Subsidiaries in connection
with (i) an Asset Sale or sale of Equity Interests otherwise permitted under
this Agreement and (ii) Permitted Acquisitions or other Investments permitted
under this Section 6.04; (o) unsecured guaranties in the ordinary course of
business of any person of the obligations of suppliers, customers, lessors or
licensees; (p) Indebtedness of NKL arising under letters of credit issued in the
ordinary course of business; (q) (i) Indebtedness of any person existing at the
time such person is acquired in connection with a Permitted Acquisition or any
other Investment permitted under Section 6.04; provided that such Indebtedness
is not incurred in connection with or in contemplation of such Permitted
Acquisition or other Investment and is not secured by Accounts or Inventory of
any Company organized in a Principal Jurisdiction or the proceeds thereof, and
at the time of such Permitted Acquisition or other Investment, no Event of
Default shall have occurred and be continuing, and (ii) Permitted Refinancings
of such Indebtedness, in an aggregate amount, for all such Indebtedness
permitted under this clause (q), not to exceed at any time outstanding an amount
equal to the sum of (x) the greater of (1) $200,000,000 and (2) 4% of
Consolidated Net Tangible Assets and (y) an additional unlimited amount so long
as, on a Pro Forma Basis after giving effect 210
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3240.jpg]
to the incurrence of such Indebtedness, the Consolidated Interest Coverage Ratio
shall be greater than 2.0 to 1.0; (r) Indebtedness in respect of treasury,
depositary and cash management services or automated clearinghouse transfer of
funds (including the Cash Pooling Arrangements and other pooled account
arrangements and netting arrangements and commercial credit card and merchant
card services and other bank products or services) in the ordinary course of
business, in each case, arising under the terms of customary agreements with any
bank; (s) Permitted Holdings Indebtedness; (t) Indebtedness constituting the
Senior Notes in an aggregate principal amount not to exceed
$2,650,000,0003,100,000,000, and Permitted Refinancings thereof (including
successive Permitted Refinancings of Indebtedness incurred as a Permitted
Refinancing under this clause (t)); (u) Indebtedness of any Loan Party under one
or more series of senior secured notes under one or more indentures, provided
that (i) such Indebtedness has a final maturity date that is no earlier than the
Latest Maturity Date, (ii) such Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Term Loans with the Latest Maturity Date, (iii) no Default is then continuing or
would result therefrom, (iv) such Indebtedness is incurred by a Loan Party and
the persons that are (or are required to be) guarantors under such Indebtedness
do not consist of any persons other than those persons that are (or are required
to be) Loan Parties under or in respect to the Term Loans, (v) the terms of such
Indebtedness do not require any amortization, mandatory prepayment or redemption
or repurchase at the option of the holders thereof (other than customary asset
sale or change of control provisions, which asset sale provisions may require
the application of proceeds of asset sales and casualty events co-extensive with
those set forth in Section 2.10(c) or (e), as applicable, to make mandatory
prepayments or prepayment offers out of such proceeds on a pari passu basis with
the Secured Obligations, all Permitted First Priority Refinancing Debt and all
other Additional Senior Secured Indebtedness) earlier than the Latest Maturity
Date, (vi) such Indebtedness has terms and conditions (excluding pricing and
premiums), when taken as a whole, that are not materially more restrictive or
less favorable to the Companies and the Lenders than the terms of the Loan
Documents (except with respect to terms and conditions that are applicable only
after the then Latest Maturity Date), (vii) the Liens securing such Indebtedness
shall be pari passu with the Liens securing the Secured Obligations (other than
with respect to control of remedies) and such Liens shall only be on assets that
constitute Collateral, (viii) the security agreements relating to such
Indebtedness shall be substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(ix) such Indebtedness and the holders thereof or the Senior Representative
thereunder shall be subject to the Intercreditor Agreement and the Liens
securing such Indebtedness shall be subject to the Intercreditor Agreement, and
(x) after giving effect to the incurrence of such Indebtedness and to the
consummation of any Permitted Acquisition or other Investment or application of
funds made with the proceeds of such incurrence on a Pro Forma Basis, the Senior
Secured Net Leverage Ratio at such date shall be not greater than 3.0 to 1.0
(provided that in calculating the Senior Secured Net Leverage Ratio, the
proceeds of the 211 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3241.jpg]
incurrence of such Indebtedness shall be excluded from Unrestricted Cash);
provided, further that delivery to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness of an Officers’
Certificate of a Responsible Officer of the Designated Company (together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) certifying that
the Designated Company has determined in good faith that such terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Designated Company within such five Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees); (v) Permitted Unsecured Refinancing Debt and any
Permitted Refinancing thereof (including successive Permitted Refinancings of
Indebtedness incurred as a Permitted Refinancing under this clause (v)); (w)
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof (including successive
Permitted Refinancings of Indebtedness incurred as a Permitted Refinancing under
this clause (w)); (x) obligations of the Designated Company or any of its
Restricted Subsidiaries to reimburse or refund deposits posted by customers
pursuant to forward sale agreements entered into by the Designated Company or
such Restricted Subsidiary in the ordinary course of business; (y) unsecured
Indebtedness not otherwise permitted under this Section 6.01 in an aggregate
principal amount not to exceed the greater of (x) $500,000,000 and (y) 10% of
Consolidated Net Tangible Assets at any time outstanding; (z) (i) unsecured
Indebtedness in respect of obligations of the Designated Company or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedging Agreements and (ii)
unsecured indebtedness in respect of intercompany obligations of the Designated
Company or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money; (aa) Indebtedness
representing deferred compensation or similar arrangements to employees,
consultants or independent contractors of the Designated Company (or its direct
or indirect parent) and its Restricted Subsidiaries incurred in the ordinary
course of business or otherwise incurred in connection with the Transactions or
any Permitted Acquisition or other Investment permitted under Section 6.04; 212
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3242.jpg]
(bb) Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of capital stock of the
Designated Company or any of its direct or indirect parent companies permitted
by Section 6.08(j); (cc) Indebtedness pursuant to industrial revenue bond,
direct government loan or similar programs in an aggregate principal amount not
to exceed the greater of (x) $150,000,000 and (y) 3% of Consolidated Net
Tangible Assets at any time outstanding; (dd) Indebtedness of Loan Parties under
any Third Lien Credit Agreement and any Permitted Refinancing thereof (including
successive Permitted Refinancings of Indebtedness incurred as a Permitted
Refinancing under this clause (dd)); (ee) Permitted Short Term Indebtedness; and
(ff) Surviving Aleris Debt and Indebtedness of one or more Companies organized
under the laws or the People’s Republic of China and, in each case, Permitted
Refinancings thereof; provided that (i) the obligations in respect of the
foregoing shall not be secured by any assets of, and shall not be guaranteed by,
any Person, other than the assets of, and guarantees by, one or more Companies
organized under the laws of the People’s Republic of China that is not a Loan
Party, and (ii) the aggregate principal amount of Indebtedness and undrawn
commitments thereunder shall not exceed $300,000,000 at any time outstanding.
Notwithstanding anything to the contrary contained in this Section 6.01, accrual
of interest, accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness will be deemed not to
be an incurrence of Indebtedness for purposes of this covenant (but shall, for
the avoidance of doubt, be deemed to be Indebtedness for the purposes of
calculating any financial ratio, including the Consolidated Interest Coverage
Ratio, the Total Net Leverage Ratio, the Secured Net Leverage Ratio or the
Senior Secured Net Leverage Ratio, whether calculated under this Section 6.01 or
elsewhere in this Agreement). Section 6.02 Liens. Create, incur, assume or
permit to exist, directly or indirectly, any Lien on any property now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except the following (collectively, the “Permitted Liens”): (a) (i)
inchoate Liens for Taxes not yet due and payable or delinquent and (ii) Liens
for Taxes which are due and payable and are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided on the books of the appropriate Company in accordance with US
GAAP; 213 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3243.jpg]
(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 30 days, are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the appropriate Company in accordance with US GAAP; (c) any Lien in
existence on the Closing Date and set forth on Schedule 6.02(c) that does not
attach to the Accounts and Inventory of any Co-Borrower and any Lien granted as
a replacement, renewal or substitution therefor; provided that any such
replacement, renewal or substitute Lien (i) does not secure an aggregate amount
of Indebtedness, if any, greater than that secured on the Closing Date
(including undrawn commitments thereunder in effect on the Closing Date, accrued
and unpaid interest thereon and fees and premiums payable in connection with a
Permitted Refinancing of the Indebtedness secured by such Lien) and (ii) does
not encumber any property other than the property subject thereto on the Closing
Date (any such Lien, an “Existing Lien”); (d) easements, rights-of-way,
restrictions (including zoning restrictions), reservations (including pursuant
to any original grant of any Real Property from the applicable Governmental
Authority), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies or irregularities on or
with respect to any Real Property, in each case whether now or hereafter in
existence, not (i) securing Indebtedness for borrowed money or (ii) individually
or in the aggregate materially interfering with the ordinary conduct of the
business of the Companies at such Real Property; (e) Liens arising out of
judgments, attachments or awards not resulting in an Event of Default that are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided on the books of the
appropriate Company in accordance with US GAAP; (f) Liens (other than any Lien
imposed by ERISA) (x) imposed by Requirements of Law or deposits made in
connection therewith in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
legislation, (y) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (z) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers; provided that (i) with
respect to clauses (x), (y) and (z) of this paragraph (f), such Liens are for
amounts not yet due and payable or delinquent or, to the extent 214
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3244.jpg]
such amounts are so due and payable, such amounts are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established on the books of the appropriate Company in
accordance with US GAAP, and (ii) to the extent such Liens are not imposed by
Requirements of Law, such Liens shall in no event encumber any property other
than cash and Cash Equivalents and, with respect to clause (y), property
relating to the performance of obligations secured by such bonds or instruments;
(g) (i) Leases, subleases or licenses of the properties of any Company granted
to other persons which do not, individually or in the aggregate, interfere in
any material respect with the ordinary conduct of the business of any Company
and (ii) interests or title of a lessor, sublessor, licensor or sublicensor or
Lien securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest in
any lease or license not prohibited by this Agreement; (h) Liens arising out of
conditional sale, hire purchase, title retention, consignment or similar
arrangements for the sale of goods entered into by any Company in the ordinary
course of business; (i) Liens securing Indebtedness incurred pursuant to Section
6.01(f) or Section 6.01(g); provided that any such Liens attach only to the
property being financed pursuant to such Indebtedness and any proceeds of such
property and do not encumber any other property of any Company (other than
pursuant to customary cross-collateralization provisions with respect to other
property of a Company that also secure Indebtedness owed to the same financing
party or its Affiliates that is permitted under Section 6.01(f), Section 6.01(g)
or Section 6.01(cc)); (j) bankers’ Liens, rights of setoff and other similar
Liens existing solely with respect to cash and Cash Equivalents on deposit in
one or more accounts maintained by any Company, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds (including pooled account arrangements and netting
arrangements or claims against any clearing agent or custodian with respect
thereto); provided that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any other Indebtedness; (k) (i) Liens granted
pursuant to the Loan Documents to secure the Secured Obligations, (ii) pursuant
to the Revolving Credit Security Documents to secure the “Secured Obligations”
(as defined in the Revolving Credit Agreement) and any Permitted Revolving
Credit Facility Refinancings thereof, (iii) pursuant to the Third Lien Security
Documents to secure the “Secured Obligations” (as defined in the Third Lien
Credit Agreement) and any Permitted Refinancing thereof, (iv) Liens securing
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, (v) Liens securing Additional Senior Secured Indebtedness that
are pari passu with the Liens securing the Secured Obligations and subject to
the terms of the Intercreditor Agreement and (vi) Liens securing Junior Secured
Indebtedness that are subordinated 215 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3245.jpg]
to the Liens securing the Secured Obligations and subject to the terms of the
Intercreditor Agreement; (l) licenses of Intellectual Property granted by any
Company in the ordinary course of business andor pursuant to the U.S. Hold
Separate Order, a U.S. Hold Separate Agreement or a Belgian Purchase Document
and, in each case, not interfering in any material respect with the ordinary
conduct of business of the Companies; (m) the filing of UCC or PPSA financing
statements (or the equivalent in other jurisdictions) solely as a precautionary
measure in connection with operating leases or consignment of goods; (n) (x)
Liens on property of Excluded Subsidiaries securing Indebtedness of Excluded
Subsidiaries permitted by Section 6.01(m), (y) Liens on property of Restricted
Subsidiaries that are organized in a Principal Jurisdiction consisting of
Revolving Credit Priority Collateral and Hedging Agreements related to the value
of such Revolving Credit Priority Collateral securing Indebtedness of such
Restricted Subsidiaries permitted by Section 6.01(m) and (z) Liens on property
of NKL securing Indebtedness permitted by Section 6.01(p); (o) Liens securing
the refinancing of any Indebtedness secured by any Lien permitted by clauses
(c), (i), (k) or (r) of this Section 6.02 or this clause (o) without any change
in the assets subject to such Lien and to the extent such refinanced
Indebtedness is permitted by Section 6.01; (p) to the extent constituting a
Lien, the existence of an “equal and ratable” clause in the Senior Note
Documents (and any Permitted Refinancings thereof) and other debt securities
issued by a Loan Party that are permitted under Section 6.01 (but, in each case,
not any security interests granted pursuant thereto); (q) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business; (r) Liens on assets acquired in a Permitted Acquisition or
other Acquisitions permitted under Section 6.04 or on property of a person
existing at the time such person is acquired or merged with or into or
amalgamated or consolidated with any Company to the extent permitted hereunder
or such assets are acquired (and not created in anticipation or contemplation
thereof); provided that (i) such Liens do not extend to property not subject to
such Liens at the time of acquisition (other than improvements thereon and
proceeds thereof) and are no more favorable to the lienholders than such
existing Lien and (ii) (x) such Liens secure obligations in respect of
Indebtedness permitted under Section 6.01(ff), so long as such Liens do not
extend to any assets of any Person other than the assets of one or more
Companies organized under the laws of the 216
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3246.jpg]
People’s Republic of China that is not a Loan Party, or (y) the aggregate
principal amount of Indebtedness secured by such Liens does not exceed the
greater of (1) $200,000,000 and (2) 4% of Consolidated Net Tangible Assets at
any time outstanding; (s) any encumbrance or restriction (including put and call
agreements) solely in respect of the Equity Interests of any Joint Venture or
Joint Venture Subsidiary that is not a Loan Party, contained in such Joint
Venture’s or Joint Venture Subsidiary’s Organizational Documents or the joint
venture agreement or stockholders agreement in respect of such Joint Venture or
Joint Venture Subsidiary; (t) (A) Liens granted in connection with Indebtedness
permitted under Section 6.01(e) that are limited in each case to the
Securitization Assets transferred or assigned pursuant to the related Qualified
Securitization Transaction and (B) Liens granted in connection with a Permitted
Factoring Facility pursuant to Section 6.06(e) that are limited in each case to
precautionary Liens on the Receivables sold, transferred or disposed of pursuant
to such transaction, and Liens on the other Factoring Assets with respect
thereto; (u) Liens not otherwise permitted by this Section 6.02 securing
liabilities not in excess of the greater of (x) $100,000,000 and (y) 2% of
Consolidated Net Tangible Assets in the aggregate at any time outstanding; (v)
to the extent constituting Liens, rights under purchase and sale agreements with
respect to Equity Interests or other assets permitted to be sold in Asset Sales
permitted under Section 6.06; (w) Liens securing obligations owing to the Loan
Parties so long as such obligations and Liens, where owing by or on assets of
Loan Parties, are subordinated to the Secured Obligations and to the Secured
Parties’ Liens on the Collateral in a manner satisfactory to the Administrative
Agent; (x) Liens created, arising or securing obligations under the Receivables
Purchase Agreements; (y) Liens on deposits provided by customers or suppliers in
favor of such customers or suppliers securing the obligations of the Designated
Company or its Restricted Subsidiaries to refund deposits posted by customers or
suppliers pursuant to forward sale agreements entered into by the Designated
Company or its Restricted Subsidiaries in the ordinary course of business; (z)
Liens on cash advances in favor of the seller of any property to be acquired in
an Investment permitted pursuant to Section 6.04 to be applied against the
purchase price for such Investment; 217 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3247.jpg]
(aa) the pledge of Qualified Capital Stock of any Unrestricted Subsidiary; (bb)
Liens in favor of any underwriter, depositary or stock exchange on the Equity
Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856 Canada Inc.
and 8018227 Canada Inc. and any securities accounts in which such Equity
Interests are held in connection with any listing or offering of Equity
Interests in NKL, to the extent required by applicable Requirements of Law or
stock exchange requirements (and not securing Indebtedness); (cc) (i) Liens that
are contractual rights of set-off (A) relating to the establishment of
depository relations with banks, (B) relating to pooled deposit or sweep
accounts of any Company to permit satisfaction of overdraft or similar
obligations and other cash management activities incurred in the ordinary course
of business of the Companies or (C) relating to purchase orders and other
similar agreements entered into with customers of the Companies in the ordinary
course of business, (ii) Liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection, (iii) Liens
encumbering reasonable customary initial deposits and, to the extent required by
applicable law, margin deposits, in each case attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iv) Liens in favor of banking institutions, securities intermediaries and
clearing agents (including the right of set-off) and which are within the
general parameters customary in the banking industry and not granted in
connection with the incurrence of Indebtedness; (dd) (i) Cash collateral
securing Indebtedness incurred pursuant to Section 6.01(h) and (ii) commencing
on the Aleris Acquisition Closing Date and ending on the date that is 180 days
after such date, cash collateral securing obligations under the Specified Aleris
Hedging Agreements; and (ee) Liens securing Indebtedness incurred pursuant to
Section 6.01(cc); provided that any such Liens attach only to the property being
financed pursuant to such Indebtedness and any proceeds of such property and do
not encumber any other property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g), or Section 6.01(cc));
and (ff) solely to the extent that the Designated Belgian Escrow Funds are
required to be deposited in the Designated Belgian Escrow Account pursuant to
the Belgian Purchase Documents, Liens on the Designated Belgian Escrow Account
and the Designated Belgian Escrow Funds pursuant to the Designated Belgian
Escrow Agreement; provided, however, that notwithstanding any of the foregoing,
no consensual Liens (other than Liens permitted under clauses (s), (v) and (bb)
above, in the case of Securities Collateral or Chinese Subsidiary Equity
Interests) shall be permitted to exist, directly or indirectly, on any
Securities Collateral or any Chinese Subsidiary Equity Interests, other than
Liens granted pursuant to the 218 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3248.jpg]
applicable Security Documents and, so long as such Lien is also granted pursuant
to the applicable Security Documents, the Revolving Credit Security Documents,
the Third Lien Security Documents or any agreement, document or instrument
pursuant to which any Lien is granted securing any Additional Secured
Indebtedness, Permitted First Priority Refinancing Debt, Permitted Second
Priority Refinancing Debt or Junior Secured Indebtedness. Any reference in this
Agreement or any of the other Loan Documents to a Lien permitted by this
Agreement is not intended to subordinate or postpone, and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Lien created by any of the Loan Documents to any Lien permitted
hereunder. Section 6.03 Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Leaseback
Transaction”) unless (i) the sale of such property is permitted by Section 6.06,
(ii) any Liens arising in connection with its use of such property are permitted
by Section 6.02 and (iii) after giving effect to such Sale and Leaseback
Transaction, the aggregate fair market value of all properties covered by Sale
and Leaseback Transactions entered into would not exceed (A) in the case of a
Sale and Leaseback Transaction constituting Indebtedness incurred pursuant to
Section 6.01(cc), the greater of (x) $150,000,000 and (y) 3% of Consolidated Net
Tangible Assets at any time and (B) in the case of all other Sale and Leaseback
Transactions, the greater of (x) $250,000,000 and (y) 5% of Consolidated Net
Tangible Assets. Section 6.04 Investments, Loan and Advances. Directly or
indirectly, lend money or credit (by way of guarantee or otherwise) or make
advances to any person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other ownership
interest in, or make any capital contribution to, any other person, or purchase
or otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the property and assets or business of any other person or
assets constituting a business unit, line of business or division of any other
person, or purchase or own a futures contract or otherwise become liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract (all of the foregoing, collectively, “Investments”; it
being understood that (x) the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment and when determining the amount of an Investment
that remains outstanding, the last paragraph of this Section 6.04 shall apply,
(y) in the event a Restricted Subsidiary ceases to be a Restricted Subsidiary as
a result of being designated an Unrestricted Subsidiary, the Designated Company
will be deemed to have made an Investment in such Unrestricted Subsidiary as of
the date of such designation, as provided in Section 5.16 and (z) in the event a
Restricted Subsidiary ceases to be a Restricted Subsidiary as a result of an
Asset Sale or similar transaction, and the Designated Company and its Restricted
Subsidiaries continue to own Equity Interests in such Restricted Subsidiary, the
Designated Company will be deemed, at the time of such transaction and after
giving effect thereto, to have made an Investment in such Person equal to the
fair market value of the Designated Company’s and its Restricted Subsidiaries’
Investments in such Person at such time), except that the following shall be
permitted: 219 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3249.jpg]
(a) Investments consisting of unsecured guaranties by Loan Parties of, or other
unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by such Loan Party, shall not
exceed an aggregate amount equal to the greater of (x) $100,000,000 and (y) 2%
of Consolidated Net Tangible Assets less the amount of Contingent Obligations by
Loan Parties in respect of Companies that are not Loan Parties or that are
Restricted Grantors permitted pursuant to Section 6.01(i)(ii); (b) Investments
outstanding on the Closing Date and identified on Schedule 6.04(b); (c) the
Companies may (i) acquire and hold accounts receivable owing to any of them if
created or acquired in the ordinary course of business or in connection with a
Permitted Acquisition or other Acquisition permitted under Section 6.04, (ii)
invest in, acquire and hold cash and Cash Equivalents, (iii) endorse negotiable
instruments held for collection in the ordinary course of business or (iv) make
lease, utility and other similar deposits in the ordinary course of business;
(d) Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by Section
6.01(e); (e) the Loan Parties and their Restricted Subsidiaries may make loans
and advances (including payroll, travel and entertainment related advances) in
the ordinary course of business to their respective employees (other than any
loans or advances to any director or executive officer (or equivalent thereof)
that would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as
the aggregate principal amount thereof at any time outstanding (determined
without regard to any write-downs or write-offs of such loans and advances)
shall not exceed (when aggregated with loans and advances outstanding pursuant
to clause (h) below) $15,000,000; (f) any Company may enter into Hedging
Agreements (including Contingent Obligations of any Company with respect to
Hedging Obligations of any other Company) to the extent permitted by Section
6.01(c); (g) Investments made by any Company as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;
provided, that if such Investment or Asset Sale involves a Transferred Aleris
Foreign Subsidiary, such transaction shall comply with the requirements set
forth in the definition of Permitted Aleris Foreign Subsidiary Transfer; (h)
loans and advances to directors, employees and officers of the Loan Parties and
their Restricted Subsidiaries for bona fide business purposes, in aggregate
amount not to exceed 220 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3250.jpg]
(when aggregated with loans and advances outstanding pursuant to clause (e)
above) $15,000,000 at any time outstanding; provided that no loans in violation
of Section 402 of the Sarbanes-Oxley Act shall be permitted hereunder; (i)
Investments (i) by any Company in any other Company outstanding on the Closing
Date, (ii) by any Company in any Unrestricted Grantor, (iii) by any Restricted
Grantor in any other Restricted Grantor, (iv) by an Unrestricted Grantor in any
Restricted Grantor so long as, on a Pro Forma Basis after giving effect to and
at the time of such Investment, the Consolidated Interest Coverage Ratio shall
be greater than 2.0 to 1.0, (v) by any Loan Party in any Company that is not a
Loan Party in an aggregate amount not to exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, and (vi) by any Company
that is not a Loan Party in any other Company; provided that any such Investment
in the form of a loan or advance to any Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative Agent
and, in the case of a loan or advance by a Loan Party, evidenced by an
Intercompany Note and pledged by such Loan Party as Collateral pursuant to the
Security Documents; (j) Investments in securities or other obligations received
upon foreclosure or pursuant to any plan of reorganization or liquidation or
similar arrangement upon the bankruptcy or insolvency of trade creditors or
customers or in connection with the settlement of delinquent accounts in the
ordinary course of business, and Investments received in good faith in
settlement of disputes or litigation; (k) Investments in Joint Ventures in which
the Loan Parties hold at least 50% of the outstanding Equity Interests or Joint
Venture Subsidiaries made with the Net Cash Proceeds of (x) arm’s length sales
or dispositions for cash of Equity Interests in a Joint Venture Subsidiary for
fair market value or (y) the issuance of Equity Interests in a Joint Venture
Subsidiary, in each case as permitted by Section 6.06 hereof; (l) Investments in
Norf GmbH in an aggregate amount not to exceed €100,000,000 at any time
outstanding; (m) Permitted Acquisitions; (n) Investments consisting of Standard
Factoring Undertakings in respect of Permitted Factoring Facilities pursuant to
Section 6.06(e); (o) Mergers, amalgamations and consolidations in compliance
with Section 6.05; provided that the Lien on and security interest in such
Investment granted or to be granted in favor of the Collateral Agent under the
Security Documents shall be maintained or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable; 221
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3251.jpg]
(p) Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07; (q) Investments consisting of guarantees
of Indebtedness referred to in clauses (i) (to the extent such guarantee is in
effect on the Closing Date or permitted as part of a Permitted Refinancing) and
(ii) of Section 6.01(b) and Contingent Obligations permitted by Section 6.01(c)
or (i); (r) other Investments in an aggregate amount not to exceed: (i) so long
as the Senior Secured Net Leverage Ratio as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Investments and any related Indebtedness, would not exceed 3.50
to 1.00, (x) prior to the consummation of the Aleris Acquisition, $75,000,000
during any fiscal year of the Designated Company or (y) upon and after the
consummation of the Aleris Acquisition, $125,000,000 during any fiscal year of
the Designated Company; (ii) so long as (A) the Consolidated Interest Coverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Investment and any related
Indebtedness, would exceed 2.0 to 1.0 and (B) the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Investment and any related
Indebtedness, would not exceed 3.50 to 1.00, the then available Cumulative
Credit; (iii) so long as (A) the Total Net Leverage Ratio as of the last day of
the four consecutive fiscal quarter period of the Designated Company then last
ended for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would not exceed
4.0 to 1.0, (B) Liquidity after giving effect to such Investment shall be
greater than or equal to $750,000,000 and (C) the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Investment and any related
Indebtedness, would not exceed 3.50 to 1.00, the then available Annual Credit;
222 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3252.jpg]
(iv) so long as (A) the Total Net Leverage Ratio as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Investment and any related Indebtedness, would not exceed 3.5 to
1.0 and (B) the Senior Secured Net Leverage Ratio as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Investment and any related Indebtedness, would not exceed 3.50 to
1.00, such additional amounts as the Designated Company may determine (the
cumulative amount of Investments made after the Closing Date under this clause
(iv) at any time that the Total Net Leverage Ratio as of the last day of the
four consecutive fiscal quarter period of the Designated Company then last ended
for which financial statements have been (and are required to have been)
delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis after
giving effect to such Investment and any related Indebtedness, would exceed 2.0
to 1.0, referred to as the “Investment Recapture Amount”); and (v) so long as
the Senior Secured Net Leverage Ratio as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Investment and any related Indebtedness, would not exceed 3.50 to 1.00, (i)
(A) prior to the consummation of the Aleris Acquisition, $75,000,000 over the
term of this Agreement or (B) upon and after the consummation of the Aleris
Acquisition, $125,000,000 over the term of this Agreement minus (ii) the
aggregate amount of Dividends made pursuant to Section 6.08(g); (s) Investments
consisting of unsecured guaranties permitted pursuant to Section 6.01(o); (t)
Investments by any Company in any other Company; provided that such Investment
is part of a Series of Cash Neutral Transactions and no Default has occurred and
is continuing; (u) Investments consisting of (i) unsecured guaranties by Novelis
Inc. of NKL’s indemnification obligations owing to (x) the Ulsan JV Subsidiary
attributable to employment- related claims or claims of former employees of NKL,
and (y) the Ulsan Joint Venture Partner for losses of the Ulsan Joint Venture
Partner arising from NKL’s breach of representations, warranties and covenants
applicable to NKL under the Ulsan Sale Agreement; provided that Novelis Inc.’s
maximum aggregate liability under the guaranties described in this clause (i)
shall not exceed $157,500,000, and (ii) an unsecured guaranty by Novelis Inc. of
NKL’s indemnification obligations owing to the Ulsan JV Subsidiary for losses of
the Ulsan JV Subsidiary arising from environmental liabilities that relate to
actions occurring prior to the closing of the Ulsan Share 223
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3253.jpg]
Sale; provided that Novelis Inc.’s maximum aggregate liability under the
guaranty described in this clause (ii) shall not exceed $157,500,000; (v)
Investments in Ulsan JV Subsidiary in an aggregate amount not to exceed
₩125,000,000,000 at any time outstanding; (w) Investments by any Loan Party in
any Company organized under the laws of the People’s Republic of China that is
not a Loan Party in an aggregate amount not to exceed $290,000,000; (x) to the
extent constituting an Investment, (i) the Permitted Reorganization; provided
that the terms and conditions set forth in the definition of Permitted
Reorganization and, to the extent applicable, the definition of Permitted
Reorganization Actions shall have been satisfied; provided, further, that all
such Investments involving a loan or advance, or otherwise in the form of an
Intercompany Note, shall be documented as an Intercompany Note and shall be
subordinated to the Secured Obligations (to the extent evidencing a payment
obligation of a Loan Party) on terms reasonably satisfactory to the
Administrative Agent, and shall be pledged as Collateral pursuant to the
Security Documents, and (ii) the Permitted Aleris Foreign Subsidiary Transfers;
and (y) Permitted Fiscal Unity Liability; (z) solely to the extent that the
Designated Belgian Escrow Funds are required to be deposited in the Designated
Belgian Escrow Account pursuant to the Belgian Purchase Documents, Investments
of the Designated Belgian Escrow Funds pursuant to the Designated Belgian Escrow
Agreement; (aa) Investments in the form of licenses of Intellectual Property by
Aleris Belgium and/or Aleris Italy, as licensee, from one or more Companies, as
licensors; provided that any such license shall cover only Intellectual Property
that is required to be licensed by Aleris Belgium and/or Aleris Italy, as
licensee, under the Belgian Purchase Documents or as is otherwise required for
Aleris Belgium and/or Aleris Italy to operate the Belgian Hold Separate Business
in accordance with the Belgian Purchase Documents (including to the extent that
the European Commission or any trustee appointed on its behalf determines that
such license is necessary to operate such business); and (bb) Investments in the
form of licenses of Intellectual Property in favor of the Persons operating the
U.S. Hold Separate Assets, from one or more Companies, as licensors; provided
that any such license shall cover only Intellectual Property that is required to
be licensed by such Persons under the U.S. Hold Separate Order or a U.S. Hold
Separate Agreement, or as is otherwise 224 1031947.12E-CHISR1060441.10-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3254.jpg]
required for such Persons to operate the U.S. Hold Separate Business in
accordance with the U.S. Hold Separate Order and the U.S. Hold Separate
Agreements; provided that (x) any such Investment in the form of a loan or
advance to any Loan Party shall be subordinated to the Secured Obligations on
terms reasonably satisfactory to the Administrative Agent and, in the case of a
loan or advance by a Loan Party, evidenced by an Intercompany Note and pledged
by such Loan Party as Collateral pursuant to the Security Documents and (y) with
respect to any Investment in an aggregate amount in excess of $50,000,000, on or
prior to the date of any Investment pursuant to Section 6.04(r)(ii), (iii) or
(iv), the Designated Company shall deliver to the Administrative Agent an
Officer’s Certificate specifying which clause of Section 6.04(r) such Investment
is being made pursuant to and calculating in reasonable detail the amount of the
Cumulative Credit or Annual Credit, as applicable, immediately prior to such
election and the amount thereof elected to be so applied, the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and Consolidated Interest Coverage
Ratio referred to above and, in the case of Investments pursuant to clause (iii)
above, the amount of Liquidity referred to therein. An Investment shall be
deemed to be outstanding to the extent not returned in the same form as the
original Investment to any Company. The outstanding amount of an Investment
shall, in the case of a Contingent Obligation that has been terminated, be
reduced to the extent no payment is or was made with respect to such Contingent
Obligation upon or prior to the termination of such Contingent Obligation; and
the outstanding amount of other Investments shall be reduced by the amount of
cash or Cash Equivalents received with respect to such Investment upon the sale
or disposition thereof, or constituting a return of capital with respect thereto
or, repayment of the principal amount thereof, in the case of a loan or advance.
Section 6.05 Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted: (a) Asset Sales in compliance with
Section 6.06; (b) Permitted Acquisitions in compliance with Section 6.04; (c)
(i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that in the case of any merger, amalgamation or
consolidation involving (w) Designated Holdco, Designated Holdco is the
surviving or resulting person, (x) except as provided in the definition of
Permitted Holdings Amalgamation, the Borrower, the Borrower is the surviving or
resulting person, (y) a Co-Borrower, such Co-Borrower is the surviving or
resulting person, and (z) in any other case, an Unrestricted Grantor is the
surviving or resulting person), (ii) any Restricted Grantor may merge,
amalgamate or consolidate with or into any other Restricted Grantor (provided
that (x) a Subsidiary Guarantor is the surviving or resulting person or (y) in
the case of any merger, amalgamation or consolidation involving a Co-Borrower
(other than the Borrower or Designated Holdco), such Co-Borrower is the
surviving or resulting person), (iii) Novelis Aluminum Holding Company and
Novelis Deutschland GmbH may merge 225 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3255.jpg]
provided Novelis Deutschland GmbH is the surviving or resulting person, and (iv)
any Company that is not a Loan Party may merge, amalgamate or consolidate with
or into any Restricted Grantor (provided that a Subsidiary Guarantor or a
Co-Borrower is the surviving or resulting person); provided that, in the case of
each of the foregoing clauses (i) through (iv), (1) the surviving or resulting
person is a Wholly Owned Subsidiary of Holdings (or, on and after the Specified
AV Minerals Joinder Date, subject to Section 6.15(a)(i), AV Minerals); provided
that following a Qualified Borrower IPO, the surviving or resulting person is
the Borrower or a Wholly Owned Subsidiary of the Borrower following a Qualified
Borrower IPO), (2) the Lien on and security interest in such property granted or
to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained in full force and effect and perfected and enforceable (to
at least the same extent as in effect immediately prior to such transfer) or
created in accordance with the provisions of Section 5.11 or Section 5.12, as
applicable (for purposes of each step of the Permitted Reorganization, without
regard to any time periods provided for in such Sections) and (3) no Default is
then continuing or would result therefrom; provided that in the case of any
amalgamation or consolidation involving a Loan Party, at the request of the
Administrative Agent, such Loan Party and each other Loan Party shall confirm
its respective Secured Obligations and Liens under the Loan Documents in a
manner reasonably satisfactory to the Administrative Agent; (d) any Restricted
Subsidiary that is not a Loan Party may merge, amalgamate or consolidate with or
into any other Restricted Subsidiary that is not a Loan Party; (e) AV Metals and
the Borrower may consummate the Permitted Holdings Amalgamation; (f) any
Restricted Subsidiary of the Designated Company (other than a Co-Borrower) may
dissolve, liquidate or wind up its affairs at any time; provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect; and (g) any Unrestricted Grantor
(other than Holdings, Designated Holdco or the Co- Borrowers (or, on and after
the Specified AV Minerals Joinder Date, AV Minerals)) may dissolve, liquidate or
wind-up its affairs (collectively, “Wind-Up”), so long as all of its assets are
distributed or otherwise transferred to any other Unrestricted Grantor and any
Restricted Grantor may Wind- Up so long as all of its assets are distributed or
otherwise transferred to a Restricted Grantor or an Unrestricted Grantor;
provided that (1) the Lien on and security interest in such property granted or
to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained in full force and effect and perfected and enforceable (to
at least the same extent as in effect immediately prior to such transfer) or
created in accordance with the provisions of Section 5.11 or Section 5.12, as
applicable and (2) no Default is then continuing or would result therefrom.
Section 6.06 Asset Sales. Effect any Asset Sale except that the following shall
be permitted: 226 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3256.jpg]
(a) disposition of used, worn out, obsolete or surplus property by any Company
in the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of the Designated
Company, no longer economically practicable to maintain or useful in the conduct
of the business of the Companies taken as a whole; (b) so long as no Default is
then continuing or would result therefrom, any other Asset Sale (other than the
Equity Interests of any German Borrower Holding Company, Aleris German
Non-Wholly Owned Subsidiary, or Wholly Owned Subsidiary, in each case that is a
Restricted Subsidiary, unless, after giving effect to any such Asset Sale, such
person either ceases to be a Restricted Subsidiary or, in the case of an
Excluded Collateral Subsidiary, becomes a Joint Venture Subsidiary) for fair
market value, with at least 75% of the consideration received for all such Asset
Sales or related Asset Sales in which the consideration received exceeds
$50,000,000 payable in cash upon such sale (provided, however, that for the
purposes of this clause (b), the following shall be deemed to be cash: (i) any
liabilities (as shown on the Designated Company’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Designated Company or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Asset Sale and for which Holdings, the
Designated Company and all of its Restricted Subsidiaries (and, on and after the
Specified AV Minerals Joinder Date, AV Minerals) shall have been validly
released by all applicable creditors in writing, (ii) any securities received by
the Designated Company or the applicable Restricted Subsidiary from such
transferee that are converted by the Designated Company or such Restricted
Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable Asset Sale, and (iii) aggregate non-cash
consideration received by the Designated Company or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Asset Sale for which such non-cash consideration is received)
not to exceed $75,000,000 at any time (net of any non- cash consideration
converted into cash)); (c) leases, subleases or licenses of the properties of
any Company in the ordinary course of business and which do not, individually or
in the aggregate, interfere in any material respect with the ordinary conduct of
the business of any Company; (d) mergers and consolidations, and liquidations
and dissolutions in compliance with Section 6.05; (e) sales, transfers and other
dispositions of Receivables for the fair market value thereof in connection with
a Permitted Factoring Facility; provided that no Default shall be outstanding
after giving effect thereto and (A) with respect to any such sale, transfer or
disposition of Receivables incurred by a Company that is organized in a
Principal Jurisdiction, such transaction is a Permitted German Alternative
Financing, Permitted Customer Account Financing or Permitted Novelis Switzerland
Financing, (B) with respect to any such sale, transfer of disposition of
Receivables incurred by a Company that is organized in a Non-Principal
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a
Non-Principal Jurisdiction under all Qualified 227
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3257.jpg]
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to this Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, Permitted Novelis Switzerland Financing and any Permitted Customer
Account Financing), shall not exceed the greater of (x) 15% of Consolidated Net
Tangible Assets and (y) $750,000,000, and (C) with respect to any such sale,
transfer or disposition of Receivables incurred by a Company that is organized
in a Non-Loan Party Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Loan Party Jurisdiction under all Qualified Securitization
Transactions under Section 6.01(e), plus (x) the aggregate amount of
Indebtedness incurred by a Subsidiary that is organized in a Non-Loan Party
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Loan Party Jurisdiction subject to a
Permitted Factoring Facility pursuant to this Section 6.06(e) at such time, plus
(z) the aggregate consideration received by a Company that is organized in a
Non-Loan Party Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000; (f) the sale or
disposition of cash and Cash Equivalents in connection with a transaction
otherwise permitted under the terms of this Agreement; (g) assignments and
licenses of Intellectual Property of any Loan Party and its Subsidiaries in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company; (h) Asset Sales (i) by and among Unrestricted Grantors (other than
Holdings and, on and after the Specified AV Minerals Joinder Date, AV Minerals),
(ii) by any Restricted Grantor to any other Restricted Grantor, (iii) by any
Restricted Grantor to any Unrestricted Grantor so long as the consideration paid
by the Unrestricted Grantor in such Asset Sale does not exceed the fair market
value of the property transferred, (iv) by (x) any Unrestricted Grantor to any
Restricted Grantor for fair market value and (y) by any Loan Party to any
Restricted Subsidiary that is not a Loan Party for fair market value provided
that the fair market value of such Asset Sales under this clause (iv) does not
exceed the greater of (1) $200,000,000 and (2) 4% of Consolidated Net Tangible
Assets in the aggregate for all such Asset Sales since the Closing Date, (v) by
any Company that is not a Loan Party to any Loan Party so long as the
consideration paid by the Loan Party in such Asset Sale does not exceed the fair
market value of the property transferred, and (vi) by and among Companies that
are not Loan Parties; provided that (A) in the case of any transfer 228
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3258.jpg]
from one Loan Party to another Loan Party, any security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the relevant
Security Documents in the assets so transferred shall (1) remain in full force
and effect and perfected and enforceable (to at least the same extent as in
effect immediately prior to such transfer) or (2) be replaced by security
interests granted to the Collateral Agent for the benefit of the relevant
Secured Parties pursuant to the relevant Security Documents, which new security
interests shall be in full force and effect and perfected and enforceable (to at
least the same extent as in effect immediately prior to such transfer) and (B)
no Default is then continuing or would result therefrom; provided, further, that
(I) any Asset Sale of Equity Interests of a Subsidiary of the Designated Company
permitted under this clause (h) (such Subsidiary, the “Transferred Company”)
from an Unrestricted Grantor to a Restricted Grantor shall be conditioned on (1)
the satisfaction of the Transfer Conditions as of the date of such transaction
and (2) either the creation or existence of an Interim Holding Company, in each
case that (X) is a direct Wholly Owned Subsidiary of such Restricted Grantor and
that directly owns 100% of the Equity Interests of such Transferred Company
after giving effect to such Asset Sale; provided, that if such Transferred
Company is an Aleris German Non-Wholly Owned Subsidiary, the Tulip Foundation
may continue to directly or indirectly own Equity Interests in such Aleris
German Non-Wholly Owned Subsidiary so long as the Tulip Conditions are satisfied
at all times and any other Aleris German Non-Wholly Owned Subsidiary that owns
such Transferred Company prior to the occurrence of such transfer may continue
to own Equity Interests in such Transferred Company, (Y) has complied with the
Joinder Requirements and (Z) shall not be permitted to own, on and after the
date of such action, any assets other than the Permitted Holding Company Assets
(II) solely with respect to the pledge of Equity Interests in or by any Interim
Holding Company in connection with a transaction permitted under this clause (h)
that complies with the requirements of clauses (I)(X) through (I)(Z) above, and
so long as the Transfer Conditions are satisfied as of the date of such
transaction, the re-starting of any fraudulent conveyance, fraudulent transfer,
preference or hardening period with respect to any Security Document or Lien
under any Requirement of Law shall not, in itself, constitute a violation of
clause (A)(1) or clause (A)(2) of the second proviso to this clause (h), and
(III) so long as the Transfer Conditions are satisfied as of the date of such
transaction, any guaranty or pledge limitations under the laws of the
jurisdiction of organization of (X) an Interim Holding Company with respect to
the enforcement of the pledge of Equity Interests directly held by the Loan
Party that owns the Equity Interests of such Interim Holding Company, or (Y) any
Restricted Grantor that acquires assets pursuant to this clause (h) with respect
to the enforcement of the pledge of such assets acquired by such Restricted
Grantor, in the case of clauses (III)(X) and (III)(Y), shall not, in itself,
constitute a violation of clause (A)(1) or clause (A)(2) of the second proviso
to this clause (h); (i) the Companies may consummate Asset Swaps so long as (x)
each such sale is in an arm’s-length transaction and the applicable Company
receives at least fair market value consideration (as determined in good faith
by such Company), (y) the Collateral Agent shall have a First Priority perfected
Lien on the assets acquired pursuant to such Asset Swap at least to the same
extent as the assets sold pursuant to such Asset Swap (immediately prior to
giving effect thereto) and (z) the aggregate fair market value of all assets
sold pursuant to this clause (i) shall not exceed the greater of (1) 2% of
Consolidated Net Tangible Assets and (2) $100,000,000 in the aggregate since the
Closing Date; provided that so long as the assets acquired by any Company 229
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3259.jpg]
pursuant to the respective Asset Swap are located in the same country as the
assets sold by such Company, such aggregate cap will not apply to such Asset
Swap; (j) sales, transfers and other dispositions of Receivables (whether now
existing or arising or acquired in the future) and Related Security to a
Securitization Entity in connection with a Qualified Securitization Transaction
permitted under Section 6.01(e) and all sales, transfers or other dispositions
of Securitization Assets by a Securitization Entity under, and pursuant to, a
Qualified Securitization Transaction permitted under Section 6.01(e); (k) to the
extent constituting an Asset Sale, the Permitted Holdings Amalgamation; (l)
issuances of Equity Interests by Joint Venture Subsidiaries and Excluded
Collateral Subsidiaries; (m) Asset Sales among Companies of promissory notes or
Equity Interests or similar instruments issued by a Company; provided that such
Asset Sales are part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing; (n) the sale of Receivables made pursuant to the
Receivables Purchase Agreement; (o) to the extent constituting an Asset Sale,
Investments permitted by Section 6.04(i); (p) issuances of Qualified Capital
Stock (including by way of sales of treasury stock) or any options or warrants
to purchase, or securities convertible into, any Qualified Capital Stock (A) for
stock splits, stock dividends and additional issuances of Qualified Capital
Stock which do not decrease the percentage ownership of the Loan Parties in any
class of the Equity Interests of such issuing Company and (B) by Subsidiaries of
the Designated Company formed after the Closing Date to the Designated Company
or the Subsidiary of the Designated Company which is to own such Qualified
Capital Stock. All Equity Interests issued in accordance with this Section
6.06(p) shall, to the extent required by Section 5.11 or any Security Document
or if such Equity Interests are issued by any Loan Party (other than (x) prior
to the Specified AV Minerals Joinder Date, Holdings or (y) on and after the
Specified AV Minerals Joinder Date, AV Minerals), be delivered to the Collateral
Agent; (q) transfers of 100% of the Equity Interests of any Chinese Subsidiary
or Korean Subsidiary of the Designated Company to a wholly-owned U.S. Loan
Party; provided that (i) any security interests granted to the Collateral Agent
for the benefit of any Secured Parties pursuant to the relevant Security
Documents in the Equity Interests so transferred shall be replaced by security
interests granted to the Collateral Agent for the benefit of the relevant
Secured Parties pursuant to the relevant Security Documents in 100% of the
Equity Interests of such U.S. Loan Party and 65% of the Equity Interests of such
Chinese Subsidiary if held directly by such U.S. Loan Party, which 230
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3260.jpg]
new security interests shall be in full force and effect and perfected and
enforceable (to at least the same extent as the security interests in such
transferred Subsidiary in effect immediately prior to such transfer (it being
understood that registration of such pledge may take place following such
transfer to the extent required by applicable law)) and (ii) no Default is then
continuing or would result therefrom; (r) sales, transfers and other
dispositions of Inventory in order to finance working capital; provided that no
Default shall be outstanding after giving effect thereto and (A) with respect to
any such sale, transfer of disposition by a Company that is organized in a
Principal Jurisdiction, such transaction is a Permitted German Alternative
Financing, (B) with respect to any such sale, transfer or disposition of
Receivables incurred by a Company that is organized in a Non- Principal
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a
Non-Principal Jurisdiction under all Qualified Securitization Transactions under
this Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by
a Subsidiary that is organized in a Non-Principal Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Principal Jurisdiction for
Asset Sales permitted under this Section 6.06(r) (net of amounts paid by such
Company to repurchase the Inventory subject to such Asset Sales) (but in each
case excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000, and (C) with respect to any such sale, transfer or disposition of
Receivables incurred by a Company that is organized in a Non-Loan Party
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under this
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a Non-Loan Party Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Loan Party Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Loan Party Jurisdiction for
Asset Sales permitted under this Section 6.06(r) (net of amounts paid by such
Company to repurchase the Inventory subject to such Asset Sales) (but in each
case excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000; (s) Asset Sales of 100% of the Equity Interests of any Chinese
Subsidiary of the Designated Company to a Chinese holding company that is a
direct Wholly Owned Subsidiary of the Designated Company; provided that (i) any
security interests granted to the Collateral Agent for the benefit of any
Secured Parties pursuant to the relevant Security Documents in the Equity
Interests so transferred shall be replaced by security interests granted to the
Collateral Agent for the benefit of the relevant Secured Parties pursuant to the
relevant Security Documents in 100% of the Equity Interests of such holding
company Subsidiary, which new security interests shall be 231
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3261.jpg]
in full force and effect and perfected and enforceable (to at least the same
extent as the security interests in such transferred Subsidiary in effect
immediately prior to such transfer (it being understood that registration of
such pledge may take place following such transfer to the extent required by
applicable law)) and (ii) no Default is then continuing or would result
therefrom; (t) any sale, lease transfer or other disposition in connection with
any industrial revenue bond or similar program that does not result in the
recognition of the sale or the asset transfer in accordance with GAAP, or any
similar transaction; (u) the Ulsan Share Sale; (v) the NKL Share Repurchase; (w)
any Permitted Aleris Foreign Subsidiary Transfer; and (x) to the extent
constituting an Asset Sale, the Permitted Reorganization; provided that the
terms and conditions set forth in the definition of Permitted Reorganization
and, to the extent applicable, the definition of Permitted Reorganization
Actions shall have been satisfied; provided, further, that all such Asset Sales
involving (whether as consideration or otherwise) a loan or advance, or that
otherwise involves an Intercompany Note, shall be permitted solely to the extent
that such loan or advance is documented as an Intercompany Note, and all
Intercompany Notes in connection therewith shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent, and
shall be pledged as Collateral pursuant to the Security Documents. Section 6.07
Cash Pooling Arrangements. Amend, vary or waive any term of the Cash Pooling
Arrangements or enter into any new pooled account or netting agreement with any
Affiliate in a manner materially adverse to the Lenders or which adversely
affects the security interests in such accounts. Without the consent of the
Administrative Agent under the Revolving Credit Agreement, permit the aggregate
amount owed pursuant to the Cash Pooling Arrangements by all Companies who are
not Loan Parties (other than any Company (x) that has pledged assets to secure
the Secured Obligations on terms reasonably satisfactory to the Administrative
Agent and the Collateral Agent and (y) the accounts of which included in such
Cash Pooling Arrangements are limited to zero balance disbursement accounts that
forward daily all amounts to an account of a Loan Party (subject to customary
payments with respect to overdrafts)) minus the aggregate amount on deposit
pursuant to the Cash Pooling Arrangements from such Persons to exceed the
greater of (i) €75,000,000 and (ii) 2.0% of Consolidated Net Tangible Assets.
Section 6.08 Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted: 232
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3262.jpg]
(a) (i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the Borrower or a Wholly Owned Subsidiary of the
Borrower following a Qualified Borrower IPO), (ii) on and after the Specified AV
Minerals Joinder Date, so long as AV Minerals is a Loan Party and a Qualified
IPO has not occurred (other than a Qualified IPO consummated solely with the
issuance of Equity Interests by a direct or indirect parent of AV Minerals),
Dividends by Holdings to AV Minerals, (iii) Dividends by Holdings (or the
Borrower following a Qualified Borrower IPO) and, on and after the Specified AV
Minerals Joinder Date, AV Minerals, so long as, after the Specified AV Minerals
Joinder Date, AV Minerals is a Loan Party and a Qualified IPO has not occurred
(other than a Qualified IPO consummated solely with the issuance of Equity
Interests by a direct or indirect parent of AV Minerals), payable solely in
Qualified Capital Stock and, (iiiiv) Dividends by Holdings and, on and after the
Specified AV Minerals Joinder Date, AV Minerals, so long as, after the Specified
AV Minerals Joinder Date, AV Minerals is a Loan Party and a Qualified IPO has
not occurred (other than a Qualified IPO consummated solely with the issuance of
Equity Interests by a direct or indirect parent of AV Minerals), payable with
the proceeds of Permitted Holdings Indebtedness;, and (v) Dividends by (x)
Aleris Casthouse to Aleris Rolled Products or any German Borrower Holding
Company, and (y) Aleris Rolled Products to any German Borrower Holding Company,
in the case of clauses (x) and (y), to the extent the Person receiving such
Dividend continues to be a Loan Party after giving effect to such Dividend; (b)
(i) Dividends by any Company that is not a Loan Party to any other Company that
is not a Loan Party but is a Wholly Owned Subsidiary of Holdings (or the
Borrower or a Wholly Owned Subsidiary of the Borrower following a Qualified
Borrower IPO) and (ii) cash Dividends by any Company that is not a Loan Party to
the holders of its Equity Interests on a pro rata basis; (c) (A) to the extent
actually used by Holdings (and, on and after the Specified AV Minerals Joinder
Date, AV Minerals) to pay such franchise taxes, costs and expenses, fees,
payments by the Designated Company to or on behalf of Holdings (or, on and after
the Specified AV Minerals Joinder Date, AV Minerals or to Holdings for
substantially concurrent payment to AV Minerals) in an amount sufficient to pay
franchise taxes and other fees solely required to maintain the legal existence
of Holdings (and, on and after the Specified AV Minerals Joinder Date, AV
Minerals), (B) payments by the Designated Company to or on behalf of Holdings
(and, on and after the Specified AV Minerals Joinder Date, AV Minerals) in an
amount sufficient to pay out-of-pocket legal, accounting and filing costs and
other expenses in the nature of overhead in the ordinary course of business of
Holdings, (and, on and after the Specified AV Minerals Joinder Date, AV
Minerals), and (C) management, consulting, monitoring and advisory fees and
related expenses and termination fees pursuant to a management agreement with
one or more Specified Holders relating to the Designated Company (collectively,
the “Management Fees”), in the case of clauses (A), (B) and (C) in an aggregate
amount not to exceed in any calendar year the greater of (i) $20,000,000 and
(ii) 1.5% of the Designated Company’s Consolidated EBITDA in the prior calendar
year; 233 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3263.jpg]
(d) the Designated Company may pay cash Dividends to the holders of its Equity
Interests and, if Holdings is a holder of such Equity Interests, the proceeds
thereof may be utilized by Holdings to pay cash Dividends to the holders of its
Equity Interests in an amount not to exceed: (i) so long as (A) the Consolidated
Interest Coverage Ratio, as of the last day of the four consecutive fiscal
quarter period of the Designated Company then last ended for which financial
statements have been (and are required to have been) delivered under Section
5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to such
Dividends and any related Indebtedness, would exceed 2.0 to 1.0 and (B) the
Senior Secured Net Leverage Ratio as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Dividends and any related Indebtedness, would not exceed 3.50 to 1.00, the
then available Cumulative Credit; (ii) so long as (A) the Total Net Leverage
Ratio, as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Dividends, would not exceed 4.0 to
1.0, (B) Liquidity after giving effect to such Dividend shall be greater than or
equal to $750,000,000, and (C) the Senior Secured Net Leverage Ratio as of the
last day of the four consecutive fiscal quarter period of the Designated Company
then last ended for which financial statements have been (and are required to
have been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma
Basis after giving effect to such Dividends and any related Indebtedness, would
not exceed 3.50 to 1.00, the then available Annual Credit; and (iii) so long as
(A) the Total Net Leverage Ratio, as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Dividends and any related Indebtedness, would not exceed 3.5 to 1.0 and (B)
the Senior Secured Net Leverage Ratio as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Dividends and any related Indebtedness, would not exceed 3.50 to 1.00, such
additional amounts as the Designated Company may determine (the cumulative
amount of Dividends made after the Closing Date under this clause (iii) at any
time that the Total Net Leverage Ratio, as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Dividends, would exceed 2.0 to 1.0, referred to as the “Dividend
Recapture Amount”); 234 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3264.jpg]
provided that (x) the Dividends described in this clause (d) shall not be
permitted if a Default is continuing at the date of declaration or payment
thereof or would result therefrom and (y) with respect to any Dividend in an
aggregate amount in excess of $50,000,000, on or prior to the date of any such
Dividend pursuant to this Section 6.08(d), the Designated Company shall deliver
to the Administrative Agent an Officer’s Certificate specifying which clause of
this Section 6.08(d) such Dividend is being made pursuant to and calculating in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied (in the case of Dividends pursuant to clause (i) and (ii) above)
and the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Consolidated Interest Coverage Ratio referred to above and, in the case of
Dividends pursuant to clause (ii) above, the amount of Liquidity referred to
therein; (e) to the extent constituting a Dividend, payments permitted by
Section 6.09(d) that do not relate to Equity Interests; (f) [intentionally
omitted]; (g) so long as the Senior Secured Net Leverage Ratio as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Dividends and any related Indebtedness, would not
exceed 3.50 to 1.00, the Designated Company may pay additional cash Dividends to
Holdings (or, on and after the Specified AV Minerals Joinder Date, AV Minerals)
the proceeds of which may be utilized by Holdings (or, on and after the
Specified AV Minerals Joinder Date, AV Minerals) to pay cash Dividends to the
holders of its Equity Interests in an aggregate amount not to exceed (i) (A)
prior to the consummation of the Aleris Acquisition, $75,000,000 after the
Closing Date or (B) upon and after the consummation of the Aleris Acquisition,
$125,000,000 after the Closing Date minus (ii) the amount of Investments made in
reliance on Section 6.04(r)(v); provided that the Dividends described in this
clause (g) shall not be permitted if a Default is continuing at the date of
declaration or payment thereof or would result therefrom; (h) Dividends by any
Company to any other Company that are part of a Series of Cash Neutral
Transactions; provided no Default has occurred and is continuing; (i) following
a Qualified IPO, Dividends paid to Holdings (or, on and after the Specified AV
Minerals Joinder Date, AV Minerals) (which may pay the proceeds thereof to the
holders of its Equity Interests) or, in the case of a Qualified Borrower IPO,
its other equity holders, of up to 10% of the net cash proceeds received by (or
contributed to the capital of) the Designated Company in or from such Qualified
IPO or Qualified Borrower IPO in any fiscal year; and (j) Dividends to
repurchase Equity Interests of Holdings (or, (x) on and after the Designated
Holdco Effective Date, Designated Holdco and (y) on and after the Specified AV
235 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3265.jpg]
Minerals Joinder Date, AV Minerals) or any direct or indirect parent entity (or
following a Qualified Borrower IPO, Equity Interests of the Borrower) from
current or former officers, directors or employees of the Designated Company or
any of its Restricted Subsidiaries or any direct or indirect parent entity (or
permitted transferees of such current or former officers, directors or
employees); provided, however, that the aggregate amount of such repurchases
shall not exceed (i) $20,000,000 in any calendar year prior to completion of a
Qualified IPO or Qualified Borrower IPO, or (ii) $30,000,000 in any calendar
year in which a Qualified IPO or Qualified Borrower IPO occurs or any calendar
year commencing following completion of a Qualified IPO or Qualified Borrower
IPO (with unused amounts in any calendar year being permitted to be carried over
for the next two succeeding calendar years); provided, further, that such amount
in any calendar year may be increased by an amount not to exceed (x) the cash
proceeds received by the Designated Company or any of its Restricted
Subsidiaries from the sale of Equity Interests of the Borrower, Holdings (or,
(x) on and after the Designated Holdco Effective Date, Designated Holdco and (y)
on and after the Specified AV Minerals Joinder Date, AV Minerals) or any parent
entity to officers, directors or employees (to the extent contributed to the
Designated Company (excluding any portion thereof included in the Cumulative
Credit)), plus (y) the cash proceeds of key man life insurance policies in such
calendar year. Section 6.09 Transactions with Affiliates. Enter into, directly
or indirectly, any transaction or series of related transactions, whether or not
in the ordinary course of business, with or for the benefit of any Affiliate of
any Company (other than between or among Loan Parties), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:
(a) Dividends permitted by Section 6.08; (b) Investments permitted by Section
6.04(d), (e), (h), (i), (l), (p), or (s), (z), (aa), or (bb) and other
Investments permitted under Section 6.04 in Restricted Subsidiaries and joint
ventures; provided that any such joint venture is not owned by any Affiliate of
Holdings except through the ownership of the Companies; (c) mergers,
amalgamations and consolidations permitted by Section 6.05(c), (d), (e), (f) or
(g), and Asset Sales permitted by Section 6.06(h)(iv) and (v), or (m); (d)
reasonable and customary director, officer and employee compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification arrangements, in each case approved by
the Board of Directors of the Designated Company; (e) transactions with
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods and services, in each case in the ordinary course of business on terms
not materially less favorable as might reasonably have been obtained at such
time from a Person that 236 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3266.jpg]
is not an Affiliate of the Designated Company, as determined in good faith by
the Designated Company, and otherwise not prohibited by the Loan Documents; (f)
the existence of, and the performance by any Company of its obligations under
the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which has been disclosed in writing to the
Administrative Agent as in effect on the Closing Date, and similar agreements
that it may enter into thereafter, to the extent not more adverse to the
interests of the Lenders in any material respect, when taken as a whole, than
any of such documents and agreements as in effect on the Closing Date; (g) the
Transactions as contemplated by the Loan Documents; (h) Qualified Securitization
Transactions permitted under Section 6.01(e) and transactions in connection
therewith on a basis no less favorable to the applicable Company as would be
obtained in a comparable arm’s length transaction with a person not an Affiliate
thereof; (i) cash management netting and pooled account arrangements permitted
under Section 6.01(r); (j) transactions between or among any Companies that are
not Loan Parties; (k) transactions pursuant to a management agreement with the
Specified Holders so long as the aggregate payment of Management Fees thereunder
are permitted under Section 6.08(c); (l) transactions between Loan Parties and
Companies that are not Loan Parties that are at least as favorable to each such
Loan Party as would reasonably be obtained by such Loan Party in a comparable
arm’s-length transaction with a person other than an Affiliate; and (m)
transactions contemplated by the Receivables Purchase Agreements; and (n)
transactions required by any Requirement of Law; provided that notwithstanding
any of the foregoing or any other provision of this Agreement, all intercompany
loans, advances or other extensions of credit made to or by Companies organized
in Switzerland or Germany shall be on fair market terms.; provided, further,
that for purposes of determining compliance with this Section 6.09, the
transactions contemplated under the Belgian 237
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3267.jpg]
Purchase Documents shall be viewed collectively as a series of related
transactions and shall not also be tested individually as separate transactions,
and the transactions contemplated under the U.S. Hold Separate Agreements shall
be viewed collectively as a series of related transactions and shall not also be
tested individually as separate transactions. Section 6.10 Most Favored Nation.
If at any time, any Loan Party is a party to or shall enter into any Third Lien
Credit Agreement which includes covenants (whether affirmative or negative, and
whether maintenance or incurrence) or events of default that are more
restrictive than those contained in this Agreement or are not provided for in
this Agreement (each such covenant, condition, requirement and default or event
of default herein referred to as a “More Favorable Provision”), then the
Designated Company shall promptly so advise and notify the Administrative Agent
in writing. Such writing shall include a verbatim statement of such More
Favorable Provision. Such More Favorable Provision shall be automatically
incorporated by reference into this Agreement as if set forth fully herein,
mutatis mutandis, effective as of the date when such More Favorable Provision
became effective under such Third Lien Credit Agreement (each such More
Favorable Provision as incorporated herein is herein referred to as an
“Incorporated Provision”). Thereafter, upon the request of the Administrative
Agent, the Designated Company and the Administrative Agent shall enter into an
additional agreement or an amendment to this Agreement (as the Administrative
Agent may request), evidencing the incorporation of such Incorporated Provision.
Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly: (a) (i) make any
voluntary or optional payment of principal on or prepayment on or redemption or
acquisition for value of, or complete any mandatory prepayment, redemption or
purchase offer in respect of, or otherwise voluntarily or optionally defease or
segregate funds with respect to, any Indebtedness incurred under Section
6.01(l), Permitted Second Priority Refinancing Debt and Permitted Unsecured
Refinancing Debt or any Indebtedness under the Senior Note Documents or any
Subordinated Indebtedness or any Permitted Refinancings of any of such
Indebtedness, except (x) any such Indebtedness may be prepaid or redeemed with
the proceeds of a Permitted Refinancing, (y) so long as no Default is continuing
or would result therefrom, Indebtedness under any Third Lien Credit Agreement
may be prepaid, and (z) so long as no Default is continuing or would result
therefrom, repayments or redemptions of Indebtedness under the Senior Notes
Documents, Indebtedness incurred under Section 6.01(l), Permitted Second
Priority Refinancing Debt, Permitted Unsecured Refinancing Debt or Subordinated
Indebtedness (or any Permitted Refinancings (other than a refinancing with
Incremental Term Loans) of any of such Indebtedness) (“Permitted Prepayments”)
in an amount not to exceed: (1) so long as (A) the Consolidated Interest
Coverage Ratio, as of the last day of the four consecutive fiscal quarter period
of the Designated Company then last ended for which financial statements have
been (and are required to have been) delivered under Section 5.01(a) or (b),
calculated on a Pro Forma Basis after giving effect to such Permitted
Prepayments and any related Indebtedness, would exceed 2.0 to 1.0 and (B) the
Senior Secured Net Leverage Ratio as of the last day 238
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3268.jpg]
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Permitted Prepayments and any related Indebtedness,
would not exceed 3.50 to 1.00, the then available Cumulative Credit; (2) so long
as (A) the Total Net Leverage Ratio, as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Permitted Prepayments and any related Indebtedness, would not exceed 4.0 to
1.0, (B) Liquidity after giving effect to such Permitted Prepayments shall be
greater than or equal to $750,000,000 and (C) the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Permitted Prepayments and any
related Indebtedness, would not exceed 3.50 to 1.00, the then available Annual
Credit; and (3) so long as (A) the Total Net Leverage Ratio, as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b) calculated on a Pro Forma Basis
after giving effect to such Permitted Prepayments and any related Indebtedness,
would not exceed 3.5 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of
the last day of the four consecutive fiscal quarter period of the Designated
Company then last ended for which financial statements have been (and are
required to have been) delivered under Section 5.01(a) or (b), calculated on a
Pro Forma Basis after giving effect to such Permitted Prepayments and any
related Indebtedness, would not exceed 3.50 to 1.00, such additional amounts as
the Designated Company may determine (the cumulative amount of Permitted
Prepayments made after the Closing Date under this clause (3) at any time that
the Total Net Leverage Ratio, as of the last day of the four consecutive fiscal
quarter period of the Designated Company then last ended for which financial
statements have been (and are required to have been) delivered under Section
5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to such
Permitted Prepayments and any related Indebtedness , would exceed 2.0 to 1.0,
referred to as the “Prepayments Recapture Amount”); or (ii) make any payment on
or with respect to any Subordinated Indebtedness wholly among Loan Parties in
violation of the subordination provisions thereof; or (iii) make any payment
(whether, voluntary, mandatory, scheduled or otherwise) on or with respect to
any Subordinated Indebtedness (including payments of principal and interest
thereon, but excluding the discharge by Novelis AG (as consideration for the 239
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3269.jpg]
purchase of Accounts under the Receivables Purchase Agreement) of loans or
advances made by Novelis AG to German Seller), if an Event of Default is
continuing or would result therefrom; provided that with respect to any
Permitted Prepayment in an aggregate amount in excess of $50,000,000, on or
prior to the date of any such payment or redemption pursuant to this Section
6.11(a)(i)(z), the Designated Company shall deliver to the Administrative Agent
an Officer’s Certificate specifying which clause of this Section 6.11(a)(i)(z)
such payment or redemption is being made pursuant to and calculating in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied, the Total Net Leverage Ratio, Senior Secured Net Leverage Ratio
and Consolidated Interest Coverage Ratio referred to above and, in the case of
reliance on clause (2) above, the amount of Liquidity referred to therein. (b)
notwithstanding anything to the contrary in clause (a) above, directly or
indirectly make any payment (whether, voluntary, mandatory, scheduled or
otherwise) of principal on, or otherwise voluntarily or optionally defease or
segregate funds with respect to, Permitted Short Term Indebtedness, if a Default
is continuing or would result therefrom; (c) amend or modify, or permit the
amendment or modification of, any provision of any document governing any
Material Indebtedness (other than Indebtedness under the Loan Documents or
Revolving Credit Loan Documents (or any Permitted Revolving Credit Facility
Refinancings thereof)) in any manner that, taken as a whole, is adverse in any
material respect to the interests of the Lenders; (d) amend or modify, or permit
the amendment or modification of, any provision of any document governing any
Indebtedness under the Revolving Credit Loan Documents (or any Permitted
Revolving Credit Facility Refinancings thereof) if such amendment or
modification would (i) cause the aggregate principal amount (or accreted value,
if applicable) of all such Indebtedness, after giving effect to such amendment
or modification, to at any time exceed the Maximum Revolving Credit Facility
Amount, (ii) cause such Indebtedness to have a final maturity date earlier than
the final maturity date of such Indebtedness immediately prior to such amendment
or modification or (iii) result in the persons that are (or are required to be)
obligors under such Indebtedness to be different from the persons that are (or
are required to be) obligors under such Indebtedness being so amended or
modified (unless such persons required to be obligors under such Indebtedness
are or are required to be or become obligors under the Loan Documents); or (e)
terminate, amend or modify any of its Organizational Documents (including (x) by
the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity 240 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3270.jpg]
Interests, other than any such amendments or modifications or such new
agreements which are not adverse in any material respect to the interests of the
Lenders. Section 6.12 Limitation on Certain Restrictions on Restricted
Subsidiaries. Directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Restricted Subsidiary of the Designated Company to (a) pay dividends or make any
other distributions on its Equity Interests or any other interest or
participation in its profits owned by the Designated Company or any Restricted
Subsidiary of the Designated Company, or pay any Indebtedness owed to the
Designated Company or a Restricted Subsidiary of the Designated Company, (b)
make loans or advances to the Designated Company or any Restricted Subsidiary of
the Designated Company or (c) transfer any of its properties to the Designated
Company or any Restricted Subsidiary of the Designated Company, except for such
encumbrances or restrictions existing under or by reason of (i) applicable
Requirements of Law; (ii) this Agreement and the other Loan Documents; (iii) the
Senior Note Documents and the Revolving Credit Loan Documents or other Material
Indebtedness; provided that in the case of such other Material Indebtedness,
such encumbrances and restrictions are, taken as a whole, no more restrictive
than such encumbrances and restrictions in the Loan Documents in existence on
the Closing Date; (iv) any agreement or instrument evidencing or governing any
Indebtedness permitted pursuant to Sections 6.01(e), (m) or (to the extent used
to finance working capital), or (y) or (ff), in each case to the extent, in the
good faith judgment of the Designated Company, such restrictions and conditions
are on customary market terms for Indebtedness of such type and so long as the
Designated Company has determined in good faith that such restrictions would not
reasonably be expected to impair in any material respect the ability of the Loan
Parties to meet their obligations under the Loan Documents; (v) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Company; (vi) customary provisions restricting
assignment of any agreement entered into by a Restricted Subsidiary of the
Designated Company; (vii) any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (viii) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(ix) any agreement in effect at the time such Restricted Subsidiary of the
Designated Company becomes a Restricted Subsidiary of the Designated Company, so
long as such agreement was not entered into in connection with or in
contemplation of such person becoming a Restricted Subsidiary of the Designated
Company; (x) without affecting the Loan Parties’ obligations under Section 5.11,
customary provisions in partnership agreements, shareholders’ agreements, joint
venture agreements, limited liability company organizational governance
documents and other Organizational Documents, entered into in the ordinary
course of business (or in connection with the formation of such partnership,
joint venture, limited liability company or similar person) that (A) restrict
the transfer of Equity Interests in such partnership, joint venture, limited
liability company or similar person or (B) the case of any Joint Venture or
Joint Venture Subsidiary that is not a Loan Party, provide for other
restrictions of the type described in clauses (a), (b) and (c) above, solely
with respect to the Equity Interests in, or property held in, such joint
venture, and customary provisions in asset sale and stock sale agreements and
other similar agreements permitted hereunder that provide for restrictions of
the type described in clauses (a), (b) and (c) above, solely with respect to the
assets or persons subject to such sale agreements; (xi) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (xii) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition or other
Acquisition permitted pursuant to Section 6.04 241
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3271.jpg]
hereof, which encumbrance or restriction is not applicable to any person, or the
properties or assets of any person, other than the person or the properties or
assets of the person so acquired; (xiii) any encumbrances or restrictions
imposed by any amendments or refinancings that are otherwise not prohibited by
the Loan Documents of the contracts, instruments or obligations referred to in
clauses (iii), (ix) or (x) above; provided that such amendments or refinancings
are no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing; (xiv) any
restrictions on transfer of the Equity Interests in NKL or its direct parents,
4260848 Canada Inc., 4260856 Canada Inc. and 8018227 Canada Inc., imposed by any
lock-up or listing agreement, rule or regulation in connection with any listing
or offering of Equity Interests in NKL to the extent required by applicable
Requirements of Law or listing or stock exchange requirements; or (xv) customary
credit event upon merger provisions in Hedging Agreements; or (xvi) the
Designated Belgian Escrow Agreement to the extent such encumbrances and
restrictions apply solely to the Designated Belgian Escrow Account and the
Designated Belgian Escrow Funds. Section 6.13 Issuance of Disqualified Capital
Stock. Issue any Disqualified Capital Stock except (i) Joint Venture
Subsidiaries and Excluded Collateral Subsidiaries may issue Disqualified Capital
Stock pursuant to Section 6.06(l) and (ii) issuances of Disqualified Capital
Stock under Section 6.04(i) shall be permitted. Section 6.14 Senior Secured Net
Leverage Ratio. Permit the Senior Secured Net Leverage Ratio as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended (in each case taken as one accounting period), beginning with the
four fiscal quarter period ending September 30, 2016, to be greater than 3.50 to
1.00. Section 6.15 Business. (a) Each of Holdings, Aleris German GP Holdco, and
Novelis Europe Holdings Limited (and, on and after the Specified AV Minerals
Joinder Date, AV Minerals) shall not engage in any business or activity other
than (i) holding the Equity Interests of its Subsidiaries (which, in the case of
Aleris German GP Holdco, shall be limited to the general partnership interests
of Aleris Deutschland Vier GmbH & Co. KG, and, in the case of AV Minerals and
Holdings, shall be limited to (x) in the case of AV Minerals, Holdings (to the
extent that AV Minerals is not Holdings), (y) the Designated Company, and, (yz)
solely to the extent that the transaction described in clause (c) of the
definition of Permitted Reorganization Actions or any of the transactions
contemplated in clause (b)(i) (or, after giving effect to either of the
foregoing, clause (b)(ii)) of the definition of Permitted Aleris Foreign
Subsidiary Transfers is consummated in accordance with the terms of this
Agreement, no more than 12.5% of the aggregate amount of Equity Interests issued
by Novelis Aluminium Holdings Unlimited and/or Aleris Germany, plus one
additional share of each such Equity Interests (or, if such entity has merged,
amalgamated or consolidated with and into Novelis Deutschland GmbH with Novelis
Deutschland GmbH as the surviving entity pursuant to a transaction permitted
under Section 6.05 after the date of such Permitted Reorganization Action or
such Permitted Aleris Foreign Subsidiary Transfer, issued by Novelis Deutschland
GmbH plus one additional share of such Equity Interests)), (ii) making
intercompany loans to (w) in the case of Novelis Europe Holdings Limited,
pursuant to a transaction permitted under Section 6.04(i), (x) the Borrower, (y)
on and after the Designated Holdco Effective Date, Designated Holdco or 242
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3272.jpg]
(z) any of its Subsidiaries to the extent made pursuant to any transaction
consummated in accordance with the definition of Permitted Aleris Foreign
Subsidiary Transfer, (iii) borrowing intercompany loans from a Company (x) in
the case of AV Minerals, pursuant to a transaction permitted under clause (c) of
the definition of Permitted Reorganization Actions and (y) in the case of
Novelis Europe Holdings Limited, pursuant to a transaction permitted under
Section 6.01(d) or clause (h) of the definition of Permitted Reorganization
Actions, (iv) other activities attributable to or ancillary to its role as a
holding company for its Subsidiaries, (v) compliance with its obligations under
the Loan Documents, the Revolving Loan Documents (and any Permitted Revolving
Credit Refinancings thereof), the Senior Note Documents (and any Permitted
Refinancings thereof), the Additional Senior Secured Indebtedness Documents, the
Permitted Short Term Loan Documents, and documents relating to Permitted First
Priority Refinancing Indebtedness, Permitted Second Priority Refinancing
Indebtedness, Permitted Unsecured Refinancing Indebtedness, and Indebtedness
under Section 6.01(l), and (vi) issuing its Equity Interests pursuant to
transactions that (x) do not violate any Requirement of Law or its
Organizational Documents, (y) do not result in a Change of Control, and (z) are
not otherwise prohibited by this Agreement. (b) The Designated Company and its
Restricted Subsidiaries will not engage (directly or indirectly) in any business
other than those businesses in which the Designated Company and its Restricted
Subsidiaries are engaged on the Closing Date as described in the Confidential
Information Memorandum (or, in the good faith judgment of the Board of
Directors, which are substantially related thereto or are reasonable extensions
thereof). (c) The Designated Company will not permit any Securitization Entity
that it controls to engage in any business or activity other than performing its
obligations under the related Qualified Securitization Transaction and will not
permit any Securitization Entity that it controls to hold any assets other than
the Securitization Assets. Section 6.16 Limitation on Accounting Changes. Make
or permit any change in accounting policies or reporting practices or tax
reporting treatment, except changes that are permitted by GAAP or any
Requirement of Law and disclosed to the Administrative Agent and changes
described in Section 1.04. Section 6.17 Fiscal Year. Change its fiscal year-end
to a date other than March 31; provided that, upon at least 15 Business Days’
prior written notice to the Administrative Agent (or such shorter period as may
be determined by the Administrative Agent), each of Holdings and its
Subsidiaries (and, on and after the Specified AV Minerals Joinder Date, AV
Minerals) shall be permitted to change its fiscal year-end to December 31 at any
time on or after the date that Hindalco changes its fiscal year-end to December
31. Section 6.18 Margin Rules. Use the proceeds of any Loans, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U) or to extend credit
to others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose. 243
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3273.jpg]
Section 6.19 No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, to secure the Secured Obligations, or which requires the
grant of any security for an obligation if security is granted to secure the
Secured Obligations, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the
Revolving Credit Loan Documents, (4) [intentionally omitted]; and (5) Standard
Factoring Undertakings and Standard Securitization Undertakings in connection
with transactions otherwise permitted hereunder and (6) any prohibition or
limitation that (a) exists pursuant to applicable Requirements of Law, (b)
consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.06 pending the
consummation of such sale, (c) restricts subletting or assignment of any lease
governing a leasehold interest of a Loan Party or a Subsidiary or restricts
assignment, pursuant to customary provisions, of any other agreement entered
into in the ordinary course of business, (d) is permitted under Section 6.02(s),
(e) exists in any agreement or other instrument of a person acquired in an
Investment permitted hereunder in existence at the time of such Investment (but
not created in connection therewith or in contemplation thereof), which
prohibition or limitation is not applicable to any person, or the properties or
assets of any person, other than the person, or the property or assets of the
person so acquired, (f) is contained in any joint venture, shareholders
agreement, limited liability operating agreement or other Organizational
Document governing a Joint Venture or Joint Venture Subsidiary which limits the
ability of an owner of an interest in a Joint Venture or Joint Venture
Subsidiary from encumbering its ownership interest therein or (g) is imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clause
(3), (5) or (6)(e); provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, enter into or suffer to
exist any agreement, instrument, deed or lease that creates or purports to
create a Lien upon (i) the Equity Interests owned by Aleris Germany in Aleris
German GP Holdco, or (ii) the Equity Interests owned by Aleris German GP Holdco
in Aleris Deutschland Vier GmbH & Co. KG, unless, in the case of clauses (i) and
(ii) a First Priority (subject to the terms of the Intercreditor Agreement) Lien
over such Equity Interests has been granted in favor of the Collateral Agent to
secure the Secured Obligations. Section 6.20 Anti-Terrorism Law; Anti-Money
Laundering. (a) Directly or indirectly, (i) conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in any of clauses (i), (ii), (iii), (iv) or (v)
of the second paragraph of Section 3.22 in a manner violative of any applicable
Sanctions or Anti-Terrorism Law, (ii) knowingly deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, or (iii)
knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties
shall deliver to 244 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3274.jpg]
the Lenders any certification or other evidence requested from time to time by
any Lender in its reasonable discretion, confirming the Loan Parties’ compliance
with this Section 6.20). (b) Cause or permit any of the funds of such Loan Party
that are used to repay the Loans to be derived from any unlawful activity with
the result that the making of the Loans would be in violation of any Requirement
of Law. Section 6.21 Embargoed Persons. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law. ARTICLE VII GUARANTEE Section 7.01 The
Guarantee. The Guarantors hereby jointly and severally guarantee, as a primary
obligor and not as a surety to each Secured Party and their respective
successors and permitted assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of the principal of and interest (including any interest, fees,
costs or charges that would accrue after the commencement of a case under Title
11 of the United States Code or any other Debtor Relief Law or after any
bankruptcy or insolvency petition is filed under Title 11 of the United States
Code (or any other Debtor Relief Law) but for the provisions of the Title 11 of
the United States Code (or other Debtor Relief Law) or that accrues after the
commencement of a case under Title 11 of the United States Code or any other
Debtor Relief Law or after any bankruptcy or insolvency petition is filed under
Title 11 of the United States Code (or any other Debtor Relief Law), whether or
not allowed) on the Loans made by the Lenders to, and the Notes held by each
Lender of, each Co-Borrower, and all other Secured Obligations from time to time
owing to the Secured Parties by any Loan Party under any Loan Document
(including any Hedging Agreement entered into with a counterparty that is a
Secured Party), and the performance of all obligations under any of the
foregoing, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). In
addition to the guarantee contained herein, each Guarantor that is a Foreign
Subsidiary, as well as Holdings (and, on and after the Specified AV Minerals
Joinder 245 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3275.jpg]
Date, AV Minerals), shall execute a Guarantee governed by the applicable law of
such Person’s jurisdiction of organization (each such Guarantee, a “Foreign
Guarantee”) and to the extent that the provisions of this Article VII shall
duplicate or conflict with the provisions thereof, the terms of the Foreign
Guarantees shall govern the obligations of such Guarantors. The Guarantors
hereby jointly and severally agree that if any Co-Borrower or other Guarantor
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Guarantors will promptly
pay the same in cash, without any demand or notice whatsoever as if it was the
principal obligor, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. The Co-Borrowers hereby
jointly and severally guarantee, as a primary obligor and not as a surety to
each Secured Party and their respective successors and permitted assigns, the
payment and performance of all obligations of any other Loan Party under any
Hedging Agreement entered into with a counterparty that is a Secured Party and
agrees if any such Loan Party shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any amount due under such Hedging
Agreement, the Co-Borrowers jointly and severally will promptly pay the same in
cash, without any demand or notice whatsoever as if it was the principal
obligor, and that in the case of any extension of time of payment or renewal of
any obligation of such Loan Party, the same will be promptly paid in full when
due (whether at extended maturity, by acceleration or otherwise) in accordance
with the terms of such extension or renewal. Without prejudice to the generality
of Section 7.01 and Section 7.02, each Guarantor expressly confirms that it
intends that this guarantee shall extend from time to time to any (however
fundamental and of whatsoever nature and whether or not more onerous) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
facility or amount made available under any of the Loan Documents for the
purposes of or in connection with any of the following: acquisitions of any
nature; increasing working capital; enabling investor distributions or Dividends
to be made; carrying out restructurings; refinancing existing facilities;
refinancing any other indebtedness; making facilities available to new
borrowers; any other variation or extension of the purposes for which any such
facility or amount might be made available from time to time; and any fees,
costs and/or expenses associated with any of the foregoing. Section 7.02
Obligations Unconditional. The obligations of the Guarantors and the Co-
Borrowers under Section 7.01 shall constitute a guaranty of payment and not of
collection and to the fullest extent permitted by applicable Requirements of Law
(in the case of the U.S. Hold Separate Order, as such Requirements of Law are
modified as it relates to Aleris Rolled Products, Inc. and/or the other U.S.
Subsidiaries of Aleris pursuant to a U.S. Hold Separate Agreement), are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Co-Borrowers or any other Loan Party under this Agreement,
the Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor or Co-Borrower (except for payment
in full). Without limiting the generality of the foregoing, it is agreed that
the occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above: 246
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3276.jpg]
(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived or the
Maturity Date shall be extended with respect to all or a portion of the
Guaranteed Obligations; (ii) any of the acts mentioned in any of the provisions
of this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein shall be done or omitted; (iii) the maturity of
any of the Guaranteed Obligations shall be accelerated, or any of the Guaranteed
Obligations shall be amended in any respect, or any right under the Loan
Documents or any other agreement or instrument referred to herein or therein
shall be amended or waived in any respect or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released or exchanged
in whole or in part or otherwise dealt with; (iv) any Lien or security interest
granted to, or in favor of, any Lender or Agent as security for any of the
Guaranteed Obligations shall fail to be perfected; or (v) the release of any
other Guarantor pursuant to Section 7.09. The Guarantors and the Co-Borrowers
hereby expressly waive diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that any Secured Party exhaust any
right, power or remedy or proceed against any Co-Borrower or any other Loan
Party under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors and the Co-Borrowers waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party upon this
Guarantee or acceptance of this Guarantee, and the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred in reliance upon this Guarantee, and all dealings between the
Co-Borrowers and the Secured Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the Guarantors and the Co-Borrowers
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against any
Co-Borrower or any other Loan Party, or against any other person which may be or
become liable in respect of all or 247 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3277.jpg]
any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the Co- Borrowers and the respective
successors and assigns thereof, and shall inure to the benefit of the Lenders
and the other Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding. Section 7.03 Reinstatement. The
obligations of the Guarantors under this ARTICLE VII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Co-Borrower or other Loan Party in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization pursuant to any Debtor Relief Law or otherwise. The Guarantors
and the Co-Borrowers jointly and severally agree that they will indemnify each
Secured Party on demand for all reasonable costs and expenses (including
reasonable fees of counsel) incurred by such Secured Party in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law,
other than any costs or expenses determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the bad faith or
willful misconduct of such Secured Party. Section 7.04 Subrogation;
Subordination. Each Guarantor and each Co-Borrower hereby agrees that until the
indefeasible and irrevocable payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against any other Co-Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. Any
Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall be
subordinated to such Loan Party’s Secured Obligations in a manner reasonably
satisfactory to the Administrative Agent. Section 7.05 Remedies. The Guarantors
jointly and severally agree that, as between the Guarantors and the Lenders, the
obligations of the Co-Borrowers under this Agreement and the Notes, if any, may
be declared to be forthwith due and payable as provided in Section 8.01 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Co-Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Co-Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01. Section
7.06 Instrument for the Payment of Money. Each Guarantor and each Co-Borrower
hereby acknowledges that the guarantee in this ARTICLE VII constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
Agent, at its sole option, in the 248 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3278.jpg]
event of a dispute by such Guarantor in the payment of any moneys due hereunder,
shall have the right to bring a motion-action under New York CPLR Section 3213.
Section 7.07 Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising. Section 7.08 General Limitation on Guarantee Obligations. In
any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any Debtor Relief Law, if the obligations of
any Guarantor or any Co-Borrower under Section 7.01 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 7.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Loan Party or any other person, be automatically limited and
reduced to the highest amount (after giving effect to the rights of contribution
established in the Contribution, Intercompany, Contracting and Offset Agreement)
that are valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. Section 7.09 Release of
Guarantors. If, in compliance with the terms and provisions of the Loan
Documents, (a) Equity Interests of any Subsidiary Guarantor are issued, sold or
transferred (including pursuant to a merger, consolidation or amalgamation) such
that it ceases to be a Restricted Subsidiary (a “Transferred Guarantor”) to a
person or persons, none of which is a Loan Party or a Subsidiary, (b) a
Guarantor is designated as an Unrestricted Subsidiary in accordance with the
Loan Documents, (c) a Restricted Subsidiary that becomes a Loan Party after the
Closing Date is subsequently designated as an Excluded Collateral Subsidiary in
accordance with the definition thereof, (d) a Qualified Borrower IPO, or (e) a
Qualified IPO by Designated Holdco shall occur, then, such Transferred Guarantor
(in the case of clause (a)), such Unrestricted Subsidiary (in the case of clause
(b)), such Restricted Subsidiary (in the case of clause (c)), Holdings and, on
and after the Specified AV Minerals Joinder Date, AV Minerals (in the case of
clause (d)), or, on and after the Designated Holdco Effective Date, Holdings
and, on and after the Specified AV Minerals Joinder Date, AV Minerals (in the
case of clause (e)), shall, upon the consummation of such issuance, sale or
transfer or upon such designation as an Unrestricted Subsidiary or Excluded
Collateral Subsidiary or upon the consummation of the Qualified Borrower IPO or
a Qualified IPO by Designated Holdco, be released from its obligations under
this Agreement (including under Section 11.03 hereof) and any other Loan
Documents to which it is a party and, except with respect to Holdings (and, on
and after the Specified AV Minerals Joinder Date, AV Minerals) in the case of
clauses (d) and (e) above, its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Document, and the Collateral Agent shall
take such actions as are within its powers to effect each release described in
this Section 7.09 in accordance with the relevant provisions of the Security
Documents and the Intercreditor Agreement; provided that such Guarantor is also
released from its obligations, if any, under the Revolving Credit Loan
Documents, the Senior Note Documents, the Additional Senior Secured Indebtedness
Documents and other Material Indebtedness guaranteed by such Person on the same
terms. Section 7.10 Certain Tax Matters. Notwithstanding the provisions of
Section 2.15 if a Loan Party (other than a Co-Borrower) makes a payment
hereunder that is subject to withholding tax in excess of the highest
withholding tax that would have been imposed on payments made by any of 249
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3279.jpg]
the Co-Borrowers with respect to whose obligation it is making a payment, the
relevant Loan Party shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes (including withholding taxes
applicable to additional sums payable under this Section), the payee receives an
amount equal to the amount it would have received if no such excess withholding
tax had been imposed; provided that the Administrative Agent or Lender provides,
as reasonably requested by the relevant Loan Party and as required under
Sections 2.15(e) or 2.15(h), as the case may be, such forms, certificates and
documentation that would be required to reduce or eliminate withholding and,
with respect to non-U.S. withholding taxes, would not, in the Administrative
Agent’s or the relevant Lender’s reasonable judgment, subject it to any material
unreimbursed costs or materially prejudice its legal or commercial position;
provided, however, that no payment shall be made under this Section 7.10 with
respect to any withholding tax that is not an Indemnified Tax. Section 7.11
German Guarantor. (a) Subject to Section 7.11(b) through Section 7.11(e) below,
the Secured Parties shall not enforce the guarantee obligations of a German
Guarantor existing in the form of a German limited liability company
(Gesellschaft mit beschränkter Haftung; GmbH) or limited partnership with a
limited liability company as partner (GmbH or GmbH & Co. KG) under this Article
VII to the extent (i) such German Guarantor guarantees obligations of one of its
shareholders or of an affiliated company (verbundenes Unternehmen) of a
shareholder within the meaning of Section 15 of the German Stock Corporation Act
(Aktiengesetz) (other than a Subsidiary of that German Guarantor or the German
Guarantor itself), and (ii) the enforcement of such guarantee for shareholder
obligations would reduce, in violation of Section 30 of the German Limited
Liability Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung – “GmbHG”), the net assets (assets minus liabilities minus provisions
and liability reserves (Reinvermögen)), in each case as calculated in accordance
with generally accepted accounting principles in Germany (Grundsätze
ordnungsmäßiger Buchführung) as consistently applied by such German Guarantor in
preparing its unconsolidated balance sheets (Jahresabschluss gem. section 42
GmbHG, sections 242, 264 German Commercial Code (Handelsgesetzbuch – HGB)) of
the German Guarantor (or in the case of a GmbH & Co. KG, its general partner) to
an amount that is insufficient to maintain its (or in the case of a GmbH & Co.
KG, its general partner’s) registered share capital (Stammkapital) (or would
increase an existing shortage in its net assets below its registered share
capital); provided that for the purpose of determining the relevant registered
share capital and the net assets, as the case may be: (i) The amount of any
increase of registered share capital (Stammkapital) of such German Guarantor (or
its general partner in the form of a GmbH) implemented after the Closing Date
that is effected without the prior written consent of the Administrative Agent
shall be deducted from the registered share capital of the German Guarantor (or
its general partner in the form of a GmbH); 250
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3280.jpg]
(ii) any loans provided to the German Guarantor by a direct or indirect
shareholder or an affiliate thereof (other than a Subsidiary of such German
Guarantor) shall be disregarded and not accounted for as a liability to the
extent that such loans are subordinated pursuant to Section 39(1) no. 1 through
no. 5 of the German Insolvency Code (Insolvenzordnung) or subordinated in any
other way by law or contract; (iii) any shareholder loans, other loans and
contractual obligations and liabilities incurred by the German Guarantor in
violation of the provisions of any of the Loan Documents shall be disregarded
and not accounted for as liabilities; (iv) any assets that are shown in the
balance sheet with a book value that, in the opinion of the Administrative
Agent, is significantly lower than their market value and that are not necessary
for the business of the German Guarantor (nicht betriebsnotwendig) shall be
accounted for with their market value; and (v) the assets of the German
Guarantor will be assessed at liquidation values (Liquidationswerte) if, at the
time the managing directors prepare the balance sheet in accordance with
paragraph (b) below and absent the demand a positive going concern prognosis
(positive Fortbestehensprognose) cannot be established. (b) The limitations set
out in Section 7.11(a) only apply: (i) if and to the extent that the managing
directors of the German Guarantor (or in the case of a GmbH Co. KG, its general
partner) have confirmed in writing to the Administrative Agent within ten (10)
Business Days of a demand for payment under this Article VII the amount of the
obligations under this Article VII which cannot be paid without causing the net
assets of such German Guarantor (or in the case of a GmbH Co. KG, its general
partner) to fall below its registered share capital, or increase an existing
shortage in net assets below its registered share capital (taking into account
the adjustments set out above) and such confirmation is supported by a current
balance sheet and other evidence satisfactory to the Administrative Agent and
neither the Administrative Agent nor any Lender raises any objections against
that confirmation within five Business Days after its receipt; or (ii) if,
within twenty Business Days after an objection under clause (i) has been raised
by the Administrative Agent or a Lender, the 251
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3281.jpg]
Administrative Agent receives a written audit report (“Auditor’s Determination”)
prepared at the expense of the relevant German Guarantor by a firm of auditors
of international standing and reputation that is appointed by the German
Guarantor and reasonably acceptable to the Administrative Agent, to the extent
such report identifies the amount by which the net assets of that German
Guarantor (or in the case of a GmbH & Co. KG, its general partner in the form of
a GmbH) are necessary to maintain its registered share capital as at the date of
the demand under this Article VII (taking into account the adjustments set out
above). The Auditor’s Determination shall be prepared in accordance with
generally accepted accounting principles applicable in Germany (Grundsätze
ordnungsgemäßer Buchführung) as consistently applied by the German Guarantor in
the preparation of its most recent annual balance sheet. The Auditor’s
Determination shall be binding for all Parties except for manifest error. (c) In
any event, the Secured Parties shall be entitled to enforce the guarantee up to
those amounts that are undisputed between them and the relevant German Guarantor
or determined in accordance with Section 7.11(a) and Section 7.11(b). In respect
of the exceeding amounts, the Secured Parties shall be entitled to further
pursue their claims (if any) and the German Guarantor shall be entitled to
provide evidence that the excess amounts are necessary to maintain its
registered share capital (calculated as at the date of demand under this Article
VII and taking into account the adjustments set out above). The Secured Parties
are entitled to pursue those parts of the guarantee obligations of the German
Guarantor that are not enforced by operation of Section 7.11(a) above at any
subsequent point in time. This Section 7.11 shall apply again as of the time
such additional demands are made. (d) Section 7.11(a) shall not apply as to the
amount of Loans borrowed under this Agreement and passed on (whether by way of
shareholder loan or equity contribution) to the respective German Guarantor or
any of its Subsidiaries as long as the respective shareholder loan is
outstanding or the respective equity contribution has not been dissolved or
otherwise repaid. (e) Should it become legally permissible for managing
directors of a German Guarantor to enter into guarantees in support of
obligations of their shareholders without limitations, the limitations set forth
in Section 7.11(a) shall no longer apply. Should any such guarantees become
subject to legal restrictions that are less stringent than the limitations set
forth in Section 7.11(a) above, such less stringent limitations shall apply.
Otherwise, Section 7.11(a) shall remain unaffected by changes in applicable law.
(f) The limitations provided for in paragraph (a) above shall not apply where
(i) the relevant German Guarantor has a fully valuable (vollwertig) recourse
claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant
shareholder or (ii) a domination agreement (Beherrschungsvertrag) or a profit
and loss pooling agreement (Ergebnisabführungsvertrag) is or will be in
existence with the relevant German Guarantor (or the relevant general partner),
unless section 30 GmbHG is violated despite of the existence of such agreement.
252 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3282.jpg]
Section 7.12 Swiss Guarantors. If and to the extent that (i) the obligations
under this ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of
any of such Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s
direct or indirect Subsidiaries) and (ii) complying with the obligations under
this ARTICLE VII would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), the following shall apply: (a) The aggregate obligations under this
ARTICLE VII of any Swiss Guarantor shall be limited to the maximum amount of
such Swiss Guarantor’s profits and reserves available for distribution, in each
case in accordance with, without limitation, articles 671 para.1 to 3 and 675
para.2 of the Swiss Code of Obligations (the “Available Amount”) at the time any
Swiss Guarantor makes a payment under this ARTICLE VII (provided such limitation
is still a legal requirement under Swiss law at that time). (b) Immediately
after having been requested to make a payment under this ARTICLE VII (the
“Guarantee Payment”), each Swiss Guarantor shall (i) provide the Administrative
Agent, within thirty (30) Business Days from being requested to make the
Guarantee Payment, with (1) an interim audited balance sheet prepared by the
statutory auditors of the applicable Swiss Guarantor, (2) the determination of
the Available Amount based on such interim audited balance sheet as computed by
the statutory auditors, and (3) a confirmation from the statutory auditors that
the Available Amount is the maximum amount which can be paid by the Swiss
Guarantor under this ARTICLE VII without breaching the provisions of Swiss
corporate law, which are aimed at protecting the share capital and legal
reserves, and (ii) upon receipt of the confirmation referred to in the preceding
sentence under (3) and after having taken all actions required pursuant to
paragraph (d) below, make such Guarantee Payment in full (less, if required, any
Swiss Withholding Tax). (c) If so required under Swiss law (including double tax
treaties to which Switzerland is a party) at the time it is required to make a
payment under this ARTICLE VII or the Security Documents, the applicable Swiss
Guarantor (1) may deduct the Swiss Withholding Tax at the rate of 35% (or such
other rate as may be in force at such time) from any payment under this ARTICLE
VII or the Security Documents, (2) may pay the Swiss Withholding Tax to the
Swiss Federal Tax Administration, and (3) shall notify and provide evidence to
the Administrative Agent that the Swiss Withholding Tax has been paid to the
Swiss Federal Tax Administration. To the extent the Guarantee Payment due is
less than the Available Amount, the applicable Swiss Guarantor shall be required
to make a gross-up, indemnify or otherwise hold harmless the Secured Parties for
the deduction of the Swiss Withholding Tax, it being understood that at no time
shall the Guarantee Payment (including any gross-up or indemnification payment
pursuant to this paragraph (c) and including any Swiss Withholding Tax levied
thereon) exceed the Available Amount. The applicable Swiss Guarantor shall use
its best efforts to ensure that any person which is, as a result of a payment
under this ARTICLE VII, entitled to a full or partial refund of the Swiss
Withholding Tax, shall as soon as possible after the deduction of the Swiss
Withholding Tax (i) request a refund of the Swiss Withholding Tax under any
applicable law (including double tax treaties) and (ii) pay to the
Administrative Agent for distribution to the applicable Secured Parties upon
receipt any 253 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3283.jpg]
amount so refunded. The Secured Obligations will only be considered as
discharged to the extent of the effective payment received by the Secured
Parties under this ARTICLE VII. This subsection (c) is without prejudice to the
gross-up or indemnification obligations of any Guarantor other that the Swiss
Guarantors. (d) The Swiss Guarantors shall use reasonable efforts to take and
cause to be taken all and any other action, including the passing of any
shareholders’ resolutions to approve any Guarantee Payment under this ARTICLE
VII or the Security Documents, which may be required as a matter of Swiss
mandatory law or standard business practice as existing at the time it is
required to make a Guarantee Payment under this ARTICLE VII or the Security
Documents in order to allow for a prompt payment of the Guarantee Payment or
Available Amount, as applicable. Section 7.13 Irish Guarantor. This Guarantee
does not apply to any liability to the extent that it would result in this
Guarantee constituting unlawful financial assistance within the meaning of, in
respect of any Irish Guarantor, Section 82 of the Irish Companies Act 2014 of
Ireland. Section 7.14 Brazilian Guarantor. The Brazilian Guarantor waives and
shall not exercise any and all rights and privileges granted to guarantors which
might otherwise be deemed applicable, including but not limited to the rights
and privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of
the Brazilian Civil Code and the provisions of Article 794 of the Brazilian
Civil Procedure Code. Section 7.15 French Guarantor. (a) The obligations and
liabilities of a French Guarantor under the Loan Documents and in particular
under Article VII (Guarantee) of this Agreement shall not include any obligation
or liability which if incurred would constitute the provision of financial
assistance within the meaning of article L. 225-216 of the French Code de
commerce and/or would constitute a misuse of corporate assets within the meaning
of article L. 241-3 or L. 242-6 of the French Code de commerce or any other laws
or regulations having the same effect, as interpreted by French courts. (b) The
obligations and liabilities of a French Guarantor under Article VII (Guarantee)
of this Agreement for the obligations under the Loan Documents of any other
Guarantor which is not a French Subsidiary of such French Guarantor, shall be
limited at any time to an amount equal to the aggregate of all amounts borrowed
under this Agreement by such other Guarantor as a Co- Borrower to the extent
directly or indirectly on-lent to the French Guarantor under inter-company loan
agreements and outstanding at the date a payment is to be made by such French
Guarantor under Article VII (Guarantee) of this Agreement, it being specified
that any payment made by a French Guarantor under Article VII (Guarantee) of the
Credit Agreement in respect of the obligations of such Guarantor as a
Co-Borrower shall reduce pro tanto the outstanding amount of the inter-company
loans due by the French Guarantor under the inter-company loan arrangements
referred to above. 254 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3284.jpg]
(c) The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as a Co-Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as a Co-Borrower and/or Guarantor, shall be
limited as set out in paragraph (b) above. Section 7.16 Belgian Guarantor. No
Belgian Guarantor shall be liable for the obligations owed to the Secured
Parties by any other Loan Party under any Loan Document, to the extent that such
liability would result in such guarantee constituting unlawful financial
assistance within the meaning of Article 329 or 629 of the Belgian Companies
Code (or any equivalent and applicable provisions in any relevant jurisdiction).
Section 7.17 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.17 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.17, or otherwise
under this Article VII, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the termination of all Commitments and the repayment
in full of all outstanding Obligations. Each Qualified ECP Guarantor intends
that this Section 7.17 constitute, and this Section 7.17 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. ARTICLE VIII EVENTS OF DEFAULT Section 8.01 Events of Default.
Upon the occurrence and during the continuance of the following events (“Events
of Default”): (a) default shall be made in the payment of any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof (including a Term Loan Repayment Date or an Aleris Incremental Term Loan
Repayment Date) or at a date fixed for prepayment (whether voluntary or
mandatory) thereof or by acceleration thereof or otherwise; (b) default shall be
made in the payment, when and as the same shall become due and payable, of (i)
any interest on any Loan and, if such default is caused by a technical or
administrative delay, such default shall continue unremedied for a period of
five (5) Business Days, or (ii) any Fee or any other amount (other than an
amount referred to in paragraph (a) or 255 1031947.12E-CHISR1060441.10-CHISR01A
- MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3285.jpg]
(b)(i) above) due under any Loan Document and such default shall continue
unremedied for a period of five (5) Business Days; (c) any representation or
warranty made or deemed made in or in connection with any Loan Document or the
borrowings hereunder, or which is contained in any certificate furnished by or
on behalf of a Loan Party pursuant to this Agreement or any other Loan Document,
shall prove to have been false or misleading (in full or in part) in any
material respect when so made or deemed made; (d) default shall be made in the
due observance or performance by any Company of any covenant, condition or
agreement contained in (x) Section 5.02(a), Section 5.03(a), Section 5.08,
Section 5.15, Section 5.16, or ARTICLE VI or (y) Section 5.04(a) or Section
5.04(b) (provided that in the case of defaults under Sections 5.04(a) or (b)
which do not impair in any material respect the insurance coverage maintained on
the Collateral or the Companies’ assets taken as a whole, then such default will
not constitute an Event of Default unless such default has continued unremedied
for a period of three (3) Business Days); (e) (i) default shall be made in the
due observance or performance by any Company of any covenant, condition or
agreement contained in Section 5.02 (other than Section 5.02(a)), and such
default shall continue unremedied or shall not be waived for a period of five
(5) Business Days after written notice thereof from the Administrative Agent or
any Lender to the Designated Company, or (ii) default shall be made in the due
observance or performance by any Company of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (a),
(b), (d) or (e)(i) immediately above) and such default shall continue unremedied
or shall not be waived for a period of thirty (30) days after written notice
thereof from the Administrative Agent or any Lender to the Designated Company;
(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
(ii) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee or
other representative on its or their behalf to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that, other than in the case of the Revolving
Credit Agreement, it shall not constitute an Event of Default pursuant to this
paragraph (f) unless the aggregate Dollar Equivalent amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $100,000,000 at any one
time (provided that, in the case of Hedging Obligations, the amount counted for
this purpose shall be the net amount payable by all Companies if such Hedging
Obligations were terminated at such time); provided, further that this clause
(f)(ii) shall not apply to (x) a failure to comply with a financial maintenance
covenant under the Revolving Credit Agreement in the form of an asset based loan
facility, (y) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for
such 256 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3286.jpg]
Indebtedness and such Indebtedness is repaid or discharged to the extent
required under the terms governing such Indebtedness or (z) Indebtedness that
becomes due as a result of a notice of voluntary refinancing, exchange, or
conversion thereof that is permitted thereunder, so long as such refinancing,
exchange or conversion is consummated, or such notice duly withdrawn, in
accordance with the terms of such Indebtedness, or (iii) fail to observe or
perform any financial maintenance covenant under a Revolving Credit Agreement
which is an asset based loan facility and such failure results in the
Indebtedness under such Revolving Credit Agreement becoming due prior to its
stated maturity; (g) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of any Loan Party or Material Subsidiary, or of a
substantial part of the property of any Loan Party or Material Subsidiary, under
Title 11 of the U.S. Code, as now constituted or hereafter amended, or any other
federal, state, provincial or foreign bankruptcy, insolvency, receivership,
reorganization or other Debtor Relief Law, including any proceeding under
applicable corporate law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, examiner or similar official for any Loan
Party or Material Subsidiary or for a substantial part of the property of any
Loan Party or Material Subsidiary; or (iii) the winding-up, liquidation or
examination of any Loan Party or Material Subsidiary; and such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered; (h) any Loan Party
or Material Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or other Debtor Relief Law; (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above; (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, examiner or similar official for any Loan Party or
Material Subsidiary or for a substantial part of the property of any Loan Party
or Material Subsidiary; (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding; (v) make a general
assignment for the benefit of creditors; (vi) become unable, admit in writing
its insolvency or inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing;
(viii) wind up or liquidate (except in accordance with Section 6.05) or put into
examination, or (ix) take any step with a view to a moratorium or a composition
or similar arrangement with any creditors of any Loan Party or Material
Subsidiary, or a moratorium is declared or instituted in respect of the
indebtedness of any Loan Party or Material Subsidiary; (i) one or more
judgments, orders or decrees for the payment of money in an aggregate Dollar
Equivalent amount in excess of $100,000,000, to the extent not covered by
insurance or supported by a letter of credit or appeal bonds posted in cash,
shall be rendered against any Company or any combination thereof and the same
shall remain undischarged, unvacated or unbonded for a period of thirty (30)
consecutive days during which execution shall not be 257
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3287.jpg]
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment; (j) one or
more ERISA Events or noncompliance with respect to Foreign Plans or Compensation
Plans shall have occurred that, when taken together with all other such ERISA
Events and noncompliance with respect to Foreign Plans or Compensation Plans
that have occurred, could reasonably be expected to result in liability of any
Company and its ERISA Affiliates that could reasonably be expected to result in
a Material Adverse Effect; (k) any security interest and Lien purported to be
created by any Security Document shall cease to be in full force and effect, or
shall cease to give the Collateral Agent, for the benefit of the Secured
Parties, a valid, perfected First Priority security interest in and Lien on all
of the Collateral thereunder (except as otherwise expressly provided in such
Security Document) in favor of the Collateral Agent, or shall be asserted by the
Designated Company or any other Loan Party not to be a valid, perfected, First
Priority (except as otherwise expressly provided in this Agreement, the
Intercreditor Agreement or such Security Document) security interest in or Lien
on the Collateral covered thereby; (l) any Loan Document or any material
provision thereof shall at any time and for any reason be declared by a court of
competent jurisdiction to be null and void, or a proceeding shall be commenced
by any Loan Party or by any Governmental Authority, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or any Loan Party shall repudiate or deny any portion
of its liability or obligation for the Obligations; (m) there shall have
occurred a Change in Control; (n) the Intercreditor Agreement or any material
provision thereof shall cease to be in full force or effect other than (i) as
expressly permitted hereunder or thereunder, (ii) by a consensual termination or
modification thereof agreed to by the Agent party thereto, the Revolving Credit
Agents party thereto and all other creditors of the Designated Company and its
Restricted Subsidiaries (or any trustee, agent or representative acting on their
behalf) that is a party thereto, or (iii) as a result of satisfaction in full of
the obligations under the Revolving Credit Loan Documents, the Additional Senior
Secured Indebtedness Documents (if any), the Junior Secured Indebtedness (if
any) and any other Material Indebtedness subject to the terms of the
Intercreditor Agreement; or (o) any Company shall be prohibited or otherwise
restrained from conducting the business theretofore conducted by it in any
manner that has or could reasonably be expected to result in a Material Adverse
Effect by virtue of any determination, ruling, decision, decree or order of any
court or Governmental Authority of competent jurisdiction; 258
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3288.jpg]
then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Designated Company, take
either or both of the following actions, at the same or different times: (i)
terminate forthwith the Commitments and (ii) declare the Loans then outstanding
to be forthwith due and payable in whole or in part, whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of the Loan
Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each of the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Loan Party described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees, costs, charges and all other Obligations of
the Loan Parties accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
of the Loan Parties, anything contained herein or in any other Loan Document to
the contrary notwithstanding. Section 8.02 Rescission. If at any time after
termination of the Commitments or acceleration of the maturity of the Loans, the
Loan Parties shall pay all arrears of interest and all payments on account of
principal of the Loans owing by them that shall have become due otherwise than
by acceleration (with interest on principal and, to the extent permitted by law,
on overdue interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant Section
11.02, then upon the written consent of the Required Lenders and written notice
to the Designated Company, the termination of the Commitments or the
acceleration and their consequences may be rescinded and annulled; but such
action shall not affect any subsequent Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders to a decision that may be made at the election of the
Required Lenders, and such provisions are not intended to benefit any Loan Party
and do not give any Loan Party the right to require the Lenders to rescind or
annul any acceleration hereunder, even if the conditions set forth herein are
met. Section 8.03 Application of Proceeds. Subject to the terms of the
Intercreditor Agreement, the proceeds received by any of the Agents in respect
of any sale of, collection from or other realization upon all or any part of the
Collateral, whether pursuant to the exercise by the Collateral Agent of its
remedies or otherwise (including any payments received with respect to adequate
protection payments or other distributions relating to the Obligations during
the pendency of any reorganization or proceeding under any Debtor Relief Law)
after an Event of Default has occurred and is continuing or after the
acceleration of the Obligations, shall be applied, in full or in part, together
with any other sums then held by the Agents or any Receiver pursuant to this
Agreement, promptly by the Agents or any Receiver as follows: (a) First, to the
payment of all reasonable costs and expenses, fees, commissions and taxes of
such sale, collection or other realization including compensation to the Agents
or any 259 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3289.jpg]
Receiver and their agents and counsel, and all expenses, liabilities and
advances made or incurred by the Agents or any Receiver in connection therewith,
and all amounts for which the Agents or any Receiver are entitled to
indemnification or reimbursement pursuant to the provisions of any Loan
Document, together with interest on each such amount at the highest rate then in
effect under this Agreement from and after the date such amount is due, owing or
unpaid until paid in full; (b) Second, to the payment of all other reasonable
costs and expenses of such sale, collection or other realization including any
compensation payable to the other Secured Parties and their agents and counsel
and all costs, liabilities and advances made or incurred by the other Secured
Parties in connection therewith, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full; (c) Third, without
duplication of amounts applied pursuant to clauses (a) and (b) above, to the
indefeasible payment in full in cash, pro rata, of interest and other amounts
constituting Obligations which are then due and owing (other than principal) and
any fees, premiums and scheduled periodic payments due under Hedging Agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing with respect to such Obligations; (d) Fourth, to the indefeasible
payment in full in cash, pro rata, of the principal amount of the Obligations
and any premium thereon and any breakage, termination or other payments under
Hedging Agreements constituting Secured Obligations and any interest accrued
thereon and any remaining Secured Obligations, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing; and (e)
Fifth, the balance, if any, to the person lawfully entitled thereto (including
the applicable Loan Party or its successors or assigns) or as a court of
competent jurisdiction may direct. In the event that any such proceeds are
insufficient to pay in full the items described in clauses (a) through (d) of
this Section 8.03, the Loan Parties shall remain liable, jointly and severally,
for any deficiency. Notwithstanding the foregoing, Obligations arising under
Hedging Agreements constituting Secured Obligations shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Secured Hedge Provider.
Each Secured Hedge Provider not a party to the Credit Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent and the Collateral Agent pursuant to the terms of Article X hereof for
itself and its Affiliates as if a “Lender” party hereto. 260
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3290.jpg]
Section 8.04 Designated Company’s Right to Cure. (a) Notwithstanding anything to
the contrary contained in Section 8.01, in the event the Designated Company
fails to comply with the Financial Performance Covenant with respect to a period
of four consecutive fiscal quarters, then at any time after the end of the last
fiscal quarter of such period of four consecutive fiscal quarters until the
expiration of the tenth (10th) day after the date on which financial statements
are required to be delivered with respect to such fiscal quarter hereunder, any
Specified Holder may make a Specified Equity Contribution to Holdings, and
Holdings shall immediately make a cash contribution to the common equity of the
Designated Company and/or purchase Equity Interests of the Designated Company
(other than Disqualified Capital Stock), in the amount of such Specified Equity
Contribution. The Designated Company may apply the amount of the Net Cash
Proceeds thereof received by it to increase Consolidated EBITDA with respect to
such applicable quarter; provided that such Net Cash Proceeds (i) are actually
received by the Designated Company (including through capital contribution of
such Net Cash Proceeds by Holdings to the Designated Company) no later than ten
(10) days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder and (ii) do not exceed
the aggregate amount necessary for purposes of complying (by addition to
Consolidated EBITDA) with the Financial Performance Covenant for such period.
The parties hereby acknowledge and agree that notwithstanding anything to the
contrary contained elsewhere in this Agreement, this Section 8.04(a) (and any
Specified Equity Contribution or the proceeds thereof) may not be relied on for
purposes of calculating any financial ratios (other than as applicable to the
Financial Performance Covenant for purposes of increasing Consolidated EBITDA as
provided herein) or any available basket or thresholds under this Agreement and
shall not result in any adjustment to any amounts or calculations other than the
amount of the Consolidated EBITDA referred to in the immediately preceding
sentence. (b) The parties hereto agree that (i) in each period of four
consecutive fiscal quarters, there shall be at least two (2) fiscal quarters in
which no Specified Equity Contribution is made, (ii) during the term of this
Agreement, no more than four Specified Equity Contributions will be made, and
(iii) the cash contributed or received pursuant to such Specified Equity
Contribution (A) shall be disregarded for any purpose other than increasing
Consolidated EBITDA solely for the purposes of measuring the Financial
Performance Covenant (and, for the avoidance of doubt, such cash shall not
constitute “cash and Cash Equivalents” or Unrestricted Cash for purposes of the
definition of “Consolidated Total Net Debt” and shall not increase Consolidated
EBITDA for the purpose of determining compliance with the Financial Performance
Covenant on a Pro Forma Basis in determining whether another transaction will be
permitted) and (B) for purposes of calculating the Total Net Leverage Ratio, the
Consolidated Interest Coverage Ratio, the Senior Secured Net Leverage Ratio, the
Secured Net Leverage Ratio and the Financial Performance Covenant, shall not be
deemed to reduce any Indebtedness or other obligations of the Loan Parties that
would otherwise be included in the definition of “Consolidated Total Net Debt”
(except, with respect to periods after the fiscal quarter with respect to which
such Equity Issuance is made, to the extent such Specified Equity Contribution
is applied to repay Indebtedness). 261 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3291.jpg]
ARTICLE IX [INTENTIONALLY OMITTED] ARTICLE X THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT Section 10.01 Appointment and Authority. Each of the Lenders
hereby irrevocably appoints SCB to act on its behalf as the Administrative Agent
and the Collateral Agent hereunder and under the other Loan Documents and
authorizes each Agent to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Pursuant to
article 1161 of the French code civil, the Lenders hereby expressly authorize
the French Collateral Agent to act on the behalf and for the account of the
Lenders and in its own name and for its own account as creditor under the
Parallel Debt provision set forth in Section 11.24, in connection with the
performance of the Loan Documents. The provisions of this Article are solely for
the benefit of the Agents and the Lenders and neither the Designated Company nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. Section 10.02 Rights as a Lender. Each person serving an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each person serving as an Agent
hereunder in its individual capacity. Such person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Designated Company or other Loan Party, or any Subsidiary or other Affiliate
thereof, as if such person were not an Agent hereunder and without any duty to
account therefor to the Lenders. Section 10.03 Exculpatory Provisions. (a) No
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent: (i) shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (ii)
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that in each case such Agent
is expressly required to exercise as directed in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall 262
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3292.jpg]
be expressly provided for herein or in the other Loan Documents); provided that
such Agent shall not be required to take any action that, in its judgment or the
judgment of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable Requirements of Law; and (iii) shall, except
as expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Designated Company or other Loan Party or any of its Affiliates
that is communicated to or obtained by the person serving as such Agent or any
of its Affiliates in any capacity. (b) Notwithstanding anything to the contrary
in any Loan Document, no Agent shall be liable for any action taken or not taken
by it (x) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 8.01 and 11.02) or (y) in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of,
or be required to take any action in connection with, any Default unless and
until notice describing such Default is given to such Agent by the Designated
Company or a Lender. (c) No Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such Agent.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent or the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term us used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties. (d) No Agent shall be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Agents shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution. 263
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3293.jpg]
(e) Notwithstanding anything to the contrary in any Loan Document, without
limiting any Agent’s rights hereunder to exercise discretion in taking any
action in connection with the Loan Documents or any transaction permitted
hereunder or thereunder (it being understood and agreed by the Lenders that such
Agent may elect to act promptly and without seeking express approval from any
Lender prior to taking such action), any Agent may: (i) require the express
written approval of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents) prior to taking any action in connection with the Loan Documents or
any transaction permitted hereunder or thereunder, including, without
limitation, the Permitted Reorganization; or (ii) upon at least two (2) Business
Days’ prior written notice to the Lenders (such period, the “Specified Notice
Period”), require the express written approval of the Representative Lenders
prior to taking any action in connection with the Loan Documents or any
transaction permitted hereunder or thereunder; provided that this clause (ii)
shall not apply with respect to any action in connection with the Permitted
Reorganization or that would otherwise require the consent of such other number
or percentage of the Lenders as expressly provided for in Section 11.02. On and
after the date that the requisite written approval, if any, is provided to such
Agent by such Lenders in accordance with the immediately preceding sentence,
such Agent shall be authorized to take such action for all purposes under the
Loan Documents without the consent of any other Lender. For purposes of this
clause (e), “Representative Lenders” shall mean, with respect to any action
under clause (ii) above, Lenders holding more than 50% of the sum of all Loans
outstanding and unused Commitments (if any) of all Lenders that have provided
written notice of their approval or disapproval of such action or omission to
take an action within the Specified Notice Period. Section 10.04 Reliance by the
Administrative Agent. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon or acting or failing to act upon (including
in connection with such Agent’s execution, delivery or filing of any Loan
Document or other agreement, document, certificate or filing in connection
therewith), any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. In
determining whether the conditions to taking any action under or in connection
with any Loan Document are satisfied, each Agent shall be entitled to rely upon
any certificates delivered to such Agent by any Loan Party. Each Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper person, and shall not incur any liability for
relying thereon. The Agents are further authorized to rely upon and to comply
with any written, oral or telephonic statements made or purported to be made by
any Loan Party. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction 264
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3294.jpg]
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. Each
Agent may consult with legal counsel (who may be counsel for the Designated
Company or other Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. Section
10.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through, or delegate any and all such rights and powers to, any one or more
sub-agents appointed by such Agent, including a sub-agent which is a non-U.S.
affiliate of such Agent. Each Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent. Section 10.06 Resignation of Agent. (a) Each Agent may at
any time give notice of its resignation to the Lenders and the Designated
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Designated Company, to appoint a
successor, which (i) shall be a bank with an office in the United States or
England and Wales, or an Affiliate of any such bank with an office in the United
States or England and Wales and (ii) for the Administrative Agent, shall be a
commercial bank or other financial institution having assets in excess of
$1,000,000,000. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above, provided that if the Agent shall notify the
Designated Company and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through an Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Co-Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Co-Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this ARTICLE X and Section 11.03 shall continue in effect for the benefit of
such 265 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3295.jpg]
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent. (b) The Administrative Agent shall resign in
accordance with paragraph (a) above if on or after the date which is three
months before the earliest FATCA Application Date relating to any payment to the
Administrative Agent under the Loan Documents, either: (i) the Administrative
Agent fails to respond to a request under Section 2.15(f) (FATCA Information)
and a Lender reasonably believes that the Administrative Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date; (ii) the information supplied by the Administrative Agent pursuant to
Section 2.15(f) (FATCA Information) indicates that the Administrative Agent will
not be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or (iii) the Administrative Agent notifies the Designated
Company and the Lenders that the Administrative Agent will not be (or will have
ceased to be) a FATCA Exempt Party on or after that FATCA Application Date; and
(in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Administrative Agent
were a FATCA Exempt Party, and that Lender, by notice to the Administrative
Agent, requires it to resign. Section 10.07 Non-Reliance on Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon any Agent, syndication agent, documentation agent, arranger or
bookrunner listed on the cover page hereto or acting in such capacity in
connection with any amendment or in connection with any Incremental Term Loans
made hereunder, or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent, syndication agent, documentation agent,
arranger or bookrunner listed on the cover page hereto or acting in such
capacity in connection with any amendment or in connection with any Incremental
Term Loans made hereunder, or any other Lender, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Section 10.08 No Other Duties, etc. Notwithstanding
anything to the contrary contained herein, the Mandated Lead Arrangers listed on
the cover page hereof shall not have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, Collateral Agent or as a Lender
hereunder. 266 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3296.jpg]
Section 10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agents (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether any Agent shall have made
any demand on any Co-Borrower or any Guarantor) shall be entitled and empowered,
by intervention in such proceeding or otherwise: (a) to file and prove a claim
for the whole amount of the principal and interest owing and unpaid in respect
of the Loans and all other Secured Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Agents and the other Secured Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Agents and their respective agents and counsel and all other amounts due the
Secured Parties and the Agents hereunder) allowed in such judicial proceeding;
and (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Secured Party to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the Agents
hereunder. Nothing contained herein shall be deemed to authorize any Agent to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Secured Obligations or the rights of any Secured Party to authorize any Agent to
vote in respect of the claim of any Secured Party in any such proceeding.
Section 10.10 Concerning the Collateral and the Related Loan Documents. Each
Lender authorizes and directs the Agents to enter into this Agreement and the
other Loan Documents, including the Intercreditor Agreement and to perform their
obligations thereunder. Each Lender agrees that any action taken by the Agents
or Required Lenders in accordance with the terms of this Agreement or the other
Loan Documents, including the Intercreditor Agreement, and the exercise by the
Agents or Required Lenders of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders. Section 10.11 Release. Each Lender and
each Issuer hereby releases each Agent acting on its behalf pursuant to the
terms of this Agreement or any other Loan Document from the restrictions of
Section 181 of the German Civil Code (Bürgerliches Gesetzbuch) (restriction on
self-dealing). Section 10.12 Acknowledgment of Security Trust Deed. Each Secured
Party acknowledges the terms of the Security Trust Deed and, in particular, the
terms, basis and limitation on which the Collateral Agent holds the “Transaction
Security” (as defined therein) and specifically agrees and 267
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3297.jpg]
accepts (i) such terms, basis and limitation; (ii) that the Collateral Agent
shall, as trustee, have only those duties, obligations and responsibilities
expressly specified in the Security Trust Deed; (iii) the limitation and
exclusion of the Collateral Agent’s liability as set out therein; and (iv) all
other provisions of the Security Trust Deed as if it were a party thereto.
Section 10.13 Secured Hedging Agreements. Except as otherwise expressly set
forth herein or in any Guarantee or any Security Document, no Secured Hedge
Provider that obtains the benefits of Section 8.03, any Guarantee or any
Collateral by virtue of the provisions hereof or of any Guarantee or any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, no Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Hedging Obligations owing to Secured Hedge Providers unless
such Agent has received written notice of such Obligations, together with such
supporting documentation as such Agent may request, from the applicable Secured
Hedge Provider. ARTICLE XI MISCELLANEOUS Section 11.01 Notices. (a) Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in paragraph (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows: (i) if to any Loan Party, to
the Borrower at: Novelis Inc. Two Alliance Center 3560 Lenox Road, Suite 2000
Atlanta, GA 30326 Attention: Randal P. Miller Telecopier No.: 404-760-0124
Email: randy.miller@novelis.adityabirla.com with a copy to: Novelis Inc. Two
Alliance Center 3560 Lenox Road, Suite 2000 Atlanta, GA 30326 268
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3298.jpg]
Attention: Leslie J. Parrette, Jr. Telecopier No.: 404-760-0137 Email:
les.parrette@novelis.adityabirla.com and Torys LLP 1114 Avenue of the Americas,
23rd Floor New York, New York 10036 Attention: Jonathan B. Wiener Telecopier
No.: 212-682-0200 Email: jwiener@torys.com (ii) if to a Lender, to it at its
address (or telecopier number) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Designated Company); and (iii) if to the Administrative Agent or the Collateral
Agent, to it at: Standard Chartered Bank 5th Floor 1 Basinghall Avenue London,
England, EC2V 5DD Attention: Asset Servicing - Manager Fax: +44207 885 9728
Email: loansagencyuk@sc.com with a copy to: Skadden, Arps, Slate, Meagher & Flom
LLP 155 N. Wacker Drive Chicago IL, 60606 4 Times Square New York, New York
10036 Attention: David CM. ReamerWagener Telecopier No.: (917312)
777827-28509462 Phone No.: (212312) 735407-28500870 Email:
david.reamerwagener@skadden.com Notices and other communication sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next 269 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3299.jpg]
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b). (b) Electronic Communications. Notices and
other communications to the Lenders hereunder may (subject to Section 11.01(d))
be delivered or furnished by electronic communication (including e-mail, FpML
messaging and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
to any Lender pursuant to ARTICLE II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Collateral
Agent or the Designated Company may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it (including as set forth in Section 11.01(d));
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. (c)
Change of Address, Etc. Any party hereto (other than a Lender) may change its
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto. Each Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Designated Company and the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. (d) Posting. Each Loan Party hereby agrees that it will provide
to the Administrative Agent all information, documents and other materials that
it is obligated to furnish to the Administrative Agent pursuant to this
Agreement and any other Loan Document, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, Borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (iii)
provides notice of any Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit 270
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3300.jpg]
hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
loansagencyuk@sc.com or at such other e-mail address(es) provided to the
Designated Company from time to time or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall reasonably require. Nothing
in this Section 11.01(d) shall prejudice the right of the Agents, any Lender or
any Loan Party to give any notice or other communication pursuant to this
Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document. To the extent consented to by the
Administrative Agent from time to time, Administrative Agent agrees that receipt
of the Communications by the Administrative Agent at its e-mail address(es) set
forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents; provided that the
Designated Company shall also deliver to the Administrative Agent an executed
original of each Compliance Certificate and an executed copy (which may be by
pdf or similar electronic transmission) of each notice or request of the type
described in clauses (i) through (iv) of paragraph (d) above required to be
delivered hereunder. Each Loan Party further agrees that Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on Intralinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS (AS DEFINED BELOW) OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Designated Company, any other Loan Party, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Designated
Company’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Designated Company, any other Loan Party, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages). 271 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3301.jpg]
Each Loan Party further agrees and acknowledges that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Designated Company or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. The Designated Company and each other Loan Party hereby agree that
it will use commercially reasonable efforts to identify that portion of the
materials and/or information provided by or on behalf of the Designated Company
hereunder (the “Borrower Materials”) that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials hereunder “PUBLIC,” the Loan Parties shall be deemed to have
authorized the Mandated Lead Arrangers, the Agents and the Lenders to treat such
materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Designated Company, the other
Loan Parties or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
materials constitute Information, they shall be treated as set forth in Section
11.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Agents and the Mandated Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Each Public Lender agrees to cause at least one individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non- public
information with respect to the Designated Company, the other Loan Parties or
their respective securities for purposes of United States Federal or state
securities laws. (e) Reliance by the Administrative Agent, the Collateral Agent
and Lenders. The Administrative Agent, the Collateral Agent and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Designated Company even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Co-Borrowers shall
indemnify the Administrative Agent, the Collateral Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such person on each notice purportedly given by
or on behalf of the Designated Company. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. Section 11.02 Waivers; Cumulative Remedies; Amendment. (a) Waivers;
Cumulative Remedies. No failure or delay by the Administrative Agent, the
Collateral Agent or any Lender in exercising any right or power hereunder or
under any other 272 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3302.jpg]
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 11.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
any Agent or any Lender may have had notice or knowledge of such Default at the
time. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances. (b) Required Consents. Subject to the terms of the Intercreditor
Agreement and to Section 11.02(c) and (d), neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended,
supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Designated Company and
the Required Lenders (or by the Administrative Agent with the written consent of
the Required Lenders) or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent (or,
in the case of any applicable Security Document, the Collateral Agent) and the
Loan Party or Loan Parties that are party thereto, in each case with the written
consent of the Required Lenders; provided that no such agreement shall be
effective if the effect thereof would: (i) increase the Commitment of any Lender
without the written consent of such Lender (it being understood that no
amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant or Default shall constitute an increase in the
Commitment of any Lender); (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon (other than interest pursuant to Section
2.06(c)), or reduce any Fees payable hereunder, or change the form or currency
of payment of any Obligation, without the written consent of each Lender
directly affected thereby; (iii) (A) change the scheduled final maturity of any
Loan, or any scheduled date of payment of or the installment otherwise due on
the principal amount of any Loan under Section 2.09, (B) postpone the date for
payment of any interest or fees payable hereunder, (C) change the amount of,
waive or excuse any such payment (other than waiver of any increase in the
interest rate pursuant to Section 2.06(c)), or (D) postpone the scheduled date
273 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3303.jpg]
of expiration of any Commitment without the written consent of each Lender
directly affected thereby; (iv) increase the maximum duration of Interest
Periods hereunder, without the written consent of each Lender directly affected
thereby; (v) permit the assignment or delegation by any Co- Borrower of any of
its rights or obligations under any Loan Document, without the written consent
of each Lender (provided that neither the Permitted Holdings Amalgamation nor
the Permitted Reorganization shall constitute an assignment or delegation by the
Borrower of its rights or obligations under the Loan Documents); (vi) except
pursuant to the Intercreditor Agreement, release Holdings (or, on and after the
Specified AV Minerals Joinder Date, AV Minerals) or all or substantially all of
the Subsidiary Guarantors from their Guarantees (except as expressly provided in
this Agreement or as otherwise expressly provided by any such Guarantee), or
limit their liability in respect of such Guarantees, without the written consent
of each Lender; (vii) except pursuant to the Intercreditor Agreement or the
express terms hereof, release all or a substantial portion of the Collateral
from the Liens of the Security Documents or alter the relative priorities of a
material portion of the Secured Obligations entitled to the Liens of the
Security Documents, in each case without the written consent of each Lender (it
being understood that additional Indebtedness consented to by the Required
Lenders and additional Loans pursuant to Section 2.23 or Section 2.24 and
Additional Senior Secured Indebtedness or Permitted First Priority Refinancing
Debt may be equally and ratably secured by the Collateral with the then existing
Secured Obligations under the Security Documents); (viii) change Section
2.14(b), (c) or (d) in a manner that would alter the pro rata sharing of
payments or setoffs required thereby or any other provision in a manner that
would alter the pro rata allocation among the Lenders of Loan disbursements,
including the requirements of Section 2.02(a), without the written consent of
each Lender directly affected thereby (it being understood that additional
Indebtedness consented to by the Required Lenders and additional Loans pursuant
to Section 2.23 and Section 2.24 may be equally and ratably secured by the
Collateral with the then existing Secured Obligations under the Security
Documents and may share payments and setoffs ratably with other Loans); 274
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3304.jpg]
(ix) change any provision of this Section 11.02(b), (c), or (d), without the
written consent of each Lender directly affected thereby (except for additional
restrictions on amendments or waivers for the benefit of Lenders of additional
Indebtedness consented to by the Required Lenders and additional Loans pursuant
to Section 2.23 and Section 2.24); (x) change the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
(including this Section) specifying the number or percentage of Lenders required
to waive, amend or modify any rights thereunder or make any determination or
grant any consent thereunder, without the written consent of each Lender, other
than to increase such percentage or number or to give any additional Lender or
group of Lenders such right to waive, amend or modify or make any such
determination or grant any such consent; (xi) amend, modify or waive any
provision of: (A) Section 2.1 of the Intercreditor Agreement to the extent such
amendment, modification or waiver would adversely affect the priority of the
Liens on the Collateral held by the Collateral Agent for the benefit of the
Secured Parties or (B) Section 6.3 of the Intercreditor Agreement in a manner
that adversely affects the priority of payments of Collateral proceeds, in each
case without the written consent of each affected Lender; provided that this
clause (xi) shall not apply to amending, modifying or waiving any provision of
Section 2.1 or 6.3 of the Intercreditor Agreement in order to (1) give effect to
any additional Indebtedness, including the designation of any such Indebtedness
as Pari Passu Debt (as defined in the Intercreditor Agreement), Subordinated
Lien Debt (as defined in the Intercreditor Agreement) or Indebtedness under any
Revolving Credit Loan Document and the granting of security interests to the
holders of such Pari Passu Debt, Subordinated Lien Debt or Indebtedness under
any Revolving Credit Loan Document in the Collateral to secure the obligations
under such Pari Passu Debt, Subordinated Lien Debt or Indebtedness under any
Revolving Credit Loan Document that is permitted pursuant to Section 6.01 hereof
(or would be permitted pursuant to an amendment, modification or waiver of this
Agreement that is otherwise permitted by this Section 11.02) or (2) to enable
any other Indebtedness to constitute Pari Passu Debt, Subordinated Lien Debt or
Indebtedness under any Revolving Credit Loan Document to the extent not
prohibited by this Agreement; and (xii) change or waive any provision of ARTICLE
X as the same applies to any Agent, or any other provision hereof as the same
applies to the rights or obligations of any Agent, in each case without the
written consent of such Agent; 275 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3305.jpg]
(xiii) from and after the effective date of the first Increase Joinder entered
into after the Second Amendment Effective Date, amend, change, modify or waive
any provision of this Agreement or any other Loan Document in a manner that
adversely affects Lenders of a particular Class, on the one hand, as compared to
Lenders of another Class, on the other hand, in each case without the written
consent of the Required Lenders of such affected Class (together with the
written consent of such additional Lenders of such affected Class otherwise
required pursuant to the other terms of this Section 11.02 (as if such
provisions applied solely to such affected Class)); provided, further, that (1)
any waiver, amendment or modification of the Intercreditor Agreement (and any
related definitions) may be effected by an agreement or agreements in writing
entered into among the Collateral Agent, the Administrative Agent, the Revolving
Credit Collateral Agent and the Revolving Credit Administrative Agent (in each
case, with the consent of the Required Lenders but without the consent of any
Loan Party, so long as such amendment, waiver or modification does not impose
any additional duties or obligations on the Loan Parties or alter or impair any
right of any Loan Party under the Loan Documents); and (2) upon the
effectiveness of any Refinancing Amendment or any Incremental Term Loan
Commitment or any Incremental Term Loan, the Administrative Agent, the
Designated Company and the Lenders providing the relevant Credit Agreement
Refinancing Indebtedness or Incremental Term Loan Commitment may amend this
Agreement to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness or
Incremental Term Loans incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term Loans
and/or Other Term Loan Commitments and any Incremental Term Loan Commitments or
Incremental Term Loans, as applicable). The Administrative Agent and the
Designated Company may effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Designated Company, to effect the terms of any
Refinancing Amendment; provided, further, that, notwithstanding anything to the
contrary contained herein, each Agent is hereby authorized by each Lender to
enter into any amendment to or modification of the Intercreditor Agreement or
the Security Documents in connection with the issuance or incurrence of Pari
Passu Secured Obligations or Subordinated Lien Secured Obligations (each as
defined under the Intercreditor Agreement) or any Permitted Revolving Credit
Facility Refinancings, solely to the extent necessary to effect such amendments
as may be necessary or appropriate, in the reasonable opinion of such Agent, in
connection with any such issuance or incurrence expressly permitted hereunder,
so long as such amendment or modification does not adversely affect the rights
of any Lender (it being understood that allowing Pari Passu Secured Obligations,
276 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3306.jpg]
Subordinated Lien Secured Obligations and Permitted Revolving Credit Facility
Refinancings to be secured by Collateral on the terms set forth in the
Intercreditor Agreement will not be deemed to adversely affect the rights of any
Lender); and provided, further, that any amendment, waiver or consent which by
its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that (x) the Commitment of any Defaulting Lender may not be
increased or extended, the principal owed to such Lender reduced or this proviso
amended, without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender. (c) Collateral.
Without the consent of any other person, the Administrative Agent and/or
Collateral Agent may (or shall, to the extent required by any Loan Document)
enter into any amendment or waiver of any Security Document (subject to the
consent of the Loan Parties party thereto except as otherwise provided in such
Security Document) or enter into any new agreement or instrument, to (i) effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, (ii) as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
Requirements of Law, (in the case of the U.S. Hold Separate Assets, as such
Requirements of Law are modified pursuant to a U.S. Hold Separate Agreement), or
(iii) to cure any inconsistency with this Agreement (other than, solely in the
case of clause (iii), amendments or waivers to provisions in such Security
Documents that are required to create or perfect the security interests created
thereby or cause such Security Document or security interest to be enforceable).
(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
consent, discharge or termination of the provisions of this Agreement as
contemplated by Section 11.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Designated Company shall have the right, upon
notice by the Designated Company to such Lender and the Administrative Agent, to
replace all, but not less than all, of such non-consenting Lender or Lenders (so
long as all non- consenting Lenders are so replaced) with one or more persons
pursuant to Section 2.16 so long as at the time of such replacement each such
new Lender consents to the proposed change, waiver, consent, discharge or
termination. Each Lender agrees that, if the Designated Company elects to
replace such Lender in accordance with this Section, it shall promptly execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such non- consenting
Lender to execute an Assignment and Assumption shall not render such sale and
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register. 277 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3307.jpg]
(e) Holdings Amalgamation; Permitted Reorganization and Increased Commitments.
Notwithstanding the foregoing, the Administrative Agent, the Collateral Agent
and the Designated Company (without the consent of any Lenders) may amend, amend
and restate, supplement or otherwise modify this Agreement and the other Loan
Documents if necessary or advisable in connection with or to effectuate (i) the
Permitted Holdings Amalgamation, (ii) the Permitted Reorganization (to the
extent set forth in the definitions of “Permitted Reorganization”) and (iii) any
additional Loans contemplated by Section 2.23 and Section 2.24. (f) Loan
Modification Offers. (i) The Designated Company may, by written notice to the
Administrative Agent from time to time, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders of one or more Classes of Loans (each
Class subject to such a Loan Modification Offer, an “Affected Class”) to make
one or more Permitted Amendments (as defined below) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Designated Company. Such notice shall set forth (i) the terms and conditions
of the requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice) (or
such shorter periods as are acceptable to the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans of the Lenders
of the Affected Class that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans of such Affected Class as to which such
Lender’s acceptance has been made. Each Lender of each Affected Class may elect
or decline, in its sole discretion, to participate in such Loan Modification
Offer. (ii) The Designated Company and each Accepting Lender shall execute and
deliver to the Administrative Agent an agreement in form and substance
satisfactory to the Administrative Agent giving effect to the Permitted
Amendment (a “Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders of the Affected
Class. Notwithstanding the foregoing, no Permitted Amendment shall become 278
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3308.jpg]
effective under this Section 11.02 unless the Administrative Agent, to the
extent so reasonably requested by the Administrative Agent, shall have received
corporate documents, officers’ certificates and legal opinions consistent with
those delivered on the Closing Date under Section 4.02. (iii) “Permitted
Amendments” shall be (A) an extension of the final maturity date of the
applicable Loans of the Accepting Lenders (provided that such extensions may not
result in having more than two additional final maturity dates in any year, or
more than three additional final maturity dates at any time, under this
Agreement without the consent of the Administrative Agent), (B) a reduction,
elimination or extension, of the scheduled amortization of the applicable Loans
of the Accepting Lenders, (C) a change in rate of interest (including a change
to the Applicable Margin and any provision establishing a minimum rate),
premium, or other amount with respect to the applicable Loans of the Accepting
Lenders and/or a change in the payment of fees to the Accepting Lenders (such
change and/or payments to be in the form of cash, Equity Interests or other
property to the extent not prohibited by this Agreement), and (D) any other
amendment to a Loan Document required to give effect to the Permitted Amendments
described in clauses (A) to (C) of this Section 11.02(g). (g) Most Favored
Nation Provision. The Administrative Agent is authorized to enter into any
amendment to this Agreement contemplated under Section 6.10 with the Designated
Company, and without the approval of any other Person, notwithstanding anything
in this Agreement to the contrary. Section 11.03 Expenses; Indemnity; Damage
Waiver. (a) Costs and Expenses. The Co-Borrowers shall jointly and severally pay
or cause the applicable Loan Party to pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, the
Mandated Lead Arrangers, the Incremental Mandated Lead Arrangers, and their
respective Affiliates (including the reasonable fees, charges and disbursements
of one primary transaction counsel (plus local counsel in each applicable
jurisdiction) for the Administrative Agent and/or the Collateral Agent, all fees
and time charges for attorneys who may be employees of the Administrative Agent
and/or Collateral Agent, expenses incurred in connection with due diligence,
inventory appraisal and collateral audit and reporting fees, travel, courier,
reproduction, printing and delivery expenses, and the obtaining and maintaining
of CUSIP numbers for the Loans) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents, in
connection with each step of the Permitted Reorganization, the Aleris
AcqisitionAcquisition and the Permitted Holdings Amalgamation, and in connection
with any amendment, amendment and restatement, modification or waiver of the
provisions hereof or of any of the foregoing (whether or not the transactions
contemplated hereby or thereby shall be consummated), including in connection
with post-closing searches to confirm 279 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3309.jpg]
that security filings and recordations have been properly made, (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or any Receiver (including the fees, charges and disbursements
of one primary counsel (plus local or special counsel in each applicable
jurisdiction) for the Administrative Agent and/or the Collateral Agent (and all
fees and time charges for attorneys who may be employees of the Administrative
Agent and/or the Collateral Agent) and one primary counsel (plus local or
special counsel in each applicable jurisdiction) for the Lenders, and one
primary counsel (plus local or special counsel in each applicable jurisdiction)
for any Receiver), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.03, (B) in enforcing, preserving and
protecting, or attempting to enforce, preserve or protect its interests in the
Collateral or (C) in connection with the Loans issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and (iv) all documentary and similar taxes
and charges in respect of the Loan Documents. (b) Indemnification. Each Loan
Party shall indemnify each Agent (and any sub-agent thereof), each Mandated Lead
Arranger, each Incremental Mandated Lead Arranger, each Lender and Receiver, and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all reasonable out-of-pocket losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Designated Company or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby (including
in connection with each step of the Permitted Reorganization, the Aleris
Acquisition and any Permitted Holdings Amalgamation), (ii) any Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or Release or threatened Release of Hazardous Materials on, at, under or from
any property owned, leased or operated by any Company at any time, or any
Environmental Claim related in any way to any Company, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Designated Company or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Designated Company or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Designated
Company or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE LOAN PARTIES,
AND THE LOAN PARTIES AGREE, THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH
INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
280 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3310.jpg]
RELATED EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNITEE. (c) Reimbursement by Lenders. To the extent that any Loan Party for
any reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section 11.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent (or any sub- agent thereof) or any
Receiver or any Related Party thereof, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
such sub-agent) such Receiver or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any such sub-agent) or the Receiver, in each case, in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent)or the Receiver in connection with such capacity. The obligations of
the Lenders under this paragraph (c) are subject to the provisions of Section
2.14(g). For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total outstanding Term Loans and unused
Commitments of all Lenders at the time (or if the Term Loans have been repaid in
full and the Commitments have been terminated, based upon its share of the Term
Loans immediately prior to such repayment). (d) Waiver of Consequential Damages,
Etc. To the fullest extent permitted by applicable Requirements of Law, no Loan
Party shall assert, and each Loan Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. (e) Payments. All
amounts due under this Section shall be payable not later than three (3)
Business Days after demand therefore accompanied by reasonable particulars of
amounts due. (f) Survival. The agreements in this Section shall survive the
resignation of either or both of the Administrative Agent or the Collateral
Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the Obligations 281
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3311.jpg]
Section 11.04 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Designated Company nor any other Loan Party may (except
as a result of a transaction expressly permitted by Section 6.05(c) or 6.05(e))
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent, the Collateral Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section 11.04, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 11.04 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by the Designated Company, any other Loan Party or any
Lender shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement. (b) Assignments by Lenders. Any
Lender may at any time assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that (i)
except in the case of any assignment made on or prior to the Syndication
Termination Date in respect of any Class or an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans of such
Class at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of such Class or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of such Class of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall be an integral multiple of $1,000,000,
unless, so long as no Event of Default has occurred and is continuing, the
Designated Company otherwise consents (each such consent not to be unreasonably
withheld or delayed) and, with respect to any Co-Borrower, such consent shall be
deemed given if no objection is made by the Designated Company within five
Business Days after notice of the proposed assignment; provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
282 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3312.jpg]
single assignment for purposes of determining whether such minimum amount has
been met; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned; (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with (except (x) in the case of any such
assignments by the Incremental Mandated Lead Arrangers or their respective
Affiliates and (y) on or prior to the Syndication Termination Date under clause
(ii) of such definition) a processing and recordation fee of $3,500 (provided
that only one such fee shall be imposed in the case of simultaneous assignments
by related Approved Funds or Affiliates of the assigning Lender), and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; (iv) the assigning Lender
of an interest in the Aleris Incremental Term Loans shall indicate in the
applicable Assignment and Assumption whether such interest (or identified
portion thereof) is eligible for indemnification in respect of Covered Aleris
Syndication Taxes; (v) the Administrative Agent shall have received a U.S. tax
withholding certificate (or, alternatively, other evidence satisfactory to the
Administrative Agent) confirming FATCA compliance of the Eligible Assignee
pursuant to paragraph (v) of Section 2.15(f) (FATCA Information). For the
avoidance of doubt, and pursuant to paragraph (viii) of Section 2.15(f) (FATCA
Information), the Administrative Agent may rely on such U.S. tax withholding
certificate or other evidence from each Lender without further verification, and
the Administrative Agent shall not be liable for any action taken by it in
respect of such U.S. tax withholding certificate or other evidence under or in
connection with paragraph (v), (vi) or (vii) of Section 2.15(f) (FATCA
Information); and (vi) Discounted Purchases. Each Lender acknowledges that,
commencing with the date that is three months after the Syndication Termination
Date, each Co-Borrower is an Eligible Assignee hereunder and may purchase Term
Loans hereunder from Lenders from time to time pursuant to a Discounted Purchase
in accordance with the terms of this Agreement (including, without limitation,
Section 11.04 hereof), subject to 283 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3313.jpg]
the restrictions set forth in the definitions of “Discounted Purchase” and
“Eligible Assignee” and the following limitations: (A) each Co-Borrower agrees
that, notwithstanding anything herein or in any of the other Loan Documents to
the contrary, (1) under no circumstances, whether or not any Loan Party is
subject to a bankruptcy or other insolvency proceeding, shall any Co-Borrower be
permitted to exercise any voting rights or other privileges with respect to any
Term Loans and any Term Loans that are assigned to any Co-Borrower shall have no
voting rights or other privileges under this Agreement and the other Loan
Documents and shall not be taken into account in determining any required vote
or consent and (2) the Co- Borrowers shall not receive information provided
solely to Lenders by the Administrative Agent or any Lender and shall not be
permitted to attend or participate in meetings attended solely by Lenders and
the Administrative Agent and their advisors; rather, all Loans held by each
Co-Borrower shall be automatically cancelled immediately upon the purchase or
acquisition thereof in accordance with the terms of this Agreement (including,
without limitation, Section 11.04 hereof); (B) at the time any Co-Borrower is
making Discounted Purchases of Loans it shall enter into an agreement with the
Administrative Agent for the benefit of the Administrative Agent and Lenders
setting forth the agreements, representations and warranties set forth in this
paragraph (vi) that are applicable to it, in a manner reasonably satisfactory to
the Administrative Agent and in any case identifying such Co-Borrower as the
purchaser; (C) immediately upon the effectiveness of each Discounted Purchase, a
Cancellation (it being understood that such cancellation shall not constitute a
voluntary repayment of Loans for purposes of this Agreement) shall be
automatically irrevocably effected with respect to all of the Loans and related
Obligations subject to such Discounted Purchase for no consideration, with the
effect that such Loans and related Obligations shall for all purposes of this
Agreement and the other Loan Documents no longer be outstanding, and the
Co-Borrowers and the Guarantors shall no longer have any Obligations relating
thereto, it being understood that such forgiveness and cancellation shall result
in the Co- Borrowers and the Guarantors being irrevocably and unconditionally
released from all claims and liabilities relating to such Obligations which have
been so cancelled and forgiven, and the Collateral shall cease to secure any
such Obligations which have been so cancelled and forgiven; and (D) at the time
of such Purchase Notice and Discounted Purchase, (x) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and (y)
no proceeds of Revolving Credit Loans are used to consummate the Discounted
Purchase. 284 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3314.jpg]
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12, Section 2.13, Section 2.15,
Section 2.16, Section 7.10 and Section 11.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 11.04. In the event
of a transfer by novation of all or part of its rights and obligations under
this Agreement by a Lender, such Lender expressly reserves the rights, powers,
privileges and actions that it enjoys under any Security Documents governed by
French law in favor of its Eligible Assignee, in accordance with the provisions
of article 1334 et seq. of the French Code civil. (c) Register. The
Administrative Agent, acting solely for this purpose as an agent of the
Co-Borrowers (and such agency being solely for tax purposes), shall, at all
times at the Administrative Agent’s Office, while any Loans are outstanding,
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Co-Borrowers, the Administrative Agent
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain in the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Collateral Agent,
the Co-Borrowers and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice. During any
period that the Borrower is required to deliver a certificate pursuant to
Section 2.15(l)(v), the Administrative Agent shall, if requested by any
Co-Borrower, promptly provide the Borrower with copies of each Assignment and
Assumption delivered to the Administrative Agent. The requirements of this
Section 11.04(c) are intended to result in any and all Loans being in
“registered form” for purposes of Section 871, Section 881 and any other
applicable provision of the Code, and shall be interpreted and applied in a
manner consistent therewith. Each Lender that sells a participation shall,
acting solely for this purpose as a non- fiduciary agent of each Co-Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Commitments and Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
285 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3315.jpg]
such commitment, loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (d) Participations. Any
Lender may at any time, without the consent of, or notice to, any Co-Borrower or
the Administrative Agent sell participations to any person (other than a natural
person, a Defaulting Lender or a Co-Borrower, any Co-Borrowers’ or any other
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) each Loan Party, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, the Co-Borrowers agree
that each Participant shall be entitled to the benefits of Section 2.12, Section
2.13, Section 2.15, Section 2.16 and Section 7.10 (subject to the requirements
of those Sections) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided,
that such Participant shall not be entitled to receive any greater payment under
Section 2.12, Section 2.15, or Section 7.10 with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to such Section 2.14 as though it were a Lender. (e)
Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12, Section 2.13, Section 2.15,
Section 2.16 and Section 7.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Designated Company’s prior written consent. (f) Certain Pledges. Any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, 286
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3316.jpg]
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or to any other central bank with jurisdiction over such Lender; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. (g) Disqualified Institutions. (i) No assignment or
participation shall be made to any Person that was a Disqualified Institution as
of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless the Designated Company
has consented to such assignment in writing in its sole and absolute discretion,
in which case such Person will not be considered a Disqualified Institution for
the purpose of such assignment or participation). For the avoidance of doubt,
with respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Designated Company of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment or participation in violation of this
clause (g)(i) shall not be void, but the other provisions of this clause (g)
shall apply. (ii) If any assignment (but not participation) is made to any
Disqualified Institution without the Designated Company’s prior written consent
in violation of clause (i) above, or any Person (other than a Participant)
becomes a Disqualified Institution after the applicable Trade Date, the
Designated Company may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) purchase
or prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder (and, in the case
of a purchase, effect an immediate Cancellation) and/or (B) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 11.04), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder. 287
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3317.jpg]
(iii) Notwithstanding anything to the contrary contained in this Agreement, if
any assignment (but not participation) is made to any Disqualified Institution
without the Designated Company’s prior written consent in violation of clause
(i) above, then such Disqualified Institution (A) will not (x) have the right to
receive information, reports or other materials provided to Lenders by the Loan
Parties, the Administrative Agent or any other Lender, (y) attend or participate
in meetings attended by the Lenders and the Administrative Agent, or (z) access
any electronic site established for the Lenders or confidential communications
from counsel to or financial advisors of the Administrative Agent or the Lenders
and (B) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, such
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Reorganization Plan”), such
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Reorganization Plan, (2) if such Disqualified Institution does vote on such
Reorganization Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code of the United States (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Reorganization Plan in accordance with Section 1126(c) of the Bankruptcy
Code of the United States (or any similar provision in any other Debtor Relief
Laws) and (3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2). (iv) The Administrative Agent shall have
the right, and the Designated Company hereby expressly authorizes the
Administrative Agent, to (A) post the list of Disqualified Institutions provided
by the Designated Company and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders and/or (B) provide the DQ
List to each Lender requesting the same. (h) Preservation of Belgian Security
Interests. The benefit of the Belgian Security Agreements and all security
interests created thereunder shall automatically transfer to any assignee or
transferee (by way of novation or otherwise) of part or all of the obligations
expressed to be secured by the Belgian Security Agreements. For the purpose of
Article 1278 and Article 1281 of the Belgian Civil Code (and, to the extent
applicable, any similar provisions of foreign law), the Collateral Agent, the
other Secured Parties and each of the other Loan Parties hereby 288
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3318.jpg]
expressly reserve the preservation of the Belgian Security Agreements and all
security interests created thereunder in case of assignment, novation, amendment
or any other transfer or change of the obligations expressed to be secured by
the Belgian Security Agreements (including, without limitation, an extension of
the term or an increase of the amount of such obligations or the granting of
additional credit) or of any change of any of the parties to this Agreement or
any other Loan Document. As of the Second Amendment Effective Date, each Lender
party to the Second Amendment, which Lenders constitute the Required Lenders,
and each Lender that becomes a party to this Agreement after the Second
Amendment Effective Date, expressly consents to the terms of this Section
11.04(h), and hereby agrees that the form Assignment and Assumption may be
updated to include the terms of this Section 11.04(h) without the further
consent of any other Person. Section 11.05 Survival of Agreement. All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Agents or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Commitments have not expired or terminated. The provisions of Section 2.12,
Section 2.13, Section 2.14, Section 2.15, Section 2.16, Section 7.10, ARTICLE X
and Section 11.03 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof. Section 11.06 Counterparts;
Integration; Effectiveness. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents and any separate
letter agreements with respect to fees payable to any Agent or the Mandated Lead
Arrangers constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. Section 11.07
Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. 289
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3319.jpg]
Section 11.08 Right of Setoff. Subject to the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Requirements of Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Designated Company or any
other Loan Party against any and all of the obligations of the Designated
Company or such Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Designated Company or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have. Each
Lender agrees to notify the Designated Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 11.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a)
GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION. (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS 290
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3320.jpg]
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. (C) WAIVER OF VENUE. EACH LOAN PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 11.09(B). EACH FRENCH GUARANTOR AND EACH OTHER FRENCH SUBSIDIARY
HEREBY WAIVES THE BENEFIT OF THE PROVISIONS OF ARTICLE 14 OF THE FRENCH CODE
CIVIL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. (D) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, E-MAIL OR
OTHER ELECTRONIC TRANSMISSION) IN SECTION 11.01. EACH LOAN PARTY HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CORPORATION SERVICE COMPANY, 1180
AVE OF THE AMERICAS, SUITE 210, NEW YORK, NEW YORK, 10036 (TELEPHONE NO:
800-927-9801, X52067) (TELECOPY NO: 212-299-5656) (ELECTRONIC MAIL ADDRESS:
MWIENER@CSCINFO.COM) (THE “PROCESS AGENT”), IN THE CASE OF ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN THE UNITED STATES AS ITS DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY LOAN DOCUMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW. SECTION 11.10 WAIVER
OF JURY TRIAL. EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE 291 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3321.jpg]
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. Section 11.12 Treatment of
Certain Information; Confidentiality. Each Agent and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates (including its head office,
branch or representative offices) and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors, service
providers and other representatives (it being understood that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self- regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law, stock exchange requirement, or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.12, to
(i) any assignee of or Participant or sub-Participant in, or any prospective
Lender, or prospective assignee of or Participant or sub-Participant in, any of
its rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations or (iii) any rating agency for the purpose of
obtaining a credit rating applicable to any Lender, (g) with the consent of the
Designated Company or the applicable Loan Party, (h) to insurers, insurance
brokers and other credit protection and service providers of any Agent, Lender,
or any of their respective Affiliates who are under a duty of confidentiality to
such Agent, Lender or Affiliate, (i) to any Federal Reserve Bank or any other
central bank with jurisdiction over such Person in connection with a pledge or
assignment in accordance with Section 11.04(f) or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Loan Parties. For purposes of this Section, “Information” shall
mean all written information received from a Loan Party or any of its
Subsidiaries relating to the Loan Parties or any of their Subsidiaries or any of
their respective businesses, other than any such information that is available
to any Agent or any Lender on a nonconfidential basis prior to disclosure by any
Loan Party or any of their Subsidiaries, provided that, in the case of
information received from any Loan Party or any of their Subsidiaries after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information. 292 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3322.jpg]
Section 11.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Designated Company and the other Loan
Parties that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Designated
Company and the other Loan Parties, which information includes the name, address
and tax identification number of the Designated Company and the other Loan
Parties and other information regarding the Designated Company and the other
Loan Parties that will allow such Lender or the Administrative Agent, as
applicable, to identify the Designated Company and the other Loan Parties in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent. Where a Lender has received soft copies of the documents
provided pursuant to Section 4.01, the definition of Permitted Reorganization or
this Section 11.13, within a reasonable period of time following the written
request therefor by such Lender, the Designated Company shall deliver paper
copies to such Lender, it being understood that the Lenders have a right to seek
paper copies of all such documentation as may be required in order to enable
compliance with applicable “know your customer” and anti-money laundering rules
and regulations. Section 11.14 Interest Rate Limitation. Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Co-Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. Section 11.15 Singapore Personal Data Protection Act. If a Loan Party
provides a Secured Party with personal data of any individuals (including, where
applicable, a Loan Party’s directors, officers, employees, shareholders,
beneficial owners, representatives, agents and principals (if acting on behalf
of another)), that Loan Party represents and warrants that it: (a) has obtained
(and shall maintain) the consent from such individual; and (b) is authorized to
deliver such personal data to that Secured Party for collection, use,
disclosure, transfer and retention of personal data for such purposes as set out
in that Secured Party’s personal data protection policy or as permitted by
applicable laws or regulations. Section 11.16 Obligations Absolute. To the
fullest extent permitted by applicable Requirements of Law (in the case of the
U.S. Hold Separate Order, as such Requirements of Law are modified as it relates
to Aleris Rolled Products, Inc. and/or the other U.S. Subsidiaries of Aleris
pursuant to 293 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3323.jpg]
a U.S. Hold Separate Agreement), all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of: (a) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition, liquidation
or the like of any Loan Party; (b) any lack of validity or enforceability of any
Loan Document or any other agreement or instrument relating thereto against any
Loan Party; (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto; (d) any exchange, release or non-perfection of
any other Collateral, or any release or amendment or waiver of or consent to any
departure from any guarantee, for all or any of the Obligations; (e) any
exercise or non-exercise, or any waiver of any right, remedy, power or privilege
under or in respect hereof or any Loan Document; or (f) any other circumstances
which might otherwise constitute a defense available to, or a discharge of, the
Loan Parties. Notwithstanding anything herein to the contrary, each party hereby
acknowledges that the provisions of article 1195 of the French code civil shall
not apply to it with respect to its obligations under the French Security
Agreements and that it shall not be entitled to make any claim under article
1195 of the French code civil. Section 11.17 Intercreditor Agreement.
Notwithstanding anything to the contrary contained herein, each Lender
acknowledges that the Lien and security interest granted to the Collateral Agent
pursuant to the Security Documents and the exercise of any right or remedy by
such Collateral Agent thereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement, on the one hand, and the Security Documents, on the
other hand, the terms of the Intercreditor Agreement shall govern and control.
Section 11.18 Judgment Currency. (a) Each Loan Party’s obligations hereunder and
under the other Loan Documents to make payments in Dollars (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other 294
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3324.jpg]
than the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or the respective
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the spot selling
rate at which the Administrative Agent (or if the Administrative Agent does not
quote a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) offers to sell such Judgment Currency
for the Obligation Currency in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later (such date of determination of such spot selling rate, being
hereinafter referred to as the “Judgment Currency Conversion Date”). (b) If
there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Co-Borrowers covenant and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date. (c) For purposes of
determining any rate of exchange for this Section 11.18, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency. Section 11.19 Enforcement. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, any of the Administrative Agent and the
Collateral Agent, as the relevant Loan Document may provide, in accordance with
the terms of the Loan Documents; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent or the Collateral Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent and the Collateral Agent, as the case may be)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with the terms hereof (subject to Section 2.14), (c)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Loan Party under
any bankruptcy, insolvency or Debtor Relief Law or (d) any Person authorized
under the Intercreditor Agreement to exercise rights and remedies with respect
to the Collateral; and provided, further, that if at any time there is no person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent regarding the 295 1031947.12E-CHISR1060441.10-CHISR01A -
MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3325.jpg]
enforcement of rights and remedies under to the Loan Documents and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. Section 11.20 No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Designated Company and each other
Loan Party acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Collateral Agent and the Mandated Lead Arrangers are arm’s-length commercial
transactions between the Designated Company and each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Collateral Agent and the Mandated Lead Arrangers, on the other hand, (B) each of
the Designated Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Designated Company and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Collateral Agent, and the Mandated Lead Arrangers each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Designated Company, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Collateral Agent nor the Mandated Lead Arrangers has
any obligation to the Designated Company, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Collateral Agent and the
Mandated Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Designated Company, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent, the Collateral Agent nor any of the Mandated
Lead Arrangers has any obligation to disclose any of such interests to the
Designated Company, any other Loan Party or any of their respective Affiliates.
To the fullest extent permitted by law, each of the Designated Company and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Collateral Agent and the Mandated Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
Section 11.21 Abstract Acknowledgment of Indebtedness and Joint Creditorship.
(a) Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally agrees and covenants with the Collateral
Agent by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties, sums equal to,
and in the currency of, each amount payable by such Loan Party to each of the
Secured Parties under each of the Loan Documents relating to any Secured
Obligations, as and when that amount falls due for payment under the relevant
Secured Debt Agreement or would have fallen due but for any discharge resulting
from failure of another Secured Party to take appropriate 296
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3326.jpg]
steps, in insolvency proceedings affecting such Loan Party, to preserve its
entitlement to be paid that amount. (b) Each Loan Party undertakes to pay to the
Collateral Agent upon first written demand the amount payable by such Loan Party
to each of the Secured Parties under each of the Secured Debt Agreements as such
amount has become due and payable. (c) The Collateral Agent has the independent
right to demand and receive full or partial payment of the amounts payable by
each Loan Party under this Section 11.21, irrespective of any discharge of such
Loan Party’s obligation to pay those amounts to the other Secured Parties
resulting from failure by them to take appropriate steps, in insolvency
proceedings affecting such Loan Party, to preserve their entitlement to be paid
those amounts. (d) Any amount due and payable by a Loan Party to the Collateral
Agent under this Section 11.21 shall be decreased to the extent that the other
Secured Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Secured Debt Agreements
and any amount due and payable by a Loan Party to the other Secured Parties
under those provisions shall be decreased to the extent that the Collateral
Agent has received (and is able to retain) payment in full of the corresponding
amount under this Section 11.21; provided that no Loan Party may consider its
obligations towards a Secured Party to be so discharged by virtue of any
set-off, counterclaim or similar defense that it may invoke vis-à-vis the
Collateral Agent. (e) The rights of the Secured Parties (other than the
Collateral Agent) to receive payment of amounts payable by each Loan Party under
the Secured Debt Agreements are several and are separate and independent from,
and without prejudice to, the rights of the Collateral Agent to receive payment
under this Section 11.21. (f) In addition, but without prejudice to the
foregoing, the Collateral Agent shall be the joint creditor (together with the
relevant Secured Parties) of all obligations of each Loan Party towards each of
the Secured Parties under the Secured Debt Agreements. Section 11.22 Special
Appointment of Collateral Agent for German Security and other German Matters.
(a) (i) Each Secured Party that is or will become party to this Agreement hereby
appoints the Collateral Agent as trustee (Treuhaender) and administrator for the
purpose of holding on trust (Treuhand), administering, enforcing and releasing
the German Security (as defined below) for the Secured Parties, (ii) the
Collateral Agent accepts its appointment as a trustee and administrator of the
German Security on the terms and subject to the conditions set out in this
Agreement and (iii) the Secured Parties, the Collateral Agent and all other
parties to this Agreement agree that, in relation to the German Security, no
Secured Party shall exercise any 297 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3327.jpg]
independent power to enforce any German Security or take any other action in
relation to the enforcement of the German Security, or make or receive any
declarations in relation thereto. (b) To the extent possible, the Collateral
Agent shall hold and administer any German Security which is security assigned,
transferred or pledged under German law to it as a trustee for the benefit of
the Secured Parties, where “German Security” shall mean the assets which are the
subject of a security document which is governed by German law. (c) Each Secured
Party hereby authorizes and instructs the Collateral Agent (with the right of
sub delegation) to enter into any documents evidencing German Security and to
make and accept all declarations and take all actions as it considers necessary
or useful in connection with any German Security on behalf of the Secured
Parties. The Collateral Agent shall further be entitled to rescind, release,
amend and/or execute new and different documents securing the German Security.
(d) The Secured Parties and the Collateral Agent agree that all rights and
claims constituted by the abstract acknowledgment of indebtedness pursuant to
this Section 11.22 and all proceeds held by the Collateral Agent pursuant to or
in connection with such abstract acknowledgment of indebtedness are held by the
Collateral Agent with effect from the date of such abstract acknowledgment of
indebtedness in trust for the Secured Parties and will be administered in
accordance with the Loan Documents. The Secured Parties and the Collateral Agent
agree further that the respective Loan Party’s obligations under such abstract
acknowledgment of indebtedness shall not increase the total amount of the
Secured Obligations (as defined in the respective agreement governing German
Security) and shall not result in any additional liability of any of the Loan
Parties or otherwise prejudice the rights of any of the Loan Parties.
Accordingly, payment of the obligations under such abstract acknowledgment of
indebtedness shall, to the same extent, discharge the corresponding Secured
Obligations and vice versa. (e) Each Secured Party hereby ratifies and approves
all acts and declarations previously done by the Collateral Agent on such
Secured Party’s behalf (including, for the avoidance of doubt the declarations
made by the Collateral Agent as representative without power of attorney
(Vertreter ohne Vertretungsmacht) in relation to the creation of any pledge
(Pfandrecht) on behalf and for the benefit of any Secured Party as future
pledgee or otherwise). (f) The representations and warranties in Section 3.22
and the covenants in Section 6.21, in each case, given by any Loan Party
resident in Germany (Inländer) within the meaning of Section 2 para. 15 of the
German Foreign Trade Act (Auβenwirtschaftsgesetz) (or any Loan Party in relation
to a Loan Party so resident in Germany) are made only to the extent that they do
not result in a violation of or conflict with Section 7 of the German Foreign
Trade and Payments Regulation (Auβenwirtschaftsverordnung). Section 11.23
Special Appointment of Collateral Agent in Relation to South Korea. 298
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3328.jpg]
(a) Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Collateral
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Loan Party to each of the Secured Parties under each of the Loan Documents
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps, in insolvency proceedings affecting
that Loan Party, to preserve its entitlement to be paid that amount. (b) The
Collateral Agent shall have its own independent right to demand payment of the
amounts payable by each Loan Party under this Section 11.23, irrespective of any
discharge of such Loan Party’s obligation to pay those amounts to the Secured
Parties resulting from failure by them to take appropriate steps, in insolvency
proceedings affecting that Loan Party, to preserve their entitlement to be paid
those amounts. (c) Any amount due and payable by a Loan Party to the Collateral
Agent under this Section 11.23 shall be decreased to the extent that the other
Secured Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.23. (d) Subject to paragraph (c) above, the rights of the
Secured Parties (in each case, other than the Collateral Agent) to receive
payment of amounts payable by each Loan Party under the Loan Documents are
several and are separate and independent from, and without prejudice to, the
rights of the Collateral Agent to receive payment under this Section 11.23. (e)
The Administrative Agent and the Collateral Agent are authorized to enter into
consents to any lock-up or listing agreement required by any applicable rule or
regulation in connection with any listing or offering of Equity Interests in NKL
and may consent to such Equity Interests being held by a depositary or
securities intermediary; provided, that the Collateral Agent’s Liens in the
Equity Interests of NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc. and 8018227 Canada Inc., are not impaired. Section 11.24 Special
Appointment of Collateral Agent in Relation to France. For the purpose of any
French Security Agreements and all security interests created thereunder: (a)
Notwithstanding any other provision of this Agreement, each Loan Party hereby
irrevocably and unconditionally undertakes insofar as necessary, in advance, to
pay to the Collateral Agent, as creditor in its own right and not as
representative of the other Secured Parties, sums equal to and in the currency
of each amount payable by such Loan Party to each of the Secured Parties under
each of the Loan Documents as and when that amount falls due for payment under
the relevant Loan Document or would have fallen due but for any discharge
resulting from 299 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3329.jpg]
failure of another Secured Party to take appropriate steps to preserve its
entitlement to be paid that amount (such payment undertakings, obligations and
liabilities which are the result thereof, hereinafter referred to as the
“Parallel Debt”). (b) The Collateral Agent shall have its own independent right
to demand payment of the amounts payable by each Loan Party under this Section
11.24, irrespective of any discharge of such Loan Party’s obligation to pay
those amounts to the other Secured Parties resulting from failure by them to
take appropriate steps to preserve their entitlement to be paid those amounts.
(c) Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.24 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.24. (d) The Collateral Agent shall apply any amounts
received in payment of any Parallel Debt in accordance with the terms and
conditions of this Agreement governing the application of proceeds in payment of
any Secured Obligations. The rights of the Secured Parties (other than any
Parallel Debt) to receive payment of amounts payable by each Loan Party under
the Loan Documents are several and are separate and independent from, and
without prejudice to, the rights of the Collateral Agent to receive payment
under this Section 11.24. Section 11.25 Swiss Tax Ruling. The Borrower has
obtained on prior occasions and shall obtain if and when needed subsequent to
the Closing Date, and each other Co-Borrower shall obtain subsequent to the
first Increase Effective Date hereunder (but, in each case, within a reasonable
timeframe) (a) a ruling from the Wallis cantonal tax authority confirming that
the payment of Interests under this Agreement shall not be subject to federal,
cantonal, and municipal direct taxes levied at source in Switzerland as per
Article 51 § 1 lit. d and Article 94 of the Swiss Federal Direct Tax Act of
December 14, 1990 and as per Article 21 § 2 lit. a and Article 35 § lit. e of
the Swiss Federal Harmonization Direct Tax Act of December 14, 1990, and (b) a
ruling from the Zurich cantonal tax authority confirming that the aforesaid
direct taxes levied at source may be solely ruled with the Canton where the
Swiss real estate is located. In the event that the aforementioned confirmation
is not granted, the Borrower and such Co-Borrowers further acknowledge that the
gross-up mechanism provided for under Section 2.15 shall apply with respect to
any such direct taxes levied at source. Section 11.26 Designation of Collateral
Agent under Civil Code of Quebec. Each of the parties hereto (including each
Lender, acting for itself and on behalf of each of its Affiliates which are or
become Secured Parties from time to time) confirms that the Collateral Agent (or
any successor thereto) is the hypothecary representative (within the meaning of
Article 2692 of the Civil Code of Québec) of the Secured Parties from time to
time for the purposes of the hypothecary security granted or to be granted by
the Loan Parties or any one of them under the laws of the Province of 300
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3330.jpg]
Québec. The execution by the Collateral Agent in its capacity as fondé de
pouvoir or hypothecary representative prior to the Closing Date of any document
creating or evidencing any such hypothecs is hereby ratified and confirmed.
Notwithstanding the provisions of Section 32 of the Act respecting the special
powers of legal persons (Québec), the Collateral Agent may acquire and be the
holder of any of the bonds secured by any such hypothec. Section 11.27 Maximum
Liability. Subject to Section 7.08 and Sections 7.11 through 7.17, it is the
desire and intent of (i) each Loan Party and the Lenders, that, in each case,
the liability of such Loan Party shall be enforced against such Loan Party to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought after giving effect to the
rights of contribution established in the Contribution, Intercompany,
Contracting and Offset Agreement that are valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding. If, however, and to the extent that, the obligations of any Loan
Party under any Loan Document shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state, provincial or federal law relating to fraudulent conveyances
or transfers), then the amount of such Loan Party’s obligations (in the case of
any invalidity or unenforceability with respect such Loan Party’s obligations)
under the Loan Documents shall be deemed to be reduced and such Loan Party shall
pay the maximum amount of the Secured Obligations which would be permissible
under applicable law; provided that any guarantees of any such obligations that
are subject to deemed reduction pursuant to this Section 11.27 shall, to the
fullest extent permitted by applicable Requirements of Law (in the case of the
U.S. Hold Separate Order, as such Requirements of Law are modified as it relates
to Aleris Rolled Products, Inc. and/or the other U.S. Subsidiaries of Aleris
pursuant to a U.S. Hold Separate Agreement), be absolute and unconditional in
respect of the full amount of such obligations without giving effect to any such
deemed reduction. Section 11.28 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
Section 11.29 Collateral Matters. The Lenders irrevocably agree: (a) that the
Collateral Agent is authorized to release any Lien on any property granted to or
held by the Collateral Agent under any Loan Document, (i) at the time the
property subject to such Lien is pledged pursuant to Section 6.02(n)(x) or
Section 6.02(n)(y) (but solely to the extent such property consists of Revolving
Credit Priority Collateral and Hedging Agreements related to the value of such
Revolving Credit Priority Collateral) or sold, leased, licensed, consigned,
transferred or otherwise disposed of as part of or in connection with any Asset
Sale permitted under Section 6.06 to any Person other than a Loan Party
(provided that no Lien shall be released in any Series of Cash Neutral
Transactions) (or, if such transferee is a Loan Party, the Collateral Agent is
authorized to release such Lien on such asset in connection with the transfer so
long as (w) except as permitted by Section 6.06(q) or Section 6.06(s), the
transferee grants a new Lien to the Collateral Agent on such asset substantially
concurrently with the transfer of such asset, (x) the transfer is between
parties organized under the laws of different countries, (y) the priority of the
301 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3331.jpg]
new Lien is the same as that of the original Lien and (z) the Liens on such
property held by or on behalf of the holders of Indebtedness under the Revolving
Credit Loan Documents or any Permitted Revolving Credit Facility Refinancing,
Permitted First Priority Refinancing Debt, Permitted Secured Priority
Refinancing Debt, Additional Senior Secured Indebtedness and Junior Secured
Indebtedness are also released), (ii) subject to Section 11.02, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other number of Lenders whose consent is required under Section
11.02), (iii) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guarantee pursuant to
Section 7.09(a), (b) and (c), (iv) upon termination of all Commitments and the
repayment in full of all outstanding principal and accrued interest with respect
to the Loans, all Fees and other Obligations, (v) in connection with the grant
of Liens permitted hereunder under Section 6.02(k) and subject to the
Intercreditor Agreement, if the applicable Loan Party grants a Lien to the
Collateral Agent or for the benefit of the Collateral Agent in a manner
reasonably satisfactory to the Collateral Agent, substantially concurrently with
the release of such asset, to the extent such release or termination and
re-grant is necessary or advisable under applicable law, and (vi) to the extent
such property is Excluded Property. (b) to release or subordinate any Lien on
any property granted to or held by the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(i),
to the extent required by the terms of the obligations secured by such Liens;
and (c) Notwithstanding any other provision of this Agreement or any other Loan
Document to the contrary, the Administrative Agent may in its discretion, and
shall at the direction of the Required Lenders, release any or all of the
Mortgaged Properties located in the United States from the applicable Mortgages
if the Administrative Agent has, or the Required Lenders have, reasonably
determined that being secured by any such Mortgaged Properties or holding any of
such Mortgages could be detrimental to the Administrative Agent or the Lenders,
and so long as the Administrative Agent shall have given the Designated Company
written notice at least 5 days prior to any such release; provided, however, the
Administrative Agent shall not be required to give any such prior notice to the
Designated Company if the Administrative Agent, in its discretion, has
determined that delay of such release would be detrimental to the Administrative
Agent or the Lenders. Each Lender irrevocably authorizes the Collateral Agent
to, at each Co-Borrower’s expense, execute and deliver documents to authorize
the release or subordination of such items of Collateral from the Liens granted
under the Security Documents, in each case in accordance with the terms of the
Loan Documents and this Section 11.29. Section 11.30 Electronic Execution of
Assignments and Certain other Documents. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including, without limitation, Assignment and Assumptions, amendments or
other modifications, waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, 302
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3332.jpg]
as the case may be, to the extent and as provided for in any applicable
Requirements of Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it. Section 11.31
Payments Set Aside. To the extent that any payment by or on behalf of any Loan
Party is made to any Agent or any Lender, or any Agent or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Agents upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Agents, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement. Section 11.32 Acknowledgement
and Consent to Bail-In of EEAAffected Financial Institutions. Solely to the
extent any Lender or any Agent that is an EEAAffected Financial Institution is a
party to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender or any
Agent that is an EEAAffected Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEAthe applicable Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEAthe applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any Agent that is an EEAAffected Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEAAffected Financial
Institution, its parent 303 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3333.jpg]
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEAthe applicable Resolution Authority. Section 11.33
Lender Consents and Acknowledgements. (a) On the Closing Date, the Designated
Company hereby represents and warrants to the Secured Parties that the value of
the property granted in favor of the Revolving Credit Agent, on behalf of the
Revolving Credit Claimholders (as defined in the Intercreditor Agreement) and
the “Secured Parties” under and as defined in the Existing Credit Agreement,
pursuant to (i) that certain Pledge Agreement Over Account, dated December 17,
2010, by and between Novelis Italia S.p.A., as pledgor, Deutsche Bank S.p.A., as
depository bank, and the Revolving Credit Collateral Agent and (ii) that certain
Pledge of Receivables (acte de nantissement de créances), dated December 17,
2010, by and among Novelis PAE S.A.S., as pledgor, and the Revolving Collateral
Agent as the French Collateral Agent and beneficiary, does not, and would not,
if pledged, represent a material portion of the Collateral (such property, the
“Specified Immaterial Property”). In reliance upon the foregoing representation,
each Secured Party, by becoming a Party or by receiving the benefit of the terms
hereof or of the other Loan Documents, hereby agrees that, except as provided in
clause (d) of the definition of Excluded Property and Section 5.11, (x) the
Specified Immaterial Property shall constitute Excluded Property, (y) the Loan
Documents shall not grant Liens over the Specified Immaterial Property, and (z)
the Liens granted pursuant to the documents described in clauses (i) and (ii)
above shall not secure the Secured Obligations. The Administrative Agent and the
Collateral Agent are authorized and are hereby directed by the Lenders to take
all actions necessary to acknowledge or otherwise implement the foregoing. (b)
On the Closing Date, the Designated Company has determined in its reasonable
discretion that (i) the restrictions under Korean law applicable to providing
upstream guarantees, including those laws that would potentially subject the
directors of NKL to civil and criminal liability for acting to benefit a third
party, constitute the equivalent of a prohibition under Requirements of Law of
NKL becoming a Subsidiary Guarantor and executing any Security Documents
creating and granting a pledge over its property pursuant to Section 5.11(b)(ii)
and (ii) the costs associated with causing Novelis Vietnam Company Limited to
become a Subsidiary Guarantor and to execute any Security Documents creating and
granting a pledge over its property pursuant to Section 5.11(b)(ii), are, in
each case, in light of the restrictions on, and cost of, creating and enforcing
such guarantees under the applicable Requirements of Law, excessive in relation
to the benefits that the Secured Parties would obtain. In reliance upon the
foregoing, each Secured Party, by becoming a Party or by receiving the benefit
of the terms hereof or of the other Loan Documents, hereby acknowledges that, as
of the Closing Date, NKL and Novelis Vietnam Company Limited shall not be
required to become a Subsidiary Guarantor or execute any Security Documents
creating or granting a pledge over their respective property in favor of the
Collateral 304 1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3334.jpg]
Agent; provided that, if at any time after the Closing Date the Administrative
Agent, in its reasonable discretion, determines that (x) in the case of NKL, the
applicable legal restrictions no longer prohibit NKL from providing such
guarantee and pledge and (y) in the case of Novelis Vietnam Company Limited, the
costs of Novelis Vietnam Company Limited providing such guarantee and pledge are
no longer excessive in relation to the benefits afforded thereby, then following
written notice from the Administrative Agent, the Designated Company shall have
30 days (or such longer period as agreed to by the Administrative Agent) to
satisfy the terms of Section 5.11(b)(ii) relating to NKL or Novelis Vietnam
Company Limited, as applicable; provided, further that the Administrative Agent
shall not make such determination (solely with respect to NKL) prior to NKL
becoming a Wholly Owned Subsidiary of the Designated Company. (c) Novelis do
Brasil Ltda. (“NDB”) is a Loan Party and the owner of certain hydropower assets
in Guaraciaba, State of Minas Gerais, Brazil (the “Hydropower Assets”). NDB
intends to dispose of the Hydropower Assets and, for that purpose, has formed
Brecha Energetica Ltda., a special purpose limited liability company in the City
of Guaraciaba, State of Minas Gerais, Brazil (each, a “Brecha Energetica”), and
upon receipt of regulatory approvals from Administrative Council for Economic
Defense (“CADE”) and National Agency for Energy (“Aneel”) and conclusion of
other measures agreed upon contractually, (i) shall transfer the Hydropower
Assets to Brecha Energetica (the “Corporate Reorganization”) and (ii) shall sell
the quotas in Brecha Energetica (the “Quota Sale”) to a third-party purchaser
(the “Purchaser”) pursuant to a Quota Purchase and Sale Agreement, dated April
3, 2014 (as amended, restated, supplemented, or otherwise modified, the
“Purchase Agreement”). The Designated Company hereby represents and warrants to
the Secured Parties that the Corporate Reorganization and the Quota Sale are
permitted under this Agreement. (d) The Designated Company has determined in its
reasonable discretion that the costs associated with causing Brecha Energetica
to become a Subsidiary Guarantor and to execute any Security Documents creating
and granting a pledge over its property pursuant to Section 5.11(b)(ii) are, in
light of the binding commitment to effect the Quota Sale pursuant to the terms
of the Purchase Agreement, excessive in relation to the benefits that the
Secured Parties would obtain. In reliance upon the foregoing, each Secured
Party, by becoming a Party or by receiving the benefit of the terms hereof or of
the other Loan Documents, hereby acknowledges that, as of the Closing Date,
Brecha Energetica shall not be required to become a Subsidiary Guarantor or
execute any Security Documents creating or granting a pledge over its respective
property in favor of the Collateral Agent; provided that, if at any time after
the Closing Date, the Administrative Agent, in its reasonable discretion,
determines that the costs of either such guarantee and pledge are no longer
excessive in relation to the benefits afforded thereby, then following written
notice from the Administrative Agent, the Designated Company shall have 30 days
(or such longer period as agreed to by the Administrative Agent) to satisfy the
terms of Section 5.11(b)(ii). The Designated Company shall provide the
Administrative Agent with prompt written notice of (i) termination of the
Purchase Agreement, (ii) the occurrence of any event which, in the
Administrative Agent’s reasonable judgment, would make the Purchaser or NDB, as
applicable, unable to satisfy any of the conditions precedent to closing set
forth in the Purchase Agreement and (iii) a final and non- appealable refusal of
the CADE and Aneel to grant any regulatory consent relating to the Corporate 305
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3335.jpg]
Reorganization or the Quota Sale, in order to assist the Administrative Agent in
making the determination described above. Section 11.34 Termination. All
agreements, covenants, representations, warranties, rights, duties and
obligations of each Party set forth in this Agreement and each other Loan
Document shall terminate in all respects at 5:00 p.m., New York City time on the
Agreement Termination Date if the Closing Date has not occurred on or prior to
such time. Notwithstanding anything to the contrary contained in this Agreement
or in any other Loan Document, the provisions of Section 2.12, Section 2.14,
Section 2.15, Section 2.16, Section 7.10, ARTICLE X, Section 11.03, Section
11.09, Section 11.10, Section 11.18, and Section 11.19 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
Section 11.35 Lender Authorizations. The Lenders authorize and direct (i) each
of the Administrative Agent and the Collateral Agent to execute and deliver any
Security Documents, amendments to Security Documents or amendments and
restatements of Security Documents, in each case, related to any amendment to,
or amendment and restatement of, the Revolving Credit Agreement; provided, that
immediately after giving effect to such documents, amendments and amendments and
restatements, the scope of the Collateral pledged is no less than the Collateral
pledged immediately prior to giving effect to such documents, amendments and
amendments and restatements and (ii) in connection with the NKL Share
Repurchase, the Collateral Agent to return any share certificates representing
Equity Interests in NKL and sign any documentation required to give effect to
the NKL Share Repurchase; provided, that after giving effect to the NKL Share
Repurchase, certificates representing 100% of the Equity Interests in NKL held
by Loan Parties are promptly delivered to the Collateral Agent or its counsel
along with such other documentation required to pledge such Equity Interests to
the Collateral Agent. Section 11.36 Dutch Parallel Debt in Relation to the Dutch
Security Agreements. For the purpose of any Dutch Security Agreements and all
security interests created thereunder: (a) In this Section 11.36: “Dutch
Corresponding Debt” shall mean all Secured Obligations of a Loan Party but
excluding its Dutch Parallel Debt: (b) Notwithstanding any other provision of
this Agreement or any other Loan Document, each Loan Party hereby irrevocably
and unconditionally undertakes insofar as necessary, in advance, to pay to the
Collateral Agent, as creditor in its own right and not as representative of the
other Secured Parties, sums equal to and in the currency of each amount payable
by such Loan Party to each of the Secured Parties as Dutch Corresponding Debt
and when that amount falls due for payment under the relevant Loan Document or
would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps to preserve its entitlement to be paid
that amount (such payment undertakings, obligations and liabilities which are
the result thereof, hereinafter referred to as the “Dutch Parallel Debt”). 306
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3336.jpg]
(c) The Collateral Agent shall have its own independent right to demand payment
of the amounts payable by each Loan Party under this Section 11.36, irrespective
of any discharge of such Loan Party’s obligation to pay those amounts to the
other Secured Parties resulting from failure by them to take appropriate steps
to preserve their entitlement to be paid those amounts. For the purpose of this
Section 11.36 the Collateral Agent acts in its own name and not as agent,
representative or trustee of the Secured Parties and accordingly hold neither
its claim resulting from a Dutch Parallel Debt nor any security interests
granted by the Security Documents securing a Dutch Parallel Debt on trust. (d)
Any amount due and payable by a Loan Party to the Collateral Agent under this
Section 11.36 shall be increased to the extent the Dutch Corresponding Debt is
increase and shall be decreased to the extent that the other Secured Parties
have received (and are able to retain) payment in full of the Dutch
Corresponding Debt and any part of the Dutch Corresponding Debt payable by a
Loan Party shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the Dutch Parallel Debt. (e)
The Collateral Agent shall apply any amounts received in payment of any Dutch
Parallel Debt in accordance with the terms and conditions of this Agreement
governing the application of proceeds in payment of any Secured Obligations. The
rights of the Secured Parties (other than any Dutch Parallel Debt) to receive
payment of the Dutch Corresponding Debt by each Loan Party are several and are
separate and independent from, and without prejudice to, the rights of the
Collateral Agent to receive payment under this Section 11.36. Section 11.37
Special Appointment of Collateral Agent in Relation to Belgium. For the purpose
of any Belgian Security Agreements and all security interests created
thereunder, each Secured Party: (a) appoints the Collateral Agent as its
representative in accordance with (a) Article 5 of the Belgian Act of 15
December 2004 on financial collateral arrangements and several tax dispositions
in relation to security collateral arrangements and loans of financial
instruments; and (b) Article 3 of Book III, Title XVII of the Belgian Civil
Code, which appointment is hereby accepted; and (b) agrees that the Collateral
Agent shall not be severally and jointly liable with the Secured Parties.
Section 11.38 Lender Exculpation. Nothing in this Agreement shall oblige any
Lender to do or omit to do anything if it would, or might in its reasonable
opinion, constitute a breach of any Requirement of Law or a breach of a
fiduciary duty or duty of confidentiality. Section 11.39 Acknowledgement
Regarding Any Supported QFCs. To the extent that the Loan Documents provide
support, through a guarantee or otherwise, for Hedging Agreements or any 307
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3337.jpg]
other agreement or instrument that is a QFC (such support, “QFC Credit Support”
and each such QFC a “Supported QFC”), the parties acknowledge and agree as
follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): (a) In the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. (b) As used in this
Section 11.39, the following terms have the following meanings: “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Covered
Entity” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. 308
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 
[nvl10qexh102amendmentno3338.jpg]
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). 309
1031947.12E-CHISR1060441.10-CHISR01A - MSW



--------------------------------------------------------------------------------



 